        Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 1 of 301




 1 BROWNE GEORGE ROSS LLP
   Peter Obstler (State Bar No. 171623)
 2   pobstler@bgrfirm.com
   44 Montgomery Street, Suite 1280
 3 San Francisco, California 94104
   Telephone: (415) 391-7100
 4 Facsimile: (310 275-5697

 5 Eric M. George (State Bar No. 166403)
     egeorge@bgrfirm.com
 6 Dennis S. Ellis (State Bar No. 178196)
     dellis@bgrfirm.com
 7 Debi A. Ramos (State Bar No. 135373)
     dramos@bgrfirm.com
 8 Keith R. Lorenze (State Bar No. 326894)
     klorenze@bgrfirm.com
 9 2121 Avenue of the Stars, Suite 2800
   Los Angeles, California 90067
10 Telephone: (310) 274-7100
   Facsimile: (310) 275-5697
11
   Attorneys for Plaintiffs Kimberly Carleste Newman, Lisa
12 Cabrera, Catherine Jones, Denotra Nicole Lewis, Andrew
   Hepkins, Harvey Stubbs, Khalif Muhammad, Keu Reyes
13 and Osiris Ley

14

15                                   UNITED STATES DISTRICT COURT

16                     NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

17

18
   Kimberly Carleste Newman, Lisa Cabrera,         Case No. 5:20-cv-04011 LHK
19 Catherine Jones, Denotra Nicole Lewis,
   Andrew Hepkins, Harvey Stubbs, Khalif           REVISED SECOND AMENDED CLASS
20 Muhammad, Keu Reyes and Osiris Ley              ACTION COMPLAINT FOR
                                                   DECLARATORY JUDGMENT,
21                     Plaintiffs,                 RESTITUTION, ACCOUNTING AND
                                                   DAMAGES
22               vs.

23 Google LLC, YouTube LLC, Alphabet Inc,
   and DOES 1 through 100, inclusive,
24                                                 Trial Date: None Set
                Defendants.
25

26

27

28
     1665102.1                                                Case No. 5:20-cv-04011 LHK
        REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                          RESTITUTION, ACCOUNTING AND DAMAGES
         Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 2 of 301




 1                                                          TABLE OF CONTENTS
 2                                                                                                                                                   Page
 3 I.            INTRODUCTION AND PREFATORY STATEMENT OF THE CASE .............................. 1
 4 II.           PARTIES ................................................................................................................................. 6
 5 III.          JURISDICTION AND VENUE............................................................................................ 11
 6 IV.           FACTS COMMON TO ALL CLAIMS ................................................................................ 12
 7               A.         Defendants’ Operation Of YouTube ......................................................................... 13
 8               B.         The Governing Agreements ...................................................................................... 23
 9                          1.         The General Terms Of Use And Contract-Based Promises .......................... 25
10                          2.         The License Provisions ................................................................................. 28
11               C.         Defendants’ Anti-Competitive, Unlawful, Deceptive And Unfair Business
                            Practices .................................................................................................................... 30
12
                 D.         Defendants’ Tool Kit For Unlawful Practices ........................................................... 33
13
                            1.         Artificial Intelligence Algorithm Restrictions............................................... 33
14
                            2.         Excluding Channels And Videos From Full Revenue Generation ............... 36
15
                            3.         Misapplying “Restricted Mode”.................................................................... 37
16
                            4.         Shadow Banning Channels And Videos ....................................................... 42
17
                            5.         Delegating Content Review And Regulation To Racists And White
18                                     Supremacists.................................................................................................. 43
19                          6.         Interfering With Individual Video Viewing .................................................. 45
20                          7.         Ad Bombing .................................................................................................. 47
21                          8.         Excluding Videos From “Trending” And “Up Next” Video
                                       Recommendations ......................................................................................... 47
22
                            9.         “Up Next” Flooding ...................................................................................... 48
23
                            10.        Promoting And Profiting From Hate Speech ................................................ 49
24
                            11.        Interfering With, Obstructing, Ignoring And Delaying Appeals .................. 51
25
                 E.         Defendants Have Violated And Continue To Violate The Rights Of Plaintiffs
26                          And The Class ........................................................................................................... 52
27                          1.         Kimberly Carleste Newman .......................................................................... 52
28   1665102.1                                                 Case No. 5:20-cv-04011 LHK .
                                                                               -i-
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
         Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 3 of 301




 1                                                       TABLE OF CONTENTS
                                                             (Continued)
 2                                                                                                                                              Page
 3                         2.        Lisa Cabrera .................................................................................................. 58
 4                         3.        Catherine Jones ............................................................................................. 76
 5                         4.        Denotra Nicole Lewis .................................................................................... 77
 6                         5.        Andrew Hepkins ............................................................................................ 86
 7                         6.        Harvey Stubbs ............................................................................................... 98
 8                         7.        Khalif Muhammad ...................................................................................... 105
 9                         8.        Keu Reyes ................................................................................................... 112
10                         9.        Osiris Ley .................................................................................................... 115
11 V.             CLASS ALLEGATIONS .................................................................................................... 122
12 VI.            INDIVIDUAL CAUSES OF ACTION............................................................................... 126
13 FIRST CAUSE OF ACTION Request For A Declaratory Relief Judgment that Section
         230(c) Immunity Is Inapplicable to Discrimination Claims (On Behalf Of Individual
14       Plaintiffs And The §1981 Class) ......................................................................................... 126
15                A.       Procedural Background Facts .................................................................................. 126
16                B.       Justiciable Legal Controversies Currently Exist Regarding The Construction
                           And Constitutionality Of 47 U.S.C. § 230(c). ......................................................... 134
17
                           1.        An Actual Controversy Exist As To Whether The Provisions Of
18                                   Section 230(c) Immunize Defendants From Race, Personal Identity,
                                     or Viewpoint Discrimination In Filtering And Blocking On line
19                                   Content And Access .................................................................................... 134
20                         2.        An Actual Controversy Exists As To Whether Section 230(c)
                                     Immunizes Defendants For Conduct That Violates .................................... 134
21
                           3.        The Provisions And/or Application Of Any Part Of Section 230(c)
22                                   To Claims Arising Out Of Race, Identity, Or Viewpoint
                                     Discrimination Is Unconstitutional ............................................................. 135
23
                           4.        The Executive Order Precludes The Government From Arguing Or
24                                   Enforcing Section 230(c) To Claims Based On Intentional Identity Or
                                     Viewpoint Discrimination. .......................................................................... 135
25
                  C.       Plaintiffs Served Rule 5.1 Notice On The U.S. Attorney General .......................... 136
26
      SECOND CAUSE OF ACTION Equitable Claim For An Accounting Of Debts Owed
27         Under Contract (On Behalf Of Individual Plaintiffs And The §1981 Class) ..................... 138
28
      1665102.1                              -ii-               Case No. 5:20-cv-04011 LHK .
          REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                            RESTITUTION, ACCOUNTING AND DAMAGES
         Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 4 of 301




 1                                                      TABLE OF CONTENTS
                                                            (Continued)
 2                                                                                                                                       Page
 3 THIRD CAUSE OF ACTION For Conversion Of Plaintiffs Property (On Behalf Of
        Individual Plaintiffs And The §1981 Class) ........................................................................ 140
 4
   FOURTH CAUSE OF ACTION For Replevin (On Behalf Of Individual Plaintiffs And The
 5      §1981 Class) ........................................................................................................................ 142
 6 FIFTH CAUSE OF ACTION For Breach of Contract (On Behalf Of Individual Plaintiffs
         And The §1981 Class) ......................................................................................................... 144
 7
   SIXTH CAUSE OF ACTION For Breach Of The Implied Covenant Of Good Faith And
 8       Fair Dealing (On Behalf Of Individual Plaintiffs And The §1981 Class) .......................... 145
 9 SEVENTH CAUSE OF ACTION For Promissory Estoppel (On Behalf Of Individual
        Plaintiffs And The §1981 Class) ......................................................................................... 147
10
   EIGHTH CAUSE OF ACTION For Discrimination In Contract In Violation Of 42 U.S.C. §
11      1981 (On Behalf Of Individual Plaintiffs And The §1981 Class)...................................... 149
12 NINTH CAUSE OF ACTION For Unlawful Discrimination In Violation Of The Unruh
        Civil Rights Act (On Behalf Of Individual Plaintiffs And The §1981 Class) .................... 151
13
   TENTH CAUSE OF ACTION For False Advertising In Violation Of The Lanham Act,
14      U.S.C. §1125, et seq. (On Behalf Of Individual Plaintiffs And The §1981 Class)............. 153
15 ELEVENTH CAUSE OF ACTION For Unlawful, Deceptive, And Unfair Business
        Practices Cal. Bus. & Profs. Code, §17200, et seq. (On Behalf Of Individual
16      Plaintiffs And The §1981 Class) ......................................................................................... 155
17 TWELFTH CAUSE OF ACTION For Violation Of California Constitution Article I,
         Section 2 (On Behalf Of Individual Plaintiffs And The §1981 Class)................................ 157
18
   THIRTEENTH CAUSE OF ACTION For Freedom Of Speech Under The First
19       Amendment United States Constitution, Amendment 1 (On Behalf Of Individual
         Plaintiffs And The §1981 Class) ......................................................................................... 161
20
         A.      Procedural Background ........................................................................................... 161
21
         B.      Permissive Endorsement Allegations Of State Action ............................................ 164
22
         C.      State Action Allegations Under The Public Function Test ..................................... 166
23
         D.      Defendants’ Conduct Violates The First Amendment ............................................ 167
24
   VII. PRAYER FOR RELIEF ...................................................................................................... 169
25
   VIII. JURY TRIAL DEMAND.................................................................................................... 172
26

27

28
      1665102.1                              -iii-              Case No. 5:20-cv-04011 LHK .
          REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                            RESTITUTION, ACCOUNTING AND DAMAGES
         Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 5 of 301




 1               Plaintiffs, Kimberly Carleste Newman, Lisa Cabrera, Catherine Jones, Denotra Nicole

 2 Lewis, Andrew Hepkins, Harvey Stubbs, Khalif Muhammad Keu Reyes and Osiris Ley bring this

 3 lawsuit (the “Lawsuit”), individually and on behalf of a putative class of similarly situated persons,

 4 against Defendant YouTube LLC (“YouTube”), and its parent companies, Google LLC (“Google”)

 5 and Alphabet Inc. (collectively referred to as “Google/YouTube” or “Defendants,” unless otherwise

 6 specified).1

 7 I.            INTRODUCTION AND PREFATORY STATEMENT OF THE CASE
 8               1.     Plaintiffs are African American content creators, viewers, and consumers who use

 9 the global public social media platform “YouTube.”

10               2.     Each Plaintiff brings this Lawsuit, on behalf of themselves individually, and as

11 representatives of putative class of similarly situated persons (the “§1981 Class”) to redress

12 Google/YouTube’s overt, intentional, and systematic use of their race, identity, viewpoint, and/or

13 other personal characteristics, to deny them access and services on YouTube, in violation of their

14 equitable and legal rights under contract, statutory, and common law.

15               3.     Defendants have been caught red handed using the race, gender, sexual orientation,

16 identity, political viewpoints, an/or other personal characteristics of consumers, to restrict or deny

17 access and/or services under the pretext of content based rules and terms of service that are

18 supposed to apply equally to all consumers. Instead of imposing access and service restrictions
19
20   1
      Substantial overlap exists between the claims, allegations, putative classes and issues in this
     Lawsuit, with a case pending before this Court, Divino Group, LLC et al., v. Google, LLC, et al,
21   Case No. 5:19-cv-004749 – VKD (N.D. Cal.) (“Divino”). After reviewing Civil L.R. 3-12
22   governing related cases, it is unclear whether this Lawsuit technically meets the specific criteria
     and elements required for formal relation of the two cases under Local Rule 3-12. Specifically, this
23   Lawsuit does not involve all of “the same parties,” or the identical “property” owned by the same
     parties in Divino. It is also unclear whether the “transactions” are the same within the meaning of
24   Local Rule 3-12, or whether the “events” consist of the identical unlawful conduct of restricting of
     access to the YouTube platform based on the profiling and discriminatory use of a consumer’s
25   personal identity or viewpoint in Divino, in contrast with the racial identity profiling and
26   discrimination against Plaintiffs and the members of the Class alleged in this Lawsuit.
     Consequently, while Plaintiffs do not believe that all of the requirements for designating this
27   Lawsuit and Divino “related” are satisfied under Local Rule 3-12, Plaintiffs are not opposed to
     having this Lawsuit related to, or coordinated with, the pending proceedings in Divino.
28
     1665102.1                              -1-                Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
         Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 6 of 301




 1 and/or denials based on a review of a consumer’s videos, and a subsequent finding that the content

 2 violates YouTube’s neutral content based rules and terms of service, Defendants use a consumer’s

 3 race, identity, viewpoints, and/or other personal characteristics to impose access and service

 4 restrictions and denials on Plaintiffs and the §1981 Class, all of whom are persons who qualify as a

 5 “protected” group of Americans under the law.

 6               4.   Defendants admit that they knowingly, intentionally, and systematically employ

 7 artificial intelligence (“A.I.”), algorithms, and other computer and/or machine based filtering tools

 8 to “target” Plaintiffs and the §1981 Class, by using information about their race, identity and

 9 viewpoint to restrict or deny them access and services on YouTube.

10               5.   Defendants also admit that they systematically profile consumers’ personal

11 characteristics, including Plaintiffs’ race, to carry out a “policy” and to justify practices of

12 restricting, denying, and/or interfering with access and services, based on whether the consumer is

13 “black,” “gay,” or identifies with some other protected persons under the law -- not because

14 Plaintiffs’ content (or accessing of YouTube) violates Defendants’ content based rules and terms of

15 service.

16               6.   Defendants’ conduct constitutes intentional, knowing, and systematic race

17 discrimination. It violates Plaintiffs’ contractual, commercial, and civil rights. It is also

18 inequitable, unfair, and repugnant to any sense of justice under our legal system.
19               7.   Defendants have unlawfully seized and continue to possess, use, and profit from the
20 property of Plaintiffs and the §1981 Class, without properly accounting for royalties and/or other

21 revenues that are owed to Plaintiffs and the §1981 Class under the licensing agreement and other

22 provisions of YouTube’s terms of service,2 including the provisions and agreements between

23 Plaintiffs and Defendants for Google Adworks and/or Google Adsense.

24

25   2
    Here, “terms of service” refer to all of the terms of service set forth in the YouTube license
26 agreements   executed by Plaintiffs and the members of the §1981 Class or upon creating a YouTube
   account or a YouTube channel, which terms refer to and/or incorporate by reference the terms of
27 service set forth in other agreements with Defendants, such as the terms of service for YouTube
   partnership, Google Search, Google gmail, Google Adworks, and Google Adsense.
28
     1665102.1                              -2-                Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
        Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 7 of 301




 1               8.    Regardless of whether Defendants are motivated by commercial gain, ideological

 2 animus, a practical inability to apply content based rules and access provisions, or merely because

 3 of incompetence, ignorance, negligence, arrogance, or a combination thereof, Defendants’ conduct

 4 is not lawful. Restricting or denying consumer access and services to YouTube based on racial or

 5 identity based profiling violates Plaintiffs’ legal rights under: (i) contract; (ii) federal and state laws

 6 that prohibit race or other types of discrimination with respect to contract; (iii) unfair business

 7 practices, consumer protection, and false advertising laws; (iv) state and/or federal free speech

 8 protections; (iv) possession, misuse, and conversion of private property; and (v) equitable

 9 accounting principles and requirements.

10               9.    Defendants do not deny that they are engaged in and have committed these unlawful

11 practices, including racial discrimination under contract; nor can they deny it. Indeed, Defendants

12 admit that they have known that YouTube’s content filtering and review tools and practices have

13 been unlawfully “targeting” protected persons based on race, sexual or gender identity, and other

14 personal characteristics since at least the spring of 2017.

15               10.   Instead, Defendants contend only that Google/YouTube cannot be held liable for

16 these and other legal transgressions because Congress granted Defendants absolute immunity under

17 47 U.S.C. § 230(c) (“Section 230(c)” or the “Communications Decency Act”), including any and

18 all of the unlawful conduct in this case. Thus, Defendants do not deny that they discriminate,
19 breach their license agreements and contracts with Plaintiffs and the §1981 Class, or engage in
20 unfair business practices, stealing and conversion of consumer property and licensing rights, or

21 have failed to accurately account for or pay revenues earned and owed to Plaintiffs and to the

22 §1981 Class under YouTube’s terms of service.

23               11.   Section 230(c) does not place Defendants absolutely and categorically above the

24 law. It does not apply, and cannot be applied, to immunize Defendants from liability, where, as

25 here, Plaintiffs have alleged with specificity, that Defendants are engaged in knowing and

26 intentional race discrimination, breach of contract, unfair business practices, false advertising, the

27 theft of Plaintiffs’ property, and failure to account for revenue owed under contract.

28
     1665102.1                              -3-                Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
        Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 8 of 301




 1               12.   On its face, Section 230(c) operates as a “permissive” speech regulation law enacted

 2 by Congress, solely and expressly to allow private Internet Service Providers (“ISPs”) to take steps

 3 to protect minors from being exposed to “offensive material” on the internet. Therefore, at a

 4 minimum, Defendants’ claim of immunity requires that Defendants must at least review the content

 5 in the video, and base any access and service restrictions and/or denials on the content for which

 6 services and access are sought. The race, identity, viewpoint, or personal characteristics of the

 7 Plaintiffs or members of the §1981 Class may never be considered. Furthermore, identity based

 8 discrimination is never a lawful substitute or shortcut for actually reviewing content to determine if

 9 that content violates the rules and terms of service.

10               13.   Furthermore, Section 230(c) does not and cannot immunize an ISP provider from

11 liability that arises from express or implied breaches of duties or obligation agreed to under a

12 contract with its users and consumers. This is especially true here, where Google/YouTube have

13 contracted with Plaintiffs and the §1981 Class to provide access and services to consumers that are

14 subject only to restriction or denial of service under specific viewpoint neutral content based rules

15 that apply equally to all.

16               14.   Nor does Section 230(c) immunize from liability an ISP who has unlawfully taken,

17 possessed, used, and or converted for unlawful gain its users’ property, and/or has otherwise failed

18 to abide by, account for, or pay debts or monies owed to users under the applicable license
19 agreement and other terms of service provisions.
20               15.   Similarly, Section 230(c) does not immunize Defendants for directly engaging in

21 unfair business practices, anti-competitive conduct, false advertising, or intentional and knowing

22 race, gender, sexual orientation, political and other types of personal identity based discrimination

23 against members of a protected class such as Plaintiffs or the members of the §1981 Class.

24               16.   To the extent that any court of competent jurisdiction were to construe Section

25 230(c) as immunizing the specific conduct and violations perpetrated by Google/YouTube against

26 the Plaintiffs and members of the §1981 Class alleged in this Lawsuit, Section 230(c) could not

27 survive constitutional scrutiny under the Supreme Court’s 6-3 majority decision in Denver Area

28 Educational Telecommuns. Consortium, Inc. v. Federal Communications Comm’n, 518 U.S. 727,
     1665102.1                              -4-                Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
        Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 9 of 301




 1 766-67 (1996). In other words, if Section 230(c) were to be construed to immunize Defendants

 2 from the events, circumstances, and conduct alleged here, Section 230(c) would be unconstitutional

 3 because it (a) would not be viewpoint neutral, (b) was not narrowly tailored and reasonably related

 4 to a legitimate public purpose, including protecting minors from “offensive material” on the

 5 Internet, and (c) would interfere with established legal relationships, contract, rights, and

 6 obligations of the parties. Id.

 7               17.        Accordingly, Plaintiffs file this Lawsuit to hold Google/YouTube accountable for

 8 their unlawful and inequitable conduct under ten separate causes of action or claims for legal and

 9 equitable relief:

10               (i) Declaratory judgment under 28 U.S.C. § 2001 et seq., that Section 230(c) does not apply

11               to the allegations and claims for relief in this Lawsuit because (a) Section 230(c) statutory

12               language does not apply, and cannot be applied, to the prosecution of the allegations and

13               claims in this Lawsuit; and/or (b) Section 230(c) is an unconstitutional “permissive” speech

14               restriction law under Denver Area and progeny;

15               (ii) Equitable accounting of revenue under California Common Law for amounts owed by

16               Defendants as a result of inconsistent, inaccurate, incorrect and false reported view

17               numbers, subscriber numbers, watch times and CPM which form the basis for calculating

18               revenue earned by videos and channels;
19               (iii) Equitable Conversion and Replevin under California Common Law for a Court Order
20               that Defendants return the videos taken down, removed and/or deleted from the YouTube

21               platform to the extent that Defendants still possess the electronic digital videos; and/or for

22               damages a Court award of damages for the value of the videos where Defendants no longer

23               possess the electronic digital videos;

24               (iv) Breach of contract, implied breach of contract covenant, and promissory estoppel;

25               (v.) Racial discrimination in contract in violation of federal law under 42 U.S.C. § 1981;

26               (vi.) Racial discrimination in violation of the Unruh Civil Rights Act, Cal. Civ. Code § 51,

27               et seq.;

28
     1665102.1                              -5-                Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 10 of 301




 1               (vii.) Unlawful, deceptive, and unfair discriminatory business practices in violation of the

 2               Unfair Competition Laws under California Business and Professions Code § 17200, et seq.;

 3               (viii.) False advertising and commercial disparagement in violation of the Lanham Act, 15

 4               U.S.C. § 1125, et seq.;

 5               (ix.) Discrimination in violation of the Liberty of Speech Clause under Article I, Section 2

 6               of the California Constitution; and

 7               (x.) Discrimination in speech in violation of First Amendment of the U.S. Constitution

 8               arising from Defendants’ use of Section 230(c) to immunize them from liability for

 9               discrimination.

10 II.           PARTIES
11               18.    Plaintiff Kimberly Carleste Newman, also known as Kimberly Santana (“Plaintiff

12 Newman”), is an African American woman residing in the State of California who is the creator

13 and owner of “The True Royal Family,” and “True Royal,” two YouTube channels dedicated to

14 developing and posting videos that discuss and present information regarding issues and current

15 events which are important to the African American community. Plaintiff Newman created “The

16 True Royal Family” channel in 2015, followed by “True Royal,” in 2016. Since its creation,

17 Plaintiff Newman’s “The True Royal Family” channel has posted more than 1654 separate videos,

18 only 954 of which are still posted because Defendants removed 700 or more individual videos and
19 have refused to restore them; the “True Royal” channel has posted 209 videos. “The True Royal
20 Family” channel has generated a total of 4.4 million views since creation, and the “True Royal”

21 channel has generated 583,000 views since creation. Plaintiff Newman is a YouTube “partner,”

22 and has generated total revenue of $2,672.68 for videos posted on “The True Royal Family,” and

23 $123.96 for videos posted on “True Royal.”

24               19.    Plaintiff Lisa Cabrera (“Plaintiff Cabrera”) is an African American woman residing

25 in the State of New Jersey who is the creator and owner of “Lisa Cabrera” and “Lisa C,” two

26 YouTube channels dedicated to developing and posting videos that discuss and present information

27 regarding issues and current events which are important to the African American community.

28 Plaintiff Cabrera created the “Lisa Cabrera” channel in 2015. Since creation, Plaintiff Cabrera’s
     1665102.1                              -6-                Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 11 of 301




 1 “Lisa Cabrera” channel has posted 4,423 videos (68 of which Defendants archived for unknown

 2 reasons and can no longer be viewed by anyone), which have garnered 20 million views. Plaintiff

 3 Cabrera is a YouTube partner who has generated a total of $25,500 for videos posted on the “Lisa

 4 Cabrera” channel.

 5               20.   Plaintiff Catherine Jones (“Plaintiff Jones”) is an African American woman residing

 6 in the State of Vermont who is the creator and owner of “Cooking with Carmen Caboom,” a

 7 YouTube cooking channel for African Americans, and “Carmen Caboom,” and “Carmen Caboom

 8 Reloaded,” two YouTube channels dedicated to developing and posting both parodies and serious

 9 videos that discuss and present information about issues and current events which are important to

10 the African American community. Plaintiff Jones created the “Carmen Caboom” channel in 2010,

11 a backup “Carmen Caboom” channel in 2014, the “Cooking with Carmen Caboom” channel in

12 2015 and the “Carmen Caboom Reloaded,” channel in 2018. Defendants improperly removed the

13 original “Carmen Caboom” channel for purported nudity when no video posted to the channel

14 included any nudity. Plaintiff Jones is a YouTube partner. Since creation, Plaintiff Jones’ 2014

15 “Carmen Caboom” channel has posted numerous videos, several of which Defendants improperly

16 removed as hate speech, the remaining videos have garnered approximately 500 -1,200 views per

17 video overall which have generated approximately $500 per year.

18               21.   Plaintiff Denotra Nicole Lewis (“Plaintiff Lewis”) is an African American woman
19 residing in the State of Texas who is the creator and owner of “Nicole’s View,” a YouTube channel
20 dedicated to developing and posting videos that discuss and present information regarding issues

21 and current events which are important to the African American community. Plaintiff Lewis

22 created the “Nicole’s View” channel in 2006. She became a YouTube partner sometime between

23 2016 and 2017. “Nicole’s View” has generated 11.3 million views and approximately $6,000-

24 7,000 in revenue per year, approximately $25,000 over the life of the channel.

25               22.   Plaintiff Andrew Hepkins (“Plaintiff Hepkins”) is an African American freelance

26 journalist, voice actor, and musician residing in the State of New York who is the creator and

27 owner of “DruStory News,” and “DruHepkins,” YouTube channels. “DruStory News” is dedicated

28 to creating and posting videos that discuss and present information based on independent research
     1665102.1                              -7-                Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 12 of 301




 1 regarding news items, issues and current events which are important to everyone, including

 2 members of the African American community. Plaintiff Hepkins created the “DruStory News”

 3 channel in 2014. “DruStory News” has generated 3.6 million views and 17,600 subscribers.

 4               23.   Plaintiff Harvey Stubbs (“Plaintiff Stubbs”) is an African American commentator

 5 residing in the State of Illinois who is the creator and owner of the YouTube channels “Your World

 6 Your View,” “Harvey Superboy,” “Harvey Superboy 1,” “HARVEY SUPERBOY,” and “J

 7 Jackson.” These channels all have uploaded videos consisting of commentary regarding events,

 8 social issues, politics, news, and people who are of interest to or affect the African American

 9 Community in general, and the Chicago Area African American Community in particular. Plaintiff

10 Stubbs is a veteran and life-long resident of the Chicago Area, who is active in his community and

11 offers a unique perspective on current and historical events and people in the public eye. Plaintiff

12 Stubbs started his first YouTube channel in 2007 and has created a number of additional channels

13 due to Defendants’ repeated unwarranted flags and Community Guidelines strikes against his

14 channels. “Your World Your View,” which was created in September of 2013 has generated 6.6

15 million views.

16               24.   Plaintiff Khalif Muhammad (“Plaintiff Muhammad”) is an African American social

17 commentator residing in the State of California who is the creator and owner of “Dr.Syn-Q,” a

18 YouTube channel dedicated to developing and posting videos that discuss and present information
19 regarding historic and current issues and events regarding racial inequality and redressing barriers
20 to equality for the African American community generally and African Americans living in the Bay

21 Area specifically. Plaintiff Muhammad originally launched “Dr.Syn-Q” under the name “Counter

22 Racism Now,” in 2006. Over the years, Plaintiff Muhammad has uploaded 273 videos to the

23 “Dr.Syn-Q” channel. As of August 11, 2020, only 159 videos are listed for the “Dr.Syn-Q”

24 channel, Defendants having removed or archived approximately 114 videos. Of these 159 videos,

25 only 19 videos are listed with Restricted Mode enabled, however only 11 of those listed can

26 actually be viewed with Restricted Mode enabled. 8 videos listed for the channel when Restricted

27 Mode is enabled show a black screen with the legend, “This video is unavailable with Restricted

28 Mode enabled. To view this video, you will need to disable Restricted Mode.” In excess of 2,150
     1665102.1                              -8-                Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 13 of 301




 1 people have subscribed to the “Dr.Syn-Q” channel. It is currently unknown how many views this

 2 channel has actually generated in the past 14 years: Prior to 2020, the channel reflected in excess

 3 of 980,000 views. On June 26, 2020, the channel reflected 899,717 views. On August 9, 2020, the

 4 channel reflected only 388,997 views. On August 11, 2020, the channel reflected 643,790 views.

 5               25.   Plaintiff Fermin Saldana, also known as Keu Reyes (hereafter “Plaintiff Reyes”), is

 6 an American man of Puerto Rican descent residing in the State of California. He is the husband of

 7 Osiris Ley. He is a professional writer, producer, videographer and filmmaker who creates both

 8 original material for the internet, television and commercial theater outlets; as well as produces

 9 videos for other artists who require technical and artistic assistance to create material for the

10 internet, television and commercial theater outlets. Plaintiff Reyes is the creator and owner of

11 Youtube.com/KeuReyes, Youtube.com/ClankTV, Youtube.com/randumbness,

12 Youtube.com/LaOptima, Youtube.com/Multivision Network, Youtube.com/Soundication, and

13 Youtube.com/Artistic Warfare. These channels feature videos in English and Spanish. Plaintiff

14 Reyes, along with his wife Osiris Ley, are the co-creators and co-owners of Youtube.com/Osyley,

15 https://Mundo.osyley.com, and https://www.osyley.com. Keu Reyes was created in 2011. In the

16 past 9 years, the channel has acquired 47,200 subscribers and has generated in excess of 23 million

17 views. The channel features music and comedic content, consisting of 160 videos, which include

18 both animated and live action videos. ClankTV was created in 2015, has acquired 4,980
19 subscribers and has generated 1.7 million views. ClankTV features 61 entertainment videos and
20 content relating to music, fashion, politics and conspiracies. Randumbness was created in 2015 and

21 featured approximately 10 edgy comedic videos. Randumbness disappeared from the YouTube

22 platform without notice within the past 2 years, along with the videos that were posted and listed to

23 the channel. La Optima was created in 2014, has 21 subscribers, and has generated 2,220 views.

24 La Optima features 45 videos. Multivision Network was created in 2013, has acquired 9,590

25 subscribers and generated in excess of 3.7 million views. Multivision Network has 133

26 entertainment, cooking and bar tending videos. Soundication was created in 2012, has 231

27 subscribers and has generated 115,439 views. Soundication is a music distribution channel for

28 independent artists. Soundication features 32 music and spoof videos. Artistic Warfare was
     1665102.1                              -9-                Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 14 of 301




 1 created on 2006, has acquired 590 subscribers and has generated 1 million views. Artistic Warfare

 2 has 50 videos listed, posted principally in the English language which discuss issues of the day,

 3 literature, and culture with a comedic intention.

 4               26.   Plaintiff Osiris Ley is the wife of Fermin Saldana (“Plaintiff Ley”). She is an

 5 naturalized American woman of Mexican descent residing in the State of California. She is a

 6 professional makeup artist who works with artists in films, videos, commercials and on the stage;

 7 she also teaches makeup classes to students seeking certification as makeup artists. Plaintiff Ley

 8 along with her husband Plaintiff Reyes, are the co-creators and co-owners of Youtube.com/Osyley,

 9 https://www.Mundo.osyley.com and https://www.osyley.com. The Osyley channel was created in

10 2012. It is dedicated to informing and educating both the public at large and professional makeup

11 artists regarding how better to apply and use beauty products to achieve professional results. The

12 channel has 158 Spanish language videos listed. In the past 8 and ½ years Osyley has acquired

13 387,000 subscribers, and has generated in excess of 34 million views.

14               27.   Defendant YouTube, LLC is a for-profit limited liability corporation, wholly owned

15 by Google LLC, and organized under the laws of the State of Delaware. YouTube’s principal place

16 of business is Mountain View, California and it regularly conducts business throughout California,

17 including Santa Clara County, California. Defendant YouTube, LLC operates the largest and most

18 popular internet video viewer site, platform, and service in California, the United States, and the
19 world, and holds itself out as one of the most important and largest public forums for the
20 expression of ideas and exchange of speech available to the public. Plaintiffs are informed and

21 believe that at all relevant times Defendant YouTube, LLC acts as an agent of Defendant Google

22 LLC and uses, relies on, and participates with Defendant Google LLC in restricting speech on the

23 YouTube site, platform, or service.

24               28.   Defendant Google LLC is a for-profit, limited liability company organized under the

25 laws of the State of Delaware, with its principal place of business in Mountain View, California; it

26 regularly conducts business throughout California, including Santa Clara County. Plaintiffs are

27 informed and believe, and thereon allege that, at all relevant times, Defendant Google LLC has

28
     1665102.1                              -10-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 15 of 301




 1 acted as an agent of Defendant YouTube, LLC, and controls or participates in censoring and

 2 restricting speech on the YouTube service or platform.

 3               29.   Defendant Alphabet Inc. is a for-profit American multinational corporation

 4 conglomerate incorporated under the laws of the State of Delaware, with its principal place of

 5 business in Mountain View, California. According to Defendants, Alphabet Inc. was created as

 6 part of a corporate restructuring of Defendants Google, YouTube, and other subsidiary or affiliate

 7 entities on October 2, 2015. At that time, Alphabet Inc. became the parent company of Google and

 8 other former Google subsidiary or affiliated entities, including Defendant YouTube. Defendants

 9 also claim that the creation and establishment of Alphabet Inc. was prompted by the desire to make

10 Defendants’ core businesses "cleaner and more accountable" while allowing greater autonomy to

11 group companies that operate in businesses other than internet services.

12               30.   The true names and capacities, whether individual, corporate, associate, or

13 otherwise, of Defendants Does 1 through 100, inclusive, are presently unknown to Plaintiffs, and

14 for that reason these Defendants are sued by such fictitious names. Plaintiffs are informed and

15 believe and thereon allege that each of the Doe Defendants is in some way legally responsible for

16 the violations of law, injuries, and harm caused, as alleged herein. If, and when appropriate,

17 Plaintiffs will seek leave of the Court to amend this Complaint when the true names and capacities

18 of said defendants are known.
19 III.          JURISDICTION AND VENUE
20               31.   This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

21 1331, 1337(a), and 2201. The Complaint includes Federal questions, and the amount in

22 controversy arising from the claims asserted on behalf of Plaintiffs and all other persons similarly

23 situated exceeds $5 million, exclusive of interest and costs. Plaintiffs and all other persons

24 similarly situated also challenge the construction and constitutionality of 47 U.S.C. § 230(c)(1) and

25 (2), and seek a declaratory judgment that this statute does not immunize Defendants for overt

26 intentional and systematic racial discrimination on the YouTube platform.

27               32.   Venue is proper in the Northern District of California (San Jose Division) under 28

28 U.S.C. § 1391. Defendants reside and/or transact business in the County of Santa Clara, and are
     1665102.1                              -11-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 16 of 301




 1 within the jurisdiction of this Court for purposes of service of process. Defendants’ TOS require

 2 that Plaintiffs and all other persons similarly situated file this Lawsuit in a court of competent

 3 jurisdiction located within Santa Clara County.

 4 IV.           FACTS COMMON TO ALL CLAIMS
 5               33.       On June 2, 2020, this Court held a hearing on Defendants’ Motion to Dismiss in

 6 Divino. At the hearing, the Court asked Defendants if they were claiming immunity from liability

 7 for denying access to YouTube based on the user’s race. In response, Defendants’ counsel

 8 conceded that a case involving intentional race discrimination by an ISP may not be covered by

 9 Section 230(c):

10               I THINK THERE COULD BE SOME STARK CASES WHERE A COURT MIGHT FIND

11               UNDER A PARTICULAR SET OF CIRCUMSTANCES THAT SOME ALLEGED

12               DISCRIMINATION DIDN'T TAKE THE FORM OF A PUBLISHER OF ACTUALLY

13               TARGETING PUBLISHER CONDUCT, AND, THEREFORE, DIDN'T COME WITHIN

14               (C)(1).

15               * * * *

16               I CAN IMAGINE SOME COURTS TAKING THE POSITION THAT A PROPERLY

17               PLEADED CLAIM OF THE SORT THAT YOU DESCRIBE AS SORT OF FACIAL

18               RACE DISCRIMINATION CLAIM MAY NOT BE GOOD FAITH UNDER (C)(2), I
19               CAN IMAGINE A COURT TAKING THAT POSITION.
20 Attached as Exhibit E is a true and correct copy of the June 2, 2020-Transcript of Oral Argument

21 before the Hon. Virginia DeMarchi; Exhibit E, at 10:45 15-22.

22               34.       This Lawsuit is that “stark case.” Defendants are engaged in intentional race

23 discrimination against Plaintiffs and other persons similarly situated, that violates Defendants’

24 contractual promises not to discriminate, and also violates long established laws that prohibit

25 racism for profit.

26               35.       The central allegation in this Lawsuit is that Defendants engage in identity and

27 viewpoint based filtering, and the imposition service access restrictions or denials, that utilize and

28 are based, in part or in whole, on Plaintiffs’ race, identity, viewpoints, or other personal
     1665102.1                              -12-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 17 of 301




 1 characteristics; rather than solely based on a review of whether the video complies with the content

 2 based and other viewpoint neutral rules that apply equally to all YouTube users.

 3               36.   Defendants profile, use, and consider Plaintiffs’ race, personal identity, or

 4 viewpoints, in order to interfere with, restrict, or block video uploading, viewing, promotion,

 5 advertising, engagement, and/or monetization services because Plaintiffs are African American

 6 and/or possess personal characteristics or viewpoints that Defendants dislike. This is race and

 7 identity based discrimination. That is unlawful and cannot be immunized by Congress.

 8               37.   Defendants’ profiling, review, use, and consideration of Plaintiffs’ race, ethnicity,

 9 religion, political affiliations or personal identity or viewpoints is prohibited not only under

10 Defendants’ TOS and other related agreements with Plaintiffs, but it also violates laws dating back

11 to the Civil War which prohibit racial discrimination in contract and business relationships.

12               A.    Defendants’ Operation Of YouTube
13               38.   Defendants Google/YouTube are members of the largest public or private business
14 enterprise, in the world.

15               39.   Through this enterprise, Defendants exercise complete, absolute, and “unfettered”
16 control over access to approximately 95% of all video content that is available to the public world-

17 wide. This includes absolute control over any and all posting, viewing, engagement, advertising,

18 personal data, and revenue monetization for the rights of the 2.3 billion consumers who access and
19 use YouTube.
20               40.   Defendants are also the largest creators, promoters, and sponsors of video content on
21 YouTube. Thus, in addition to hosting and regulating video content and services on YouTube,

22 Defendants compete directly with Plaintiffs and their video content for the same access, audiences,

23 viewership, advertising, marketing, and revenue based services on the YouTube platform.

24               41.   In exercising these unprecedented powers, Defendants contract with Plaintiffs and
25 all persons similarly situated to provide them equal access to YouTube and all of its related

26 services, subject only to viewpoint neutral content based rules and criteria that apply equally to all.

27               42.   In reality, Defendants’ access restrictions and denials are not the result of an identity
28 and viewpoint blind review or the application of the rules to actual video content. Instead,
     1665102.1                              -13-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 18 of 301




 1 Defendants have an irreconcilable commercial conflict of interest: on the one hand, Defendants act

 2 as content creators or sponsors of video content, competing directly with Plaintiffs and all persons

 3 similarly situated for the same services, audiences, advertisers, and revenue streams on the

 4 YouTube platform; on the other hand, Defendants act as absolute regulators and monetizers of all

 5 YouTube content and services, and exercise unfettered authority to determine viewer and service

 6 access by enforcing their Community Guidelines and Terms of Service (the “TOS”) against their

 7 competitors, based on the identities and/or viewpoints of Plaintiffs and all other persons similarly

 8 situated.

 9               43.   Under the pretext of honest content and service regulation, Defendants rig the game

10 for profit, by using their power to restrict and block Plaintiffs and other similarly situated

11 competitors, based on racial identity or viewpoint discrimination. Defendants also abuse their

12 power by not subjecting videos they creator or which their preferred partners make, to the same

13 Community Guidelines and TOS which they apply to all other YouTube users. As a result,

14 Defendants are not subject to filtering or blocking restrictions, even where Defendants’ videos

15 contain content that violates their own rules.

16               44.   Among the many abuses that Defendants have perpetrated against Plaintiffs and all

17 other persons similarly situated, Defendants allow racist hate speech to go unregulated on

18 Plaintiffs’ YouTube channels, resulting in lost subscribers and viewership, and the surreptitious
19 “bugging” of Plaintiffs’ videos by the insertion, attachment, appending, or embedding of metadata
20 and other signals that allow Defendants’ filtering tools to target Plaintiffs and all other persons

21 similarly situated, based on the video creator’s race, identity and/or the viewpoint, as well as those

22 of her channel subscribers, and viewers.

23               45.   This intentional and systematic racial discrimination violates Defendants’ legal

24 obligations under the contract(s), and is unlawful under federal and state antidiscrimination laws,

25 false advertising, unlawful business practices, and free speech laws. It is unlawful regardless of

26 whether it is done for profit, or out of ideological animus.

27               46.   Interfering with the contractual and legal rights of Plaintiffs and all persons similarly

28 situated with respect to YouTube access and use that is based in whole or in part on race, identity
     1665102.1                              -14-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 19 of 301




 1 or viewpoint, violates YouTube’s TOS and is unlawful under the strict prohibitions against racial

 2 discrimination in contract and business practices enshrined in federal and California law. It is

 3 racism, overt intentional and systematic.

 4               47.   Under the pretext of finding that videos violate some vague, ambiguous, and non-

 5 specific rule, Defendants use computer driven racial, identity and viewpoint profiling and filtering

 6 tools to restrict, censor, and denigrate Plaintiffs and all persons similarly situated on YouTube,

 7 wholly or in part, because they are African American, black, members of a protected racial

 8 classification under the law, or identify as such, or with a related viewpoint.

 9               48.   Since 2017 at least, Defendants’ filtering and review tools and procedures have been

10 embedded with computer code or other machine based “triggers” that profile the personal racial

11 identity or viewpoint of the YouTube users. Defendants admit that their filtering tools use

12 information about the identity of YouTube creators, subscribers and viewers to “target” members

13 of protected racial classifications under the law and impose access restrictions on them that are not

14 neutral with respect to race, identity or viewpoint; nor are they based on, or supported by actual

15 material in the videos. Defendants treat such videos as if they in fact violate Defendants’

16 Community Guidelines and TOS, by denying full YouTube platform access and related services.

17               49.   On March 19, 2017, Defendants publicly admitted that they improperly censored

18 videos using their “Restricted Mode” filtering that were posted or produced by members of the
19 LGBTQ+ Community, based upon the identity and orientation of the speaker, rather than upon the
20 content of the video. Defendants also promised to remove all restricted filtering on videos posted

21 or produced by LGBTQ+ members and groups, and change their filtering algorithm, and manual

22 review policies and practices to address the risk that videos posted by LGBTQ+ vloggers were

23 being censored because of the identity or viewpoint of the speaker.

24               50.   On April 27, 2017, Johanna Wright, Vice President of Product Management for

25 Google/YouTube, took to the airwaves and news media to promise the global “YouTube

26 Community,” that Defendants would ensure that “Restricted Mode” would not “filter out content

27 belonging to individuals or groups based on certain attributes like gender, gender identity, political

28 viewpoints, race, religion or sexual orientation.” While Ms. Wright conceded that “Restricted
     1665102.1                              -15-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
         Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 20 of 301




 1 Mode will never be perfect, [Google/YouTube] hope to build on [their] progress so far to continue

 2 making [their] systems more accurate and the overall “Restricted Mode” experience better over

 3 time.”

 4               51.   On September 14, 2017, Defendants invited independent YouTubers and content

 5 creators to address concerns that the YouTube platform’s video review algorithm and practices

 6 discriminated against certain groups, including LGBTQ+, African American, and other users of

 7 color or vulnerable minorities. At the meeting, Defendants admitted that their content filtering and

 8 review tools were “targeting” African American, LGBTQ+, and other “minority” users.

 9 Defendants further admitted that this resulted in the application of erroneous or unwarranted

10 blocking restrictions and access denials for users that were based, at least in part, on the user’s

11 racial or sexual identity or viewpoints, rather than based on a content violation of Defendants’

12 Community Guidelines or TOS.

13               52.   At that time, Defendants also stated that they were working on a “fix,” and that

14 neither user identity nor viewpoint has any role in the application of YouTube’s content based

15 access rules and restrictions, or should otherwise interfere with a user’s right to access the myriad

16 of services that Defendants offer to users.3

17               53.   Despite Defendants attempts to reassure YouTube users, Defendants have increased

18 the racial profiling and “targeting” of African American and members of other protected racial
19 classifications under the law who use YouTube.
20               54.   In January 2018, Defendants got caught: During a recorded call between a

21 YouTube user and a Google supervisor (someone who Defendants now identify as the “Floor

22

23   3
      One of the persons who attended the meeting is Stephanie Frosch, a prominent and popular
     LGBTQ+ content creator on YouTube. Ms. Frosch is a named plaintiff in Divino. In that case, Ms.
24   Frosch declared under oath the she and the other attendees were required to execute multiple non-
     disclosure agreements (the “NDAs”) before and at the event. The NDAs prevented her, and any
25   anyone else who attended the meeting, from disclosing any information about the meeting. On
     March 23, 2020, after Plaintiffs threatened to move to set aside the NDAs as void and
26   unenforceable. Defendants agreed to release Ms. Frosch from her obligations under the NDAs.
     See Declaration of Stephanie Frosch Submitted in Support of Plaintiffs’ Application to File a Sur
27   Reply to Address New Authority. A true and correct copy of the Declaration of Stephanie Frosch
     (Dkt. #40) is attached as Exhibit A.
28
     1665102.1                              -16-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 21 of 301




 1 Manager” for their customer service advertising services center in Bangalore, India) Defendants

 2 represented to the user that its “holiday special” video was not eligible for advertising services

 3 because the filtering tools had identified the user as being involved with the “gay thing.” Under

 4 what the manager expressly stated was “company policy,” the filtering algorithm determined that

 5 the video contained “shocking” or “sexually explicit” content, not because of any actual material in

 6 the video, but because the “company” considered video content created by a “gay” user or content

 7 that discussed the “gay thing” as ineligible for advertising or promotion. Defendants considered

 8 content created or viewed by “gay” persons to be “shocking” or “sexually explicit.”

 9               55.   This pattern, practice or “policy” of denying users equal access to YouTube based

10 on their race, sexual orientation, or other individual identities or viewpoints occurred on at least

11 five other occasions to the same user after the January 2018-call with Defendants. The pattern and

12 practice has become so pervasive that many prominent and quality content creators have lost more

13 than 90% of their viewers, advertisers, revenue, and other access rights in the last 24 months, solely

14 because they are identified as African American, LGBTQ+ or members of other protected racial

15 classifications under the law.

16               56.   The Plaintiffs in this Lawsuit face the same overt, intentional, and systemic identity

17 and viewpoint discrimination, but, with one important difference: Defendants do not discriminate

18 against Plaintiffs only because of sex based identity or viewpoint profiling, but primarily because
19 they identify as African American, or with other protected racial classifications under the law.
20               57.   Susan Wojcicki, YouTube’s CEO, has taken to the airwaves over the past three

21 years to repeatedly and unequivocally deny that Defendants discriminate against anyone when it

22 comes to content or access restrictions to YouTube, all the while insisting that all decisions, wrong

23 or right, are the product of good faith, viewpoint neutral, and identity blind content reviews and

24 decisions.

25               58.   Defendants do not disagree. Ms. Wojcicki has taken to the airwaves over the last

26 three years to repeatedly and unequivocally deny that Defendants discriminate against anyone

27 when it comes to content or access restrictions to YouTube, while insisting that all decisions,

28
     1665102.1                              -17-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 22 of 301




 1 wrong or right, are the product of good faith, viewpoint neutral, and identity blind content reviews

 2 and decisions.

 3               59.   On or about June 14, 2020, Ms. Wojcicki publicly announced that in conjunction

 4 with Defendant Alphabet, YouTube was starting a $100 million fund "dedicated to amplifying and

 5 developing the voices of Black creators and artists and their stories." In a blog post Wojcicki said,

 6 "At YouTube, we believe Black lives matter and we all need to do more to dismantle systemic

 7 racism.” See https://www.marketwatch.com/story/youtube-is-starting-a-100-million-fund-for-

 8 black-creators-artists-2020-06-11.

 9               60.   Ms. Wojcicki’s self-serving assurances notwithstanding, Defendants’ conduct

10 constitutes unlawful race discrimination. Unlike any other form of prohibited discrimination, race

11 discrimination has been outlawed in the United States since 1865, when Congress enacted §1981

12 and other civil rights statutes intended to wipe out, prohibit, and render unlawful any and all racial

13 discrimination in contracts and business.

14               61.   Defendants know and admit that they discriminate. They have admitted that since at

15 least 2017, they use content based filtering and access review tools, systems, and practices that

16 “target” African Americans and other members of protected racial classifications under the law.

17               62.   Nonetheless, Defendants repeatedly have failed to “fix” the discriminatory defects in

18 their A.I., algorithm and other filtering tool systems or to stop the “targeting” as promised.
19 Defendants continue to knowingly, intentionally, and systematically block, demonetize, and deny
20 Plaintiffs and other persons similarly situated, their contractual and other legal rights to access the

21 YouTube platform based on the color of their skin or other protected racial traits, rather than based

22 on the material in videos.

23               63.   Defendants also abuse their dual roles as content reviewers and content creators on

24 YouTube. Specifically, under the pretext of unfettered “discretion” to serve as sole “censors” of

25 content, Defendants use racial profiling to restrict the reach and access of Plaintiffs and of other

26 third party users who compete directly with Defendants and their sponsored video content for click

27 per minute (“CPM”), advertising, and other revenue stream and services on the YouTube platform.

28
     1665102.1                              -18-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 23 of 301




 1               64.   Instead of “fixing” the digital racism that pervades on the YouTube platform,

 2 Defendants have decided to double down and continue their racist and identity based practices

 3 because they are profitable. By utilizing unilateral control over 95% of the world’s public video

 4 content, Defendants unlawfully misappropriate viewers, CPM, advertising, and other revenues that

 5 rightfully belong to, or would otherwise be available to, Plaintiffs and all other persons similarly

 6 situated, by using discriminatory restrictions that unlawfully restrict and block Plaintiffs’ content

 7 and access on the YouTube platform.

 8               65.   Defendants have some serious explaining to do when it comes to the Plaintiffs and

 9 all other persons similarly situated using YouTube. Plaintiffs would prefer that Defendants spend

10 their money to stop the racist practices that now pervade the YouTube platform, including:

11                     a.     Abusing Artificial Intelligence Programs, Algorithms and Other
12 Filtering Tools to digitally profile, redline, and target Plaintiffs and all persons similarly situated

13 on the YouTube platform, for access restrictions, blocking, demonetization, suspensions and

14 removals from the platform based on the racial identity or viewpoint of the video creator, her

15 subscribers, and/or the viewers of her videos by inserting or appending to individual videos race,

16 identity or viewpoint based metadata, thereby forcing Plaintiffs to self-censor and refrain from

17 posting videos regarding issues and current events which are important to the African American

18 community, such as requiring Plaintiffs to avoid or hide references to abbreviations like “BLM,”
19 “KKK;” terms such as “Black,” “White,” “Racism,” “Boogaloo,” “White Supremacy,” “Racial
20 Profiling,” “Police Shootings,” “Police Brutality,” “Black Lives Matter;” names of individuals such

21 as those killed by law enforcement, “Bill Cosby,” “Louis Farrakhan;” names of organizations such

22 as “Ku Klux Klan,” “Nazi,” “Neo-Nazi,” “Aryan Brotherhood,” and/or other euphemisms that are

23 known and particular to the African American community, despite the fact that the videos involved

24 do not contain any hate speech, profanity, or nudity, and at most, contain very short references or

25 quotations from recognized news sources, which are properly attributed.

26                     b.     Preventing Full Revenue Generation for videos of Plaintiffs and all
27 persons similarly situated who are not afforded full monetization, Channel Membership and

28 Livestream donations for videos that are otherwise eligible under Defendants’ rules, but have been
     1665102.1                              -19-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 24 of 301




 1 demonetized or limited in monetization because of Defendants’ addition of metadata and use of

 2 algorithms and filtering tools that profile creators, subscribers and viewers based on their race or

 3 viewpoint, rather than on the actual content of the video.

 4                  c.     Misapplying “Restricted Mode” to the videos of Plaintiffs and all persons
 5 similarly situated, which address or discuss issues of importance to their communities, merely

 6 because the videos have titles or tags which include “abbreviations like “BLM,” “KKK;” terms

 7 such as “Black,” “White,” “Racism,” “Boogaloo,” “White Supremacy,” “Racial Profiling,” “Police

 8 Shootings,” “Police Brutality,” “Black Lives Matter;” names of individuals such as those killed by

 9 law enforcement, “Bill Cosby,” “Louis Farrakhan;” names of organizations such as “Ku Klux

10 Klan,” “Nazi,” “Neo-Nazi,” “Aryan Brotherhood,” and/or other euphemisms that are known and

11 particular to the African American community, despite the fact that the videos do not contain

12 materials which discuss drug use or the abuse or drinking of alcohol; overly detailed conversations

13 about or depictions of sexual activity; graphic depictions of violence, violent acts; natural disasters

14 or tragedies or violence in the news; specific details about events related to terrorism, war, crime

15 and political conflicts that resulted in death or serious injury, even if no graphic imagery is shown;

16 inappropriate language, including profanity, or content that is gratuitously incendiary,

17 inflammatory, or demeaning toward an individual or group.

18                  d.     Shadow Banning Entire Channels And Individual Videos of Plaintiffs
19 and all persons similarly situated on the YouTube platform based on the race, identity or viewpoint
20 of the video creator, her subscribers, and/or the viewers of her videos, so that the channel and/or

21 individual videos do not appear in searches using the YouTube search application, and viewers

22 cannot locate new videos which discuss issues and current events that are important to the

23 communities of African Americans and members of other protected racial classifications under the

24 law.

25                  e.     Deputizing Other YouTube Users To Flag Channels And Videos on the
26 YouTube platform in order to restrict, block, and/or censor the videos of Plaintiffs and all persons

27 similarly situated, and then, in acting on false or unconfirmed complaints of purported rule

28 violations, Defendants remove, restrict, and/or demonetize, individual videos and/or suspend the
     1665102.1                              -20-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 25 of 301




 1 channels without first verifying that the flagged video contains material that violates a specific

 2 Community Guideline or Term of Service.

 3                  f.      Interfering With Livestream Broadcasts And Viewer Video Watching
 4 for Plaintiffs and all persons similarly situated by inserting new voice content and/or visual images

 5 into the video, unrelated to the topic; throttling, pixelating, interrupting or cutting off the

 6 Livestream video broadcast while in progress, or disrupting audio and/or pixelating, blacking out,

 7 or rendering blurry visual displays while viewers watch individual videos; deleting positive viewer

 8 comments; and promoting, sponsoring, allowing and/or inserting offensive, misogynistic, racist, or

 9 obscene comments or engagement in direct violation of YouTube’s Community Guidelines based

10 on the race of the creators, channel subscribers and/or viewers, or their viewpoints.

11                  g.      Ad Bombing the videos of Plaintiffs and all persons similarly situated by
12 interrupting new videos as viewers watch them with multiple and repeated streaming and banner

13 ads played at intervals of every 2, 3, or 4 minutes, without authorization of the YouTube creator, so

14 that the viewer is annoyed, irritated or discouraged from watching the entire video or leaves the

15 channel entirely.

16                  h.      Excluding From “Trending” And “Up Next” YouTube Video
17 Recommendations the videos of Plaintiffs and all persons similarly situated which, even though

18 they comply with Defendants’ Community Guidelines and TOS. These videos are excluded from
19 Defendants’ promotional applications based on the race, identities, and viewpoints of the creators,
20 channel subscribers and/or viewers. Defendants’ practices muffle the voices of Plaintiffs and all

21 persons similarly situated on the YouTube platform and reduce the racial diversity of the opinions

22 and information posted on the platform.

23                  i.      “Up Next” Flooding With Hostile, Irrelevant Or Extraneous YouTube
24 Video Recommendations that Defendants publish. Defendants post video recommendations

25 which appear on the screens of viewers watching the videos of Plaintiffs and all persons similarly

26 situated for videos that contain content bears no relation to the video being watched, the channels to

27 which the viewer has subscribed, or the viewer’s video watching history, which contains content

28
     1665102.1                              -21-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 26 of 301




 1 that criticizes, disparages, bullies, threatens, or offends individual members of the African

 2 American Community or the Community as a whole.

 3                     j.     Promoting And Profiting From Hate Speech by allowing racist and
 4 misogynist hate speech videos that target Plaintiffs and all persons similarly situated on the

 5 YouTube platform in direct violation of Defendants’ Community Guidelines and TOS, and

 6 affording such videos monetization, despite the fact that such videos have been flagged by

 7 Plaintiffs and/or their subscribers as violating Defendants’ standards, and despite having received

 8 repeated complaints regarding those videos.

 9                     k.     Interfering With, Obstructing, Delaying And Ignoring Appeals to
10 prevent Plaintiffs and all persons similarly situated from obtaining a timely manual review of video

11 content and reversal of Defendants’ erroneous decisions to suspend their channels and to remove,

12 restrict monetization, or restrict access to videos deprives them of their rights to communicate with

13 their intended audience and/or to earn revenue, unless and until, Defendants lift the adverse action

14 and/or restriction, if ever.

15               66.   Regardless of Defendants’ subjective motivations, Defendants are not above the

16 law. Neither the scale, size, or “ubiquity” of Defendants’ operations or their influence entitle

17 Defendants to “self-regulate” by ignoring or refusing to comply with the law, including the long

18 established prohibition on race discrimination in contract.
19               67.   Until such time as Defendants make good on their promises, representations, and
20 obligations to “fix” this racism and compensate Plaintiffs and all other persons similarly situated

21 who are victims of Defendants’ unlawful and repugnant discriminatory conduct, Defendants will

22 continue to engage in intentional race discrimination that violates their agreements with Plaintiffs,

23 as well as established federal and state laws that govern the relationship between the parties.

24               68.   Plaintiffs can wait no longer for Defendants to “fix” the problems as they promised

25 years ago. Nor should they have to. The Defendants’ knowing use of a consumer’s, race, skin

26 color or some other immutable personal trait or viewpoint to filter and deny access to YouTube, is

27 illegal digital racial profiling, redlining, and discrimination.

28
     1665102.1                              -22-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 27 of 301




 1               69.   The time has come for Ms. Wojcicki, and Defendants’ other senior officers, to put

 2 up or shut up. If Defendants truly believe that they are engaged in good faith, viewpoint neutral

 3 content regulation on YouTube, then Defendants should produce the computer code and permit an

 4 expert review of that code to examine the “triggers” for review and restriction of content.

 5 Defendants can then, under oath in deposition and other sworn testimony, and through other

 6 discovery, explain to Plaintiffs, the Court, and the public why their prior admissions and other

 7 evidence of “targeting” African Americans and members of other protected racial classifications

 8 under the law, are not true.

 9               70.   Defendants’ unsupported denials, or assertions that demonstrably discriminatory

10 conduct is “mistakes” or the result of a “he said, she said” misunderstanding between its employees

11 and officers, are not lawful rationales to deny Plaintiffs their day in court.

12               71.   Despite a whole lot of “telling,” Defendants have made no attempt to “show” that

13 they do not discriminate based on the race, identity or viewpoint of Plaintiffs or the hundreds of

14 millions of all other persons similarly situated who fall victim to discrimination by Defendants.

15               72.   Defendants’ refusal to show they do not discriminate is mystifying, if not damning.

16 The computer code and information about how Defendants’ A.I., algorithms, and other machine-

17 based filtering tools operate, developed and have changed substantially since Defendants purchased

18 YouTube in 2007. Evidence regarding those changes will determine the extent to which
19 Defendants use A.I, algorithms, or other filtering tools to profile and discriminate against YouTube
20 users based on their race, identity or viewpoints.

21               73.   Each time that Plaintiffs (or any other member of the public) access the YouTube

22 user interface, Plaintiffs and Defendants execute binding contract(s) that govern the parties’

23 respective rights and obligations on YouTube, including the TOS.

24               B.    The Governing Agreements
25               74.   Each time that Plaintiffs (or any other member of the public) access the YouTube
26 user interface, Plaintiffs and Defendants execute binding contract(s) that govern the each party’s

27 respective rights and obligations on YouTube, including the TOS.

28
     1665102.1                              -23-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 28 of 301




 1               75.   The provisions in the TOS and other agreements are part of a uniform consumer

 2 contract that every one of YouTube’s 2.3 billion users must execute and agree to upon accessing

 3 the website.

 4               76.   The TOS and other agreement(s) are governed by California law.

 5               77.   Under the agreement(s), Defendants designate YouTube as a “passive website,” that

 6 is open to the public, provided that any person who “uses or visits” the YouTube website or “any

 7 YouTube products software, data feeds, and services provided” consents and legally agrees to

 8 YouTube’s “TOS,” “Google’s Privacy Policy,” and “Community Guidelines,” as “incorporated by

 9 reference” and are further clarified or modified by Defendants “without notice” (collectively the

10 “Agreement”).

11               78.   The contract(s) allow Defendants not only collect, store, analyze, and organize the

12 personal, financial, political, and other data for each of the YouTube Platform users, but

13 Defendants also use and sell that data to third parties on the open market.

14               79.   In 2018, Defendants’ authorized representatives testified under oath to Congress and

15 confirmed that YouTube is “a neutral public forum” in which Defendants “enforce [their] policies

16 in a politically neutral way.”

17               80.   Among other statements, Defendants affirmatively represent to the public and

18 YouTube users that all access rules and restrictions apply equally to all without consideration of the
19 race, personal identity, or viewpoint of the user and that YouTube is a “forum” where the public
20 can engage in “freedom of expression,” to communicate and interact with other users subject to

21 viewpoint neutral content based filtering and regulations that apply equally to all.

22               81.   As of the filing date of this lawsuit, YouTube’s CEO and other senior officers of

23 Defendants continue to represent and insist to the public that YouTube’s regulation and restriction

24 of access to its services is undertaken solely by “viewpoint neutral” application of specific content

25 based rules limited to actual video content and does not use, consider, or take into account the

26 user’s race, sexual identity, political or religious association, or any other personal identity trait or

27 viewpoint of the user.

28
     1665102.1                              -24-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 29 of 301




 1               82.   Based on Plaintiffs’ experience, and the experience of other YouTube users who are

 2 members of other protected racial classifications under the law, that is a lie. And Defendants have

 3 admitted as much on multiple occasions dating back to at least 2017.

 4                     1.     The General Terms Of Use And Contract-Based Promises
 5               83.   As with many large public consumer businesses, Defendants contract with users

 6 through the use of an online, consumer form service contract(s).

 7               84.   Like many other consumer service contracts, the TOS and other related

 8 agreement(s) that govern the consumer’s respective obligations and rights is not a beacon of clarity.

 9 Specifically, Defendants utilize a myriad of confusing, ambiguous, vague, overbroad, overlapping,

10 interconnected, and inconsistent provisions to govern the parties’ respective rights and obligations,

11 including integrating or incorporating service and access provisions that are not specific to the

12 YouTube platform, but apply to any service or product that Defendant Google provides or markets

13 to the public.

14               85.   In or about December 2019, Defendant Google merged its general terms of service

15 for its products and services with that of YouTube’s TOS for all purposes. Consequently, access

16 actions, restrictions, or blocking that occur on YouTube may also be used by Defendants to review,

17 restrict, block, or deny any service that either entity provides, including Android devices and use,

18 personal email, publisher advertising, confidential health record data storage and access, all
19 applications sold in Google’s Android App store, election monitoring services, public health and
20 law enforcement services search, and any and all other communication or information services that

21 Google, YouTube, or their affiliates provide to consumers or the public.

22               86.   The result is a complex and indecipherable web of service provisions that are not

23 readily available to users and require each user to locate and navigate as part of a convoluted,

24 confusing and complicated disclosure process, which may not be functionally accessible to the

25 user.

26               87.   The user is also required to figure out what agreements and provisions govern what

27 conduct and restrictions, and which agreements are in place at the time to govern the specific

28 conduct.
     1665102.1                              -25-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 30 of 301




 1               88.    This is virtually impossible, because as is the case here, Defendants routinely

 2 change or amend the provisions of these agreements and do so unilaterally, without adequate notice

 3 to users.

 4               89.    Because each Plaintiff executed a new TOS agreement every time they access

 5 YouTube on their internet browsers, only Defendants know what versions of the agreements and

 6 policies apply to the conduct at issue during the period of time governing the claims in this

 7 Lawsuit.

 8               90.    The TOS and other agreement(s) exist as electronic, on line documents. The

 9 agreements are executed electronically from drop down menus. Consequently, users often do not

10 have access to or understand the TOS or agreement(s), let alone which version of the TOS and

11 other agreement(s) may govern a particular action or conduct that occurs on a particular date.

12               91.    One fundamental provision of the TOS and agreement(s), however, has not changed.

13 In every TOS or agreement during the relative period of this Lawsuit, Defendants promise users

14 equal and full access to all YouTube services, subject only to viewpoint neutral content-based rules

15 that apply equally to all.

16               92.    On January 17, 2018, Defendants testified to Congress under oath that access to all

17 services offered by Defendants in connection with YouTube are available to Plaintiffs, and all

18 users, subject only to viewpoint neutral content-based rules that apply equally to all users:
19               Senator Cruz: Thank you Mr. Chairman. Welcome to each of the witnesses. I’d like to
20               start by asking each of the company representatives a simple question, which is: do you

21               consider your companies to be neutral public fora?

22               ****

23               Senator Cruz: I’m just looking for a yes or no whether you consider yourself to be a
24               neutral public forum.

25               Senator Cruz: Ms. Downs?
26               Ms. Downs: Yes, our goal is to design products for everyone, subject to our policies and the
27               limitations they impose on the types of content that people may share on our products.

28               Senator Cruz: So, you’re saying you do consider YouTube to be a neutral public forum?
     1665102.1                              -26-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 31 of 301




 1               Ms. Downs: Correct. We enforce our policies in a politically neutral way. Certain things
 2               are prohibited by our Community Guidelines, which are spelled out and provided publicly

 3               to all of our users.

 4               ****

 5               Ms. Downs: As I mentioned, we enforce our policies in a politically neutral way. In terms
 6               of the specifics of Prager University, it’s a subject of ongoing litigation so I’m not free to

 7               comment on the specifics of that case.

 8 See https://www.c-span.org/video/?439849-1/facebook-twitter-youtube-officials-testify-combating-

 9 extremism and https://www.c-span.org/video/?448566-1/house-judiciary-committee-examines-

10 social-media-filtering-practices at 02:34:28 – 02:35:29 of the full hearing recording (emphasis

11 added).

12               93.     Before and after that date, up to the time of the filing of this lawsuit, YouTube’s

13 CEO Susan Wojcicki and other senior officers of Defendants have repeatedly reaffirmed and

14 maintained that all of access decisions are based on viewpoint neutral application of the content

15 based rules governing the service that apply equally to all.

16               94.     Thus, whatever ambiguity exists in their agreements with Plaintiffs, Defendants

17 admit that all of the agreements and the application of the provisions in those agreements are

18 governed by a core and fundamental promise: access to the YouTube platform and all services is
19 open and available to any member of the public who uses YouTube, subject only to viewpoint
20 neutral content based rules that apply equally to all.

21               95.     That promise governs all of a user’s content based rights and obligations associated

22 with YouTube and all services. It applies not only to Plaintiffs and to all public users, but also to

23 Defendants, who sponsor video content that competes directly with Plaintiffs and other public users

24 for CPMs, viewer reach and expansion, promotion and advertising, and monetization of revenue

25 generated by each video that is posted on the YouTube platform and/or is available through viewer

26 subscription services.

27               96.     Defendants’ core, fundamental promise of ensuring equal access to YouTube, under

28 neutral content-based rules is illusory, false, and unenforceable.
     1665102.1                              -27-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 32 of 301




 1               97.    Defendants exercise “unfettered discretion” when applying YouTube’s content-

 2 based service rules and provisions and determining what access to give each user. Defendants

 3 admit that at least since 2016, the exercise of this “unfettered discretion” by Defendants is not

 4 viewpoint or identity neutral.

 5               98.    Since at least 2017, Defendants have grudgingly admitted that they “target” and

 6 deny access or services to Plaintiffs based, not on the video content posted by a Plaintiff, but “for

 7 any reason, or no reason,” including the race, personal identity, or personal viewpoint, of YouTube

 8 content creators, viewers, and users.

 9               99.    The practice of using its “discretion” to deny access to any Plaintiffs, or any user,

10 based on race, identity, or viewpoint, rather than video content, violates and breaches the express

11 and implied promises set forth in YouTube’s TOS and other service or access agreements, because

12 those agreements are governed in their entirety by California law, and expressly limit the exercise

13 of Defendants’ “discretion” to that “permitted” by law.

14               100.   Thus, Defendants’ admissions that they are engaged in identity and viewpoint based

15 access denials and targeting, breach the express and implied promises that discretionary access

16 decision must be viewpoint neutral in application and comply with all federal and state laws

17 prohibiting discrimination in contract, including 42 U.S.C. § 1981, the Unruh Act, and §§17200, et

18 seq. of the California Business & Professions Code.
19                      2.     The License Provisions
20               101.   The current (and/or prior versions) of YouTube’s TOS at issue in this discrimination

21 case require Plaintiffs to “grant” Defendants a renewable, “irrevocable” and “perpetual” license to

22 any and all video content or communication that occurs on YouTube. This includes, but is not

23 limited to, the property rights for all personal data and other revenue streams that Plaintiffs hold an

24 interest in or otherwise derive from the posting, viewing, advertising, or monetization of their

25 videos on YouTube.

26               102.   Under the TOS, Plaintiffs “grant” Defendants a “worldwide, non-exclusive, royalty-

27 free, sub licensable and transferable license to use that Content . . . in connection with the Service

28 and YouTube’s . . . . business . . . .”
     1665102.1                              -28-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 33 of 301




 1               103.   The TOS also grant other YouTube “users” a “non-exclusive, royalty-free license to

 2 access” content, “reproduce, distribute, prepare derivative works, display, and perform it . . . as

 3 enabled by a feature of the Service.”

 4               104.   This license includes the right of Defendants and other users to post and monetize

 5 Plaintiffs’ “[c]ontent or other material” that makes Plaintiffs (i) “solely responsible for” the content

 6 and its “consequences,” including (ii) all intellectual property rights and restrictions on the video

 7 content, and (iii) not posting content or seeking access to services in a manner that is “contrary to

 8 the YouTube Community Guidelines.”

 9               105.   In applying these provisions, Defendants reserve “the right to decide whether

10 Content violates these Terms,” including, “but not limited to, pornography, obscenity, or excessive

11 length,” and, “in so doing, remove such Content and/or terminate a user’s account” if, “in its sole

12 discretion . . . submitting such material is determined to be “in violation of these Terms.”

13               106.   Defendants’ acquisition of the licensing rights to 95% of the world’s public video

14 content along with the personal and financial information data that belongs to the 2.3 billion users

15 who post or view the content is not free or a gift to the largest and most powerful tech enterprise in

16 the history of the world. Rather, the license rights are obtained through for tangible and valuable

17 consideration: the right of the licensor or user to equal access to the YouTube platform and all of its

18 services, subject to and limited only by the viewpoint neutral application of YouTube’s content-
19 based rules.
20               107.   Thus, under the TOS, Defendants’ license agreement binds and requires them to

21 apply and impose access restrictions for viewpoint neutral content based violations of a third

22 party’s intellectual property rights, Defendants’ Community Guidelines, and other content based

23 terms of YouTube’s service, and to do so in a manner “permitted” by the law.

24               108.   Defendants’ past, present, and continuing violations of the TOS is a fundamental

25 and material breach of the trillion dollar licensing provisions by which Defendants obtained

26 perpetual” and “irrevocable” right to use, display, and monetize 95% of the public’s video content

27 that exists or has ever existed in the world, as well as the personal and proprietary data of the 2.3

28 billion people who use or access the site.
     1665102.1                              -29-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 34 of 301




 1               109.   In addition, Plaintiffs also seek a declaratory judgment either that: (a) the plain

 2 language of Section 230(c) does not apply to racial profiling and discriminatory access restrictions

 3 which are based on a person’s race, identity, or viewpoints, rather than based on the “on line

 4 material” that actually appears on YouTube; or (b) if Section 230(c) is construed to permit on line

 5 racial, identity or viewpoint based discrimination restrictions against YouTube users, Section

 6 230(c) is unconstitutional because it violates the First Amendment’s limits on permissive private

 7 party speech regulation.

 8               110.   Under the First Amendment, the United States Supreme Court in Denver Area

 9 Educational Telecommuns. Consortium, Inc. v. Federal Communications Comm’n, 518 U.S. 727,

10 766-67 (1996), confirmed the obvious: a congressional law that permits a private party to regulate

11 speech is unlawful and unconstitutional unless the law (a) is applied in a viewpoint neutral manner,

12 (b) is narrowly tailored so as not to create a risk of an erroneous private veto over speech, and (c)

13 does not interfere with or otherwise alter or obstruct the parties’ existing legal relationship,

14 obligations, and rights or the enforcement of those rights and obligations in a court of law.

15               111.   Defendants’ assertion that Section 230(c) permits them to use a person’s race,

16 identity or viewpoint to block access to YouTube is unconstitutional because, at least as applied to

17 this Lawsuit, Section 230(c) is neither (a) viewpoint neutral, (b) narrowly tailored to prevent

18 against an erroneous veto of speech by Defendants under its rules, and/or (c) interferes with and
19 eviscerates Defendants’ preexisting legal obligations to Plaintiffs under state and federal law,
20 including antidiscrimination, false advertising, consumer protection, and the express and implied

21 promises set forth in Defendants’ operative contract(s) with Plaintiffs

22               C.     Defendants’ Anti-Competitive, Unlawful, Deceptive And Unfair Business
                        Practices
23
                 112.   Defendants shuffle between three conflicting and irreconcilable roles in connection
24
     with YouTube:
25
                        a.     When Defendants put on their “ISP” hat, Defendants host, review, curate,
26
     and monetize the video content of third party users who license their content, and the personal data
27

28
     1665102.1                              -30-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 35 of 301




 1 property rights of these users, in return for providing equal access to YouTube content and services,

 2 subject only to viewpoint neutral rules that apply equally to all.

 3                  b.     When Defendants put on their “creator” hat, Defendants create videos and

 4 partner with hand-picked creators to sponsor their content, and both operate and act as the largest

 5 and most powerful of YouTube users to compete directly and aggressively with Plaintiffs and other

 6 third party users for views, reach, engagements, CPM revenue, advertisers, and a host of other user

 7 based revenue streams on YouTube.

 8                  c.     When Defendants put on their “advertiser” hat, Defendants review,

 9 categorize, and classify the video content of third party users for purposes of selling advertisements

10 on the YouTube platform in connection with individual videos and/or YouTube channels, based on

11 demographic information in the form of Defendants’ metadata that they generate for individual

12 videos which is gleaned from video titles and tags (posted by Plaintiffs when the individual videos

13 are posted to the platform), Plaintiffs’ channel profiles (which were input when the channels were

14 first created), the profiles of Plaintiffs’ subscribers (which individual subscribers input when they

15 first registered with Defendants) and the subscribers’ video viewing histories (which Defendants

16 gather, analyze and summarize in the form of metadata), as well as the profiles of other users who

17 view Plaintiffs’ videos (which were input when they first registered with Defendants) and the

18 viewers’ video viewing histories (which Defendants also gather, analyze and summarize in the
19 form of metadata). Using the enormous wealth of information Defendants have about the
20 Plaintiffs, their subscribers and the viewers of their videos, Defendants can identify, price and sell

21 advertising space on the YouTube platform in connection with individual videos posted, based on

22 the demographics of the channel subscribers and video viewers. In this way, Defendants can

23 identify, market and sell advertising based on the race, identity and viewpoints of the YouTube

24 users and generate revenue for Defendants, their affiliated creators, and affluent white YouTube

25 creators, without ever reviewing any of the millions of individual videos posted on the YouTube

26 platform. In short, Defendants divvy up the video content on the platform by race, identity and

27 viewpoint in order to sell advertisements to third parties without regard to the actual content of

28 videos; moreover, Defendants fully monetize those creators whose subscribers and viewers fit the
     1665102.1                              -31-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 36 of 301




 1 “right demographic,” paying them collectively millions of dollars each month regardless of whether

 2 their individual videos comply with Defendants’ own Community Guidelines and TOS.

 3               113.   Defendants’ multiple roles create platform wide conflicts of interest, in which

 4 Defendants utilize their unfettered authority to curate third party content on YouTube as a pretext

 5 to impose access and content restrictions on Plaintiffs and all other persons similarly situated, that

 6 are not imposed on content posted or sponsored directly or derivatively by Defendants or other

 7 parties with whom they contract with for sponsorship.

 8               114.   In the last four years, Defendants have invested in and expanded their business to

 9 become the largest a production and media company in the world. See

10 https://www.feedough.com/youtube-business-model-how-does-youtube-make-money/.

11               115.   Among other things, Defendants announced that “[t]he company has partnered with

12 its top content creators who wanted to charge a subscription rental or purchase fees for their content

13 and made their uploaded content as paid content which requires users to pay for a subscription or

14 purchase fees to access the content of the channel.” Furthermore, Defendants decided to partner

15 with “affiliates” whose “related product” advertisements are placed with some videos on YouTube.

16 These products link to the affiliate partners, which pay a commission to Defendants if their

17 products are purchased.

18               116.   Defendants understand that the YouTube Platform has effectively surpassed its user
19 saturation point, and that monetizing and profiting from YouTube by merely hosting content on the
20 platform is no longer financially feasible to satisfy Defendants’ insatiable lust for revenue and

21 profits.

22               117.   Thus, in addition to hosting their own video channels on YouTube, Defendants have

23 entered into lucrative preferred provider production deals with other global media companies,

24 including PBS, MSNBC, HBO, Fox News, Breitbart, and other media and entertainment

25 conglomerates.

26               118.   Defendants have also entered the digital TV market with the advent of YouTube

27 TV. Defendants use their control over third party user content, on and access to the YouTube

28 platform to induce consumers to purchase their TV and entertainment services by using the
     1665102.1                              -32-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 37 of 301




 1 YouTube hosting platform, user interface to that platform, and content curation powers to induce

 2 consumers to use YouTube for all digital based TV or video content, including movies, music,

 3 sports, and entertainment.

 4               119.   Defendants compete for that public audience or viewership unfairly and unlawfully,

 5 in a manner which gives their “preferred content” a competitive advantage, by among other things,

 6 using their filtering tools and criteria to restrict the access and reach of the smaller third-party users

 7 it hosts on YouTube. Thus, under the pretext of making the site safe for their users, Defendants

 8 arbitrarily, capriciously, and deceptively restrict access and audience reach to the videos of their

 9 competitors on the platform, like Plaintiffs, while at the same time allowing their own content to

10 avoid those same restrictions and restraints -- even when that content violates their own guidelines.

11 In so doing, Defendants effectively clear space on the platform for content which they, or their

12 preferred users supply, to better reach the sites’ 2.3 billion users, by censoring the content of their

13 competitors.

14               D.     Defendants’ Tool Kit For Unlawful Practices
15               120.   Defendants utilize a series of discriminatory, anticompetitive and unlawful
16 suppression practices and conduct to grow their profits, financial, interests, and unprecedented

17 consolidation and control over information, speech, advertising, expression, and internet

18 viewership.
19                      1.     Artificial Intelligence Algorithm Restrictions
20               121.   The central mechanism used by Defendants to achieve these objectives are A.I.
21 based algorithms (“A.I.”), and computer driven filtering tools that profile, regulate, restrict, flag,

22 and block creator content and access on YouTube. Defendants surreptitiously collect information

23 regarding Plaintiffs and all other persons similarly situated, their subscribers, and the viewers of

24 their videos, and generate metadata that is embedded, appended or associated with individual

25 videos to facilitate Defendants’ unlawful discriminatory and anticompetitive filtering and review

26 tools to restrict or block the video content and access to the YouTube platform by Plaintiffs and all

27 other persons similarly situated, both as YouTube creators and as viewers.

28
     1665102.1                              -33-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 38 of 301




 1               122.   Defendants claim that these algorithms are viewpoint and identity neutral, and that

 2 they ensure that the “same standards apply equally to all” when it comes to the content regulation

 3 of speech on YouTube. Defendants claim that their employees conduct “manual reviews” to

 4 supplement the electronic filtering and regulation of video content.

 5               123.   But the evidence, including statements by Defendants’ employees familiar with both

 6 electronic and manual filtering and regulation of speech that takes place on the YouTube Platform,

 7 suggests that Defendants’ representations of neutral viewpoint and identity-based content

 8 regulation are also false. The A.I. and algorithmic filtering tools are embedded with code that

 9 regulates content based on purely subjective, viewpoint, topic, and identity animus, and other

10 unlawful criteria. Even before October 2016, Defendants’ engineers began making changes to the

11 code and operations of the algorithms and filtering tools in order to ensure that Defendants could

12 filter videos and regulate access to video content based upon overt discrimination based on race,

13 sexual or gender orientation, ethnic, political or religious animus, as well as for financial and/or

14 anticompetitive purposes.

15               124.   Similarly, Defendants’ viewpoint bias, animus, and discrimination towards the

16 user’s identity or viewpoint is institutionally and culturally rampant in Defendants’ work place and

17 employment practices. Among other things, Defendants operate and administer “Restricted Mode”

18 through employees, including engineers and content reviewers, and independent contractors. These
19 people work in what has been widely reported and acknowledged as a dysfunctional work
20 environment and often work outside of the United States in countries and cultural settings where

21 discrimination against Plaintiffs and all other persons similarly situated is not only condoned but is

22 deeply embedded in social mores.

23               125.   Internal emails by and between Defendants’ employees show that many employees

24 are routinely subjected to harassment, threats, blacklisting, discipline, and hazing based on their

25 race, or political or religious viewpoints. The dysfunction and viewpoint bias emanate from, and

26 are enforced at, the highest ranks of Defendants’ upper management, and drive the actions of

27 employee supervisors, co-workers, third-party affiliates, and advertisers.

28
     1665102.1                              -34-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 39 of 301




 1               126.   Consequently, even when manual employee reviews of video content are used to

 2 check and audit restrictions on videos generated from the digital algorithms or from flagging by

 3 other YouTube users, Defendants apply “Restricted Mode” and other discretionary and vague

 4 content based criteria, to restrict access to Plaintiffs’ videos using vague and undefined terms such

 5 as “mature” or “sensitive” for certain audiences, solely because the video discusses a topic

 6 involving abbreviations like “BLM,” “KKK;” terms such as “Black,” “White,” “Racism,”

 7 “Boogaloo,” “White Supremacy,” “Racial Profiling,” “Police Shootings,” “Police Brutality,”

 8 “Black Lives Matter;” names of individuals such as those killed by law enforcement, “Bill Cosby,”

 9 “Louis Farrakhan;” names of organizations such as “Ku Klux Klan,” “Nazi,” “Neo-Nazi,” “Aryan

10 Brotherhood,” and/or other euphemisms that are known and particular to the African American

11 Community, or the video’s title or tag words includes these trigger words.

12               127.   Defendants’ conduct creates censorship, restraint of speech, and discrimination

13 based on the race, identity, and/or viewpoint of Plaintiffs and all other persons similarly situated,

14 not based upon video content which might violate a narrow, neutral, objective, and specifically

15 verifiable criteria that furthers a compelling and legitimate public interest.

16               128.   Defendants’ conduct also forces Plaintiffs and all other persons similarly situated to

17 self-censor and to avoid not only using abbreviations like “BLM,” “KKK;” terms such as “Black,”

18 “White,” “Racism,” “Boogaloo,” “White Supremacy,” “Racial Profiling,” “Police Shootings,”
19 “Police Brutality,” “Black Lives Matter;” names of individuals such as those killed by law
20 enforcement, “Bill Cosby,” “Louis Farrakhan;” names of organizations such as “Ku Klux Klan,”

21 “Nazi,” “Neo-Nazi,” “Aryan Brotherhood,” and/or other euphemisms that are known and particular

22 to the African American Community in video titles and tag words, but to avoid mentioning these in

23 the video content, in order to avoid having Defendants remove videos or issue a “strike” against the

24 channel, purportedly for posting “hate speech” or violating one or more of Defendants’ unidentified

25 Community Guidelines and TOS.

26               129.   Defendants’ A.I. tools and practices effectively silence the voices of Plaintiffs and

27 all other persons similarly situated concerning some of the most important issues and current events

28 affecting their communities.
     1665102.1                              -35-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 40 of 301




 1               130.   Because Defendants’ A.I. tools and practices single out the videos of Plaintiffs and

 2 all other persons similarly situated for adverse treatment (e.g., removal, restricted access if any,

 3 and/or limited or no monetization), the Plaintiffs and class members cannot generate sufficient

 4 viewers or subscribers to grow their channels so as to qualify for all of the Defendants’ special

 5 programs and perks, such as YouTube partnership, Channel Membership, mobile Livestreaming, or

 6 SuperChat applications, resulting in the creation of a ghetto tier of YouTube creators based on their

 7 race, identity and/or viewpoints, who are doomed to create videos for very limited audiences for

 8 little to no money.

 9                      2.     Excluding Channels And Videos From Full Revenue Generation
10               131.   In addition to creating and using metadata to racially profile Plaintiffs and all other

11 persons similarly situated, as well as their subscribers and viewers, for purposes of restricting

12 access to the YouTube platform, Defendants use the same or similar metadata to limit the revenue

13 which can be generated from individual videos. Defendants use A.I., algorithms, and filtering tools

14 and practices in conjunction with the metadata they create, to prevent Plaintiffs and other persons

15 similarly situated from earning money from videos merely because the metadata reflects the video

16 title and/or tags include abbreviations like “BLM,” “KKK;” terms such as “Black,” “White,”

17 “Racism,” “Boogaloo,” “White Supremacy,” “Racial Profiling,” “Police Shootings,” “Police

18 Brutality,” “Black Lives Matter;” names of individuals such as those killed by law enforcement,
19 “Bill Cosby,” “Louis Farrakhan;” names of organizations such as “Ku Klux Klan,” “Nazi,” “Neo-
20 Nazi,” “Aryan Brotherhood,” and/or other euphemisms that are known and particular to the African

21 American Community. Defendants also use the same or similar metadata to limit or prevent

22 revenue generation from videos posted by Plaintiffs or other persons similarly situated, simply

23 because the videos were created by Plaintiffs or members of other races, by other similar

24 communities, or by those sharing the same viewpoints, or because the videos were posted on

25 channels that are popular with members of Plaintiffs’ communities, or are widely viewed by

26 viewers who share Plaintiffs’ race, identity, and/or viewpoints.

27               132.   Because Defendants use metadata based on video titles and tags to flag videos for

28 limited monetization or demonetization, Plaintiffs and other persons similarly situated self-censor
     1665102.1                              -36-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 41 of 301




 1 and either avoid posting videos regarding issues and current events that are important to their

 2 community (e.g., videos regarding the deaths of unarmed African Americans at the hands of law

 3 enforcement, healthcare providers’ refusals to test or treat African Americans for the Covid-19

 4 virus, the disparate infection, death and unemployment rates experienced by African Americans as

 5 a result of the Covid-19 pandemic), or they misspell key words like “Black,” “White,” “Race,”

 6 “Racist,” and “Racism,” or they rely on euphemisms known only to the African American

 7 community.

 8               133.   Defendants’ conduct and practices cause Plaintiffs and other persons similarly

 9 situated to lose revenue which their fully compliant videos would otherwise have generated, as well

10 to lose subscribers and viewers, and the opportunity to grow their channels and to qualify for full

11 access to all of the perks that Defendants offer others.

12                      3.     Misapplying “Restricted Mode”
13               134.   Defendants also use the same or similar metadata to restrict access to the full

14 YouTube platform and related benefits by misapplying “Restricted Mode” to the videos of

15 Plaintiffs and all persons similarly situated. “Restricted Mode” is one of Defendants’ primary tools

16 for platform control and curation. “Restricted Mode” affects tens of millions of YouTube users

17 every single day.

18               135.   According to Alice Wu, a Senior Manager of Trust & Safety at YouTube, LLC,
19 about 1.5 percent of YouTube’s daily views (or approximately 75 million of the nearly 5 billion
20 views every single day) come from people who have activated Defendants’ “Restricted Mode.”

21               136.   According to Defendants, “Restricted Mode” is supposed to function much like a

22 curtain that blocks access to the hardcore pornography section at the corner video rental shop,

23 limiting viewer access by younger, sensitive audiences to video content that contains certain

24 specifically enumerated “mature” aspects.

25               137.   Defendants assert that “Restricted Mode” is a tool “to help institutions like schools

26 as well as people who wanted to better control the content they see on YouTube with an option to

27 choose an intentionally limited YouTube experience.” “Restricted Mode” also can be activated by

28 system administrators to restrict all access on computer networks to all users and electronic devices
     1665102.1                              -37-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 42 of 301




 1 connected to the network, including viewers who seek to access video content in public libraries,

 2 schools, and other public institutions or private workplaces.

 3               138.   While Defendants claim that viewers control the use of “Restricted Mode,” and can

 4 choose to turn on “Restricted Mode” for their personal accounts, there is growing evidence that it

 5 sweeps more broadly. In certain instances, for viewers who do not have YouTube accounts and

 6 seek to view videos posted on YouTube by Plaintiffs and other persons similarly situated,

 7 Defendants have applied “Restricted Mode” to prevent those viewers from accessing videos

 8 through links posted on other social media platforms that are not owned or controlled by

 9 Defendants, as well as to prevent YouTube users who have not activated “Restricted Mode” from

10 accessing those videos.

11               139.   According to Defendants, “Restricted Mode” can be applied to videos in three ways.

12                      a.     First, Defendants examine certain “signals” like the video’s metadata, title,

13 and tag words associated with the video. When creators post videos, Defendants invite them to

14 include certain information in the title or to input “tag” words which are purportedly designed to

15 help viewers find videos in which they are interested, such as a title reflecting the subject of the

16 video, and tag words indicating the video’s themes or content. Plaintiffs and other persons

17 similarly situated unwittingly provide Defendants with such titles and tag words along with their

18 posted videos. Defendants then generate metadata which is additional content that they insert into,
19 append to, or associate with the videos that are posted, which allows Defendants apply A.I.,
20 algorithms and other filtering tools to profile Plaintiffs, their subscribers and viewers, as well as

21 other persons similarly situated, and to sort them by race, identity and viewpoints. Defendants

22 ultimately apply “Restricted Mode” to the otherwise compliant videos posted by Plaintiffs and

23 other persons similarly situated, because the videos have titles or tag words that reflect issues of

24 importance to African American or other racial communities, and those who simply watch videos

25 popular in such communities – essentially relegating these videos to a limited audience which

26 excludes white, conservative and/or “more sensitive viewers,” simply because the videos were

27 made by or for members of protected racial classifications under the law.

28
     1665102.1                              -38-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 43 of 301




 1                      b.     Second, Defendants claim that such metadata “signals” identify videos

 2 which violate Defendants’ Community Guidelines or TOS. However, these “signals” are used by

 3 Defendants as a pretext to segregate disfavored content using “Restricted Mode,” regardless of

 4 whether the video contains material which is unsuitable for children, younger audiences or more

 5 sensitive viewers. Defendants themselves create all such metadata and insert, embed or associate

 6 that metadata which reflects demographic information regarding the video creators, channel

 7 subscribers and viewers, along with individual videos to create more “signals” for A.I., algorithms,

 8 and filtering tools to utilize. Thus, in certain cases, videos that would otherwise pass through the

 9 filtering process without incident, are flagged for restrictions by Defendants; not because of

10 anything in the video content, but because of metadata or other “signal” information that

11 Defendants themselves have inserted, embedded or associated with the video. These signals

12 include information about the race, identity and/or individual viewpoint of the video creator, her

13 subscribers, and her viewers.

14                      c.     Third, Defendants also purportedly use “Restricted Mode” to passively

15 restrict a video if it is “flagged” as “inappropriate” by anyone in the “community” of YouTube

16 users. According to Defendants, the so-called “flagged” videos are subsequently reviewed by a

17 “team” of human reviewers for “violations” of Community Guidelines and/or TOS. But flagged

18 videos are subject to Defendants’ own internal review procedures that are race, identity and
19 viewpoint based, so that many flagged videos posted by Plaintiffs and other persons similarly
20 situated may never receive an independent content review by a human being, much less a YouTube

21 employee.

22               140.   As shown below, when a network administrator or an individual viewer activates

23 “Restricted Mode,” each video subject to “Restricted Mode” appears with Defendant‘s custom

24 stamp of disapproval, including a red face including a red square bearing a foreboding facial

25 expression, together with text showing “This video is unavailable with Restricted Mode enabled.

26 To view this video, you will need to disable Restricted Mode.”

27               141.   Defendants’ stamp of disapproval thus makes a specific and falsifiable

28 misrepresentation to viewers of videos posted by Plaintiffs and other persons similarly situated, that
     1665102.1                              -39-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 44 of 301




 1 the specific video that they have attempted to access contains content that is so inappropriate,

 2 shocking and outrageous, that the viewer must be protected from that content and that the

 3 YouTuber creator who has posted that content is responsible for having created and uploaded such

 4 inappropriate, shocking, and outrageous content.

 5               142.   These specific and falsifiable factual representations are by no means limited to

 6 Defendants’ “Restricted Mode” stamp of disapproval. Viewers who attempt to ascertain why a

 7 particular video has been subjected to “Restricted Mode” are told by Defendants that videos are

 8 eliminated from “Restricted Mode” when they include specific pieces of content, including content

 9 (1) talking about drug use or abuse, or drinking alcohol in videos; (2) overly detailed conversations

10 about or depictions of sex or sexual activity; (3) graphic descriptions of violence, violent acts,

11 natural disasters and tragedies, or even violence in the news; (4) videos that cover specific details

12 about events related to terrorism, war, crime, and political conflicts that resulted in death or serious

13 injury, even if no graphic imagery is shown; (5) inappropriate language, including profanity; and

14 (6) video content that is gratuitously incendiary, inflammatory, or demeaning towards an individual

15 or group.

16               143.   In reality Defendants’ definition of “Restricted Mode” is applied in a significantly

17 over inclusive and under inclusive manner, which has caused significant damage to Plaintiffs and

18 other persons similarly situated. Even the most simple examination of Plaintiffs’ videos subject to
19 “Restricted Mode” shows that Defendants are not only dead wrong in their representations to the
20 public concerning African American videos that Defendants subject to the “Restricted Mode”

21 stamp of disapproval, but Defendants are hiding from the public valuable content and are doing so

22 in bad faith.

23               144.   To the extent that videos which have titles or tags which include “abbreviations like

24 “BLM,” “KKK;” terms such as “Black,” “White,” “Racism,” “Boogaloo,” “White Supremacy,”

25 “Racial Profiling,” “Police Shootings,” “Police Brutality,” “Black Lives Matter;” names of

26 individuals such as those killed by law enforcement, “Bill Cosby,” “Louis Farrakhan;” names of

27 organizations such as “Ku Klux Klan,” “Nazi,” “Neo-Nazi,” “Aryan Brotherhood,” and/or other

28 euphemisms that are known and particular to the African American Community,” Defendants apply
     1665102.1                              -40-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 45 of 301




 1 the “Restricted Mode” filter to these videos and limit viewer access to many compliant videos

 2 posted by Plaintiffs and other persons similarly situated, which contain content of interest to the

 3 African American community. Defendants do so, despite the fact that the videos do not contain

 4 materials which discuss drug use or abuse or drinking alcohol; overly detailed conversations about

 5 or depictions of sexual activity; graphic depictions of violence, violent acts; natural disasters or

 6 tragedies or violence in the news; specific details about events related to terrorism, war, crime and

 7 political conflicts that resulted in death or serious injury even if no graphic imagery is shown;

 8 inappropriate language, including profanity, or content that is gratuitously incendiary,

 9 inflammatory, or demeaning toward an individual or group.

10               145.   Defendants effectively use “Restricted Mode” as a damper to quiet the voices of

11 Plaintiffs and other persons similarly situated, from being heard by all YouTube users and to limit

12 Plaintiffs’ reach, thereby preventing them from growing their channels, increasing subscribers and

13 viewers, generating revenue, and meeting minimum participation standards to qualify for

14 Defendants’ other benefits such as YouTube partnership, Channel Membership, Mobile Streaming

15 and SuperChat.

16               146.   Once Defendants apply “Restricted Mode” to a video, Plaintiffs and other persons

17 similarly situated are then forced to spend time and effort to appeal Defendants’ decision and

18 persuade a human being to actually look at the content of the video. Even when the appeal is won,
19 Plaintiffs and other persons similarly situated lose the opportunity to generate interest in and
20 revenue from the new video for a period of weeks to months, and to thereby grow their channel

21 during the period that the video is restricted. Defendants never compensate for the erroneous

22 application of “Restricted Mode,” regardless of the length of time it takes for Defendants to

23 actually review the restricted video content.

24               147.   Defendants impose these restrictions to justify anticompetitive and unlawful actions

25 intended to gain a competitive advantage for their own video content and/or to ensure that their

26 sponsored creators, content partners, and advertisers have an unfair competitive advantage in the

27 YouTube video market. By placing no restrictions on the monetization of their own videos or those

28 of Defendants’ sponsored creators, content partners and preferred advertisers, Defendants gain a
     1665102.1                              -41-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 46 of 301




 1 competitive advantage by restricting the financial reach of Plaintiffs and other disfavored users,

 2 while simultaneously ensuring that their own video content (and those of their sponsored creators,

 3 content partners and preferred advertisers) are not subjected to the same (or any) Advertising

 4 Restrictions.

 5               148.   Defendants also impose these restrictions to facilitate their advertising practices,

 6 whereby they profile videos by the race, identity and viewpoint of creators, subscribers and viewers

 7 so as to identify the videos with the most valuable demographics which command the highest

 8 prices from most advertisers, without regard to whether there are any advertisers which are willing

 9 to purchase spots associated with videos posted by Plaintiffs and other persons similarly situated.

10               149.   Defendants’ actual practices unlawfully provide Defendants with monopoly power

11 over the video posting and viewership market, the video advertising market, and the ability to

12 manipulate, bully, and falsely denigrate legitimate YouTube users, like Plaintiffs and other persons

13 similarly situated, by subjectively designating their speech as “inappropriate,” because Defendants

14 do not like or agree with the speakers’ race, identity or point of view; or because Defendants are

15 too cheap to actually review the videos posted to the platform, and desire to rely on inexpensive

16 A.I., algorithms, and other filtering tools for purposes of selling advertisements and curating videos

17 on YouTube.

18                      4.     Shadow Banning Channels And Videos
19               150.   Defendants treat videos that present or discuss serious issues and current events that
20 are important to the communities of the Plaintiffs and all other persons similarly situated as “not

21 family friendly,” and as if they are inappropriate for all audiences simply because they were

22 uploaded by creators whose races, identities, and/or viewpoints are disfavored by Defendants.

23 Defendants are not merely removing, restricting access to or limiting monetization for videos

24 posted by Plaintiffs and all other persons similarly situated, Defendants are making those videos,

25 and some channels invisible on the YouTube Platform, despite the fact that the videos comply with

26 all of Defendants’ Community Guidelines and TOS.

27               151.   In shadow banning videos, Defendants effectively prevent Plaintiffs’ subscribers

28 and potential viewers from locating new videos which discuss issues and current events that are
     1665102.1                              -42-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 47 of 301




 1 followed by the African American community; by excluding such videos from the YouTube search

 2 function on the platform, Defendants are preventing creators like Plaintiffs and all other persons

 3 similarly situated from growing their channels by securing the necessary subscriber and viewer

 4 numbers required to qualify for Defendants’ special programs and perks, such as YouTube

 5 partnership, channel membership, mobile Livestreaming, or SuperChat applications, and are

 6 preventing them from generating revenue from their videos.

 7               152.   Defendants also shadow ban entire channels belonging to Plaintiffs and other

 8 similarly situated persons, by making the channels unsearchable on the platform. Without a link to

 9 Plaintiffs’ channels, subscribers and viewers cannot access Plaintiffs’ videos. As a result of

10 shadow banning of channels, many Plaintiffs and other persons similarly situated can only attract

11 new subscribers or viewers by “word of mouth,” and referrals from other members of their

12 community, or from other social media platforms where links to Plaintiffs’ YouTube channels are

13 posted.

14               153.   Defendants’ shadow bans not only impair the growth of channels belonging to, and

15 revenue generated from videos posted by Plaintiffs and other persons similarly situated,

16 Defendants’ conduct both effectively reduces the audience for videos posted by Plaintiffs and

17 muffles their voices across the platform, making it impossible for new YouTube viewers to locate

18 video content that is important to their specific communities. As a result, Plaintiffs, as African
19 American creators, and other persons similarly situated, cannot expand subscriber and viewer
20 numbers sufficient to grow their channels and fully enjoy full access to the YouTube platform and

21 all of the benefits Defendants offer others.

22                      5.     Delegating Content Review And Regulation To Racists And White
                               Supremacists
23
                 154.   Defendants have configured the YouTube platform to allow any user to “report” or
24
     “flag” videos which they believe violate the Google/YouTube Community Guidelines or TOS, e.g.,
25
     video content which contains hate speech, nudity, profanity, graphic depictions of sexuality or
26
     violence, disparaging remarks, content which violates existing copyrights or trademarks held by
27
     persons other than the creator posting the video, or descriptions of violent events and scenes which
28
     1665102.1                              -43-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 48 of 301




 1 may disturb younger or more sensitive viewers. Defendants not only allow users to “report” or

 2 “flag” videos posted by Plaintiffs and other persons similarly situated, Defendants take action

 3 based on those third-party reports and flags and proceed to remove, restrict, and/or demonetize

 4 individual videos; issue community “strikes;” and to suspend, and/or remove whole channels of

 5 Plaintiffs and other persons similarly situated. Defendants do so without first verifying that the

 6 flagged video violates a specific Community Guideline or Term of Service. In effect, Defendants

 7 deputize YouTube users, including racists, sexists, white supremacists, Neo-Nazis, and other hate

 8 speech trolls. These delegated and affiliated users, exercise censorship powers on YouTube,

 9 including reporting, flagging, bullying and threatening creators whenever Plaintiffs and other

10 persons similarly situated post content with which Defendants’ racist agents disagree.

11               155.   In allowing third parties to wield the power to report or flag a video as violating the

12 applicable Community Guidelines and TOS, Defendants have deprived Plaintiffs and other persons

13 similarly situated, of equal access to the YouTube platform and all of the services Defendants make

14 available to others by creating the presumption that any flagged video does in fact contain content

15 which violates the Community Guidelines and/or TOS. After being flagged by a third party,

16 Plaintiffs and other persons similarly situated are forced to spend substantial time and effort to

17 appeal the flag in order to restore the channel/video, remove the restriction, or obtain full

18 monetization for channel/video, which, but for the flag, would have reached a wide audience and
19 would have generated substantial revenue.
20               156.   Because of Defendants’ conduct and practices, trolls regularly appear on the

21 channels of Plaintiffs and other persons similarly situated, threaten to shut down the channels – and

22 within a few days, the trolls succeed in getting Defendants to suspend the channels. As a result,

23 Plaintiffs and other persons similarly situated engage in self-censorship and avoid posting videos

24 that address issues of historical, political, cultural, and educational significance to their

25 communities. Recently, Plaintiffs and other persons similarly situated have avoided timely topics

26 such as the denial of Covid-19 testing and treatment to African American healthcare workers, the

27 inability of African American businesses to apply for CARE loans, and the disparate enforcement

28 of stay at home orders against African American communities. Defendants’ conduct therefore
     1665102.1                              -44-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 49 of 301




 1 encourages and enables the agendas of racists, white supremacists, and Neo-Nazis on YouTube, by

 2 silencing the voices of Plaintiffs and other persons similarly situated.

 3                      6.     Interfering With Individual Video Viewing
 4               157.   Livestream broadcasts are videos that are posted in a streaming live format which

 5 are controlled exclusively by creators or by the moderators designated and authorized by individual

 6 creators to review, edit, and remove viewer comments which appear as the video progresses over

 7 time. Livestream broadcasts allow real time viewer participation in discussions on YouTube

 8 channels and often involve hundreds of people all making comments regarding important issues,

 9 current events, or topics. YouTube’s Livestream broadcast application allows the video creator and

10 her designated moderators to control the content of the broadcast. They control the viewer

11 participation in the comments section of the screen while the Livestream is played.

12               158.   Defendants routinely restrict viewer access to and revenue generation from videos

13 posted by Plaintiffs and other persons similarly situated, depressing subscriber and viewer

14 numbers. Many African American channels do not generate significant income from advertising or

15 Channel Membership. They must rely on other applications to generate revenue, such as

16 Defendants’ SuperChat, and Livestream or Patreon Donations. As a result, Livestream broadcasts

17 are a primary revenue generator for Plaintiffs.

18               159.   Defendants regularly interfere with the Livestream broadcasts by Plaintiffs and all
19 persons similarly situated, using either YouTube employees or independent contractors which
20 Defendants hire. Defendants’ Livestream interference includes such tactics as: (a) stopping

21 Livestream broadcasts, and forcing the creator to restart the broadcast, resulting in lost viewers, low

22 watch times and irritated subscribers; (b) throttling (intentionally slowing ) broadcasting speeds

23 during Livestream which distorts or interrupts the audio feed, and disrupts or interrupts viewer

24 comments being input to the video on Plaintiffs’ channel; (c) inserting new voice content and/or

25 visual images into the video which are entirely unrelated to the decisions and choices of the

26 channel creator and her chosen moderators, and are offensive, threatening, bullying, misogynistic,

27 racist, and/or obscene; (d) removing positive comments from viewers; and (e) disconnecting

28
     1665102.1                              -45-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 50 of 301




 1 individual viewers who are in the process of leaving positive comments, thereby silencing viewers

 2 who would otherwise support the video or make monetary donations on the Livestream broadcast.

 3               160.   For the past two years, until stay at home orders for nonessential businesses were

 4 imposed in the Bay Area in March of this year, Defendants’ Livestream broadcast interference was

 5 relentless, causing Plaintiffs either to suspend Livestream broadcasts, to self-censor and refrain

 6 from discussing issues or current events of interest to the African American community, or to

 7 conduct them at odd hours without prior announcements. Defendants’ conduct in interfering with

 8 Livestream broadcasts has reduced subscriber and viewer numbers for the channels of Plaintiffs

 9 and other persons similarly situated, has reduced revenue generated from Livestream broadcasts

10 and from the channels overall, and has prevented the African American community from receiving

11 information about and discussing issues and current events which are important to members of that

12 community.

13               161.   Notably, for the weeks while stay at home orders were in place for the Bay Area,

14 Plaintiffs were able to conduct Livestream broadcasts unmolested. However, Defendants’

15 interference has recommenced with the lifting of stay at home orders. Defendants’ interference is

16 now ongoing.

17               162.   Similarly, for the videos uploaded to Plaintiffs’ channels that can be watched at any

18 time, through YouTube employees or independent contractors which Defendants hire, Defendants
19 (a) interrupt the video, and forcing the viewer to restart the video, resulting in lost viewers, low
20 watch times and irritated subscribers; (b) throttle the video as the viewer watches which distorts or

21 interrupts the audio feed, and disrupts or interrupts the visual images that the viewer sees; (c) insert

22 new audio content (e.g., noises, static, sounds such as honks, beeps, bumps, and barks) and/or

23 visual images into the video which are entirely unrelated to the decisions and choices of the

24 channel creator, give the impression that the video has low production values, and are annoying,

25 irritating or confusing to the viewers; and/or (d) prevent viewers from “liking” the video.

26 Defendants’ interference causes viewers to shorten their watch times, refrain from subscribing to

27 Plaintiffs’ channels, and watch fewer of Plaintiffs videos; which in turn prevents Plaintiffs from

28
     1665102.1                              -46-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 51 of 301




 1 qualifying for all of the benefits which Defendants offer on the YouTube platform, and reduces

 2 revenue generated by Plaintiffs’ videos and channels.

 3                      7.     Ad Bombing
 4               163.   Because Defendants demonetize or limit monetization for many, if not most of the

 5 videos which are uploaded by Plaintiffs and all persons similarly situated, videos which Defendants

 6 fully monetize constitute a rare opportunity for generating revenue. When Plaintiffs upload new

 7 videos of substantial interest to the African American Community and/or other English or Spanish

 8 speakers throughout the world, there is a limited window of opportunity for the video to generate a

 9 large number of views and go “viral.” Defendants have a new tool to dampen and reduce views for

10 new fully monetized videos: Defendants repeatedly play multiple streaming and banner ads which

11 at intervals of every 2, 3, 4 or 5 minutes, without authorization from the YouTube creator. For a

12 video that is between 5 and 20 minutes, the constant interruption of the video flow makes it

13 difficult to watch. Defendants are inserting anywhere from 3 to 10 streaming ads, and

14 corresponding banner ads which pop up on viewers’ screens for videos under 20 minutes long.

15 Sometimes the ads are playing for a significant portion of the video’s total watching time. Ad

16 bombing annoys, irritates and alienates viewers watching videos and gives a false impression that

17 Plaintiffs are greedy and using their videos and channels to make money at the expense of their

18 subscribers and viewers. Ad bombing results in viewers exiting from videos without watching
19 them to the end, viewers who are dissatisfied with the video and do not “like” the video or
20 subscribe to Plaintiffs’ channels; which in turn prevents new videos from going viral and causes

21 lower reported view numbers for the videos and Plaintiffs’ channels, lower reported watch times,

22 lower reported subscribers, lower revenue and fewer YouTube creators who qualify for all of the

23 benefits that Defendants offer on the platform.

24                      8.     Excluding Videos From “Trending” And “Up Next” Video
                               Recommendations
25
                 164.   Defendants routinely exclude videos posted by Plaintiffs and all persons similarly
26
     situated from YouTube’s “Trending” and “Up Next” Recommendations which appear on users’
27
     screens when they watch videos on YouTube. While Defendants exclude the videos of Plaintiffs
28
     1665102.1                              -47-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 52 of 301




 1 and other persons similarly situated, they include in the “Trending” and “Up Next” applications

 2 both reaction videos which copy, pirate, or parody the videos of Plaintiffs, and videos which violate

 3 Defendants’ Community Guidelines and/or TOS in so far as the videos contain hate speech,

 4 obscene, misogynistic, violent, threatening, or disparaging content which is directed specifically at

 5 Plaintiffs and other persons similarly situated. Defendants have continued to include these videos

 6 posted by third parties over the repeated flags, written objections, and complaints by Plaintiffs and

 7 their subscribers, and they have fully monetized many such videos despite having received flags,

 8 objections and complaints that the videos violate Defendants’ Community Guidelines and TOS.

 9                      9.     “Up Next” Flooding
10               165.   Defendants publish on the YouTube channels of Plaintiffs and all persons similarly

11 situated “Up Next” video recommendations that appear on viewers’ screens as they watch videos

12 on YouTube. The recommendations appear in the form of a list of video thumbnails with the video

13 titles and names of the channels where they are uploaded. A viewer can watch the videos that

14 Defendants recommend simply by clicking on the thumbnail or by setting YouTube to

15 automatically play the recommended videos.

16               166.   Defendants claim that the “Up Next” video recommendations are (a) similar or

17 related to the video which is being watched; (b) from channels to which the viewer has subscribed;

18 (c) are from channels which post videos that are similar to videos posted by other channels to
19 which the viewer has subscribed, or (d) are similar to other videos which the viewer has historically
20 watched on YouTube.

21               167.   For Plaintiffs and all persons similarly situated, Defendants regularly publish long

22 “Up Next” lists featuring numerous individual videos that are entirely unrelated to the video being

23 watched, are not from subscribed channels or similar ones, are dissimilar to anything watched

24 previously by the viewer, and/or are annoying, irritating or offensive to the viewer. Defendants

25 regularly publish “Up Next” lists recommending videos that are (a) uploaded to channels which the

26 viewer has previously indicated that she does not want to see; (b) associated with channels of

27 creators who make racist, derogatory and/or abusive content directed at the African American

28
     1665102.1                              -48-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 53 of 301




 1 Community; and/or (c) racist, derogatory, bullying, threatening and/or abusive to the African

 2 American Community.

 3               168.   Defendants often publish “Up Next” video recommendations for the channels of

 4 Defendants’ preferred partners such as Fox News and its affiliates, or Defendants’ own channels

 5 such as YouTube Movies, in essence transforming “Up Next” into free advertising for Defendants

 6 and their preferred partners at the expense of irritating, offending, and alienating the subscribers

 7 and viewers of Plaintiffs and all persons similarly situated..

 8               169.   Plaintiffs’ subscribers and viewers have left numerous comments complaining about

 9 Defendants’ “Up Next” practices.

10               170.   Defendants’ “Up Next” flooding causes Plaintiffs’ subscribers to stop watching

11 videos, refrain from watching videos uploaded to Plaintiffs’ channels, to refrain from subscribing to

12 Plaintiffs’ channels, and even to “unsubscribe” from Plaintiffs’ channels. “Up Next” flooding

13 causes lower reported views for videos and channels, lower watch times, lower reported subscriber

14 numbers and ultimately, lower revenue paid to Plaintiffs.

15                      10.    Promoting And Profiting From Hate Speech
16               171.   Defendants regularly promote and monetize hate speech targeting Plaintiffs and all

17 persons similarly situated on the YouTube platform in direct violation of Defendants’ Community

18 Guidelines and TOS, and ignore repeated flags, reports and complaints regarding those videos.
19               172.   Many hate speech videos targeting the African American community on YouTube
20 include identifying information regarding Plaintiffs and other persons similarly situated, including

21 without limitation their telephone numbers, residential addresses, registered trademarks, original

22 copyrighted material, or personal likenesses, in direct violation of Defendants’ Community

23 Guidelines and TOS. Plaintiffs and other persons similarly targeted on the YouTube platform have

24 followed Defendants’ published procedures to remove the hate speech, including flagging the

25 videos, reporting the violations of Defendants’ Community Guidelines and Terms of Use by email,

26 and sending follow up emails complaining of both the videos and the channels on which the videos

27 are posted. The subscribers of Plaintiffs have reported that they too have flagged, reported and

28
     1665102.1                              -49-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 54 of 301




 1 written follow up emails to Defendants complaining of the hate speech videos and their related

 2 channels.

 3               173.   Despite having received repeated, multiple flags, reports and written complaints

 4 over a period of months concerning specific hate speech videos posted by Defendants’ favored

 5 partners, Defendants have refused to do anything to enforce their own published Community

 6 Guidelines and TOS and have not removed the videos or suspended the channels posting such

 7 videos. To this day, many hate speech videos remain posted without restriction, and fully

 8 monetized to generate revenue for their creators, despite having content that is patently false, racist,

 9 and/or sexist, violent, abusive or obscene. Some of the hate speech videos include threats of bodily

10 harm or death specifically directed at the Plaintiffs and other persons similarly situated. Some hate

11 speech videos are posted in a way that falsely indicates that it was posted by Plaintiffs.

12               174.   Among the many YouTube channels which Defendants insulate for enforcement of

13 Community Guidelines and TOS, the channels of Tommy Sotomayor and Candace Owens

14 particularly stand out for their hateful, racist, and misogynist video content. Tommy Sotomayor

15 regularly posts videos which promote violence against members of the African American

16 community. Candace Owens regularly posts videos disparaging male members of the African

17 American community. Though Plaintiffs, their subscribers and other persons similarly situated

18 repeated flagged, reported and complained about these two channels and their posted videos, as
19 wells as their trolls who engage in abusive, bullying conduct directed to YouTube users who
20 mention Sotomayor or Owens, Defendants nonetheless regularly include videos posted by

21 Sotomayor and by Owens in the “Trending,” and “Up Next” recommendation applications on the

22 screens of African American viewers. Defendants have rendered “flag proof” the channels of

23 Sotomayor and Owens, and videos posted there.

24               175.   Defendants’ refusal to enforce their own Community Guidelines and TOS equally to

25 all YouTube users to eliminate hate speech videos; Defendants’ continued promotion of hate

26 speech videos by including them in the “Trending,” and “Up Next” applications; and Defendants’

27 continued monetization of hate speech videos and profiting from the sale of advertisements in

28 connection with such videos have substantially reduced racial diversity on the YouTube platform
     1665102.1                              -50-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 55 of 301




 1 and have endangered YouTube users like Plaintiffs and other persons similarly situated.

 2 Defendants’ conduct has stifled the voices of Plaintiffs and other persons similarly situated, who

 3 are unable to reach their intended audiences or to post videos which address or discuss issues and

 4 current events of concern to the African American community because while Plaintiffs’ compliant

 5 videos are wrongly removed, restricted and demonetized as “hate speech,” Defendants protect,

 6 promote and profit from vile, vicious, hate speech, and personal attacks on Plaintiffs and other

 7 persons similarly situated. Plaintiffs have received harassing telephone calls and written

 8 communications, forcing them to change their telephone numbers and to move from their homes.

 9 They have also lost subscribers, viewers and revenue as a result of Defendants’ failure and refusal

10 to enforce their own Community Guidelines and TOS equally on all YouTube users.

11                      11.    Interfering With, Obstructing, Ignoring And Delaying Appeals
12               176.   Following Defendants’ actions to limit monetization or demonetize a video, or to

13 remove or restrict a video, or to issue a strike against or to suspend a channel, Plaintiffs and other

14 persons similarly situated are forced to spend time and effort to appeal Defendants’ decision and to

15 persuade a human being to actually look at the otherwise compliant video(s) in question. Often,

16 appeals by Plaintiffs and other persons similarly situated drag on for months before Defendants

17 respond to the appeal, but Defendants often do not even respond to Plaintiffs’ appeals and either

18 ignore them entirely or confirm the action out of hand, without having a human being review the
19 video content that was the basis for Defendants’ actions. In reality, Plaintiffs and other persons
20 similarly situated often have no real appeal at all.

21               177.   On those rare events when an appeal filed by Plaintiffs or other persons similarly

22 situated are successful, after a human being actually review the video content in question and

23 concludes that Defendants’ action was wrongly imposed, Defendants do not reimburse the creator

24 for lost revenue from the video(s) or the channel during the appeal process. Defendants therefore

25 have a perverse incentive built in their platform regulation, filtering and curation process: by

26 automating the application of “Restricted Mode,” the monetization limitation process, and

27 authorizing members of the YouTube community to flag videos and channels following, which

28 Defendants automatically rely and act on those flags without first verifying videos/channels are in
     1665102.1                              -51-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 56 of 301




 1 violation of Community Guidelines or TOS, Defendants don’t have to pay the affected creators for

 2 the use of their video content, and can withhold payment unless and until a success appeal occurs.

 3 At each step of the appeal process, Defendants continue to withhold payment of revenue generated

 4 by the affected videos, profiting from their own improper decisions. Defendants absolutely control

 5 the process: they can ignore an appeal, delay the process by weeks, months or even years, or

 6 simply confirm the adverse action without ever examining the offending video content – there is no

 7 oversight, no higher authority, no way to force Defendants to follow their own Community

 8 Guidelines or TOS.

 9               178.   Defendants routinely exclude videos posted by Plaintiffs and all persons similarly

10 situated from YouTube’s “Trending” and “Up Next” Recommendations which appear on users’

11 screens when they watch videos on YouTube. While Defendants exclude the videos of Plaintiffs

12 and other persons similarly situated, they include in the “Trending” and “Up Next” applications

13 both reaction videos which copy, pirate, or parody the videos of Plaintiffs, and videos which violate

14 Defendants’ Community Guidelines and/or TOS in so far as the videos contain hate speech,

15 obscene, misogynistic, violent, threatening, or disparaging content which is directed specifically at

16 Plaintiffs and other persons similarly situated. Defendants have continued to include these videos

17 posted by third parties over the repeated flags, written objections, and complaints by Plaintiffs and

18 their subscribers, and they have fully monetized many such videos despite having received flags,
19 objections and complaints that the videos violate Defendants’ Community Guidelines and TOS.
20               E.     Defendants Have Violated And Continue To Violate The Rights Of Plaintiffs
                        And The Class
21
                        1.     Kimberly Carleste Newman
22
                 179.   Plaintiff Newman has been a registered YouTube user since 2015, creating and
23
     posting approximately 1,654 videos on her “The True Royal Family” YouTube channel; and since
24
     2016, creating and posting 209 videos on her “True Royal” YouTube channel. Plaintiff Newman is
25
     an African American woman who identifies as such.
26
                 180.   Plaintiff Newman makes and posts videos that discuss and present information
27
     regarding issues and current events which are important to the African American community, from
28
     1665102.1                              -52-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 57 of 301




 1 a Black perspective. While her videos are pro-Black, they are not intended solely to inform and

 2 entertain the African American Community; they are suitable for members of other communities

 3 who are sympathetic to or curious about issues and current events as perceived from a Black

 4 perspective. “The True Royal Family” channel has generated approximately 1 million views

 5 annually. The “True Royal” channel has generated approximately 200,000 views annually.

 6 Notwithstanding the substantial annual viewer numbers generated by her channels, Plaintiff

 7 Newman has only generated total revenues of $2,672.68 for videos posted on “The True Royal

 8 Family,” and $123.96 for videos posted on the “True Royal” channel.

 9               181.   Plaintiff Newman is informed and believes that Defendants have gathered extensive

10 information in order to generate metadata and then insert, embed, append, or associate such

11 metadata with the videos posted to “The True Royal Family,” and “True Royal.” Defendants

12 gathered information regarding her race (Defendants know that Plaintiff Newman is an African

13 American woman); that she makes and posts videos which have as a subject, relate to or discuss

14 issues and current events that are important to members of the African American community; her

15 subscribers either self-identify as members of the African American community or watch many

16 videos posted by other creators who have self-identified as members of the African American

17 community; and many of those who view her videos either self-identify as members of the African

18 American community or watch videos posted by other creators who have self-identified as
19 members of the African American community.
20               182.   Plaintiff Newman is informed and believes that Defendants have applied “Restricted

21 Mode” and have limited monetization for videos she posted to “The True Royal Family” and “True

22 Royal” because Defendants have a policy and practice of using A.I., algorithms, and other filtering

23 tools to classify, curate, censor, and sell advertisements for YouTube videos based on metadata

24 Defendants create from information regarding the race, identity and viewpoint of creators,

25 subscribers and viewers, rather than the content of the videos posted to the YouTube platform.

26               183.   Defendants have applied “Restricted Mode” and have limited monetization to nearly

27 all of the videos which remain visible to viewers on “The True Royal Family,” and nearly all of the

28 videos posted to “True Royal,” despite the fact that each of the videos fully complies with all of
     1665102.1                              -53-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 58 of 301




 1 Defendants’ Community Guidelines and TOS, and contain no nudity, sexualized scenes or

 2 language, graphic depictions of sex or violence, drug abuse, or alcohol consumption. Defendants

 3 have applied “Restricted Mode” to most of the videos posted, and have allowed only very limited

 4 monetization for some videos, without any explanation or rationale for doing so. Plaintiff Newman

 5 is informed and believes that the sole reason that Defendants have acted in this fashion is that

 6 Defendants discriminate against Plaintiffs and other persons similarly situated based on race, e.g.,

 7 the videos were created by an African American; the videos relate to issues and events of concern

 8 to the African American community, and the videos are viewed by large numbers of members of

 9 the African American community.

10               184.   For various periods, off and on, throughout the past five years, Defendants have

11 shadow banned both individual videos posted by Plaintiff Newman, and her channels, “The True

12 Royal Family,” and “True Royal.” Viewers have informed Plaintiff Newman that they were unable

13 to locate individual videos using YouTube search applications and terms such as “Kimberly

14 Santana,” “The True Royal Family,” “True Royal,” or using as search terms the names of

15 individual videos posted by Plaintiff Newman. Viewers have further informed Plaintiff Newman

16 that when they searched for “African American” video content, YouTube search applications

17 produced videos posted by Tommy Sotomayor consisting of hate speech and content which

18 disparages members of the African American Community.
19               185.   Defendants do not provide any receipt or record of any kind when YouTubers
20 “flag,” report, or complain about videos posted by other YouTube creators. Because of

21 Defendants’ practices regarding such YouTube users’ efforts to obtain redress for violations of

22 their rights, individual creators like Plaintiffs and other persons similarly situated are not able to

23 prove that they, in fact, flagged any individual video or channel. For those users whom Defendants

24 disfavor, the videos and channels are not automatically removed, restricted or demonetized, and the

25 injured YouTube user cannot prove that she flagged the noncompliant or infringing video or

26 channel. Rather, disfavored users like Plaintiffs and other persons similarly situated are left to

27 make repeated written reports and complaints regarding the noncompliant or infringing video or

28
     1665102.1                              -54-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 59 of 301




 1 channel, often, to no effect whatsoever. Defendants merely ignore those written reports and

 2 complaints too.

 3               186.   Defendants flagged a video posted by Plaintiff Newman in which she personally

 4 sings acapella a song written by Stevie Wonder on grounds that she was infringing the copyright

 5 for the song. Plaintiff’s channel was suspended for two weeks for the purported infringement.

 6               187.   In September 2019, a third party hacked “The True Royal Family” channel and

 7 removed over 600 of Plaintiff Newman’s videos so that neither the public nor Plaintiff Newman

 8 could view, access, or download any of the videos or portions thereof. Plaintiff Newman promptly

 9 applied to Defendants, asking that they restore the videos to “The True Royal Family” channel.

10 Defendants agreed to return the videos, but has not done so.

11               188.   Months later, in 2020, rather than restoring the original 600+ videos, Defendants

12 removed another group of videos from the channel totaling more than 100 individual videos.

13 Plaintiff Newman again appealed to Defendants to restore or return all of the 700+ missing videos

14 removed from “The True Royal Family,” but Defendants have failed and refused to do so without

15 any explanation as to why the original 600+ videos have not been restored, why the additional

16 100+ videos were removed, or why they have not been restored or returned.

17               189.   Plaintiff Newman has been deprived of subscribers, viewers and revenue from the

18 700+ missing videos for more than nine months. Plaintiff Newman has followed Defendants’
19 online appeals process seeking the return of the missing videos as a whole, and appealing the
20 removal of numerous individual videos. Plaintiff Newman has also filed repeat appeals for the

21 same videos. However Defendants have not responded to her requests that they return the missing

22 videos to her channel and have done nothing to address her ongoing injury or lost revenue.

23               190.   Defendants have used A.I., algorithms, and filtering tools to restrict the reach of her

24 videos and to prevent her from increasing subscriber and viewer numbers to grow her channels and

25 generate revenue. For the past several years, the analytics page reflecting subscriber and viewer

26 numbers for “The True Royal Family” channel have remained steady, varying little from month to

27 month regardless of the number of new videos posted or the Livestream broadcasts. To avoid the

28 impact of Defendant’ A.I., algorithms and filtering tools on Defendants’ metadata generated from
     1665102.1                              -55-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 60 of 301




 1 video titles and tags, Plaintiff Newman intentionally self-censors: (a) she avoids using

 2 controversial video titles; (b) she avoids using abbreviations like “BLM,” “KKK;” terms such as

 3 “Black,” “White,” “Racism,” “Boogaloo,” “White Supremacy,” “Racial Profiling,” “Police

 4 Shootings,” “Police Brutality,” “Black Lives Matter;” names, such as those of individuals such as

 5 those killed by law enforcement, “Bill Cosby,” “Louis Farrakhan;” names of organizations such as

 6 “Ku Klux Klan,” “Nazi,” “Neo-Nazi,” “Aryan Brotherhood,” and euphemisms that are known and

 7 particular to the African American Community; she intentionally misspells terms such as “Black,”

 8 “White,” “Race,” “Racism,” and “Racial Profiling,” because Defendants routinely flags such terms.

 9               191.   Despite her efforts to self-censor and avoid the reach of Defendants’ A.I.,

10 algorithms, and filtering tools, most of the videos posted on “The True Royal Family” and “True

11 Royal” have only limited monetization, if any, and produce next to no revenue

12               192.   Despite her efforts to self-censor and avoid the reach of Defendants’ A.I.,

13 algorithms, and filtering tools, most of the videos posted on “The True Royal Family” and “True

14 Royal” have only limited monetization, if any, and produce next to no revenue.

15               193.   Plaintiff Newman has increasingly turned to Livestream broadcasts to generate

16 revenue from her video content. Viewers can make monetary donations to YouTube creators like

17 Plaintiffs using SuperChat during Livestream broadcasts. However, for the past two years,

18 Defendants have been interfering with Livestream broadcasts on “The True Royal Family.”
19 Subscribers to “The True Royal Family” have informed Plaintiff Newman that their favorable
20 comments have been interrupted or removed, they have been booted off of the Livestream or

21 prevented from posting comments, and they have been prevented from making donations during

22 Livestream broadcasts. The subscribers’ experiences, as related to Plaintiff Newman, involve

23 conduct which is the exclusive province of the channel owner or their designated moderator(s).

24 Plaintiff Newman had not designated any moderator for the Livestream broadcasts which were the

25 subjects of subscriber complaints. Defendants also have been throttling, interrupting and even

26 cutting off Livestream video broadcasts in the middle of the event. Additionally, Defendants have

27 been inserting voice and visual content which blocks out that which Plaintiff Newman is posting

28 live.
     1665102.1                              -56-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 61 of 301




 1               194.   Defendants’ conduct during “The True Royal Family” Livestream broadcasts have

 2 reduced subscriber participation and interest in such events, have reduced new viewer participation,

 3 and have reduced the number and size of viewer donations to “The True Royal Family” channel

 4 depriving Plaintiff Newman of new subscribers and revenue.

 5               195.   Plaintiff Newman has also experienced significant and extended bullying,

 6 harassment, disparaging remarks and threats of physical violence on YouTube, both in the form of

 7 trolls leaving comments on “The True Royal Family” channel, and in the form of abusive and

 8 threating videos posted by other YouTube creators. Videos bearing Plaintiff Newman’s name, and

 9 containing profanity and obscene content have been posted on the YouTube platform. A video

10 threating to kill her was also posted on the platform. Such videos violate Defendants’ Community

11 Guidelines and TOS, and should be removed as such. However, Defendants’ A.I., algorithm, and

12 other filtering tools not only failed to identify these violations of the applicable rules, Defendants

13 failed and refused to respond to efforts by Plaintiff and her subscribers to flag the videos, or to

14 written reports and complaints regarding the disparaging and threatening videos, much less to

15 enforce Defendants’ own public standards and remove the videos or suspend the channels

16 responsible for posting the videos.

17               196.   As a direct and proximate result of Defendants’ racial discrimination and wrongful

18 conduct, “The True Royal Family” and “True Royal” have not substantially increased their
19 respective subscriber and viewer numbers in recent years. Plaintiff Newman has suffered, and
20 continues to suffer from the loss of 700+ individual videos, improper application of Defendants’

21 A.I., algorithms, and other filtering tools resulting in the shadow banning of her videos and her

22 channels, the misapplication of “Restricted Mode,” the improper limitations on monetization for

23 most of her videos, violations of her intellectual property rights and personal disparagement and

24 threats to her person. Defendants’ conduct is willful, intentional and unlawful in discriminating

25 against Plaintiff based on her race, identity and viewpoints, and those of her subscribers and

26 viewers in limiting access to the YouTube platform, related benefits, and opportunities to generate

27 revenue.

28
     1665102.1                              -57-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 62 of 301




 1               197.   For the past three years, Plaintiff Newman has observed that the view numbers for

 2 individual videos and the channels, “The True Royal Family” and “True Royal,” have varied by

 3 100-200 per month. The subscribers rise and fall by 100-200 per month. Given the variations in

 4 the numbers of videos Plaintiff Newman posts from month to month, and the large number of

 5 events and issues which have arisen in certain months that generate enormous interest in the

 6 African American YouTube Community, Plaintiff Newman is informed and believes that the

 7 information which Defendants have reported on numbers of views and subscribers are inaccurate

 8 and undercount the actual number of times viewers watch videos, and subscribe to “The True

 9 Royal Family,” and “True Royal.”

10               198.   As a result of the Defendants’ inaccurate reports of views and subscribers, Plaintiff

11 Newman is informed and believes that Defendants owe additional revenue to her under the TOS.

12 Plaintiff Newman cannot determine the amount that Defendants in fact owe to her based on the

13 extremely limited data reported by Defendants.

14                      2.     Lisa Cabrera
15               199.   Plaintiff Cabrera has been a registered YouTube creator since 2015 when she

16 created the “Lisa Cabrera” channel. Plaintiff Cabrera registered “Lisa Cabrera” as a trademark in

17 connection with her YouTube channel. 4,423 individual videos have been posted to the “Lisa

18 Cabrera” channel, 68 of those videos were archived by Defendants. In the past two years alone,
19 Plaintiff Cabrera has uploaded for public viewing in excess of 3,000 videos. The “Lisa Cabrera”
20 videos have generated more than 20 million views, with 830,000 views in just the past 28 days.

21               200.   Plaintiff Cabrera is a YouTube partner. She creates and posts videos about current

22 events and news on her channels, displaying pictures and news clips in her videos with original

23 voice over commentary and narration accompanying the visual images. Despite the substantial

24 number of total and monthly views generated by the “Lisa Cabrera” channel, Plaintiff Cabrera has

25 received only $25,500 total revenue from YouTube.

26               201.   Plaintiff Cabrera has long suspected that Defendants’ reported views for the “Lisa

27 Cabrera” channel, individual videos published on the channel, and revenue generated by the

28 channel are inaccurate and underreported. For the past three years, Plaintiff Cabrera has observed
     1665102.1                              -58-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 63 of 301




 1 that the view numbers for individual videos and the channels, “Lisa Cabrera” and “Lisa C,” have

 2 varied by 100-200 per month. The subscribers rise and fall by 100-200 per month. Given the

 3 variations in the numbers of videos Plaintiff Cabrera posts from month to month, and the number of

 4 significant events and issues regarding civil rights violations, law enforcement abuses, and disputes

 5 affecting the African American Community, Plaintiff Cabrera is informed and believes that the

 6 information which Defendants have reported on numbers of views and subscribers are inaccurate

 7 and undercount the actual number of times viewers watch videos, and subscribe to “Lisa Cabrera,”

 8 and “Lisa C.”

 9               202.   Recently, Plaintiff Cabrera observed additional inaccuracies in Defendants’ reported

10 views for a specific video. On August 9, 2020, Plaintiff Cabrera uploaded and marked as

11 “unpublished”4 a video entitled “White Americans Are More Comfortable with Getting A Covid .”

12 She did not view the video after uploading or provide a link to the video for someone else. Shortly

13 after uploading the video, Defendants reported that the video had been viewed 4 times.

14

15

16

17

18
19
20               As of 6:09 a.m. on August 10, 2020, Defendants had reported 9 views for this

21               “unpublished” video.

22

23

24
   4
     “Unpublished” videos are uploaded but do not appear in the list of videos available to the public
25 on the YouTube channel. They will not appear in YouTube search results based on the title or tags

26 of the video. The channel creator can leave “unpublished” videos uploaded or can change the
   video status to “public.” When the creator changes the video status to “public,” Defendants add the
27 title of the video to the channel’s list of videos and to the platform’s videos which can be watched
   by anyone searching for the video on the YouTube platform.
28
     1665102.1                              -59-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 64 of 301




 1

 2

 3

 4

 5

 6

 7               The next day, Defendants reported 10 views.

 8

 9

10

11

12

13

14

15

16               Later that day, Defendants reported 9 views.

17

18
19
20

21

22

23

24

25

26               203.   The video remains uploaded but “unlisted,” and not available to the public. To the

27 extent that the video is “unlisted,” Defendants’ report of more than “0 views” is inaccurate.

28 Furthermore, if the Defendants’ reported 10 views were accurate, and somehow people were
     1665102.1                              -60-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 65 of 301




 1 watching the “unpublished” video, later reporting 9 views suggests that the earlier reported 10

 2 views was wrong. Based on these reports, Plaintiff Cabrera is informed and believes that

 3 Defendants’ reports regarding numbers of views, subscribers and hours of viewing time are wrong.

 4               204.   Recently, Plaintiff Cabrera has noticed that Defendants’ reported subscriber and

 5 viewer number for “Lisa Cabrera” have markedly fallen.

 6                      a.     In June, Defendants reported that “Lisa Cabrera” added more than 5,000

 7 subscribers and 1.7 million views.

 8

 9

10

11

12

13

14

15

16                      b.     In July, Defendants reported that “Lisa Cabrera” added more than 8,000

17 subscribers and 1.7 million views.

18
19
20

21

22

23

24

25

26

27

28
     1665102.1                              -61-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 66 of 301




 1                      c.     However, in August, for the first two weeks of the month, Defendants are

 2 reporting that “Lisa Cabrera” added only 392 subscribers and 513,000 views.

 3

 4

 5

 6

 7

 8

 9

10

11

12               205.   Based on the number of new videos added to “Lisa Cabrera” in August and the

13 numbers of new subscribers and viewers which “Lisa Cabrera” has generated historically, Plaintiff

14 Cabrera is informed and believes that Defendants’ reporter subscriber and viewer numbers for

15 August are inaccurate at best and intentionally reduced or falsified at worst. Given the channel’s

16 historical performance and recent trends, by mid-August, the channel should have no fewer than

17 4,000 new subscribers and 800,000 new views.

18               206.   Plaintiff Cabrera is informed and believes that the revenue for the channel which
19 Defendants have reported in August is inaccurate because it is based on inaccurate subscriber and
20 view numbers. Defendants solely control access to the data upon which they calculate subscriber

21 numbers, view numbers and “watch time” for “Lisa Cabrera.” Without access to this data, Plaintiff

22 Cabrera cannot calculate how much additional revenue Defendants owe to her.

23               207.   Defendants have deemed that most of the videos posted to “Lisa Cabrera” and “Lisa

24 C” are inappropriate for most of the YouTube advertisers. As a result, the vast majority of Plaintiff

25 Cabrera’s videos have no monetization or limited monetization; the videos produce little to no

26 revenue, no matter how many views or CPM the individual videos generate. Defendants further

27 reduce Plaintiff Cabrera’s revenue from her channels by discouraging viewers from watching even

28 those few monetized videos using a tool called “ad bombing,” (loading multiple ads that repeatedly
     1665102.1                              -62-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 67 of 301




 1 interrupt the flow of the video). By way of example only, Defendants have “ad bombed” the

 2 following “Lisa Cabrera” videos in the past month:

 3                      a.     https://www.Youtube.com/watch?v=MNFjH67mW78, a video entitled “Ex-

 4 Minneapolis Officer Tou Thao Released,” which is under 6 minutes long: Defendants played a

 5 streaming ad and banner ad at the beginning of the video, and interrupted the video 3 times to

 6 play 4 different streaming and banner ads, and played 2 more streaming ads at the conclusion of

 7 the video – In all, Defendants played 7 streaming ads in connection with this very short video;

 8                      b.     https://www.Youtube.com/watch?v=Y1l9U6PKuOk, a video entitled

 9 “Congress Plans to Move HR 40 with No Direct Payments,” which is 10 minutes long: Defendants

10 interrupted the video at 2 minutes, 4 minutes, 6 minutes and 8 minutes by playing streaming and

11 banner ads, as well as playing another 2 streaming and banner ads at the conclusion of the video –

12 In all, Defendants played 6 ads in connection with this 10 minute video; and

13                      c.     https://www.Youtube.com/watch?v=UlU0O66RWvw, a video entitled

14 “50K+ New Covid-19 Cases 3 Days in a Row Trump Says,” which is 16 minutes long: Defendants

15 interrupted the video at 3 minutes, 7 minutes, 10 minutes and 13 minutes by playing streaming and

16 banner ads every 3 minutes, as well as playing another two streaming and banner ads at the end of

17 the video – In all, Defendants played 6 separate streaming ads in connection with this 16 minute

18 video.
19 Such repeated interruptions of new videos with streaming ads played at 2, 3 or 4 minute intervals
20 throughout a relatively short video discourages viewers from watching videos to the end and

21 reduces Plaintiffs’ reach and ability to generate buzz for their new videos, resulting in shorter

22 viewing hours, lower view numbers, reduced subscriptions for their channels, and prevents new

23 videos from going viral or earning full potential revenue from both ads and CPM.

24               208.   Another way that Defendants put a damper on Plaintiffs’ new videos is to delay

25 access to new videos for hours after Subscribers receive notification that the new video has posted.

26 Subscribers to “Lisa Cabrera” often have difficulty viewing new videos published by Plaintiff

27 Cabrera and must wait upwards of 12 hours for new videos to become available for viewing.

28 Plaintiff Cabrera’s subscribers have posted comments like: “Why are your videos saying you
     1665102.1                              -63-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 68 of 301




 1 uploaded 5+ hours ago or sometimes 11 and 12 hours ago. . . But I get em as if you just uploaded

 2 like two hours ago or way later. This happens often lately . . . .”

 3               209.   Defendants also use the “Up Next” recommendations which appear to the right of

 4 Plaintiffs’ videos when viewed to reduce interest in Plaintiffs’ videos. For African American

 5 Plaintiffs, often the Defendants recommend in the “Up Next” column content that is entirely

 6 unrelated to either the specific video being viewed on Plaintiffs’ channels, unrelated or antithetical

 7 to the Plaintiffs’ African American YouTube community, or is Defendants’ own product or

 8 produced by one of Defendants’ preferred content partners. Plaintiff Cabrera’s subscribers have

 9 posted comments on “Lisa Cabrera,” such as:

10               210.   I am one of your Youtube subscribers and recently I was watching the story about

11 bubba Wallace finding a noose in his stall on Mainstream Media, anyways, then youtube started to

12 line my feed with unknown content creators that I am NOT subscribed to [sic] these creators were

13 basically making derogatory remarks about bubba and the noose incident . . . . . So I was surprised

14 that youtube did this type of practice in what appears to be intentional. I get many suggestions

15 when I am looking for new videos to watch on yoga, etc [sic] Youtube often does not suggest any

16 African Americans. . . . I am an avid watcher of youtube [sic] I can attest that they put out feed

17 suggestions often that are not African Americans and even put out recommendations of creators

18 that I requested not to watch, oftentimes these creators either have derogatory comments about
19 African Americans or the creator is NOT African American. . . .
20               211.   Defendants’ practice of flooding “Up Next” with recommendations that undermine

21 Plaintiff Cabrera’s content, belittle the African American Community, or irritate African American

22 subscribers to “Lisa Cabrera” irritates and even alienates channel subscribers, reduces viewing

23 time, prevents viewers from leaving favorable comments and/or subscribing and prevents new

24 videos from becoming viral and maximizing viewership and revenue.

25               212.   Defendants’ video playing services are also substandard for African American

26 channels like “Lisa Cabrera.” Often subscribers to “Lisa Cabrera” play videos that appear

27 defective with flickering images, pixelated photos, and/or slashes through text.

28
     1665102.1                              -64-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 69 of 301




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19
20

21

22

23

24

25

26

27

28
     1665102.1                              -65-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 70 of 301




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19
20               213.   Often subscribers to “Lisa Cabrera” live stream videos see videos that appear in

21 slow motion, are interrupted with pauses not programmed by Plaintiff Cabrera or are cut off

22 entirely. Sometimes subscribers’ comments disappear as they are being typed on the viewer’s

23 screen; other times, entire strings of comments disappear from live stream videos without Plaintiff

24 Cabrera removing them. Such substandard video services give viewers the impression that Plaintiff

25 Cabrera’s videos are substandard and/or recorded with defective equipment; alternatively, viewers

26 may believe that Plaintiff Cabrera is deleting their comments because of some personal animosity

27 resulting in lower viewing times, less audience participation, fewer new subscriptions and even

28 cancellation of existing subscriptions to the channel.
     1665102.1                              -66-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 71 of 301




 1               214.   Plaintiff Cabrera is informed and believes that Defendants have gathered extensive

 2 information in order to generate metadata and then insert, embed, append, or associate such

 3 metadata with the videos posted to “Lisa Cabrera,” and “Lisa C.” Defendants gathered information

 4 regarding her race (Defendants know that Plaintiff Cabrera is an African American woman); that

 5 she makes and posts videos which have as a subject, relate to or discuss news and current events

 6 that are important to members of the African American community; her subscribers either self-

 7 identify as members of the African American community or watch many videos posted by other

 8 creators who have self-identified as members of the African American community; and many of

 9 those who view her videos either self-identify as members of the African American community or

10 watch videos posted by other creators who have self-identified as members of the African

11 American community.

12               215.   Plaintiff Cabrera is informed and believes that Defendants have applied “Restricted

13 Mode” and have limited monetization for videos she posted to “Lisa Cabrera” and “Lisa C”

14 because Defendants have a policy and practice of using A.I., algorithms, and other filtering tools to

15 classify, curate, censor, and sell advertisements for YouTube videos based on metadata Defendants

16 create from information regarding the race, identity and viewpoint of creators, subscribers and

17 viewers, rather than the content of the videos posted to the YouTube platform.

18               216.   Defendants have applied “Restricted Mode” and have limited monetization to most
19 of the videos on “Lisa Cabrera,” despite the fact that each of the videos fully complies with all of
20 Defendants’ Community Guidelines and TOS, and contains no nudity, sexualized scenes or

21 language, graphic depictions of sex or violence, drug abuse, or alcohol consumption. Defendants

22 have applied “Restricted Mode” to most of the videos posted, and have allowed only very limited

23 monetization for some videos, without any explanation or rationale for doing so. By way of

24 example, as of August 12, 2020, the following videos uploaded to “Lisa Cabrera” are no longer

25 available for viewing with “Restricted Mode” enabled:

26                      a.     https://www.Youtube.com/watch?v=OG4rq7QYWBg, a video entitled

27 “Record Breaking Background Checks in the US,” with 11,997 views;

28
     1665102.1                              -67-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 72 of 301




 1                      b.     https://www.Youtube.com/watch?v=nANzWSJxEn8, a video entitled

 2 “Melinda Gates Vaccines for the Black Community Comment,” with 1,059 views;

 3                      c.     https://www.Youtube.com/watch?v=m0yEkU73wDk, a video entitled

 4 “Black Voices are Growing on Social Media,” with 1,597 views; and

 5                      d.     https://www.Youtube.com/watch?v=RXOLwL41kNM, a video entitled

 6 “Blacks and Hispanics now make up majority of people under age 16,” with 705 views.

 7               217.   None of these videos violate any Community Guideline or TOS. Each includes

 8 properly cited news sources and original commentary regarding events and information of

 9 significant interest to the African American Community. Until very recently, “Blacks and

10 Hispanics now make up majority of people under age 16,” was both unrestricted and at least

11 partially monetized.

12               218.   Defendants have applied “Restricted Mode” to all of the comments to each of

13 Plaintiff Cabrera’s videos. They did so without notice or explanation to Plaintiff Cabrera. As a

14 result of this practice, viewers who rely on internet access supplied by public libraries, schools,

15 employers or commercial establishments which enable “Restricted Mode” for their networks, will

16 see Defendants’ automatically generated message: “Restricted Mode has hidden comments for this

17 video.” Viewers accessing Plaintiff Cabrera’s videos on a network which has enabled “Restricted

18 Mode,” will not be able to comment on these videos or to view the comments of anyone else. This
19 practice deprives viewers of the YouTube interactive community experience and discourages
20 viewers from actively participating in Plaintiff Cabrera’s YouTube community, from subscribing to

21 Plaintiff Cabrera’s videos, and from watching videos through to the end, resulting in reduced

22 viewing times, number of views and revenue for channels..

23               219.   Defendants have not applied the same Community Guidelines, TOS and standards

24 for “Restricted Mode” to white creators during the past two years. For example, Defendants

25 recently came under fire for its failure to apply its Community Guidelines, TOS and standards to

26 YouTube channels “PewDiePie” or “Shane.”

27                      a.     PewDiePie is a YouTube channel created in 2010, with 106 million

28 subscribers, and nearly 26 billion views. Much, but not all of PewDiePie’s videos relate to gaming.
     1665102.1                              -68-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 73 of 301




 1 https://www.Youtube.com/watch?v=KGO99JWnZBs, a video entitled “Streamers Who Have Said

 2 the N Word,” featuring a series of video clips of different video gamers saying “nigger” and using

 3 profanity. This YouTube video has generated 1.6 million views. The video clips also include ads

 4 for products. The creation and posting of such a video, which highlights the word “nigger” and

 5 profanity coming out of the mouths of PewDiePie and other gamers, is gratuitous and serves no

 6 purpose other than to be provocative. While the video is not viewable with “Restricted Mode”

 7 enabled, it remains uploaded to the channel, generating views for PewDiePie and fueling the

 8 channel’s growth.

 9                 b.      Shane Dawson, who owns the YouTube channel “Shane.” “Shane” was

10 created in 2005 and has in excess of 21 million subscribers, having generated in excess of 4.4

11 billion views by uploading vulgar, racist, sexually explicit and exploitative videos. Had

12 Defendants monitored the content of “Shane” videos, they would have known as of 2015 that

13 “Shane” had offensive racist videos featuring black face on the channel because Shane Dawson

14 published to the channel his https://www.Youtube.com/watch?v=3jZDt5zQWsE video, entitled

15 “My Apology (Blackface & Offensive Videos) which generated 1.8 million views.

16                         i.      Unsurprisingly, “Shane” was not removed from the platform or

17 demonetized as a channel. Rather, it was not until more than four years later, in the past two

18 months, that Defendants took any action regarding the videos uploaded on “Shane,” and
19 demonetized the channel, after Shane Dawson posted a second apology, his
20 https://www.Youtube.com/watch?v=ardRp2x0D_E video, entitled “Taking Accountability,” during

21 which he apologizes for posting videos that are offensive, racist, inappropriate featuring children.

22 This second so-called apology posted on June 26, 2020, generated 16.7 million views.

23 Interestingly, the video is not available with Restricted Mode enabled, so many of those offended

24 by “Shane” videos will not be able to view the detailed apology.

25                         ii.     While many, but not all such offensive, racist, inappropriate videos

26 were removed by Shane Dawson, most of the videos, or snippets from the videos, were reposted by

27 other YouTube creators and can be easily viewed. By way of example only (Plaintiffs have not

28
     1665102.1                              -69-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 74 of 301




 1 undertaken to identify all or even most of such reposted videos), the following Shane Dawson

 2 videos or snippets remain for viewing on Defendants’ platform:

 3                                    (1)    https://youtu.be/gbU1uJnw0Oc, a video entitled “Shane

 4 Dawson Black Face, N Word,” which generated 618,328 views and can be viewed with Restricted

 5 Mode enabled;

 6                                    (2)    https://youtu.be/_cPt-Hp2uyU, a video entitled “Shane

 7 Dawson Jacking off to Willow Smith,” featuring a video clip of Shane Dawson feigning

 8 masturbation while looking at a poster of 11 year old Willow Smith which can be viewed with

 9 Restricted Mode enabled.

10                                    (3)    https://youtu.be/0wd-_ZdQyQI, a video entitled “Shane

11 Dawson N word compilation,” which can be viewed but not with Restricted Mode enabled; and

12                                    (4)    https:///Youtube.com/watc?v+qGS8BTUGeYI#action=share,

13 a video entitled YouTube CEO Susan Wojcicki’s Favorite Youtuber RACIST Shane Dawson

14 sexually harassing young girls,” featuring video clips of Shane Dawson discussing “dick rings,”

15 with underage girls, and asking them to eat cocktail wieners more slowly for the “pedophiles”

16 watching the video, which cannot be viewed with Restricted Mode enabled.

17               220.   These videos not only remain on the platform, but like “Shane,” Defendants have

18 not removed the videos or shut down the channels upon which they are uploaded.
19                             i.     “Shane’s” other videos which remained viewable as of August 12,
20 2020 so long as restricted Mode was not enabled include:

21                                    (1)    https://www.Youtube.com/watch?v=-A1HXBj7myU, a video

22 entitled “Blowjob Prank,” which generated 1.3 million views and features Shane Dawson feigning

23 fellatio on a number of friends at a dark filling station;

24                                    (2)    https://www.Youtube.com/watch?v=eDZrGk2F6c0, a video

25 entitled “Sex Position Challenge,” which generated 3.1 million views and includes explicit

26 profanity laced descriptions of a sexual position;

27                                    (3)    https://www.Youtube.com/watch?v=0QQ4Y19wJyE, a video

28 entitled “Biggest WTF Moments of 2015,” which generated 1.7 million views and features
     1665102.1                              -70-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 75 of 301




 1 profanity and images of a nude Justin Bieber with very small black out boxes, a product called a

 2 “vajankle” which appears to be an anatomically correct model of female genitalia appended onto a

 3 severed ankle, and a Caucasian wearing a sombrero doing an impression of a Hispanic man;

 4                                     (4)    https://www.Youtube.com/watch?v=uk5s3DXL2EY, a video

 5 entitled “Man with a Robot Penis,” which generated 1.3 million views and includes a Caucasian

 6 doing a profanity laced impression of an Indian man;

 7                                     (5)    https://www.Youtube.com/watch?v=6FLUNQB41wM, a

 8 video entitled “Reacting to Lemon Party,” which generated 1.3 million views and features profanity

 9 laced voice over commentary accompanying video clips of young girls who appear to be pre-teens

10 or early teens watching pornographic clips of elderly people.

11               221.   It remains to be seen as to whether Shane Dawson earned advertising revenue from

12 these videos, or whether he earned CPM revenue. Regardless, Shane Dawson grew his channel, by

13 generating millions of views over the years, by creating and posting these videos. Something

14 which African American creators are unable to do.

15               222.   Plaintiff Cabrera is informed and believes that the sole reason that Defendants have

16 chosen to specially enforce the Community Guidelines and TOS against African American creators

17 is because Defendants discriminate against Plaintiffs and other persons similarly situated based on

18 race, e.g., Defendants do not restrict videos because of their content; they restrict the videos
19 because of the identity of the creators: Defendants remove videos, apply “Restricted Mode” to
20 videos, and demonetize videos because they are created by an African American that relate to

21 issues and events of concern to the African American community, or are viewed by large numbers

22 of members of the African American community.

23               223.   In addition to the Defendants’ efforts to reduce Plaintiff Cabrera’s reach by

24 misapplication of “Restricted Mode,” for various periods, off and on, throughout the past five

25 years, Defendants have shadow banned both individual videos posted by Plaintiff Cabrera, and her

26 channels, “Lisa Cabrera,” and “Lisa C” in their entirety. Viewers have informed Plaintiff that they

27 were unable to locate individual videos using YouTube search applications and terms such as “Lisa

28
     1665102.1                              -71-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 76 of 301




 1 Cabrera,” “Lisa C,” or using as search terms the names of individual videos posted by Plaintiff

 2 Cabrera.

 3               224.   Because Defendants single out Plaintiffs and other persons similarly situated for

 4 rigorous enforcement of Defendants’ Community Guidelines and TOS, to avoid receiving a

 5 “strike” for copyright infringement and related channel suspension, Plaintiff Cabrera is careful

 6 about complying with ‘fair use’ rules when using clips from someone else’s videos: she keeps

 7 news clips short, averaging 1-4 minutes in length; she does not alter the original material in any

 8 way; she always gives full credit in the video to the source of the original material of others.

 9               225.   Sometimes, Plaintiff Cabrera posts identical videos both on the “Lisa Cabrera”

10 channel and the “Lisa C” back up channel to see if they generate similar viewer numbers and are

11 treated the same by Defendants’ A.I., algorithms and other filtering tools. Sometimes, the identical

12 videos posted on the “Lisa C” channel generate more viewers and revenue than those posted on the

13 “Lisa Cabrera” channel. On six different occasions, Defendants flagged the “Lisa C” channel for

14 posting “100% of the video of another YouTube creator, despite the fact that the video was created

15 by Plaintiff Cabrera, registered owner of both channels, and despite Plaintiff Cabrera’s written

16 communications to Plaintiffs notifying them that she had given permission to “Lisa C” to repost

17 each of the videos. Ultimately, Plaintiff was forced to archive each of the six videos that

18 Defendants had flagged on the “Lisa C” channel simply because Defendants claimed that she was
19 violating her own copyright on her own channel.
20               226.   Plaintiff Cabrera registered her “Lisa Cabrera” name and an associated image as

21 trademarks. As part of the channel creation process, Defendants ask YouTube creators if they are

22 using marks which have been registered as a trademark. When she created the “Lisa Cabrera”

23 channel, Plaintiff Cabrera informed Defendants that she had registered her channel name and a

24 specific image used with thumbnail tiles as trademarks. Nonetheless, Defendants refused to

25 remove videos using Plaintiff Cabrera’s registered trademark image from the channels of other

26 YouTube creators in response to Plaintiff’s repeatedly flagging such videos, reporting the

27 trademark infringement for the mark by the channel, and repeated unauthorized uses of the “Lisa

28 Cabrera” name. For a period of years, Defendants have ignored Plaintiff Cabrera’s complaints and
     1665102.1                              -72-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 77 of 301




 1 allowed other YouTube users to infringe on her trademarks with impunity, in violation of

 2 Defendants’ own Community Guidelines and TOS.

 3               227.   While Defendants refuse to protect the intellectual property of Plaintiffs and other

 4 persons similarly situated, Defendants routinely flag or remove videos, and suspend channels for

 5 violating the intellectual property of others.

 6               228.   Defendants removed 68 of Plaintiff Cabrera’s videos without notice, explanation or

 7 justification other than the videos involved copyright infringements. Though she promptly

 8 appealed each removal, she was unable to have Defendants resolve the removal of the videos.

 9 Defendants permanently archived those 68 videos. Now they cannot be viewed, accessed or copied

10 by anyone. They are simply “lost” to Plaintiff Cabrera. Defendants never informed Plaintiff

11 whether someone had flagged any of these videos; who, if anyone, asserted a copyright interest in

12 any content of any individual video; what, if anything, in the video triggered the Defendants’

13 conduct. Without such information, Plaintiff Cabrera could neither understand the Defendants’

14 strike against any one video nor attempt to resolve the strike for any video.

15               229.   Defendants wrongly suspended the “Lisa Cabrera” channel for “hate speech in

16 connection with a video Plaintiff posted commenting on a report by NBC regarding the purchase of

17 illicit narcotics on the dark web. Plaintiff Cabrera promptly appealed the suspension. Defendants

18 rejected the appeal and refused to actually watch the video. It was only after Plaintiff Cabrera filed
19 a case against Defendants in small claims court that Defendants finally contacted Plaintiff Cabrera
20 and informed her that the suspension was erroneous. In all, “Lisa Cabrera” was suspended and

21 fully demonetized for six weeks due to Defendants’ error.

22               230.   Following the lifting of the suspension for the “Lisa Cabrera” channel, the channel

23 remained demonetized, without the SuperChat application, and with 0 subscribers listed for the

24 channel. Defendants waited two additional weeks to restore monetization for individual videos,

25 SuperChat and the prior existing subscribers for the channel. In all, Plaintiff Cabrera lost 8 weeks

26 of revenue due to Defendants’ wrongful conduct and refusal to even look at the video content that

27 they had improperly flagged as “hate speech.” Defendants never offered to compensate her for the

28 lost revenue they caused.
     1665102.1                              -73-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 78 of 301




 1               231.   Defendants demonetized many videos on the “Lisa Cabrera” channel without notice

 2 or explanation, even when the videos fully comply with Community Guidelines and TOS. For

 3 example, Defendants demonetized the following “Lisa Cabrera” fully compliant videos:

 4                      a.     https://youtu.be/LbT3ZAPj_AA, a video entitled “A Heatwave Hits Western

 5 Europe;”

 6                      b.     https://youtu.be/TE_Z1Y0P7Rg, a video entitled “US Birth Rates Are At A

 7 32 Year Low;”

 8                      c.     https://youtu.be/9i41xbByk2g; a video entitled “Documentary: China’s One

 9 Child Policy and Propaganda;”

10                      d.     https://youtu.be/GFPbYHEgTqA, a video entitled “The Spanish Flu 1918

11 See The Similarities in Pictures;” and

12                      e.     https://youtu.be/pcHDdad4CIw, a video entitled “Trump’s Tariffs Are

13 Contributing to More Farmer Tragedies.”

14               232.   Defendants also deputize YouTube users (those who are not members of disfavored

15 groups like those to which Plaintiffs and other persons similarly situated belong) to flag videos and

16 channels that purportedly violate Defendants’ Community Guidelines and TOS, and then

17 automatically remove, restrict, or demonetize flagged videos, and suspend or remove flagged

18 channels, without verifying that the videos or channels in question actually violate any published
19 standard. As a result of Defendants’ abdication to anonymous YouTubers of responsibility for
20 enforcing applicable standards, Plaintiffs and other persons similarly situated are subjected to

21 racist, misogynist, abusive trolls who target Plaintiffs’ videos and channels for adverse action by

22 Defendants.

23               233.   In January of this year, Defendants again suspended all monetization for videos

24 posted to “Lisa Cabrera” following a threat made by YouTube user, Oxyman, during a Livestream

25 broadcast on his channel where he vowed, “I’m gonna make sure [Lisa Cabrera’s] channel gets

26 demonetized.” Plaintiff Cabrera is informed and believes that Oxyman flagged her channel

27 purportedly for violating Defendants’ Community Guidelines or TOS. Without taking any steps to

28
     1665102.1                              -74-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 79 of 301




 1 verify the flag or reported violation, Defendants then demonetized the “Lisa Cabrera” channel in

 2 January of this year without any prior notification or explanation given to Plaintiff.

 3               234.   Thereafter, Plaintiff Cabrera promptly appealed the Defendants’ action. Defendants

 4 informed her that she could reapply for access to monetization only after waiting 30 days.

 5               235.   After 60 days, Defendants restored monetization for the “Lisa Cabrera” channel

 6 videos without any explanation as to why they had demonetized the channel to begin with.

 7 Defendants never offered to compensate her for the lost revenue they caused by blindly assuming

 8 the validity of Oxyman’s flag on the “Lisa Cabrera” channel.

 9               236.   To compound the financial injury to Plaintiff Cabrera, during this same period,

10 Defendants were running advertisements for the World Health Organization regarding Covid-19

11 prevention, and receiving advertising revenue at the same time that “Lisa Cabrera” was completely

12 demonetized.

13               237.   Plaintiff Cabrera has also been the subject of improper posts by YouTube creator,

14 Michael Anderson, a known white supremacist. Michael Anderson posted a false video which had

15 as a subject Plaintiff Cabrera and disparaged her personally. Mr. Anderson also posted Plaintiff’s

16 name and residential address in the comments section of his video. After recording an image of the

17 video displaying Lisa Cabrera’s name and address in the comments section; Mr. Anderson then

18 removed the video and reposted it without Lisa Cabrera’s address.
19               238.   Following Mr. Anderson’s posting of the video and Plaintiff Cabrera’s residential
20 address, numerous additional copies of the video with the address in the comments section

21 appeared on multiple additional YouTube channels.

22               239.   Plaintiff Cabrera used Defendants’ reporting tool, which sent links to the video to

23 Defendants. Defendants never responded to Plaintiff. Approximately fifty of the subscribers to the

24 “Lisa Cabrera” channel informed Plaintiff that they too had reported links to the video to

25 Defendants using the reporting tool. Defendants took no apparent steps to remove the disparaging

26 video featuring Plaintiff Cabrera’s name and false information regarding her, despite the fact that

27 the video clearly violated Defendants’ Community Guidelines and TOS, while ignoring dozens of

28 reports with links flagging the Michael Anderson video.
     1665102.1                              -75-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 80 of 301




 1               240.   On another occasion, Michael Anderson made and posted another video which had

 2 Plaintiff Cabrera as the subject, and “Lisa Cabrera” in the video’s title. This video featured an

 3 image of Mr. Anderson in a car brandishing a revolver and talking about Plaintiff Cabrera. Again,

 4 Plaintiff Cabrera used Defendants’ reporting tool and sent to Defendants a link to the video which

 5 communicated a clear threat of violence by Mr. Anderson against Plaintiff Cabrera. Again multiple

 6 subscribers to “Lisa Cabrera” communicated to Plaintiff that they too had flagged the video using

 7 Defendants’ reporting tool. And again, Defendants did absolutely nothing to remove the video, or

 8 to suspend or remove Michael Anderson’s channel for violating Defendants’ Community

 9 Guidelines or TOS.

10               241.   As a direct and proximate result of Defendants’ blatant and overt racial

11 discrimination and wrongful conduct, “Lisa Cabrera” has not grown in subscriber numbers, viewer

12 numbers or view times as the channel would have otherwise grown absent Defendants’ conduct.

13 Plaintiff Cabrera has been subjected to public disparagement, racist and misogynist abuse, public

14 posting of her private contact information and overt threats of physical violence – all of which has

15 occurred with the tacit, if not overt, approval of Defendants who have repeatedly refused to enforce

16 their own Community Guidelines and TOS. Plaintiff Cabrera has suffered lost revenue directly due

17 to Defendants’ racist profiling, A.I., algorithms and other filtering tools, while her channel was

18 demonetized, while her channel was suspended, while Defendants have held her 68 videos in
19 “archive,” and Defendants continue to misapply “Restricted Mode” and limited monetization to
20 individual videos she has posted.

21               242.   As a result of the Defendants’ inaccurate reports of views and subscribers, Plaintiff

22 Cabrera is further informed and believes that Defendants owe additional revenue to her under the

23 TOS. Plaintiff Cabrera cannot determine the amount that Defendants in fact owe to her based on

24 the extremely limited data reported by Defendants.

25                      3.     Catherine Jones
26               243.   Plaintiff Catherine Jones (“Plaintiff Jones”) is an African American woman residing

27 in the State of Vermont who is the creator and owner of “Cooking with Carmen Caboom,” a

28 YouTube cooking channel for African Americans, and “Carmen Caboom,” and “Carmen Caboom
     1665102.1                              -76-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 81 of 301




 1 Reloaded,” two YouTube channels dedicated to developing and posting both parodies and serious

 2 videos which discuss and present information regarding issues and current events which are

 3 important to the African American community.

 4               244.   Plaintiff Jones created the “Carmen Caboom” channel in 2010, a backup “Carmen

 5 Caboom” channel in 2014, the “Cooking with Carmen Caboom” channel in 2015 and the “Carmen

 6 Caboom Reloaded,” channel in 2018. Defendants improperly removed the original “Carmen

 7 Caboom” channel for purported nudity when no video posted to the channel included any nudity.

 8               245.   Plaintiff Jones has followed the online appeals process YouTube provides when it

 9 gives notice of channel suspensions and terminations in an attempt to recover the improperly

10 removed channels and videos that were uploaded to the channels. Plaintiff Jones has also written

11 emails and attempted to leave messages for Defendants, requesting that the removed channels and

12 videos be restored. Defendants have not responded or returned the videos.

13               246.   Plaintiff Jones is also a YouTube partner. Since creation, Plaintiff Jones” 2014

14 “Carmen Caboom” channel has posted many videos, several of which Defendants improperly

15 removed as hate speech, the remaining videos have garnered approximately 500 -1,200 views per

16 video overall which have generated approximately $500 per year.

17                      4.     Denotra Nicole Lewis
18               247.   Plaintiff Lewis has been a registered YouTube user since 2006 and has posted her
19 own videos on her YouTube channel, “Nicole’s View” since 2016. Plaintiff Lewis presently has
20 178 videos which are viewable on “Nicole’s View,” 169 of which are listed when “Restricted

21 Mode” is enabled.

22               248.   When Plaintiff Lewis registered “Nicole’s View,” Plaintiff Lewis answered

23 Defendants’ online questionnaire and self-identified as African American or Black. Had

24 Defendants not requested that she provide personal information about herself for her profile,

25 Plaintiff Lewis would not have done so. When she provided this information, she had no idea that

26 Defendants would use information about her race to generate metadata about her, the videos she

27 watches, and the videos she posts, or that Defendants would insert, embed or associate such

28 metadata with videos she post; or that Defendants would insert, embed or associate the metadata of
     1665102.1                              -77-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 82 of 301




 1 her subscribers or her viewers based on race, identity or viewpoint; or that Defendants would filter,

 2 censor or restrict her videos based on information regarding her race, identity or viewpoint.

 3               249.   Plaintiff Lewis creates and posts videos to inform and entertain the African

 4 American Community with respect to current events and issues of import to Black Americans. To

 5 date, she has posted 748 videos to her channel, some of which Defendants have removed from the

 6 platform, leaving 731 which can be watched by the public. While “Nicole’s View” has generated

 7 in excess of 10.6 million views since 2016, she has only generated approximately $25,000 from

 8 those views.

 9               250.   Plaintiff Lewis is informed and believes that Defendants have gathered extensive

10 information in order to generate metadata based on that information, and then insert, embed,

11 append, or associate such metadata with videos posted on “Nicole’s View.” Defendants gathered

12 information regarding her race (Defendants know that Plaintiff Lewis is an African American

13 woman); that she makes and posts videos which have as a subject, relate to or discuss issues and

14 current events that are important to members of the African American community; her subscribers

15 either self-identify as members of the African American community or watch many videos posted

16 by other creators who have self-identified as members of the African American community; and

17 many of those who view her videos either self-identify as members of the African American

18 community or watch videos posted by other creators who have self-identified as members of the
19 African American community.
20               251.   Plaintiff Lewis is informed and believes that Defendants have applied “Restricted

21 Mode” and have limited monetization for the videos she posted to “Nicole’s View” because

22 Defendants have a policy and practice of using A.I., algorithms, and other filtering tools to classify,

23 curate, censor, and sell advertisements for YouTube videos based metadata Defendants create from

24 information regarding the race, identity and viewpoint of creators, subscribers and viewers, rather

25 than the content of the videos.

26               252.   Defendants routinely limit viewer access by wrongly applying “Restricted Mode”

27 and by limiting monetization to most of the videos posted on the “Nicole’s View” channel, despite

28 the fact that the videos fully comply with all of Defendants’ Community Guidelines and TOS, and
     1665102.1                              -78-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 83 of 301




 1 contain no nudity, sexualized scenes or language, graphic depictions of sex or violence, drug abuse,

 2 or alcohol consumption.

 3               253.   Plaintiff Lewis has uploaded 748 videos to the “Nicole’s View” channel, 17 of

 4 which Defendants wrongly removed or archived for unknown reasons.

 5               254.   Of the remaining uploaded videos only 178 are listed under “Nicole’s View.” 167

 6 of those are listed with “Restricted Mode” enabled. Only 84 of those videos listed can in fact be

 7 viewed with “Restricted Mode” enabled. For example, Defendants have misapplied “Restricted

 8 Mode” to the following compliant videos:

 9                      a.     https://www.Youtube.com/watch?v=qZIrfp1VDRw, “Bill Cosby Granted

10 Appeal Hearing;”

11                      b.     https://www.Youtube.com/watch?v=l-75B5Z7Uek, “Nicole’s View Live:

12 Special Guest Jenny Winings from the Hit Documentary Film ‘Square One;’”

13                      c.     https://www.Youtube.com/watch?v=Z6l6esoTOqM, “Joe Jackson’s

14 Granddaughter Yasmine Jackson & What People are NOT Talking About;”

15                      d.     https://www.Youtube.com/watch?v=iYECpBVdz9w, “They Never Cared

16 About Us;”

17                      e.     https://www.Youtube.com/watch?v=M1l9hdXXs2w, “Special Guests

18 Dennae Wright & Marvelous;”
19                      f.     https://www.Youtube.com/watch?v=oUXnC6CL20I, “5 Stars: Why Dave
20 Chappelle’s New Netflix . . . .”

21                      g.     https://www.Youtube.com/watch?v=x7qNjfBN5AQ, “Disgustingly Racist:

22 Leaving Neverland;”

23                      h.     https://www.Youtube.com/watch?v=f6Mfpy2HYMQ, “Controlling the

24 Narrative: Michael Jackson Fans Sue;”

25                      i.     https://www.Youtube.com/watch?v=iTsgfpOC7JM, “Halle Bailey & The

26 New Little Mermaid;”

27                      j.     https://www.Youtube.com/watch?v=bxL98GrCnRI, “The Truth Shall Set

28 You Free: Robert W. Lee IV;”
     1665102.1                              -79-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 84 of 301




 1                      k.     https://www.Youtube.com/watch?v=_dBWUTyTyPk, “News Story Update:

 2 The Latest with Bill Cosby;”

 3                      l.     https://www.Youtube.com/watch?v=FlySprQjLCA, “Livestream: Chatting

 4 with Author Cavis Adams;”

 5                      m.     https://www.Youtube.com/watch?v=7HcM8fWr4gU, “Typical Move: why

 6 Jussie Somollett’s Court documents;” and

 7                      n.     https://www.Youtube.com/watch?v=xIvOvLNaGFI&feature=youtu.be,

 8 “SHOCKING: Here’s Why You Got One Side of The Allegations against Bill Cosby.” Plaintiff

 9 Lewis paid an advertising company to promote this documentary style video. The advertising

10 expenses were wasted after Defendants applied “Restricted Mode,” to this video. Consequently,

11 the video has generated only 8,139 views to date.

12               255.   When viewers attempt to watch these videos with “Restricted Mode” enabled, they

13 usually see this notice from Defendants:

14

15

16

17

18
19
20

21

22

23

24               256.   However, occasionally they see a different notice from Defendants a black screen

25 with a legend: “This video is not available,” with no explanation as to why the video cannot be

26 viewed. Defendants have neither explained why they post two different notices for the same

27 videos, or why they would notify viewers that a video was not available when it could in fact be

28
     1665102.1                              -80-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 85 of 301




 1 watched simply by disabling “Restricted Mode,” or viewing it on a computer network which has

 2 not enabled “Restricted Mode.”

 3               257.   With respect to the balance of 84 videos which can be viewed with “Restricted

 4 Mode,” enabled, neither subscribers nor viewers can comment on any of these videos or review the

 5 comments of others. When the videos are watched in “Restricted Mode,” each video is

 6 accompanied by a notice posted by Defendants where the comments usually appear stating:

 7 “Restricted Mode enabled. To view this video, you will need to disable Restricted Mode.”

 8 Defendants’ application of “Restricted Mode” to compliant videos, and prohibition on leaving or

 9 reading viewer comments effectively discourage new viewers from participating in the “Nicole’s

10 View” channel, and prevents them from actively participating in the African American YouTube

11 Community generally. New viewers cannot actively engage with other members of the African

12 American YouTube Community by exchanging comments. As a result, they spend less time

13 watching videos and are less likely to subscribe, resulting in lower numbers of views for the video

14 and the channel, and less revenue for Plaintiff Lewis.

15               258.   Defendants have allowed only limited monetization to a fraction of “Nicole’s View”

16 videos, without any explanation or rationale other than to indicate that the “content identified is

17 unsuitable for most advertisers.” Plaintiff Lewis is informed and believes that the sole reason that

18 Defendants find the content is “unsuitable for most advertisers,” is because Defendants
19 discriminate against Plaintiffs and other persons similarly situated based on race, e.g., the content
20 was created by an African American, relates to issues and events of concern to the African

21 American community, and/or is viewed by many members of the African American community.

22               259.   For certain periods over the past four years, Defendants have shadow banned certain

23 individual compliant videos posted by Plaintiff Lewis on “Nicole’s View.” During various periods

24 of time, those videos did not appear in YouTube searches using the terms “Nicole Lewis,” or

25 “Nicole’s View” or in searches using individual video titles as search terms.

26               260.   “Nicole’s View” video content consists roughly of 75% pre-recorded videos and

27 25% Livestream broadcasts. For Livestream broadcasts, Plaintiff Lewis sometimes has as many as

28 1000 viewers participating. Plaintiff Lewis employs designated moderators to monitor, control and
     1665102.1                              -81-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 86 of 301




 1 censor viewer comments to ensure compliance with Defendants’ Community Guidelines and TOS,

 2 promptly removing any non-compliant comments and blocking offending participants.

 3               261.   For the past two years, Defendants have used A.I., algorithms, and filtering tools to

 4 restrict the reach of videos posted on “Nicole’s View,” resulting in stagnant subscriber and viewer

 5 numbers. “Nicole’s View” is no longer growing. The channel’s analytics page from month to

 6 month reflects only minor changes to the numbers of subscribers, viewers, and view times. To

 7 avoid the impact of Defendant’ A.I., algorithms and filtering tools on Defendants’ metadata

 8 generated from video titles and tags, Plaintiff Lewis intentionally self-censors: (a) she avoids using

 9 controversial video titles; (b) she avoids using abbreviations like “BLM,” “KKK;” terms such as

10 “Black,” “White,” “Racism,” “Boogaloo,” “White Supremacy,” “Racial Profiling,” “Police

11 Shootings,” “Police Brutality,” “Black Lives Matter;” names, such as those of individuals such as

12 those killed by law enforcement, “Bill Cosby,” “Louis Farrakhan;” names of organizations such as

13 “Ku Klux Klan,” “Nazi,” “Neo-Nazi,” “Aryan Brotherhood,” and euphemisms that are known and

14 particular to the African American Community; she intentionally misspells terms such as “Black,”

15 “White,” “Race,” “Racism,” and “Racial Profiling,” because Defendants routinely flag videos

16 which have such terms as tags or which have titles that include such terms.

17               262.   Despite Plaintiff Lewis’ efforts to self-censor and avoid the reach of Defendants’

18 A.I., algorithms, and filtering tools, most of the videos posted on “Nicole’s View” have only
19 limited monetization, if any.
20               263.   On February 11, 2020, Plaintiff Lewis received an email from Defendants indicating

21 that “SuperChat was disabled,” purportedly because “Nicole’s View” was using the original

22 content of other YouTubers. However, after a week, it became apparent that Defendants had not

23 merely disabled SuperChat, but had completely demonetized the entire “Nicole’s View” channel.

24 Defendants did so without notice or explanation. Plaintiff Lewis promptly filed an appeal of the

25 decision to disable SuperChat and to demonetize the entire channel.

26               264.   Mindful of the stringent standards which Defendants have always applied to the

27 channels of Plaintiffs and other persons similarly situated, Plaintiff Lewis has always followed

28 Defendants’ Community Guidelines, and TOS. Whenever she uses a news clip, she limits the clip
     1665102.1                              -82-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 87 of 301




 1 to several minutes and generates her own original commentary as video content to accompany the

 2 clip. The originators of all news clips incorporated into videos posted by Plaintiff Lewis are always

 3 accorded full proper and credit in the video so that there is no possibility of viewers confusing the

 4 news clip with her original commentary or content.

 5               265.   Defendants did not respond to Plaintiff Lewis’ appeal. On or about June 7, 2020,

 6 she suddenly noticed that Defendants had resumed placing advertisements on “Nicole’s View”

 7 videos. When she checked the channel’s analytics pages, it reflected that her monetized videos

 8 were again generating revenue and her Livestream broadcasts were generating donations.

 9 Defendants have neither explained why the channel was fully demonetized for nearly two months,

10 nor, why it was remonetized; nor have they offered compensation for the revenue which the

11 channel lost during that period.

12               266.   Recently Defendants have begun to interfere with Livestream broadcasts on

13 “Nicole’s View.” On the evening of August 14, 2020, Plaintiff Lewis conducted a Livestream

14 broadcast of https://www.Youtube.com/watch?v=vtPeu6SCq0g, “The Destructive Agenda of

15 Feminism with Elizabeth Mell.” Roughly half way through the one hour thirty-five minute

16 broadcast, the broadcast was interrupted by repeated audio interruptions which Plaintiff Lewis

17 could hear rendering her unable to hear Elizabeth Mell. The noises and audio interruptions

18 continued intermittently. Plaintiff Lewis confirmed that the noises and disruptions were not caused
19 by her equipment or by background noise at her location. Elizabeth Mell informed Plaintiff Lewis
20 that the noises and disruptions were not being generated from her microphone or from ambient

21 noise at her location. Following the substantially ruined Livestream broadcast, Defendants applied

22 “Restricted Mode” to the video.

23

24

25

26

27

28
     1665102.1                              -83-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 88 of 301




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13               267.   Defendants also post inappropriate videos in the “Up Next” recommendations that

14 appear to the right of videos which viewers watch on “Nicole’s View.” For example, regardless of

15 those channels to which the viewer has subscribed, Defendants regularly populate the “Up Next”

16 recommendations with video recommendations from other creators, often recommending videos

17 which are entirely unrelated to the video playing on “Nicole’s View,” with content that is critical of

18 or derogatory to individual African Americans or the African American Community as a whole; or
19 with content from white creators and/or commentators with racist views.
20               268.   Often, Defendants flood the “Up Next” recommendations on “Nicole’s View” with

21 videos of Defendants’ commercial partners such as Fox News and its affiliates. Set forth below are

22 just a few of the “Nicole’s View” videos for which Defendants have repeatedly recommended Fox

23 News videos in “Up Next:”

24                      a.     https://www.Youtube.com/watch?v=G9un5z6sPoE (a video thanking

25 subscribers for their support of the channel) – 4 unrelated Fox News video recommendation;

26                      b.     https://www.Youtube.com/watch?v=cjQ13mwjuIw (a video featuring

27 Andrew Wyatt) – 3 unrelated Fox News video recommendations;

28
     1665102.1                              -84-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 89 of 301




 1                      c.    https://www.Youtube.com/watch?v=TzCjFLD-ddo (a video about Billy Dee

 2 Williams) – 2 unrelated Fox News video recommendations;

 3                      d.    https://www.Youtube.com/watch?v=Xs-cmV44Rco (another video about

 4 Billy Dee Williams) – 2 unrelated Fox News video recommendations;

 5                      e.    https://www.Youtube.com/watch?v=4mLbAYhCv6Y (a video discussing

 6 White culture blaming the Black Community for social ills) – 2 unrelated Fox News video

 7 recommendations;

 8                      f.    https://www.Youtube.com/watch?v=W6MjdZvlqXM (a video asking

 9 viewers to sign a petition to investigate the Prosecutor pursuing criminal charges against Bill

10 Cosby) – 5 unrelated Fox Business video recommendation;

11                      g.    https://www.Youtube.com/watch?v=jikt7ZrdEDY (a video discussing a

12 promotion on the channel) – 3 unrelated Fox News video recommendations;

13                      h.    https://www.Youtube.com/watch?v=W6MjdZvlqXM (a video thanking

14 subscribers for their support) – 4 unrelated Fox News video recommendations;

15                      i.    https://www.Youtube.com/watch?v=yO2ZEaaKRvQ (a video promoting

16 another Black YouTube creator) – 2 unrelated Fox News video recommendations; and

17                      j.    https://www.Youtube.com/watch?v=G9un5z6sPoE (a video thanking

18 viewers for support) – 4 unrelated Fox News video recommendations.
19 In all, Defendants have recommended 78 individual videos from Fox News or Fox Business in “Up
20 Next” which have no relation to the video subject matter or the African American Community, in

21 connection with roughly half of “Nicole’s View” videos watched with “Restricted Mode” enabled.

22               269.   Defendants have also shadow banned “Nicole’s View.” When viewers go to

23 YouTube and input “Nicole’s View” as a search term, the channel does not appear as a search

24 result; rather, a small list of individual videos uploaded to “Nicole’s View” more than a year ago

25 appear as search results. This means that when viewers actively search for Plaintiff Lewis’

26 channel, they cannot find it. They find only old videos. Seeing a small number of old videos,

27 viewers might well conclude that “Nicole’s View” is no longer uploading new videos. When

28
     1665102.1                              -85-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 90 of 301




 1 viewers are unable to find Plaintiff Lewis’ channel, and new videos by searching on YouTube,

 2 Plaintiff Lewis loses views, ad revenue and CPM revenue.

 3               270.   As a direct and proximate result of Defendants’ racial discrimination and wrongful

 4 conduct, “Nicole’s View” has not grown in subscriber numbers, viewer numbers or view times and

 5 it would have grown otherwise and Plaintiff Lewis has been deprived of significant revenue from

 6 Defendants’ sale of advertising, SuperChat and Livestream donations over the life of her channel.

 7 Plaintiff Lewis’ videos were all fully demonetized between February 11, 2020 and June 7, 2020,

 8 during which period “Nicole’s View” generated no income whatsoever.

 9                      5.     Andrew Hepkins
10               271.   Plaintiff Hepkins has been uploading videos to “DruStory News,” and

11 “DruHepkins,” since 2014. Plaintiff Hepkins is a serious journalist and conducts independent

12 research in connection with most of his videos. As a serious journalist, Plaintiff Hepkins closely

13 follows Defendants’ Community Guidelines and TOS by not using adult language, profanity,

14 vulgarity, presenting explicit sexual or violent content, or making disparaging remarks. The

15 “DruStory News” videos present fact based content and encourage viewers to conduct their own

16 research and to engage in critical thinking in connection with both current events reported by

17 mainstream media and historical events. Plaintiff Hepkins also enjoys the sport of boxing. From

18 time to time, he uploads videos with critiques of specific boxers or boxing matches. In all, 58
19 videos have been uploaded to “DruStory News,” which have generated a total of 3,565,753 views.
20               272.   Defendants informed Plaintiff Hepkins that they removed one of these videos for

21 “violating YouTube’s policy on harassment and bullying.” However, since 2019, “DruStory

22 News” has not generated any revenue at all.

23               273.   For the past two years, Plaintiff Hepkins has observed numerous inaccuracies in

24 Defendants’ reported view numbers for the “DruStory News” channel and individual videos. One

25 example of inaccurate reported views concerns

26 https://www.Youtube.com/watch?v=dmmWoO2nd2Y, “The Michael Jackson Agenda EXPOSED”

27 that discusses the movie “Leaving Never Land,” and facts which purportedly support civil

28
     1665102.1                              -86-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 91 of 301




 1 plaintiffs’ allegations against Michael Jackson. The video was posted March 22, 2019. It was

 2 popular with viewers.

 3                      a.     Shortly after the video was uploaded to “DruStory News,” viewers started

 4 posting comments, complaining that they could not “like”5 the video when they watched it. One

 5 viewer wrote: “I tried to like this video but couldn’t.”

 6                      b.     Plaintiff Hepkins noticed that the number of views had slowed to under

 7 35,000 despite the passing days. Over time, he watched as Defendants’ reported views for the

 8 video approached 32,000, and then fell to 31,000. Days later, Defendants’ reported views fell even

 9 lower to 29,000. Over the days that followed, Defendants’ reported number of views climbed

10 beyond 32,000. Again, several days thereafter, Plaintiff Hepkins saw that Defendants’ reported

11 view numbers were again under 30,000.

12                      c.     Defendants did not notify Plaintiff Hepkins that they were reducing view

13 numbers. Nor have they given any explanation or rationale which would justify reducing view

14 numbers under the TOS or the Adsense agreement.

15               274.   Frustrated by the Defendants’ repeated downward adjustment of view numbers for

16 the Michael Jackson video, Plaintiff Hepkins posted this comment on the video:

17               Yes they are shaving the views. I've been watching all week. Every time it goes to 32K the

18               views get shaved back down to 29-30. This has happened to me before.
19 On another occasion, Plaintiff Hepkins left another comment on the video:
20               Here we go AGAIN with this. Every time the video hits past 31K, views disappear and it

21               mysteriously goes back down to 29-30K. Smh. Still at it.

22 Ultimately, “The Michael Jackson Agenda EXPOSED” never went viral and generated only 70,000

23 views.

24
   5
     By clicking on an icon which appears with individual videos, viewers can “like” a video. The
25 number of “likes” generated by a video increases the likelihood that the video will be

26 recommended as “trending,” and that Defendants will recommend it in the “Up Next,” feature that
   appears on viewers’ screens. By generating a large number of “likes,” the Michael Jackson video
27 uploaded on “DruStory News” can go viral and generate millions of views. Those views translate
   into revenue for the channel.
28
     1665102.1                              -87-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 92 of 301




 1                      a.     On June 26, 2020, Plaintiff Hepkins uploaded

 2 https://www.Youtube.com/watch?v=KdVXcpBQOvs, “BIG NEWS Cosby Appeal is Granted,” to

 3 “DruStory News.” The video was popular and started generating views. For June, Defendants

 4 reported that the video had generated 6,943 views.

 5

 6

 7

 8

 9

10

11

12

13

14

15               275.   In July, Defendants reported that the video had only generated 4,913 views – 1,500

16 fewer views than were reported for the prior month, despite the 4 additional weeks during which

17 time viewers watched the video.

18
19
20

21

22

23

24

25

26

27               276.   Plaintiff Hepkins is informed and believes that the Defendants’ practice of reducing

28 or shaving view numbers over time has reduced the revenue which Defendants report for the
     1665102.1                              -88-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 93 of 301




 1 “DruStory News” channel. The number of views and number of subscribers are part of the

 2 calculation which Defendants make each month in determining how much they owe to Plaintiff

 3 Hepkins for the “DruStory News” videos. Given Defendants’ reduced view numbers over a period

 4 of months, Plaintiff Hepkins is informed and believes that the Defendants’ revenue calculations

 5 based on those reported view numbers also are inaccurate and undercount revenues owed by

 6 Defendants to Plaintiff Hepkins.

 7               277.   Defendants alone control access to the data upon which the subscriber numbers,

 8 viewer numbers and hours spent watching numbers are based. Plaintiff Hepkins has no way to

 9 calculate the correct additional amounts which Defendants owe to him without access to the

10 underlying data which reflects the number of subscribers, the number of viewers, and the hours

11 spent viewing videos per day for each of the “DruStory News” videos.

12               278.   Defendants have deemed nearly all of the “DruStory News” videos to be unsuitable

13 for most of the YouTube advertisers, resulting in limited monetization for the majority of Plaintiff

14 Hepkins’ videos. Defendants have fully monetized only 2 of the 54 videos uploaded to “DruStory

15 News.” Defendants have either limited the monetization for, or have completely demonetized the

16 other 52 “DruStory News” videos.

17               279.   Defendants have never given Plaintiff Hepkins any explanation as to why “DruStory

18 News” videos concerning water quality, veganism, internet scams or Jewish support for
19 Palestinians are unsuitable for most advertisers, much less advertisers who have posted ads
20 channels belonging to Defendants’ preferred YouTube partners such as PBS, CNN, or MSNBC.

21 Nor have Defendants explained why Plaintiff Hepkins’ boxing videos are unsuitable for advertisers

22 who post ads on sports channels with boxing related videos.

23               280.   “DruStory News” uploaded “Fake News is REAL: More Undeniable Proof!” on

24 December 29, 2016. The video discusses inaccurate reports which have appeared in mainstream

25 media news outlets. The video features a series of researched factual rebuttals to specific news

26 reports, demonstrating that some things that have been published as news are false or fabricated.

27                      a.     Defendants initially determined that the video was ineligible for

28 monetization and demonetized the video.
     1665102.1                              -89-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 94 of 301




 1                    b.     Defendants then notified Plaintiff Hepkins that the video violated

 2 unspecified “Community Guidelines,” and issued a “Community Guidelines strike or temporary

 3 penalty” to the channel. Defendants stated that the video constitutes a “personal attack,”

 4 “predatory behavior, stalking, threats, harassment, bullying, or intimidation.” Defendants added,

 5 “We remove comments, videos, or posts where the main aim is to maliciously harass or attack

 6 another user.”

 7

 8

 9

10

11

12

13

14

15

16

17

18               c.   Now, viewers who click on the thumbnail for the video see:
19
20

21

22

23

24

25

26

27

28
     1665102.1                              -90-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 95 of 301




 1               d.     This video has been removed from the platform.

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14               e.     The video cannot be viewed by anyone.

15               281.   “Fake News is REAL: More Undeniable Proof!” does not attack, threaten, harass,

16 intimidate, bully, insult, disparage or even discuss any individual in connection with “Fake News.”

17 Rather, the video discusses specific news reports which were in fact false or erroneous, and

18 presents facts disputing the original reports. Defendants were wrong to find that the video violated
19 Community Guidelines, and were entirely off base in assessing a Community Guidelines strike or
20 penalty against “DruStory News” for the video; and in removing the video from the platform.

21               282.   Plaintiff Hepkins appealed the Defendants’ actions. Defendants ignored the appeal.

22               283.   Defendants also issued copyright violation flags for 7 different “DruStory News”

23 videos, for nothing more than using short video or textual excerpts which included proper citations

24 to the source materials. In the face of legitimate fair use claims by “DruStory News,” Defendants

25 issued copyright flags for short video clips which appeared in “Anthony Joshua,” “Why People

26 Hate the Truth (Part 1),” “Eric Garner Death and Funeral – Full Unseen Coverage,” “Chemtrails: Is

27 This Real or Conspiracy?” “The Revival of Overt Racism (Part 1),” “The Truth About Wade

28 Robson Exposed,” and “BOMBSHELL Cosby News! (Finale) – What the Media Didn’t Want You
     1665102.1                              -91-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 96 of 301




 1 To See Part 3.” Defendants even issued a copyright flag for the short video clips of Neo from the

 2 movie “The Matrix.”

 3               284.   While Defendants quickly pursue copyright claims advanced against African

 4 American creators on YouTube, like Plaintiff Hepkins; they are slow and often refuse to enforce

 5 copyright claims when made by African American creators. On at least two occasions, Plaintiff

 6 Hepkins flagged videos that reposted all or most of his original videos that are uploaded to

 7 “DruStory News.” Defendants ignored those complaints. As a result of Defendants’ inaction, the

 8 infringers continue to use Plaintiff Hepkins’ original video content without consequence.

 9               285.   Defendants have shadow banned “Dru Story News.” When “Restricted Mode” is

10 enabled, searches for “DruStory News” on YouTube will produce a smattering of search results

11 including several individual videos uploaded to the channel, but “DruStory News” does not appear

12 as a search result. Defendants’ “Restricted Mode” renders the entire “DruStory News” channel

13 invisible on the YouTube platform.

14               286.   When “Restricted Mode” is enabled, Google searches for the YouTube channel,

15 “DruStory News,” generate results which include:

16                      a.     Plaintiff Hepkins’ websites https://www.drustorynews.com and

17 https://www.druhepkins.com;

18                      b.     Plaintiff Hepkins’ Twitter page https://twitter.com/drustorynews?lang=en;
19                      c.     Plaintiff Hepkins’ Facebook page
20 https://www.facebook.com/DruStoryNews,

21                      d.     Plaintiff Hepkins’ Instagram page

22 https://www.instagram.com/drustorynews/?hl=en; and

23                      e.     Plaintiff Hepkins’ Patreon page https://www.patreon.com/Drustorynews.

24 The channel, https://www.Youtube.com/user/DruhepkinsBlogs, does not appear on Google

25 searches with “Restricted Mode” enabled on YouTube.

26               287.   Plaintiff Hepkins is informed and believes that Defendants have used their artificial

27 intelligence programs, algorithms and other filtering tools in misapplying “Restricted Mode’ to

28
     1665102.1                              -92-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 97 of 301




 1 nearly all of the “DruStory News” videos in accordance with their policy and practice of

 2 discriminating against African Americans on the YouTube platform.

 3                 a.     Defendants routinely misapply “Restricted Mode” to “DruStory News”

 4 compliant videos. During the months of June and July, the Defendants applied “Restricted Mode”

 5 to more than 90% of the videos uploaded to “DruStory News.”

 6                 b.     As of July 30, 2020, of the 53 videos which Defendants have listed for

 7 “DruStory News,” only 5 were listed when “Restricted Mode” was enabled.

 8

 9

10

11

12

13

14

15

16

17

18
19 Only 3 of those videos could actually be watched.
20                 c.     By August 13, 2020, 54 videos were listed on “DruStory News” when

21 “Restricted Mode” was enabled.

22

23

24

25

26

27

28
     1665102.1                              -93-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 98 of 301




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19
20

21

22

23

24

25

26

27

28
     1665102.1                              -94-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 99 of 301




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14                 d.    When “Restricted Mode” is enabled, for 51 of those 54 videos listed, viewers

15 on “DruStory News” see a black screen generated by Defendants with the notice:

16

17

18
19
20

21

22

23

24

25

26

27

28
     1665102.1                              -95-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 100 of 301




 1               288.   Among the videos which Defendants prevent viewers from watching with

 2 “Restricted Mode” enabled are all of boxing videos uploaded to “DruStory News” and a number of

 3 general interest videos such as:

 4                      a.     https://www.Youtube.com/watch?v=wPOV8OZybyI, “What’s in the

 5 Water?”

 6                      b.     https://www.Youtube.com/watch?v=85z9CJXpyo0, “The Reason for Vegan:

 7 Real Food for Thought;”

 8                      c.     https://www.Youtube.com/watch?v=xcTuhXdjjD8, “The Revival of Overt

 9 American Racism (Part 1);”

10                      d.     https://www.Youtube.com/watch?v=8ULbXEKs0hg, “TRUTH: Should

11 Fluoride Be in Our Water?”

12                      e.     https://www.Youtube.com/watch?v=FtBUOc2rt_4, “Sellers: Beware of

13 Paypal Charge Back Scammers!!!!!”

14                      f.     https://www.Youtube.com/watch?v=ht67K-eqQok, “March for the Death of

15 Eric Garner in Staten Island;”

16                      g.     https://www.Youtube.com/watch?v=P3mv65ZzLvY, “Are More Jews

17 Showing Support for Palestine (Part 1);”

18                      h.     https://www.Youtube.com/watch?v=PEHXa_5MYAc, “Eric Garner Death
19 and Funeral – Full Unseen . . .”
20 None of these videos violate any of Defendants’ Community Guidelines or TOS.

21               289.   The very same 3 videos that could be viewed when “Restricted Mode” was enabled

22 on July 30, 2020, are still the only 3 videos that could actually be watched on August 13, 2020: (i)

23 https://www.Youtube.com/watch?v=MiAXR7JdbNU, a video entitled “The Real TRUTH About

24 the Cosby Deposition;” (ii) https://www.Youtube.com/watch?v=orzkRhnVJp4, a video entitled

25 “The Truth About Cereal: Cereal is Bad . . . ;” and

26 https://www.Youtube.com/watch?v=M4EWDVHZNIc, a video entitled “Are More Jews Showing

27 Support for Palestine (Part 2).

28
     1665102.1                              -96-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 101 of 301




 1                      a.     However, even for these 3 videos, viewers cannot actively engage on the

 2 “DruStory News” channel because they cannot leave comments or view comments while

 3 “Restricted Mode” is enabled.

 4                      b.     Where viewer comments and Plaintiff Hepkins’ responses would be, for

 5 these 3 videos, viewers see Defendants’ legend: “Restricted Mode has hidden comments for this

 6 video.”

 7               290.   Plaintiff Hepkins is informed and believes that the “Up Next” feature should display

 8 on the viewer’s screen a list of quality videos that are by “DruStory News,” relate to content similar

 9 to the video being watched, be videos uploaded to channels to which the viewer subscribes and/or

10 be similar to other videos historically viewed previously by that viewer, so that the viewer sees

11 recommendations for more videos they want to watch. However, Defendants rarely display “Up

12 Next” recommendations for “DruStory News” videos or for videos of other African American

13 YouTube creators. Instead, Defendants have transformed “Up Next” into a billboard for the videos

14 of Defendants’ preferred YouTube partners, forcing “DruStory Viewers” who are looking African

15 American creators’ videos, or those regarding specific subjects to watch a stream of video

16 thumbnails with titles featuring Fox News videos and YouTube Movies. Of course, “DruStory

17 News” does not receive any revenue for the “Up Next” advertising Defendants is supplying to Fox

18 News or YouTube Movies on the channel.
19               291.   Defendants have flooded “Up Next” video recommendations for the following
20 “DruStory News” videos:

21                      a.     For https://www.Youtube.com/watch?v=KdVXcpBQOvs, “BIG NEWS

22 Cosby Appeal is Granted,” Defendants posted video recommendations for 9 Fox News videos and

23 10 YouTube Movie videos;

24                      b.     For https://www.Youtube.com/watch?v=BjgQVdsPTrU, “The Fear

25 Agenda,” Defendants posted video recommendations for 4 Fox News videos and 14 YouTube

26 Movie videos;

27

28
     1665102.1                              -97-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 102 of 301




 1                      c.     For https://www.Youtube.com/watch?v=1H5ujVGqT6I, “New Year’s

 2 Message to the Light Workers,” Defendants posted video recommendations for 6 Fox News videos

 3 and 9 YouTube Movie videos;

 4                      d.     For https://www.Youtube.com/watch?v=68lsRzaRb4Y, “Anthony Joshua’s

 5 Redemption,” Defendants posted 5 YouTube Movie recommendations;

 6                      e.     https://www.Youtube.com/watch?v=Z9pFztQ_WUY, “DRAMA Behind the

 7 Scenes of Cosby Appeal Hearing,” Defendants posted video recommendations for 5 Fox News

 8 videos and 10 YouTube Movie videos; and

 9                      f.     https://www.Youtube.com/watch?v=R1i08ILkzQk, “Democratic Dilemma:

10 Are People of Color Ready . . .” Defendants posted video recommendations for 12 Fox News

11 videos and 3 YouTube Movie videos.

12               292.   Plaintiff Hepkins is also the creator and owner of the DruStory News Blog,

13 www.drustorynews.com. Plaintiff Hepkins published an article entitled “Was Michael Jackson

14 Innocent or Guilty, the Final Verdict” on the Drustorynews.com blog. The article was for a short

15 time highly sought after and widely read on the internet. However, after several weeks, the article

16 was shadow banned and no longer appeared in Google searches for “Michael Jackson,” or

17 “Michael Jackson Innocent.” The article could only be found on Google by inputting a link to the

18 article or by accessing the blog and searching for it there.
19               293.   Plaintiff Hepkins is informed and believes that Defendant Google’s removal of the
20 “Was Michael Jackson Innocent or Guilty, the Final Verdict” article has caused Plaintiff Hepkins to

21 lose views on www.drustorynews.com, and to lose revenue for that website.

22                      6.     Harvey Stubbs
23               294.   Plaintiff Stubbs is an African American YouTube commentator residing in the State

24 of Illinois who is the creator and owner of the YouTube channels “Your World Your View,”

25 “Harvey Superboy,” “Harvey Superboy 1,” “HARVEY SUPERBOY,” and “J Jackson.” Since

26 2007, Plaintiff Stubbs has been uploading videos principally consisting of commentary regarding

27 events, social issues, politics, news, celebrities and people who are of interest to or affect the

28 African American Community in general, and the Chicago Area African American Community in
     1665102.1                              -98-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 103 of 301




 1 particular. Plaintiff Stubbs is a military veteran and life-long resident of the Chicago Area, who is

 2 active in his community and offers a unique perspective.

 3               295.   Plaintiff Stubbs was forced to create a number of additional YouTube channels as a

 4 result of Defendants’ repeated unwarranted flags and Community Guidelines strikes against his

 5 channels.

 6               296.   “Your World Your View,” which was created in September of 2013 has generated

 7 6.6 million views.

 8               297.   Plaintiff Stubbs long has observed issues with Defendants’ reporting of the number

 9 of views for individual new videos and for his YouTube channels over the years. For popular new

10 videos, where many viewers were leaving comments, the numbers of views did not appear to grow

11 along with the number of new comments, the Defendants’ reported view numbers grew only very

12 slowly over time -- regardless of the popularity of the video or the number of other YouTube

13 creators that recommended and posted links to the video. Plaintiff Stubbs is informed and believes

14 that the Defendants’ reported number of views for the videos, and corresponding views for the

15 channel on which those videos were posted were inaccurate, under reported, and caused Defendants

16 to calculate incorrect revenue amounts generated by the videos, resulting in an underpayment of

17 revenue based on views and CPM for the videos and the channels.

18               298.   Plaintiff Stubbs does not have access to the data upon which Defendants calculate
19 revenue for his “Limited” monetization videos or channels, such as daily subscriber numbers, view
20 numbers or watch times. Defendants alone control access to the underlying data. Without this

21 information, Plaintiff Stubbs cannot calculate the additional revenue which Defendants owe to him

22 under the circumstances.

23               299.   Plaintiff Stubbs also is informed and believes that Defendants have not paid him for

24 additional advertising revenue associated with demonetized videos and/or channels. Though

25 Defendants have restricted many, if not the vast majority of all of the videos posted on the

26 YouTube platform by Plaintiff Stubbs. Some of these videos have “Limited” monetization and

27 produce an income stream. Under the TOS and Adsense agreement, Defendants should be

28
     1665102.1                              -99-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 104 of 301




 1 reporting and paying Plaintiff Stubbs advertising based on the advertisements which Defendants

 2 actually play or post on his videos and channels.

 3               300.   Plaintiff Stubbs is further informed and believes that for some of those videos which

 4 Defendants demonetized because they are “unsuitable” for its advertisers, for which Plaintiff

 5 Stubbs receives no reported revenue, Defendants nonetheless have played or posted ads before,

 6 during and/or after videos, and have been posting single ads in the “Up Next” column which

 7 appears on the screens of viewers who access Plaintiff Stubbs’ channels.

 8               301.   Defendants have not paid to Plaintiff Stubbs any of the revenue generated when

 9 Defendants stream or post ads on demonetized videos or on the channel. Plaintiff Stubbs does not

10 have access to the underlying data used to calculate either the total number of ads played/posted on

11 or with his demonetized videos, the CPM, the watch times, or the money that Defendants owe to

12 him. Defendants alone control the access to the data required to calculate how much additional ad

13 revenue Defendants owe to Plaintiff Stubbs.

14               302.   Since 2007, Defendants wrongly, repeatedly, and consistently flagged Plaintiff

15 Stubbs’ videos for purported violations of Community Guidelines and TOS. Plaintiff Stubbs’s

16 videos contain no nudity, sexualized scenes or language, graphic depictions of sex or violence, drug

17 abuse, or alcohol consumption. Additionally, when he uploads videos with adult themes, Plaintiff

18 Stubbs tags the video as suitable for age 18 or older, and often adds a specific verbal and written
19 warning at the beginning of the video stating that adult themes will be discussed and the viewer
20 should take steps to watch the video privately.

21               303.   Defendants have flagged and issued Community Guideline Strikes against Plaintiff

22 Stubbs’ compliant videos countless times over the past 13 years. Defendants have even taken

23 down Plaintiff Stubbs’ channels “Harvey Superboy1,” HARVEY SUPERBOY,” “Harvey

24 SuperBoy,” “Mr Superboy 223,” and “J Jackson;” these channels cannot be located on the

25 YouTube platform using searches for those names. Defendants also removed all of the videos that

26 were uploaded to these channels.

27               304.   Though Plaintiff Stubbs appealed many of the wrongful flags and Community

28 Guideline Strikes, Defendants ignored his appeals. Plaintiff Stubbs has been forced, time and time
     1665102.1                             -100-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 105 of 301




 1 again to start new YouTube channels and renew efforts to obtain sufficient subscribers, viewers and

 2 viewing hours to requalify for Defendants’ benefits on the platform.

 3               305.   Defendants routinely apply “Restricted Mode,” to Plaintiff Stubbs’ videos that fully

 4 comply with Defendants’ Community Guidelines and TOS, regardless of the content of those

 5 videos. As of July 29, 2020, “Your World Your View,” had 1,121 videos uploaded and listed on

 6 the channel. When “Restricted Mode” was enabled, viewers could see 51 of those videos listed but

 7 could watch only 16 of those 1,121 videos. As of August 13, 2020, when “Restricted Mode” was

 8 enabled, only 40 of the 1,121 videos were listed. 4 videos could be watched. In other words,

 9 Defendants have now restricted access to all but 4 of 1,121 “Your World Your View” videos.

10 Viewers cannot watch videos such as:

11                      a.     https://www.Youtube.com/watch?v=1YW0Pb0o374, “Walmart Getting Rid

12 of Greeters,” discussing the significant positive effect of employing “greeters” for the aged, the

13 disabled, and veterans; as well as, the costs which communities pay when Walmart opens its doors,

14 in terms of tax breaks given, lost and failed local businesses and low wage jobs,

15                      b.     https://www.Youtube.com/watch?v=Ulc5GmcH6qg, “Cosby Show

16 Residuals,” discussing the disparity between television companies’ pulling episodes of the Cosby

17 Show from circulation after Bill Cosby’s conviction versus their handling of other shows where

18 serious issues arose concerning actors;
19                      c.     https://www.Youtube.com/watch?v=2sQfK2XVIR, “Carol Channing Gone
20 at 97,” discussing Carol Channing as a Black artist who spent most of her career passing as a White

21 woman;

22                      d.     https://www.Youtube.com/watch?v=sg-wt_M-F9I, “The Go Fund Me

23 Liars,” discussing a scam involving a White couple and a White homeless veteran who fabricated a

24 story to raise funds on social media to raise money for the veteran;

25                      e.     https://www.Youtube.com/watch?v=egRC6uBwNd4, “New Vid Up,”

26 announcing a new video posted to a YouTube channel;

27                      f.     https://www.Youtube.com/watch?v=zw7p4VHjBKY, “New Video at

28 Blackjunction 6,” announcing a new video posted to a website; and
     1665102.1                             -101-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 106 of 301




 1                      g.     https://www.Youtube.com/watch?v=sGAYU00Z0QE, “Aretha Franklin

 2 Gone at 76,” discussing the career and legacy of Black artist Aretha Franklin.

 3               306.   Plaintiff Stubbs also experienced repeated, consistent and regular interruptions and

 4 service quality issues regarding audio and visual aspects of videos posted to his channel. Over the

 5 years, he has received numerous comments from viewers reporting problems listening to videos

 6 such as audio interruptions, substandard audio quality. In

 7 https://www.Youtube.com/watch?v=_DxcNH0BZ_E, “My Voice,” Plaintiff Stubbs notes that he

 8 has “[r]eceived complaints about audio issues going on for years; this is games they play It happens

 9 every year; this crap is not me, every year around this time of year, get comments to change

10 subjects, problems; range noises; as well as, reporting visual problems such as poor quality or

11 distorted images.”

12               307.   Plaintiff Stubbs documented the video quality issue in comments to videos, such as

13 Plaintiff Stubbs uploaded two videos discussing the specific problems his viewers were

14 experiencing: https://www.Youtube.com/watch?v=GLWe4FJC--Y, “Sound of My Voice,” and

15 https://www.Youtube.com/watch?v=VJDuaSA-vtA, “Issues with Viewing.”

16               308.   As of July 29, 2020, “Your World Your View” viewers experienced observable

17 issues with each of the following videos:

18                      a.     https://www.Youtube.com/watch?v=gOXHuz1w2b0, “Zoe is Just Like Her
19 Mother,” the audio cut out 5 minutes into the 11 minute video;
20                      b.     https://www.Youtube.com/watch?v=jnZtybgx9-I, “Look at the Support They

21 Get,” several deep beeps played at 16 and 17 minutes into the video and were repeated later in the

22 audio;

23                      c.     https://www.Youtube.com/watch?v=Eq59sUu68Cc, “Racism at Buffalo

24 Wild Wings,” the audio was garbled at 2 minutes into the video;

25                      d.     https://www.Youtube.com/watch?v=2b2pyNLuCps, “DL Talk Show

26 Cancelled,” the audio was garbled and disrupted at 3, 9 and 11 minutes into the 12 minute video;

27 and

28
     1665102.1                             -102-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 107 of 301




 1                      e.     https://www.Youtube.com/watch?v=_DxcNH0BZ_E, “My Voice,” the audio

 2 was distorted intermittently throughout the video.

 3               309.   For years, “Your World Your View,” viewers have had audio issues with videos

 4 regardless of how Plaintiff Stubbs recorded and uploaded the video, and despite his using different

 5 or new recording technologies. Plaintiff Stubs cannot replicate the problems when he plays the

 6 videos. Plaintiff Stubbs is informed and believes that the problems viewers have watching videos

 7 his videos discourages new viewers from watching videos on his YouTube channels, annoys

 8 viewers so that they do not watch full videos and damages his channel by giving a false impression

 9 that the video have poor production values and/or that he does not value his viewers enough to

10 upload good quality videos. Plaintiff Stubbs is also informed and believes that the substandard

11 audio and video experience about which his viewers complain originates with Defendants, their

12 employees and/or their independent contractors.

13               310.   Defendants also ad bomb those few “Your World Your View” videos which have

14 full or “Limited” monetization. For example, on July 29, 2020, on

15 https://www.Youtube.com/watch?v=jUdMKEP9E2c, “It was Just a Matter of Time,” Defendants

16 played 2 streaming ads and 2 banner ads at beginning of the video, as well as, 1 streaming ad and a

17 banner ad at 2 minutes, 6 minutes and 10 minutes into the video, plus 2 streaming ads and 2 banner

18 ads at the conclusion of the video, as well as showing an ad at the top of “Up Next.”
19               311.   Defendants also flood the “Up Next” column for “Your World Your View” with
20 extraneous video recommendations that bear no relation to the individual videos being viewed. On

21 July 29, 2020, Defendants flooded the “Up Next” recommendations for the following videos:

22                      a.     https://www.Youtube.com/watch?v=jUdMKEP9E2c, “It was Just a Matter

23 of Time,” 14 Fox News videos, 2 YouTube Movies videos appeared in “Up Next;”

24                      b.     https://www.Youtube.com/watch?v=9WfH9WTk138, “Open Your Eyes,” 12

25 Fox News videos appeared in “Up Next;”

26                      c.     https://www.Youtube.com/watch?v=FWahxaWfftE, “Don’t Ridicule People

27 with Mental Health Issues,” 15 Fox news videos and 4 YouTube Movies videos appeared in “Up

28 Next;”
     1665102.1                             -103-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 108 of 301




 1                      d.     https://www.Youtube.com/watch?v=oHAxDyW8uIg, “Jada Can’t Pass

 2 Judgement,” 8 Fox News videos, 9 YouTube Movies videos appeared in “Up Next;” and

 3                      e.     https://www.Youtube.com/watch?v=obDvE2pOU6w, “Nothing to Connect,”

 4 9 Fox News videos and 2 YouTube Movies videos appeared in “Up Next.”

 5               312.   Over the years, Plaintiff Stubbs has uploaded many videos addressing political

 6 subjects. Since 2016, Plaintiff Stubbs also has posted a number of videos critically appraising

 7 President Trump, his public statements, and his actions taken prior to becoming president and as

 8 president. Recently, Defendants have been streaming ads and posting banner ads on “Your World

 9 Your View” soliciting support for President Trump’s reelection:

10                      a.     https://www.Youtube.com/watch?v=2b2pyNLuCps, “DL Talk Show

11 Cancelled,” Defendants posted a banner ad on the video “Are you a Trump voter in 2020?” and an

12 ad in “Up Next,” for “action.donaldjtrump.com;”

13                      b.     https://www.Youtube.com/watch?v=obDvE2pOU6w, “Nothing to Connect,”

14 Defendants streamed an ad soliciting support for Republican candidates paid for by

15 “action.donaldjtrump.com,” and posted a banner ad entitled “’Text to Join’ to 88022 and stand

16 with President Trump;”

17                      c.     https://www.Youtube.com/watch?v=jnZtybgx9-I, “Look at the Support They

18 Get,” Defendants streamed an ad soliciting contributions and posted a banner ad for
19 “action.donaldjtrump.com;” and
20                      d.     https://www.Youtube.com/watch?v=P5gUc1HLce4, “Your World Your

21 View,” Defendants streamed an ad entitled ““Official Survey” and posted a banner ad for

22 “action.donaldjtrump.com;” as well as an ad in “Up Next” entitled ““Text ‘JOIN’ to 88022 and

23 Stand with President Trump!”

24               313.   Plaintiff Stubbs is informed and believes that Defendants have intentionally placed

25 these ads soliciting support for President Trump, a person who has made numerous statements

26 about African Americans that are racist, disparaging, untrue, and/or grossly distorted, and about

27 African Americans living in the Chicago Area, in order to irritate, annoy, and/or discourage African

28
     1665102.1                             -104-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 109 of 301




 1 American subscribers and viewers of “Your World Your View,” and to reduce view numbers and

 2 viewing hours for the individual videos affected, and the channel as a whole.

 3               314.   Defendants’ actions have damaged Plaintiff Stubbs and will continue to cause him

 4 damage in the form of reduced revenue and reduced reach for his videos. Defendants have also

 5 injured the African American subscribers and viewers of “Your World Your View,” by providing

 6 substandard video services to them, and to the extent that they rely on public internet services from

 7 libraries, public retailers, schools or places of employment, by applying “Restricted Mode” to the

 8 videos. Poor African American YouTube viewers who rely on free publicly available internet

 9 services can only view less than 1% of the “Your World Your View” videos.

10                      7.     Khalif Muhammad
11               315.   In 2006, Plaintiff Muhammad created his YouTube channel to publish his personal

12 video commentaries as a vehicle to combat historical pervasive racism in the United States and to

13 promote the United Independent Compensatory Code developed by Neely Fuller Jr. Over the

14 years, the channel has been renamed several times. Plaintiff Muhammad’s YouTube channel is

15 now called “Dr.Syn-Q.” In all, Plaintiff Muhammad has uploaded 273 videos to his YouTube

16 channel.

17               316.   At this point, Plaintiff Muhammad does not know how many views this channel in

18 fact has generated over the past 14 years: For several years, Defendants reported that “Dr.Syn-Q”
19 had in excess of 900,000 views. The channel view numbers invariably stayed just under 1 million
20 views, regardless of the number of videos uploaded to the channel. “Dr.Syn-Q” could never reach

21 the 1 million view milestone. In 2020 Defendants’ reported views inexplicably started to decline.

22                      a.     On June 26, 2020, Defendants reported 899,717 views for the channel.

23 Plaintiff Muhammad received no notice from Defendants regarding the decreased reported view

24 numbers. Plaintiff Muhammad could not understand how the aggregate number of views for the

25 lifetime of the channel had decreased, particularly after Defendants reported view numbers in

26 excess of 900,000 for several years.

27                      b.     On August 9, 2020, Defendants reported only 388,997 views for the channel.

28 “Dr.Syn-Q” had lost in excess of 500,000 views.
     1665102.1                             -105-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 110 of 301




 1                      c.     On August 11, 2020, Defendants reported 643,790 views for the channel.

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14 Defendants’ current reported view number is approximately 300,000 fewer than the number

15 Defendants reported in 2019.

16               317.   Plaintiff Muhammad is informed and believes that Defendants’ 2020 reports of the

17 number of views for “Dry.Syn-Q” are inaccurate and unreliable, that the Defendants’ reported

18 subscriber numbers an watch time are also likely inaccurate given the Defendants’ fluctuating
19 reported view numbers. Plaintiff Muhammad also is informed and believes that Defendants’ TOS
20 which he signed does not mention, much less authorize Defendants to unilaterally reduce the

21 reported numbers of views (or numbers of subscribers or watch times) without notice or an

22 opportunity to object. Plaintiff Muhammad is further informed and believes that Defendants’

23 reported lower view numbers for “Dr.Syn-Q” violate the TOS and the Adsense agreement.

24               318.   Despite “Dr.Syn-Q” having generated nearly 1 million views by 2019, Defendants

25 now report a total watch time of 2,083 hours. Plaintiff Muhammad is informed and believes that

26 the Defendants’ reported watch time for the channel is inaccurate and undercounts actual historical

27 and current hours of “Dr.Syn-Q” videos viewed. Plaintiff Muhammad is also informed and

28 believes that Defendants’ inaccurate reports of view numbers, subscriber numbers and watch times
     1665102.1                             -106-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 111 of 301




 1 has prevented him from demonstrating that “Dr.Syn-Q” has qualified previously for Defendants’

 2 benefits such as monetization of the channel.

 3               319.   Plaintiff Muhammad does not have access to the underlying data regarding how

 4 many viewers subscribed to “Dr.Syn-Q,” how many watched videos uploaded to “Dr.Syn-Q” or the

 5 total hours viewers watched those videos at any time between 2006 and 2020. Accordingly,

 6 Plaintiff Muhammad cannot accurately determine whether “Dr.Syn-Q” has qualified for the

 7 benefits such as monetization, and if so, how much Defendants owe to him under the TOS and

 8 Adsense.

 9               320.   Recently, Defendants removed https://youtube/D0&mM_OUEkg, “Neely Fuller Jr:

10 MAXIMUM SOPHISTICATED CONFUSION,” a 9 minute video posted in 2007 because of what

11 Defendants assert is “inappropriate content.”

12

13

14

15

16

17

18
19
20

21

22

23

24

25

26

27                      a.     As of August 10, 2020, the video could not be viewed. The video frankly

28 discusses social practices which exist and describes them as part of an intentional program to
     1665102.1                             -107-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 112 of 301




 1 preserve regional power in the hands of a white minority. The video is academic, even tempered in

 2 tone, and contains no nudity, sexualized scenes or language, graphic depictions of sex or violence,

 3 drug abuse, or alcohol consumption. While the video discusses “white supremacists,” it does not

 4 identify any individual, entity, or specific group, much less disparage, harass, threaten, or bully any

 5 individual or group. The video does not constitute hate speech or incite wrongful conduct.

 6                 b.      Plaintiff Muhammad, filed an appeal with Defendants. Defendants did not

 7 respond to Plaintiff Muhammad.

 8                 c.      Days after removing the video from “Dr.Syn-Q,” Defendants restored

 9 “MAXIMUM SOPHISTICATED CONFUSION” to the channel, and removed the prior “Restricted

10 Mode” designation.

11

12

13

14

15

16

17

18
19
20

21

22

23                 d.      As of August 14, 2020, the video was listed, available and watchable on

24 “Dr.Syn-Q.”

25 It is outrageous that Defendants removed this video after 13 years on the channel, particularly

26 given the resurgence of White Supremacist organizations, increasing hate crimes against people of

27 color, and the recent subversive activities of White Supremacists under the cover of Black Lives

28 Matter protests.
     1665102.1                             -108-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 113 of 301




 1               321.   Defendants have also demonetized “Dr.Syn-Q” without giving any specific

 2 explanation or rationale. For 13 years, Defendants have refused to accord even “Limited”

 3 monetization for a single compliant “Dr.Syn-Q” video. Plaintiff Muhammad cannot understand

 4 why Defendants demonetized videos such as:

 5                      a.     https://www.Youtube.com/watch?v=4tiG9dtpnmg, “My Response to Racist

 6 Propaganda . . ;”

 7                      b.     https://www.Youtube.com/watch?v=P7wdO4GJojk, “My Existence: Paying

 8 My Respects to Muhammad Ali!;”

 9                      c.     https://www.Youtube.com/watch?v=QIRowdf6x2k, “The Education of white

10 Supremacy . . . ;” and

11                      d.     https://www.Youtube.com/watch?v=clldd6sGpCI, “When We Were Slaves.”

12               322.   For many years Defendants have employed their artificial intelligence, algorithm

13 and other filtering tools to wrongfully apply “Restricted Mode,” to many of Plaintiff Muhammad’s

14 videos. Defendants’ capricious application of artificial intelligence, algorithm and other filtering

15 tools is arbitrary and entirely unrelated to the content of Plaintiff Muhammad’s videos. From week

16 to week, Defendants change the designations for individual videos so that the number of videos

17 which can be watched with “Restricted Mode” is enabled changes from week to week. For

18 example, of the 159 videos listed on “Dr.Syn-Q,” as of August 8, 2020 only 19 videos were listed
19 when “Restricted Mode” was enabled, and only 11 of those listed could watched.
20               323.   Viewers who access “Dr.Syn-Q” from many public internet networks such as

21 libraries, schools, commercial establishments offering free internet access or places of employment

22 where “Restricted Mode” is enabled, cannot view most of the videos uploaded to the channel.

23 Defendants prevent these viewers from commenting on the videos that can be viewed, and prevent

24 viewers from reading comments left by others. For videos which can be viewed with “Restricted

25 Enabled,” viewers of “Dr.Syn-Q” see “Restricted Mode has hidden comments for this video” in the

26 “comments” section of their screen.

27               324.   Defendants prevent poor African American YouTube subscribers and viewers

28 without internet connectivity at home from accessing “Dr.Syn-Q” videos. Plaintiff Muhammad is
     1665102.1                             -109-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 114 of 301




 1 informed and believes that man poor African Americans obtain YouTube access through publicly

 2 available free networks such as schools, libraries and retail businesses; and that such networks

 3 often enable “Restricted Mode” to prevent students and patrons from accessing pornography or

 4 otherwise inappropriate content. Defendants’ application of “Restricted Mode” to “Dr. Syn-Q”

 5 videos limits both Plaintiff Muhammad’s reach on the YouTube platform because most of his

 6 videos cannot be watched by poor African Americans who rely on public free internet networks.

 7 Plaintiff Muhammad also is informed and believes that Defendants’ application of “Restricted

 8 Mode” also and silences African American YouTube subscribers and viewers because Defendants

 9 disable the comments on “Dr.Syn-Q,” and no one can read, leave or respond to comments posted

10 on “Dr.Syn-Q” videos when “Restricted Mode” is enabled.

11               325.   As of August 14, 2020, when “Restricted Mode” was enabled, all 159 “Dr.Syn-Q”

12 videos were listed. 129 of those listed videos, when watched, displayed only a black screen with

13 the legend, “This video is unavailable with Restricted Mode enabled. To view this video, you will

14 need to disable Restricted Mode,” and could not be viewed. 30 of the remaining videos listed could

15 be watched – 11 videos more than could be viewed on August 8, 2020. The comments for these 30

16 videos were disabled and could not be read.

17               326.   Defendants’ continued application of “Restricted Mode,” to the following compliant

18 videos defies any rational content based explanation:
19                      a.     https://www.Youtube.com/watch?v=4tiG9dtpnmg, “My Response to Racist
20 Propaganda . . .” a discussion of a news article describing Black Friday protest in Chicago where

21 protesters successfully blocked shoppers from stores ,

22                      b.     https://www.Youtube.com/watch?v=Rytybtnwv30, “YouTube Flagged My

23 Video! Black Folks Guide . . . .” a composite, including Plaintiff Muhammad’s statement of

24 purpose and commitment to the United Independent Compensatory Code and ads for African

25 American businesses, a discussion of his appeal of Defendants’ “hate speech” flag and age

26 restriction for “What Should You Do When You’re Called The ‘N-Word,’’” and a lengthy

27 discussion of the electoral college;

28
     1665102.1                             -110-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 115 of 301




 1                  c.      https://www.Youtube.com/watch?v=P7wdO4GJojk, “My Existence: Paying

 2 My Respects to Muhammad Ali!,” a series of video clips of historical public interviews of

 3 Muhammad Ali by David Frost and William F. Buckley with Plaintiff Muhammad’s personal

 4 tribute to Muhammad Ali;

 5                  d.      https://www.Youtube.com/watch?v=9rryenTnblg, “Black Consciousness

 6 Movement: ‘Black’ People. . . ” a statement in support of the United Independent Compensatory

 7 Code, taking personal responsibility in the African American Community, and a rejection of the

 8 cult of personality;

 9                  e.      https://www.Youtube.com/watch?v=QIRowdf6x2k, “The Education of white

10 Supremacy . . . .” a personal statement describing Plaintiff Muhammad’s life journey, rejection of a

11 gang lifestyle, and commitment to fight White Supremacy, illustrated with a collection of

12 photographs of him as a child and a young man;

13                  f.      https://www.Youtube.com/watch?v=P-OKdhEYeHs, “Is [King Noble] Black

14 Supremacy The Answer,” a short reading from the United Independent Compensatory Code

15 notebook and commentary;

16                  g.      https://www.Youtube.com/watch?v=gqPkW-npyRc, “My Weapon of

17 Choice,” a short video which starts with a view of a gun barrel that turns into a camera;

18                  h.      https://www.Youtube.com/watch?v=gB02GL_Ts5s, “The Religion of White
19 Supremacy,” a short reading from “The United Independent Compensatory Code,” by Neely Fuller
20 Jr., and a brief discussion of the text;”

21                  i.      https://www.Youtube.com/watch?v=NSk5uPR562Y, “The Establishment of

22 Racism White Supremacy,” a short reading from “The United Independent Compensatory Code,”

23 by Neely Fuller Jr., and brief commentary; and

24                  j.      https://www.Youtube.com/watch?v=CBuTbCzB-M0, “These People Are

25 Victims of Racism,” Plaintiff Muhammad’s personal commentary regarding photographs of “non-

26 White” people throughout the world, the four principles of “The United Independent Compensatory

27 Code” along with his explanation of the terms and the politics of race; and

28
     1665102.1                             -111-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 116 of 301




 1                      k.     https://www.Youtube.com/watch?v=clldd6sGpCI, “When We Were Slaves,”

 2 a presentation of historic slave photographs with a short message exhorting people not to forget 400

 3 years of slavery in the United States.

 4 The content of these videos does not violate Defendants’ Community Guidelines or TOS. Rather,

 5 the content includes accurate historical images, properly referenced readings of “The United

 6 Independent Compensatory Code” with commentary, or Plaintiff Muhammad’s personal

 7 commentary regarding celebrities, historical figures or events and/or issues of the day.

 8               327.   Plaintiff Muhammad is informed and believes that Defendants have a policy of

 9 identifying YouTube creators, subscribers and viewers by race; that Defendants are using artificial

10 intelligence, algorithm and other filtering tools to demonetize and restrict videos that are created by

11 or popular with people of color; and that Defendants have restricted most of the “Dr.Syn-Q” videos

12 because he is an African American. Plaintiff Muhammad is further informed and believes that

13 Defendants’ race based discriminatory conduct has hurt him personally by reducing his reach on

14 YouTube, has damaged “Dr.Syn-Q” by preventing revenue generation on the channel, and has

15 injured the “Dr.Syn-Q” subscribers and the viewers who have been unable to access “Dr.Syn-Q”

16 videos to which Defendants have applied “Restricted Mode.”

17                      8.      Keu Reyes
18               328.   Plaintiff Reyes is a professional writer, producer, videographer and filmmaker who
19 works in television, film and online, creating original content, and producing content for other
20 music, comedic and dramatic artists. When he works in collaboration with others, he retains the

21 copyright for his work, or secures a permanent license to use the work. Though Plaintiff Reyes

22 works with many other artists, particularly with comics, producing online videos for multiple

23 internet platforms, Defendants have shadow banned the name “Keu Reyes,” on Google and

24 YouTube for those who have “Restricted Mode” enabled. A search using the words “Keu Reyes”

25 on Google or YouTube will produce results which include only several individual videos created

26 by Keu Reyes. “Keu Reyes,” the creator, does not appear in any search results when “Restricted

27 Mode” is enabled.

28               329.   Plaintiff Reyes is the creator and owner of:
     1665102.1                             -112-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 117 of 301




 1                 a.     Youtube.com/Artistic Warfare, which was created in 2006, has acquired 590

 2 subscribers and has generated 1 million views. Artistic Warfare has 50 videos posted, principally

 3 in the English language, which discuss issues of the day, literature, and culture with a comedic

 4 intention. Only 17 of these videos can be viewed with “Restricted Mode” enabled. This channel

 5 has generated only $173.37 over the life of the channel. This channel cannot be found on YouTube

 6 using a search for “Artistic Warfare,” when “Restricted Mode” is enabled.

 7                 b.     Youtube.com/Keu Reyes was created in 2011. In the past 9 years, the

 8 channel has acquired 47,200 subscribers and has generated in excess of 23 million views. Despite

 9 the number of views, this channel has generated only $29,725 over its lifetime. The channel

10 features music and comedic content, consisting of 160 videos, which include both animated and

11 live action videos. While 160 videos were uploaded and listed to this channel, only 53 can be

12 viewed with “Restricted Mode” enabled. This channel cannot be found on YouTube using a search

13 for “Keu Reyes,” when “Restricted Mode” is enabled.

14                 c.     Youtube.com/Soundication, which was created in 2012, has 231 subscribers

15 and has generated 115,439 views. Soundication is a music distribution channel for independent

16 artists. Soundication features 32 music and spoof videos in English and Spanish, only 20 of these

17 videos can be viewed with “Restricted Mode” enabled. This channel has generated only $2.11 over

18 the course of its lifetime. This channel cannot be found on YouTube using a search for
19 “Soundication,” when “Restricted Mode” is enabled.
20                 d.     Youtube.com/Multivision Network, which was created in 2013, has acquired

21 9,590 subscribers and generated in excess of 3.7 million views. While Multivision Network has

22 133 Spanish language entertainment, cooking and bar tending videos, only 69 of those can be

23 viewed with “Restricted Mode” enabled. This channel has generated only $1,174.13 over its

24 lifetime. This channel cannot be found on YouTube using a search for “Multivision Network,”

25 when “Restricted Mode” is enabled.

26                 e.     Youtube.com/La Optima, which was created in 2014, has 21 subscribers, and

27 has generated 2,220 views. La Optima features 45 videos principally in the English language, only

28 27 of which can be viewed with “Restricted Mode” enabled. This channel has generated only
     1665102.1                             -113-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 118 of 301




 1 $0.17 over the course of its lifetime. This channel cannot be found on YouTube using a search for

 2 “La Optima,” when “Restricted Mode” is enabled.

 3                      f.     Youtube.com/ClankTV, which was created in 2015, has acquired 4,980

 4 subscribers and has generated 1.7 million views. While ClankTV has 61 entertainment videos

 5 uploaded and listed in the English language related to music, fashion, politics and conspiracies,

 6 only 18 of the videos can be viewed with “Restricted Mode” enabled. This channel has generated

 7 only $1,491.35 over the course of its lifetime. This channel cannot be found on YouTube using a

 8 search for “ClankTV,” when “Restricted Mode” is enabled.

 9               330.   Over the years, Defendants have removed from YouTube two of Plaintiff Reyes’

10 monetized videos consisting of produced animated videos for purported copyright strikes. As

11 Plaintiff Reyes had created the videos, and owned the rights to them, they should not have been

12 removed. Defendants did not afford Plaintiff Reyes an opportunity to demonstrate that he owned

13 the copyrights to the two videos, or to appeal the Defendants’ decision to remove the videos.

14               331.   Plaintiff Reyes has observed a pattern of Defendants removing professionally

15 prepared thumbnails from several of his channels. Over time, as he noticed removed thumbnails he

16 has replaced them, only to find other thumbnails are subsequently removed.

17               332.   Often, though Plaintiff Reyes’ videos have limited monetization or are demonetized,

18 identical videos he has created appear copied to the channels of other YouTube creators, where
19 they are fully monetized and generate more revenue for others who are violating Plaintiff Reyes’
20 copyright, than he, the creator and copyright holder, is generating.

21               333.   When it comes to YouTube studios, people of color are treated like second class

22 citizens. Plaintiff Reyes has personally observed the Defendants’ racially discriminatory practices.

23 As a professional videographer and producer, both Defendants and his clients have invited him to

24 use the YouTube production studios. Defendants claim that they allow YouTube creators to

25 reserve space and specific equipment on specified dates and times. On more than one occasion,

26 after Plaintiff Reyes reserved the studio and equipment, he then appeared on the reserved date and

27 time. Defendants claimed to have double booked the studio and resources; they gave a white

28 creator access to the studio, and access to the equipment that Plaintiff Reyes had reserved.
     1665102.1                             -114-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 119 of 301




 1               334.   On one occasion, when Plaintiff Reyes appeared for a reservation at the studio,

 2 Defendants denied him access to the studio and the equipment that he had reserved. Defendants

 3 then penalized Plaintiff Reyes because the person Defendants gave Plaintiff Reyes’ reservation

 4 returned equipment late: Defendants assessed a strike against Plaintiff Reyes’ channel for late

 5 return of equipment – equipment which he was never even allowed to borrow. After several

 6 additional broken reservations at Defendants’ studios, Plaintiff Reyes stopped making reservations

 7 and using the studio or equipment.

 8               335.   As a direct and proximate result of Defendants’ racial discrimination and wrongful

 9 conduct, the channels of Plaintiff Reyes have been unable to grow views, subscribers, view times,

10 or revenue for his channels. Plaintiffs Reyes has lost significant revenue due to Defendants’

11 discriminatory revenue practices over the life of his channels, and will continue to do so into the

12 future.

13                      9.     Osiris Ley
14               336.   Since 2012, Plaintiffs Reyes and Ley have uploaded 158 Spanish language beauty

15 videos featuring Plaintiff Ley, a Mexican American makeup artist who operates a beauty school in

16 Los Angeles and teaches aspiring makeup artists. As a professional makeup artist and teacher,

17 Plaintiff Ley closely follows Defendants’ Community Guidelines and TOS by not using adult

18 language, profanity, vulgarity, presenting explicit sexual or violent content, or by making bullying
19 remarks. Plaintiff Ley is also mindful of the enormous potential for using makeup to improve the
20 lives of those who suffer from unsightly scars, birth marks and recent injuries. She has created a

21 number of videos demonstrating how to cover and/or lessen the appearance of scars, birth marks

22 and injuries. She has a series of “Malquillaje” videos which feature women of color on the street

23 who are given makeovers on the fly to correct makeup application mistakes. Especially popular

24 are Plaintiff Ley’s Halloween makeup videos in which she demonstrates how to use makeup to

25 create the appearance of wounds or how to mimic the appearance of celebrities.

26               337.   The videos uploaded and listed to Osyley are each professionally recorded, lighted

27 and edited by Plaintiff Reyes. The videos are professional quality videos, designed for a

28
     1665102.1                             -115-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 120 of 301




 1 sophisticated Spanish speaking audience. Using the YouTube close caption function, the videos

 2 may be accessible to non-Spanish speakers.

 3               338.   Despite all of her efforts to comply with applicable Community Guidelines and

 4 TOS, of the 158 videos posted to Osyley, only 134 of them can be viewed with “Restricted Mode”

 5 enabled. It is unfathomable that Defendants have applied “Restricted Mode” to any of the

 6 following videos:

 7                      a.     https://www.Youtube.com/watch?v=llxszfQpuig, “Friends with Benefit”

 8 New York Maquillaje 911 Episodio 026, a video which features the makeup artist on a subway in

 9 New York City remaking a rider’s eyebrows between subway stops;

10                      b.     https://www.Youtube.com/watch?v=nZKc7fjwzDo, “Envy Me, Beesh!”

11 Maquillaje 911 Saint Valentine’s Day Malquillaje Ep.023, a video which features the makeup artist

12 going to the home of a bereaved woman who was nominated for a makeover and free dress for

13 Valentine’s day by her best friend, and depicts the artist applying makeup and dressing the hair of a

14 young woman whose father died;

15                      c.     https://www.Youtube.com/watch?v=xDg7bM_NrOY, “The Dangers of

16 Sleeping with Makeup,” a video which features an elderly man who went to classes to learn to do

17 his wife’s makeup when she could no longer manage putting it on; photos of the inside of the

18 eyelid of a woman who routinely slept without removing her makeup, leaving black encapsulated
19 mascara bumps on the inside of her inflamed eyelids; making up a dog, ending with a “who wore it
20 better” comparing a killer whale with Kim Kardashian in a black and white dress;

21                      d.     https://www.Youtube.com/watch?v=YK-6iGigmQc, “Yucatan Peninsula

22 (Cancun)” #Maquillaje911 Episodio 014 Osyley, which features the makeup artist approaching a

23 woman on the street in Cancun, Mexico and offering to do her makeup and to correct her eyebrows,

24 plus a professional critique of the artist’s own makeup application on the fly with cartoon effects;

25                      e.     https://www.Youtube.com/watch?v=YPBJaahc7E, “Enough! Real Stories of

26 Sexual Harrasment Book,” which is a short promotion for a collection of stories about women’s

27 experiences being sexually harrassed;

28
     1665102.1                             -116-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 121 of 301




 1                  f.     https://www.Youtube.com/watch?v=iAXVuA9XeoY, “A Personal Sexual

 2 Harassment Story” Makeup Diaries; which features the makeup artist telling her personal story of

 3 being sexually harassed at age 17, and advising that employers be careful using ambiguous

 4 language, and to avoid double entendres; and advising women to focus on doing the best work they

 5 can in the most professional manner to avoid misunderstandings;

 6                  g.     https://www.Youtube.com/watch?v=QP2JrodUMg4, “How to Prevent and

 7 Get Rid of Stretch Marks During Pregnancy,” which features photographs of pregnant bellies with

 8 stretchmarks and a discussion of products to apply to minimize itchiness and to heal the scars

 9 caused from pregnancy, with a demonstration of how to apply the products to the pregnant belly;

10                  h.     https://www.Youtube.com/watch?v=biTcgjGeGuO, “What is a Babymoon?”

11 which features the pregnant makeup artist in a bikini explaining what a babymoon is, and how to

12 enjoy the last break before the arrival of a new baby;

13                  i.     https://www.Youtube.com/watch?v=K9AUYRyjtlA, “Como Llegue a los

14 100 mil suscriptores en YouTube!?” which features the makeup artist thanking her subscribers,

15 playing excerpts from her first several videos posted and discussing her tongue-in-cheek approach

16 to makeup;

17                  j.     https://www.Youtube.com/watch?v=dyfBiw7W510; “Tips de Andrea

18 Rincon para Tener un Cuerpazo,” which features a discussion between the makeup artist and
19 Andrea Rincon, a personal trainer regarding diet and exercise for weight loss;
20                  k.     https://www.Youtube.com/watch?v=iOuhlls3Yrk; “Como Ponerse Una

21 Peluca de Cabello Sintetico,” which features the makeup artist wearing a synthetic grey wig in the

22 style of a music video, and then demonstrates how to trim the wig, put on the special hairnet, put on

23 and adjust the wig for a natural look, and place two sided tape to secure the wig;

24                  l.     https://www.Youtube.com/watch?v=J3ck1dyTUe8; “Trucos Para Tomar Las

25 Mejores Selfies y Verse Delgada, Joven y Bonita en Las Fotos,” which features the makeup artist

26 showing the best angles for taking selfies to accentuate breasts, buttocks, faces, and waistlines;

27

28
     1665102.1                             -117-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 122 of 301




 1                      m.     https://www.Youtube.com/watch?v=PMU043YZd1k; “Osyley El Mejor

 2 Canal de Maquillaje y Tutoriales en Youtube,” which is a promotional video for the channel and

 3 features snippets from various previous videos; and

 4                      n.     https://www.Youtube.com/watch?v=60-BXg0p71; “Como Hacer Cortadas o

 5 Heridas falsas con Maquillaje paso a paso,” which features the makeup artist sculpting a fake

 6 wound on her forearm using scar wax, latex, latex remover, fake blood, and a metal spatula.

 7               339.   Not one of these videos violates any of Defendants’ Community Guidelines or TOS;

 8 rather, each of the videos presents images similar to those viewers can see on many fashion or

 9 makeup tutorial channels; or on channels featuring information important to pregnant women.

10               340.   The last of these “Restricted Mode” videos, “Como Hacer Cortadas o Heridas falsas

11 con Maquillaje paso a paso,” is the most popular video on Osyley, having generated 3.3 million

12 views. In subjecting this video to “Restricted Mode,” Defendants stopped this viral video in its

13 tracks, and substantially reduced further views and revenues.

14

15

16

17

18
19
20

21

22

23

24

25

26

27

28
     1665102.1                             -118-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 123 of 301




 1               341.   YouTube has many other such tutorial videos featuring fake injuries and wounds

 2 which (unlike Osyley’s video) can be viewed with Restricted Mode enabled:

 3                      a.     https://www.Youtube.com/watch?v=0no7JKSegDE, “19 TV AND MOVIE

 4 MAKEUP FOR YOUR SFX LOOK” has 55 million views;

 5                      b.     https://www.Youtube.com/watch?v=YgdpzgORzhU, “Fake Cuts Tutorial

 6 (Super easy makeup),” has 676,000 views;

 7                      c.     https://www.Youtube.com/watch?v=FjXr5mVLEek, “3 Easy LATEX-FREE

 8 DIY Halloween wounds // Last minute ideas,” has 2.8 million views;

 9                      d.     https://www.Youtube.com/watch?v=ZVupsQ6aH0I, “26 MOVIE MAKEUP

10 FOR YOUR SFX LOOK,” has 54 million views;

11                      e.     https://www.Youtube.com/watch?v=1zvZq4KspQQ, “HOW TO MAKE

12 SPECIAL EFFECTS WOUND TUTORIAL FOR BEGINNERS: DIY SCAR WAX,” has 2,395

13 views;

14                      f.     https://www.Youtube.com/watch?v=usE-aYmvdtU, “Easy Special Effects

15 Wound tutorial - CRC Makeup,” has 1 million views; and

16                      g.     https://www.Youtube.com/watch?v=yWICp97qwl4, “DIY Fake Wounds

17 with toilette paper,” has 1.4 million views.

18               342.   Nor can bloody images be the basis to apply “Restricted Mode” because there are
19 many similar such gory images in fake wound videos to which Defendants have not applied
20 “Restricted Mode”, such as:

21                      a.     https://www.Youtube.com/watch?v=mHicjx-JoJw, “Bullet Hole Halloween

22 Tutorial!”;

23

24

25

26

27

28
     1665102.1                             -119-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 124 of 301




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12                 b.    How to make fake cut mark?” and,

13

14

15

16

17

18
19
20

21

22                 c.    https://www.Youtube.com/watch?v=hZCcjLEtj4k, “Zombie Toilet Paper

23 Wounds Halloween Tutorial.”

24

25

26

27

28
     1665102.1                             -120-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 125 of 301




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14               343.   For reasons known only to Defendants, Defendants have limited the monetization

15 for most of the videos posted to Osyley. For a number of videos which Defendants entirely

16 demonetized, Defendants have continued to play ads before, during and after many of those

17 demonetized videos, but pay no related revenue to Plaintiffs Ley and Reyes.

18               344.   While most of the videos uploaded and listed for Osyley are at least partially
19 monetized, and most viewers watching Osyley see English language advertisements for products
20 and services available in the United States, Plaintiffs Reyes and Osley are informed and believed

21 that Defendants pay advertising and revenue for CPM, banner ads, streaming ads, and channel ads

22 that are substantially lower than what Defendants pay for English language video content viewed in

23 the United States. Plaintiffs Ley and Reyes are also informed and believe that Defendants pay to

24 creators more for advertisements based on the device the viewer uses to watch Osyley videos, e.g.,

25 Defendants pay more when an Osyley video is played on an expensive smart phone or tablet, than

26 when it is viewed on a desktop computer. As a direct result of Defendants’ practices, Osyley

27 generates far less revenue than channels which feature English video content, which do not feature

28
     1665102.1                             -121-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 126 of 301




 1 people of color throughout the video, or which are watched by viewers with expensive technology

 2 that is not accessible to most YouTube viewers of color.

 3               345.   As a direct and proximate result of Defendants’ racial discrimination and wrongful

 4 conduct, “Osyley” has earned only $20,406.70 after generating in excess of 34 million views.

 5 Defendants’ abuse of the “Restricted Mode” has reduced the growth of the channel’s subscriber

 6 numbers, viewer numbers and/or view times which otherwise would have substantially increased.

 7 Plaintiffs Reyes and Osyley have been deprived of significant revenue due to Defendants’

 8 discriminatory revenue practices over the life of this channel.

 9 V.            CLASS ALLEGATIONS
10               346.   Plaintiffs bring this action on behalf of themselves and a putative class of similarly

11 situated persons who use or have used YouTube or any of the services that Defendants offer in

12 connection with YouTube and who come within the definition or classification of a protected class

13 of persons under 42 U.S.C. 1981 (the “Class”).

14               347.   Each and every claim alleged in this case is also alleged on behalf of every member

15 of the Class.

16               348.   The Class seeks both monetary damages, restitution, and/or other injunctive relief on

17 behalf of any persons who fall within the Class Definition:

18               349.   All persons or entities in the United States who are or were:
19                      (i) a person or entity defined or classified as a protected class or
20                      person under 42 U.S.C. §1981; and

21                      (ii) are members, users and or consumers of YouTube who uploaded,

22                      posted, or viewed video content on YouTube subject to

23                      Google/YouTube’s TOS, Mission Statement, Community Guidelines,

24                      and/or any other content-based filtering, monetization, distribution,

25                      personal data use policies, advertising or regulation and practices any

26                      other regulations or practices that are related to the YouTube

27                      Platform on or after January 1, 2015 and continuing through to June

28                      16, 2020 (the “Class Period”).
     1665102.1                             -122-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 127 of 301




 1                      Excluded from the Class are Defendants and their employees,

 2                      affiliates, parents, subsidiaries, and co-conspirators, whether or not

 3                      named in this Complaint, and the United States government.

 4               350.   Class certification for the Class is authorized under Federal Rule of Civil Procedure

 5 23 and applies to both claims for injunctive and equitable relief, including restitution, under Rule

 6 23(b) (2) and for monetary damages under Rule 23(b)(3).

 7               351.   There are at least 42 million members of the Class.

 8               352.   The number of persons who fall within the definitions of the Class are so numerous

 9 and geographically dispersed so as to make joinder of all members of the Class or Subclass in their

10 individual capacities impracticable, inefficient, and unmanageable, and without class wide relief,

11 each member of the Class would effectively be denied his, her, its, or their rights to prosecute and

12 obtain legal and equitable relief based on the claims and allegations averred in this Complaint.

13               353.   There are questions of law and fact common to the Class that relate to and/or are

14 dispositive of the nature and allegations of unlawful conduct alleged in the Complaint, and the

15 nature, type and common pattern of injury and harm caused by that unlawful conduct and sustained

16 by the putative members of the Class and Subclass including, but not limited to:

17                      a.     Whether Defendants must provide its users and consumers with an

18 accounting for debts owed under contract(s), including their TOS.
19                      b.     Whether Defendants concealed, misrepresented or omitted to disclose
20 material policies and practices regarding the unlawful regulation of video content, advertising,

21 distribution, monetization, contractual obligations, and characteristics of the YouTube Platform to

22 the members of the Class;

23                      c.     Whether Defendants use or have used unlawful, discriminatory,

24 anticompetitive and fraudulent, deceptive, unfair, and/or bad faith filtering tools and practices, in

25 the code and operation of their machine based, algorithmic, or A.I. filtering tools, and/or other

26 practices and procedures to review, regulate, and restrict content, and/or regulate and restrict the

27 advertising, monetization, distribution, and property rights of the Class;

28
     1665102.1                             -123-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 128 of 301




 1                  d.     Whether Defendants are or have engaged in discriminatory practices against

 2 the members of the Class based on protected characteristics under 42 U.S.C § 1981 or the Unruh

 3 Civil Rights Act;

 4                  e.     Whether Defendants breached or are in breach of their form consumer

 5 contracts and obligations to the Class;

 6                  f.     Whether Defendants have or are engaged in unlawful, deceptive, unfair, or

 7 anticompetitive practices that violate federal or California law, and harmed and injured the Class;

 8                  g.     Whether the conduct of Defendants, as alleged in this Complaint, caused

 9 injury to the business and property of Plaintiffs and the members of the Class;

10                  h.     Whether Defendants’ alleged regulations, practices, and conduct have caused

11 or threaten to cause irreparable harm to the speech of the Class so as to warrant the issuing of

12 temporary, preliminary and/or final injunctive relief and corresponding declaratory relief with

13 respect to the legal rights of the Class;

14                  i.     The scope, nature, substance, and enforcement of injunctive and equitable

15 relief sought by the Class;

16                  j.     Whether Defendants were unjustly enriched or obtained profits or ill-gotten

17 financial gains as a result of the unlawful, discriminatory, deceptive, unfair, or anticompetitive

18 practices perpetrated against the Class;
19                  k.     Whether Defendants breached or are in breach of their contractual
20 obligations, implied duty of good faith and fair dealing, and or other promises under the consumer

21 form contracts entered into with members of the Class during the Class Period;

22                  l.     Whether Defendants’ content-based regulations and filtering practices, on

23 their face and/or as applied, violate the free speech rights of Plaintiffs and the Class under

24 California or federal law;

25                  m.     Whether Defendants’ content based regulations and filtering practices, on

26 their face and/or as applied, violate the free speech rights of Plaintiffs and the Class under

27 California or federal law;

28
     1665102.1                             -124-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 129 of 301




 1                      n.     Whether Plaintiffs and the members of the §1981 Class are entitled to an

 2 equitable accounting of debts owed under contracts entered into with Defendants;

 3                      o.     Whether Defendants have converted stolen, unlawfully possessed, and/or

 4 unlawfully used and profited from the property of Plaintiffs and the members of the §1981 Class

 5 so as to entitle them to royalties, damages, replevin, and other legal or equitable relief; and

 6                      p.     Whether the Class is entitled to declaratory and other relief based on

 7 Defendants’ assertion of immunity from liability under the Communications Decency Act, 15

 8 U.S.C. § 230 (c) (the “CDA”), with respect to any of the claims or allegations asserted by Plaintiffs

 9 and the Class in this Lawsuit.

10               354.   Each of individual named Plaintiffs is a person protected under 42 U.S.C. § 1981,

11 and a member of the Class.

12               355.   The claims of Plaintiffs are typical of and identical to those of the Class.

13               356.   Plaintiffs will fairly and adequately protect the interests of the members of the Class.

14               357.   Plaintiffs are represented by counsel who are competent and experienced in the

15 prosecution and defense of similar claims and litigation, including class actions filed, prosecuted,

16 defended, or litigated in under California and federal law, in California and federal courts, in

17 connection with claims and certification of consumer and civil rights classes composed of members

18 who reside in California and/or the United States.
19               358.   The prosecution of separate actions by individual members of the Class would
20 create a risk of inconsistent or varying adjudications.

21               359.   The questions of law and fact common to the members of the Class predominate

22 over any questions of law or fact affecting only individual members of the Class or Subclass,

23 including legal and factual issues relating to liability and the nature of the harm caused by

24 Defendants’ unlawful actions.

25               360.   The questions of law and fact common to the members of the Class also

26 predominate over any questions of law or fact affecting only individual members of the Class

27 because all claims in this Lawsuit are governed under California or controlling federal law,

28
     1665102.1                             -125-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 130 of 301




 1 including legal and factual issues relating to liability and the nature of the harm caused by

 2 Defendants’ unlawful actions.

 3               361.   A class action is superior to other available methods for the fair and efficient

 4 adjudication of this controversy. Treatment as a class action will permit a large number of

 5 similarly situated persons to adjudicate their common claims in a single forum simultaneously,

 6 efficiently and without the duplication of effort and expense that numerous individual actions

 7 would engender.

 8               362.   Certification of the Class is also superior to other available methods for the fair and

 9 efficient adjudication of this controversy because and all claims in this Lawsuit must be brought

10 and venued in a court of competent jurisdiction located Santa Clara County.

11               363.   The Class are readily definable and are categories for which records should and do

12 exist in the files of Defendants.

13               364.   The prosecution as a class action will also eliminate the possibility of repetitious

14 litigation.

15               365.   Class treatment will also permit the adjudication of smaller claims by members of

16 the Class who otherwise could not afford to litigate or assert the claims asserted by Plaintiffs in this

17 Lawsuit.

18 VI.           INDIVIDUAL CAUSES OF ACTION
19                                      FIRST CAUSE OF ACTION
                         Request For A Declaratory Relief Judgment that Section 230(c)
20                            Immunity Is Inapplicable to Discrimination Claims
                           (On Behalf Of Individual Plaintiffs And The §1981 Class)
21

22               366.   Plaintiffs re-allege and incorporate herein by reference, as though set forth in full,

23 each of the allegations set forth in paragraphs 1 through 365 above.

24               A.     Procedural Background Facts

25               367.   The CDA provides “Protection for ‘Good Samaritan’ blocking and screening of

26 offensive material:”

27               (1) Treatment of publisher or speaker

28
     1665102.1                             -126-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 131 of 301




 1               No provider or user of an interactive computer service shall be treated as the publisher or

 2               speaker of any information provided by another information content provider.

 3               (2) Civil liability

 4               No provider or user of an interactive computer service shall be held liable on account of —

 5                       (A) any action voluntarily taken in good faith to restrict access to or availability of

 6               material that the provider or user considers to be obscene, lewd, lascivious, filthy,

 7               excessively violent, harassing, or otherwise objectionable, whether or not such material is

 8               constitutionally protected; or

 9                       (B) any action taken to enable or make available to information content providers or

10               others the technical means to restrict access to material described in paragraph (1). 47

11               U.S.C. § 230(c).

12               368.    On November 19, 2019, the Honorable Brian C. Walsh, Judge of the Superior Court

13 of the County of Santa Clara (the “State Court”), ruled in Prager University v. Google LLC, Santa

14 Clara County Superior Court Case No. 19CV340667,that 47 U.S.C. § 230(c) “immunizes service

15 providers [such as Defendants] who endeavor to restrict access to material deemed objectionable,”

16 by employing filters to remove users’ content from their platforms based on the political, religious,

17 or other personal identity or viewpoint of the user rather than the actual online content posted by

18 the user on the platform. 2019 WL 8640569, at *7 (Cal. Super. Ct. Nov. 19, 2019).
19               369.    Furthermore, the State Court ruled that, notwithstanding the express good faith
20 language in Section 230(c)(2)(A), the content filtering and restrictions that internet service

21 providers like Defendants engage in are not subject to any good faith, objective judicial review of

22 the underlying content, or the internet providers filtering or restriction practices, but reside within

23 and are left to the sole, unfettered discretion of the internet provider who acts to filter and restrict

24 content at its whim. 2019 WL 8640569, at *10-11.

25               370.    In Prager, therefore, at least one state trial court has construed Section 230(c) as

26 granting Defendants absolute immunity for all content curation decisions, including decisions

27 based not on the actual on line material, but on the race, sex, or other identity and dismissing

28 plaintiffs’ claims without leave to amend despite detailed factual allegations, evidence, and party
     1665102.1                             -127-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 132 of 301




 1 admissions of identity and viewpoint based discrimination and animus in regulating and filtering

 2 speech on YouTube). 2019 WL 8640569, at *10-12.

 3               371.   A true and correct copy of the November 19, 2019 Order issued by the Hon. Brian

 4 Walsh, granting Defendants’ immunity and dismissing all of plaintiffs’ claims for relief without

 5 leave to amend is attached as Exhibit B hereto.

 6               372.   On December 19, 2019, plaintiff timely filed a notice of appeal. The notice of

 7 appeal rendered state court decision uncitable and of no precedential or legal value unless and until

 8 the California appellate courts affirm the application of Section 230(c) to intentional discrimination

 9 and the federal courts, which are the final authority on federal questions of law, concur in that

10 decision.

11               373.   On May 18, 2020, the United States Department of Justice intervened in the Divino

12 case and filed a brief defending the application of Section 230(c) to ISP’s who filter, review,

13 restrict, bock, or censor on line speech based on a user’s racial, sexual, or other identity or

14 viewpoint without regard to whether the online speech of the user violated the content based rules

15 of the internet site or the provisions of Section 230(c). A true and correct copy of the United States

16 Department of Justice’s Notice of Intervention (Dkt.# 46) and Memorandum of Law in Support

17 (Dkt.#47) are attached as Exhibit C.

18               374.   On May 28, 2020 the President of The United States issued an Executive Order
19 repudiating both the State Court decisions in Prager and contradicting the United States’ position
20 that Section 230(c) applies or can be applied to an ISP who engages in intentional race, sex or other

21 identity or viewpoint based discrimination alleged in this Lawsuit and Divino.

22               375.   In the May 28 Order, the President directed the U.S. Department of Justice (“DOJ”)

23 and other Article 2 agencies or departments to enforce the “policy of the United States” that

24 immunity law may not be applied or enforced with respect to any on line, publishing, filtering,

25 blocking, or censorship conduct undertaken by an Internet Service Provider (ISP) that was based in

26 any part on the user’s race, sex, or other personal identity or viewpoint.

27               376.   The May 28 Executive Order states in pertinent part:

28
     1665102.1                             -128-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 133 of 301




 1               Section 2 Protections Against Online Censorship.
 2               (a) It is the policy of the United States to foster clear ground rules promoting free and open
 3               debate on the internet. Prominent among the ground rules governing that debate is the

 4               immunity from liability created by section 230(c) of the Communications Decency Act

 5               (section 230(c)). 47 U.S.C. 230(c). It is the policy of the United States that the scope of that

 6               immunity should be clarified: the immunity should not extend beyond its text and purpose

 7               to provide protection for those who purport to provide users a forum for free and open

 8               speech, but in reality use their power over a vital means of communication to engage in

 9               deceptive or pretextual actions stifling free and open debate by censoring certain

10               viewpoints. * * * *

11               377.   In particular, subparagraph (c)(2) expressly addresses protections from "civil

12 liability" and specifies that an interactive computer service provider may not be made liable "on

13 account of" its decision in "good faith" to restrict access to content that it considers to be "obscene,

14 lewd, lascivious, filthy, excessively violent, harassing or otherwise objectionable." It is the policy

15 of the United States to ensure that, to the maximum extent permissible under the law, this provision

16 is not distorted to provide liability protection for online platforms that -- far from acting in "good

17 faith" to remove objectionable content -- instead engage in deceptive or pretextual actions (often

18 contrary to their stated TOS) to stifle viewpoints with which they disagree. Section 230 was not
19 intended to allow a handful of companies to grow into titans controlling vital avenues for our
20 national discourse under the guise of promoting open forums for debate, and then to provide those

21 behemoths blanket immunity when they use their power to censor content and silence viewpoints

22 that they dislike. When an interactive computer service provider removes or restricts access to

23 content and its actions do not meet the criteria of subparagraph (c)(2)(A), it is engaged in editorial

24 conduct. It is the policy of the United States that such a provider should properly lose the limited

25 liability shield of subparagraph (c)(2)(A) and be exposed to liability like any traditional editor and

26 publisher that is not an online provider.

27               (b) To advance the policy described in subsection (a) of this section, all executive
28               departments and agencies should ensure that their application of section 230(c)
     1665102.1                             -129-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 134 of 301




 1               properly reflects the narrow purpose of the section and take all appropriate actions in

 2               this regard. In addition, within 60 days of the date of this order, the Secretary of

 3               Commerce (Secretary), in Case 5:19-cv-04749-VKD Document 57 Filed 06/01/20

 4               Page 6 of 8 consultation with the Attorney General, and acting through the National

 5               Telecommunications and Information Administration (NTIA), shall file a petition

 6               for rulemaking with the Federal Communications Commission (FCC) requesting

 7               that the FCC expeditiously propose regulations to clarify:

 8               (i) the interaction between subparagraphs (c)(1) and (c)(2) of section 230, in

 9               particular to clarify and determine the circumstances under which a provider of an

10               interactive computer service that restricts access to content in a manner not

11               specifically protected by subparagraph (c)(2)(A) may also not be able to claim

12               protection under subparagraph (c)(1), which merely states that a provider shall not

13               be treated as a publisher or speaker for making third-party content available and

14               does not address the provider's responsibility for its own editorial decisions; (ii) the

15               conditions under which an action restricting access to or availability of material is

16               not "taken in good faith" within the meaning of subparagraph (c)(2)(A) of section

17               230, particularly whether actions can be "taken in good faith" if they are:

18                      (A) deceptive, pretextual, or inconsistent with a provider's terms of service; or (B)
19               taken after failing to provide adequate notice, reasoned explanation, or a meaningful
20               opportunity to be heard; and (iii) any other proposed regulations that the NTIA concludes
21               may be appropriate to advance the policy described in subsection (a) of this section. (c) The
22               Department of Justice shall review the viewpoint-based speech restrictions imposed by each

23               online platform identified in the report described in subsection (b) of this section and assess

24               whether any online platforms are problematic vehicles for government speech due to

25               viewpoint discrimination, deception to consumers, or other bad practices. * * * *

26               Sec. 4. Federal Review of Unfair or Deceptive Acts or Practices.
27               (a) It is the policy of the United States that large online platforms, such as Twitter

28               and Facebook, as the critical means of promoting the free flow of speech and ideas
     1665102.1                             -130-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 135 of 301




 1               today, should not restrict protected speech. The Supreme Court has noted that social

 2               media sites, as the modern public square, "can provide perhaps the most powerful

 3               mechanisms available to a private citizen to make his or her voice heard."

 4               Packingham v. North Carolina, 137 S. Ct. 1730, 1737 (2017). Communication

 5               through these channels has become important for meaningful participation in

 6               American democracy, including to petition elected leaders. These sites are

 7               providing an important forum to the public for others to engage in free expression

 8               and debate. Cf. PruneYard Shopping Center v. Robins, 447 U.S. 74, 85-89 (1980). *

 9               * *Sec. 5. State Review of Unfair or Deceptive Acts or Practices and Anti-

10               Discrimination Laws.

11               (a) The Attorney General shall establish a working group regarding the potential
12               enforcement of State statutes that prohibit online platforms from engaging in unfair or

13               deceptive acts or practices. The working group shall also develop model legislation for

14               consideration by legislatures in States where existing statutes do not protect Americans

15               from such unfair and deceptive acts and practices. The working group shall invite State

16               Attorneys General for discussion and consultation, as appropriate and consistent with

17               applicable law.

18               (b) Complaints described in section 4(b) of this order will be shared with the working
19               group, consistent with applicable law. The working group shall also collect publicly
20               available information regarding the following:

21                      (i) increased scrutiny of users based on the other users they choose to follow, or

22               their interactions with other users;

23                      (ii) algorithms to suppress content or users based on indications of political

24               alignment or viewpoint;

25                      (iii) differential policies allowing for otherwise impermissible behavior, when

26               committed by accounts associated with the Chinese Communist Party or other anti-

27               democratic associations or governments;

28
     1665102.1                             -131-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 136 of 301




 1                      (iv) reliance on third-party entities, including contractors, media organizations, and

 2               individuals, with indicia of bias to review content; and

 3                      (v) acts that limit the ability of users with particular viewpoints to earn money on the

 4               platform compared with other users similarly situated.

 5 A true and correct copy of the President’s Executive Order is attached as Exhibit D to this

 6 Complaint.

 7               378.   In Divino, the “related” case to this Lawsuit, the LGBTQ+ plaintiffs asserted a claim

 8 for a declaratory judgment under 28 U.S.C. § 2201, et seq. asking this Court to declare that the

 9 immunity provision of Section 230(c) does not extend to intentional identity or viewpoint

10 discrimination conduct by an ISP and, if not so construed, the law is unconstitutional, both as

11 applied and on its face, under Denver Area and progeny.

12               379.   On June 2, 2020, this Court held a hearing in the Divino case on, among other

13 things, the extent to which Section 230(c) applies, if at all, to intentional identity or viewpoint

14 based discrimination by Defendants.

15               380.   Defendants argued that Section 230(c)(1) immunizes them from identity and

16 viewpoint based discrimination because such discrimination is “publishing conduct” that Congress

17 enacted Section 230(c)(1) to protect.

18               381.   Defendants contended that Section 230(c)(1) grants absolute immunity to an ISP for
19 “publishing conduct” that includes discriminating against user based on the person’s racial or
20 sexual identity to filter, review, or block the access of the online user or its content on a website

21 that is otherwise open to the general public.

22               382.   Although Defendants conceded at the oral argument that immunity might not be

23 available in limited but unspecified “circumstances” involving race discrimination, Defendants

24 maintained that intentional and systematic discrimination used to profile, review, and block the

25 access and content of LGBTQ+ users was a traditional publishing function that comes within the

26 conduct that Congress intended to protect under Section 230(c)(1).

27               383.   The LGBTQ+ plaintiffs in Divino argued that Section 230(c)(1) does not prevent the

28 enforcement of contractual promises and other preexisting legal relationships between an ISP and
     1665102.1                             -132-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 137 of 301




 1 user, including contractual based promises that Defendants may only filter, review and impose

 2 access restrictions on users based on the content of the video under specific rules that apply equally

 3 to all without reference or consideration of the user’s identity or viewpoint.

 4               384.   The breaching of these legally enforceable promises and obligations, express or

 5 implied, in a contract and license agreements between a user and an the ISP, and the other

 6 obligations and rights codified in the state or federal laws that regulate businesses that prohibit

 7 discrimination based on identity are neither specific or unique to publishers or traditional editorial

 8 function, and do not implicate liability for third party defamation or wrongs, but are legal

 9 obligations that apply to all business under contract and other legal obligations imposed on any

10 business and its customer or consumer.

11               385.   The Divino plaintiffs also argued, as the Plaintiffs and all persons similarly situated

12 argue in this Lawsuit, that Section 230(c) applies only to the filtering, reviewing, restricting, or

13 blocking of on line “material” not to or based upon a person’s identity or viewpoint, because racial

14 profiling and identity or viewpoint censorship has nothing to do with and does not further the

15 express statutory purpose of protecting minors from “offensive material” on the internet.

16               386.   The extension of Section 230(c)(1) beyond a limited immunity for defamation and

17 other liabilities that arise from the failure to block unlawful third party content also renders Section

18 230(c)(2) statutory limits prohibiting bad faith or discriminatory filtering and blocking of on line
19 appropriate content unenforceable, meaningless, and pure statutory surplussage.
20               387.   Finally, as in Divino, the application of either Section 230(c)(1) or (2) to immunize

21 an ISP that uses identity or viewpoint discrimination to regulate on line speech is an

22 unconstitutional permissive speech regulation law violates the First Amendment under Denver

23 Area and progeny.

24               388.   The use of Section 230(c) to censor users based on their race, identity, or viewpoint

25 is not viewpoint neutral, narrowly tailored to protect children from “offensive” material without

26 creating a risk of erroneous private veto over otherwise appropriate speech, and eviscerates the pre-

27 existing legal relationships, including the contractual and statutory obligations, and rights of the

28 parties that would otherwise be enforceable in a court of law.
     1665102.1                             -133-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 138 of 301




 1               389.   The Court has taken the arguments under submission.

 2               390.   A true and correct copy of the transcript of the Section 230(c) arguments recorded at

 3 the hearing in Divino is attached as Exhibit E to this complaint.

 4               B.     Justiciable Legal Controversies Currently Exist Regarding The Construction
                        And Constitutionality Of 47 U.S.C. § 230(c).
 5
                 391.   At least four actual controversies now exist between the parties regarding the proper
 6
     construction, scope, application, and constitutionality of the CDA statutory immunity granted to
 7
     internet service providers given the unique allegations and claims asserted against Defendants in
 8
     this case.
 9
                 392.   Each of the controversies arise from a dispute about the extent to which Section
10
     230(c) immunizes an internet service provider that discriminates against users because of the user’s
11
     race, personal identity or viewpoints, including any profiling or consideration of Plaintiffs’ race in
12
     making access decisions on YouTube
13
                        1.     An Actual Controversy Exist As To Whether The Provisions Of Section
14                             230(c) Immunize Defendants From Race, Personal Identity, or
                               Viewpoint Discrimination In Filtering And Blocking On line Content
15                             And Access
16               393.   A justiciable controversy exist as to whether Section 230(c)(1) or (2) grants
17 immunity to an ISP that breaches and express or implied contractual promises not to discriminate

18 against users based on a person’s identity, or viewpoint when reviewing, restricting, or denying
19 access to YouTube under license and use agreements between the user and the ISP.
20                      2.     An Actual Controversy Exists As To Whether Section 230(c) Immunizes
                               Defendants For Conduct That Violates
21
                 394.   A second justiciable controversy exists as to whether the provisions of Section
22
     230(c)(1) or (2) permit Defendants to engage unlawful conduct that uses person’s race, identity, or
23
     viewpoint to restrict on line material and access in contravention of established federal and state
24
     laws prohibiting such discrimination in contract, 42 U.S.C. § 1981 and Unruh Civil Rights Act,
25
     Cal. Civ. Code §§51, et seq., unlawful, deceptive or anticompetitive business practices, including
26
     conduct prohibited under section 1124 of the Lanham Act and section 17200 of the California
27

28
     1665102.1                             -134-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 139 of 301




 1 Business and Professions Code, and discriminatory censorship in violation of the Liberty of Speech

 2 Clause enshrined in Article 1, Section 2 of the California Constitution.

 3                      3.     The Provisions And/or Application Of Any Part Of Section 230(c) To
                               Claims Arising Out Of Race, Identity, Or Viewpoint Discrimination Is
 4                             Unconstitutional
 5               395.   As a third justiciable controversy exists as to whether Section 230(c) is

 6 unconstitutional because it violates the First Amendment and/or Equal Protection clause of the U.S.

 7 Constitution on its face and/or as applied to this Lawsuit.

 8               396.   Construing any provision of the “Good Samaritan Immunity For Blocking On line

 9 Material” under Section 230(c) as permitting an ISP to use a person’s race, identity, or viewpoint to

10 filter, review, or block on line access or content is unconstitutional under the test governing the

11 constitutionality of permissive private party speech laws.

12               397.   Section 230(c) (1) and (2) is congressional law that was enacted to permit a private

13 party to regulate on line speech. Consequently, under Denver Area and progeny, the law cannot be

14 applied in a manner that is NOT identity or viewpoint neutral, must be narrowly tailored and

15 applied to avoid the risk of erroneous private censorship, and may not be used to interfere or alter

16 the pre-existing legal relationships between the parties.

17                      4.     The Executive Order Precludes The Government From Arguing Or
                               Enforcing Section 230(c) To Claims Based On Intentional Identity Or
18                             Viewpoint Discrimination.
19               398.   A fourth justiciable controversy exists as to legal effect of the President’s Executive
20 Order on the application of Section 230(c) to on line content and access regulation based on a

21 user’s identity and viewpoint, as is set forth in this Lawsuit.

22               399.   In the Order, the President declares that is the policy of the United States to ensure

23 that Section 230(c) must be applied in a manner that is viewpoint neutral and does not permit ISPs

24 to censor on line content or block on line user access based on the identity or viewpoint of the user.

25 If given full legal affect, the Executive Order mandates the obvious: Section 230(c) applies only to

26 filtering and blocking “offensive material,” not the persons who use the internet.

27               400.   The Executive Order provides that its application does not create a substantive legal

28 right that did not exist before, or otherwise alter the parties’ relationships. But that language begs
     1665102.1                             -135-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 140 of 301




 1 the question as to what rights and relationships already exist under Section 230(c) in this Lawsuit.

 2 The Executive Order directs the United States to enforce the law and promulgate regulations that

 3 preclude what Defendants want to use its provisions for in this Lawsuit: to discriminate against

 4 Plaintiffs based on their race, identity and viewpoints.

 5               401.   Consequently, the Executive Order also creates a conflict of interest for the

 6 Department of Justice under Rule 5.1. The Order specifically instructs DOJ to take all steps,

 7 including, but not limited to, promulgating regulations to ensure that Section 230(c) is not and will

 8 never be used to permit identity or viewpoint discrimination in the regulation of on line content.

 9               402.   At the same time, DOJ has intervened and formally taken the opposite position

10 before this Court regarding the application of Section 230(c) to the very identity and viewpoint

11 discrimination that the President has instructed DOJ to prohibit. That position effectively precludes

12 DOJ or any agency of the United States from promulgating and enforcing the very regulations and

13 other steps in the Order that preclude identity and viewpoint discrimination.

14               403.   Furthermore, because of the conflicting positions taken by DOJ in Divino, the

15 United States may be judicially estopped from enforcing or giving any affect to the President’s

16 Executive Order.

17               C.     Plaintiffs Served Rule 5.1 Notice On The U.S. Attorney General
18               404.   In challenging the Constitutionality of the CDA, Plaintiffs must comply with
19 Federal Rule of Civil Procedure 5.1 which requires that “[A] party . . . promptly [] file a notice of
20 constitutional question stating the question and identifying the paper that raises,” where “a federal

21 statute is questioned and the parties do not include the United States, one of its agencies, or one of

22 its officers or employees in an official capacity.” Fed. R. Civ. P. 5.1. Under Rule 5.1 “statute”

23 means any congressional enactment that would qualify as an “Act of Congress.”

24               405.   Rule 5.1 requires more than the court certification provided by 28 U.S.C. § 2403;
25 Rule 5.1 requires notice and certification to the United States Attorney General of any

26 constitutional challenge to a federal statute, not merely to challenges of laws “affecting the public

27 interest.” 28 U.S.C. § 2403.

28               406.   The CDA constitutes a federal statute under Rule 5.1.
     1665102.1                             -136-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 141 of 301




 1               407.   Plaintiffs have served the Rule 5.1 Notice on the United States Attorney General

 2 stating that Plaintiffs are challenging the constitutionality of 47 U.S.C. § 230(c), identifying the

 3 CDA, and attaching a copy of this Complaint, and a copy of Judge Walsh’s November 19, 2019

 4 Order.

 5               408.   Plaintiffs have served the Rule 5.1 Notice and attachments by certified mail and

 6 have sent a copy of the Notice and attachments to the United States Attorney General by overnight

 7 delivery service.

 8               409.   28 U.S.C. § 2403 also requires that the Court notify the United States Attorney

 9 General of Plaintiffs’ First Cause of Action set forth in this Complaint: “In any action, suit or

10 proceeding in a court of the United States to which the United States or any agency, officer or

11 employee thereof is not a party, wherein the constitutionality of any Act of Congress affecting

12 the public interest is drawn in question, the court shall certify such fact to the Attorney

13 General, and shall permit the United States to intervene for presentation of evidence, if evidence is

14 otherwise admissible in the case, and for argument on the question of constitutionality. The United

15 States shall, subject to the applicable provisions of law, have all the rights of a party and be subject

16 to all liabilities of a party as to court costs to the extent necessary for a proper presentation of the

17 facts and law relating to the question of constitutionality.” 28 U.S.C. § 2403(a) (emphasis added).

18               410.   Accordingly, Plaintiffs respectfully request that the Court certify to the United
19 States Attorney General of the United States that 48 U.S.C. § 230(c), a federal statute, has been
20 challenged by Plaintiffs on the grounds averred below.

21               411.   At this time, United States has a potentially unwaivable conflict of interest under the

22 applicable law and ethics rules governing conflicts of interest and divided duty of loyalty.

23               412.   In complying with the notice requirements under Rule 5.1, Plaintiffs are not waiving

24 but are expressly reserving their rights to assert that the United States has a conflict of interest that

25 may preclude intervention under Rule 5.1, and/or to seek other appropriate relief, including

26 disqualification, and oppose intervention, in this Lawsuit or any other proceeding that conflicts

27 with the policy of the United States that Section 230(c) does not permit or immunize identity or

28 viewpoint discrimination.
     1665102.1                             -137-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 142 of 301




 1                                       SECOND CAUSE OF ACTION
                        Equitable Claim For An Accounting Of Debts Owed Under Contract
 2                           (On Behalf Of Individual Plaintiffs And The §1981 Class)
 3               413.    Plaintiffs re-allege and incorporate herein by reference, as though set forth in full,
 4 each of the allegations set forth in paragraphs 1 through 412 above.

 5               414.    A claim for accounting can be either a legal remedy or an equitable claim. Hafiz v.
 6 Greenpoint Mortgage Funding, Inc., 652 F. Supp. 2d 1039, 1043 (N.D. Cal. 2009).

 7               415.    An equitable claim for an accounting “requires a showing that a relationship exists
 8 between the plaintiff and defendant that requires an accounting, and that some balance is due the

 9 plaintiff that can only be ascertained by an accounting.” Teselle v. McLoughlin, 173 Cal.App.4th

10 156, 179 (2009). All that is required is “some relationship” between the parties. Id.

11               416.    To state an equitable claim for an accounting, therefore, a plaintiff need only allege
12 that: (1) a contractual relationship exists between the Plaintiffs and Defendants under which

13 monetary consideration is owed to the plaintiff; (2) the amount due and owing cannot be

14 determined or ascertained without an examination of the debts and credits recorded and kept on the

15 “books” of the defendant to determine what the precise amount that is due and owing; (3) the

16 defendant has engaged in misconduct; and (4) no adequate remedy at law exists. Green Valley

17 Landowners Assn. v. City of Vallejo, 241 Cal.App.4th 425, 443 (2015); Prakashpalan v. Engstrom,

18 Lipscomb & Lack, 223 Cal.App.4th 1105, 1136–1137 (2014).
19               417.    A contractual relationship exists between Defendants and the putative §1981 Class.
20 Each §1981 Class member has entered into license agreements with YouTube and contracts with

21 Adworks or Adsense with Google for services on YouTube and Google, under which Defendants

22 have obtained specified rights to Plaintiffs’ videos, personal data, and other property in exchange

23 for monetary compensation to Plaintiffs based on viewership, advertising, CPM, and other metrics

24 related to their video content, channels, and personal information and data.

25               418.    Under those licensing agreements and advertising contracts, Defendants have both
26 promised give to Plaintiffs and the members of the putative §1981 Class specified benefits such as

27 the ability to generate revenue from a YouTube channel and videos uploaded to the channel (i.e.,

28
     1665102.1                             -138-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 143 of 301




 1 monetization), mobile Livestreaming, Channel Membership, and SuperChat; and once qualified for

 2 monetization, monthly revenue based on the number of subscribers to the channel, the number of

 3 viewers for the channel and for individual videos, the total monthly watch time spent by viewers

 4 watching videos uploaded to the channel, CPM, and the number of advertisements appearing on or

 5 with individual videos and the channel.

 6               419.   Over the past three year, at different periods, Defendants have frozen, altered,

 7 unilaterally reduced and/or shaved total numbers from (a) the monthly reported view numbers for

 8 individual videos, (b) the total reported historical aggregate view numbers for channels, (c) the total

 9 reported subscriber numbers for channels, (d) the monthly reported watch times for individual

10 videos, (e) the monthly and total reported watch times for channels, and (f) monthly reported

11 revenue payable to Plaintiffs and the members of the putative §1981 Class. Defendants have

12 changed reported numbers from week to week, month to month, and year to year without affording

13 notice, any explanation, or an opportunity to object or appeal to the Plaintiffs and the members of

14 the putative §1981 Class. Defendants have engaged in misconduct in reporting inconsistent,

15 inaccurate, varying, and incorrect information regarding numbers of subscribers and views, and

16 watch times that has resulted in and proximately caused discrepancies and uncertainty about the

17 precise amounts of compensation owed to Plaintiffs and the members of the §1981 class.

18 Defendants’ inaccurate and false reports have deprived Plaintiffs and members of the putative
19 §1981 Class of the opportunity to qualify to receive revenue from YouTube channels, and have
20 deprived them of revenue for individual monetized videos and monetized channels which

21 Defendants are obligated to pay under the license agreements, the TOS and the Adworks and

22 Adsense contracts.

23               420.   Defendants control the data from which they have calculated and reported numbers

24 of subscribers, numbers of views, watch times and revenue to Plaintiffs and members of the

25 putative §1981 Class, who cannot review the Defendants’ data or ascertain the correct numbers

26 which should have been reported. Nor do Plaintiffs and members of the putative §1981 Class have

27 access to other data which would allow them to calculate the true amounts which Defendants owe

28
     1665102.1                             -139-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 144 of 301




 1 and should have paid under the license agreement, the TOS and the Adworks and/or Adsense

 2 contracts.

 3               421.   There is no adequate remedy at law by which Plaintiffs and the members of the

 4 putative §1981 Class can ascertain the precise amounts of compensation that Defendants owe to the

 5 Plaintiffs and the members of the class under the terms of the license agreement, the TOS, and the

 6 Adworks and/or Adsense contracts. Without an equitable accounting, Plaintiffs and the members

 7 of the will be deprived of revenue and compensation that Defendants owe each of them and the

 8 putative §1981 Class cannot determine or ascertain the precise amounts which Defendants owe.

 9                                      THIRD CAUSE OF ACTION
                                    For Conversion Of Plaintiffs Property
10                          (On Behalf Of Individual Plaintiffs And The §1981 Class)
11               422.   Plaintiffs re-allege and incorporate herein by reference, as though set forth in full,
12 each of the allegations set forth in paragraphs 1 through 422 above.

13               423.   Conversion is a strict liability tort. The foundation of the action rests neither in the
14 knowledge nor the intent of the defendant. Instead, the tort consists in the breach of an absolute

15 duty; the act of conversion itself is tortious. Questions of the Defendants’ good faith, lack of

16 knowledge, and/or motive are immaterial.

17               424.   A claim for conversion therefore rests solely upon the Defendants’ unwarranted
18 interference with the Plaintiffs’ “‘dominion over the property” that causes an injury or harm to
19 Plaintiffs. Neither good nor bad faith, care nor negligence, knowledge, nor ignorance, are material
20 to the action. Los Angeles Fed. Credit Union v. Madatyan, 209 Cal.App.4th 1383, 1387 (2012).

21               425.   The elements of a claim for conversion are: (1) Plaintiffs’ ownership or right to
22 possession of specified property; (2) the Defendants’ conversion by a wrongful act that results in

23 harm or disposition of the property and/or Plaintiffs’ rights to that property; and (3) harm or

24 disposition that results in financial harm or damages to Plaintiffs. Hester v. Public Storage, 49

25 Cal.App.5th 668, at *7 (May 28, 2020); Hodges v. County of Placer, 41 Cal.App.5th 537, 551

26 (2019).

27

28
     1665102.1                             -140-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 145 of 301




 1               426.   Since 2006, Plaintiffs and members of the putative §1981 Class have created and

 2 uploaded thousands of original videos to channels established on the YouTube platform. These

 3 videos were created and uploaded at the sole expense and by the efforts of Plaintiffs and members

 4 of the putative §1981 Class. Defendants contributed nothing to the creation of these original

 5 videos. For many Plaintiffs and members of the putative §1981 Class, the uploaded video

 6 constitutes the only existing copy of the video.

 7               427.   Under the license agreement and the TOS, (among other things) Plaintiffs grant a

 8 nonexclusive license to Defendants to display, use, copy, repost, and promote those original videos

 9 which are uploaded to the YouTube platform. Plaintiffs and members of the putative §1981 Class

10 have not granted Defendants an exclusive right to use uploaded videos, and they retain all of the

11 intellectual property rights to the videos after the videos are uploaded.

12               428.   Though Defendants only have a nonexclusive license to the uploaded videos, over

13 the past 14 years, Defendants have, without advanced notice, wrongfully unilaterally removed

14 thousands of Plaintiffs’ original individual videos from the YouTube platform, terminated access to

15 the YouTube platform, and/or removed channels and all of the videos uploaded to the channels

16 without affording an opportunity to create a copy of the videos which were uploaded by Plaintiffs

17 and members of the putative §1981 Class. Defendants have done so without affording Plaintiffs

18 and members of the putative §1981 Class an effective opportunity to appeal the decision to remove
19 videos, terminate access to the platform, or remove channels; or to make a copy of the video and
20 electronic data associated with the video.

21               429.   Defendants often removed the videos, terminated access, or removed channels

22 without any explanation or rationale for having done so. On occasion, when Defendants did give

23 written notice, the notice indicated the adverse action had been taken because the video violated

24 one of Defendants’ numerous vague Community Guidelines or TOS, and did not actually specify

25 what about the video content was problematic or prohibited. Appeals sent to Defendants from

26 Plaintiffs and members of the putative §1981 Class often are ignored by Defendants or summarily

27 affirmed without explanation or specifying the video content that violated Defendants rules.

28
     1665102.1                             -141-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 146 of 301




 1               430.   For many Plaintiffs and members of the putative §1981 Class, Defendants still retain

 2 videos in the form of electronic data, and could return to Plaintiffs and members of the putative

 3 §1981 Class copies of the videos uploaded but now removed from the YouTube platform.

 4 However, Defendants ignore the calls, messages, letters, emails and even judgments issued by

 5 small claims courts from Plaintiffs and members of the putative §1981 Class. Defendants have not

 6 returned the videos of Plaintiffs and members of the putative §1981 Class which have been

 7 wrongfully removed, or for which platform access has been terminated denied.

 8               431.   In removing videos, terminating access to the platform and/or removing channels

 9 wholesale, Defendants have interfered with the dominion by Plaintiffs and members of the putative

10 §1981 Class over their videos; Defendants have deprived them entirely of the use of the videos, as

11 well as the money spent to create the videos. Defendants have deprived Plaintiffs and members of

12 the putative §1981 Class of future revenue that could be earned from the videos, because Plaintiffs

13 and members of the putative §1981 Class cannot post their videos on the platform of one of

14 Defendants’ social media competitors where the videos could generate revenue, or upload the

15 videos to a pay-per-view internet website where the videos could generate revenue.

16                                      FOURTH CAUSE OF ACTION
                                                 For Replevin
17                          (On Behalf Of Individual Plaintiffs And The §1981 Class)
18               432.   Plaintiffs re-allege and incorporate herein by reference, as though set forth in full,
19 each of the allegations set forth in paragraphs 1 through 431 above.
20               433.   Plaintiffs and members of the putative §1981 Class acknowledge that Court often
21 treat Conversion and Replevin interchangeably, or treat Replevin as a remedy for Conversion.

22 Plaintiff plead Conversion and Replevin separately out of an abundance of caution, so as to ensure

23 that they preserve the right to recover money in the event that copies of the videos Defendants have

24 removed cannot be obtained.

25               434.   Replevin is a common law remedy that permits the prevailing party to recover both
26 personal property and incidental damages from a defendant who unlawfully possesses the property.

27

28
     1665102.1                             -142-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 147 of 301




 1               435.   When the claim is asserted in a federal court proceeding, Replevin is a remedy

 2 specifically approved by rule, as governed by the appropriate state law.

 3               436.   In California, a claim for Replevin is the functional equivalent of the common law

 4 writ for recovery of specific personal property. California courts, therefore, refer to Replevin as a

 5 cause of action for “claim and delivery” that permits the plaintiff to recover both personal property

 6 and incidental damages from an unlawful possessor. Adler v. Taylor, 2005 WL 4658511, at *3

 7 (C.D. Cal. Feb. 2, 2005), aff’d sub nom., Orkin v. Taylor, 487 F.3d 734 (9th Cir. 2007).

 8               437.   The gist of common law Replevin is simple: Defendants’ unlawful possession of

 9 Plaintiffs’ property. With respect to an equitable claim or remedy for Replevin in connection with

10 a claim for conversion, the additional elements are: (a) Defendants’ actual possession of Plaintiffs’

11 property; (b) Plaintiffs; demand for possession of the property; and (c) Defendants’ refusal to

12 deliver the property. See Stockton Morris Plan Co. v. Mariposa Cnty., 99 Cal.App.2d 210, 213

13 (1950); Penske Truck Leasing Co. v. I-10 Towing and Recovery, Inc., No. EDCV 18-2547 JGB

14 (SPx), 2019 WL 6736905, at *3 (C.D. Cal. Mar. 11, 2019).

15               438.   Plaintiffs and members of the putative §1981 Class uploaded their videos to the

16 YouTube platform. Defendants maintain servers which electronically record the videos which are

17 uploaded to the YouTube platform.

18               439.   Following Defendants removal of individual videos, termination of access to the
19 platform or removal of whole channels preventing Plaintiffs and members of the putative §1981
20 Class from accessing the videos which they uploaded to the YouTube platform, Plaintiffs and

21 members of the putative §1981 Class undertook multiple and varied efforts to obtain the return of

22 the videos. When Defendants gave written notice after the fact of removal or termination of access,

23 Plaintiffs and members of the putative §1981 Class pursued appeals seeking to recover the videos

24 by accessing Defendants’ appeal sites on the YouTube platform. Usually, Defendants did not give

25 written notice of the removal or termination of access, and Plaintiffs and members of the putative

26 §1981 Class telephoned published help numbers for YouTube help and left voicemail messages

27 demanding that the videos be returned; they wrote emails and letters to YouTube seeking the return

28 of the videos and inquiring how and when the videos would be returned; some even filed law suits
     1665102.1                             -143-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 148 of 301




 1 in small claims courts and obtained judgments for the videos. However, Defendants either ignored

 2 the demands for videos made by Plaintiffs and members of the putative §1981 Class or affirmed the

 3 removal or termination of access without further communication.

 4                                       FIFTH CAUSE OF ACTION
                                            For Breach of Contract
 5                          (On Behalf Of Individual Plaintiffs And The §1981 Class)
 6               440.   Plaintiffs re-allege and incorporate by reference in whole or in part the allegations
 7 alleged in paragraphs 1 through 439.

 8               441.   The TOS and agreement(s) between Defendants and Plaintiffs governing filtering,
 9 review and access to content and services on YouTube provide that the right and obligations under

10 those agreements are governed and subject to California law, including federal law that California

11 is obligated to enforce under the supremacy clause of the U.S. Constitution.

12               442.   The elements of a breach of contract under California law are: (1) existence of a
13 valid contract between Plaintiffs and Defendants; (2) Plaintiffs’ performance (or excuse for non-

14 performance) under the contract; (3) Defendants’ breach of the contract; and (4) proof of harm or

15 financial injury as a result of the breach.

16               443.   Plaintiffs and Defendants have entered into agreement, including the TOS and
17 related agreement(s) that are enforceable contract(s) governed by and under California law;

18               444.   Plaintiffs have performed their obligations under the TOS and/or other contract(s),
19 including complying with YouTube’s viewpoint neutral content based access rules and granting
20 Defendants a perpetual and irrevocable license to their video content and all personal data and

21 consumer information derived or used in connection with Plaintiffs’ content on or use of YouTube.

22               445.   Defendants have breached their promises to provide Plaintiffs’ equal access to
23 YouTube and all related services that Defendants offer to other users, and are subject only to

24 content based rules that are viewpoint neutral and apply equally to all. Specifically, Defendants

25 have denied and interfered with Plaintiffs’ right of equal access to YouTube and its related services

26 by profiling and using Plaintiffs’ race, identity or viewpoints, not merely the material in the video

27

28
     1665102.1                             -144-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 149 of 301




 1 content, to review, filter and restrict Plaintiffs’ access to YouTube in a manner that is not permitted

 2 by federal and California law.

 3               446.   As a direct and proximate result of Defendants’ breach, Plaintiffs have suffered

 4 monetary damages and other financial harms and losses in excess of $500.00 per year plus other

 5 lost revenues, the total amount of which will be determined at trial.

 6               447.   As a direct and proximate result of Defendants’ breach, Plaintiffs have also suffered

 7 irreparable harm to their contractual based rights of free speech and expression provided for under

 8 the express and implied provisions of the TOS and other contract(s).

 9                                       SIXTH CAUSE OF ACTION
                                    For Breach Of The Implied Covenant
10                                     Of Good Faith And Fair Dealing
                            (On Behalf Of Individual Plaintiffs And The §1981 Class)
11
                 448.   Plaintiffs re-allege and incorporate by reference in whole or in part the allegations
12
     alleged in paragraphs 1 through 448.
13
                 449.   Under California law, every contract “imposes upon each party a duty of good faith
14
     and fair dealing in its performance and its enforcement.” McClain v. Octagon Plaza, LLC, 159
15
     Cal.App.4th 784, 798 (2008) (quoting Carma Developers (Cal.), Inc. v. Marathon Dev. Cal., Inc., 2
16
     Cal.4th 342, 371– 72 (1992)).
17
                 450.   The covenant “is based on general contract law and the long-standing rule that
18
     neither party will do anything which will injure the right of the other to receive the benefits of the
19
     agreement.” Waller v. Truck Ins. Exchange, Inc., 11 Cal.4th 1, 36 (1995). The covenant of good
20
     faith finds particular application in situations where one party is invested with a discretionary
21
     power affecting the rights of another. When a contract confers on one party a discretionary power
22
     affecting the rights of the other, a duty is imposed to exercise that discretion in good faith and in
23
     accordance with fair dealing” and such discretion “must be exercised in good faith.” Carma, 2
24
     Cal.4th at 372; see also Perdue v. Crocker Nat’l Bank, 38 Cal.3d 913, 923 (1985) (““where a
25
     contract confers on one party a discretionary power affecting the rights of the other, a duty is
26
     imposed to exercise that discretion in good faith and in accordance with fair dealing”).)
27

28
     1665102.1                             -145-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 150 of 301




 1               451.   Breach of the implied covenant occurs “[w]here the terms of a contract are literally

 2 complied with but one party to the contract deliberately countervenes the intention and spirit of the

 3 contract.” Hilton Hotels Corp. v. Butch Lewis Prod., Inc., 808 P.2d 919, 922–23 (Nev. 1991).

 4 “Establishing such a breach of the implied covenant depends upon the ‘nature and purposes of the

 5 underlying contract and the legitimate expectations of the parties arising from the contract.”

 6 Integrated Storage Consulting Servs., Inc. v. NetApp, Inc., No. 5:12-CV-06209-EJD, 2013 WL

 7 3974537, at *7 (N.D. Cal. July 31, 2013).

 8               452.   Five factual elements are required to establish a breach of the covenant of good faith

 9 and fair dealing: (1) the parties entered into a contract; (2) the plaintiff fulfilled his obligations

10 under the contract; (3) any conditions precedent to the defendant’s performance occurred; (4) the

11 defendant unfairly interfered with the plaintiff’s rights to receive the benefits of the contract; and

12 (5) the plaintiff was harmed by the defendant’s conduct. Judicial Council of California Civil Jury

13 Instruction 325.

14               453.   Plaintiffs and Defendants have entered into contracts, including the TOS, in

15 connection with Plaintiffs’ use and access to YouTube and the related services Defendants offer

16 under those contracts.

17               454.   Plaintiffs have fulfilled their obligations under the TOS and other agreement(s) and

18 fulfilled or performed the conditions precedent, if any, under those agreement(s), including
19 complying with YouTube’s viewpoint neutral content based access rules and granting Defendants
20 an irrevocable and perpetual license to their video content and any personal information and data

21 derived from Plaintiffs’ use or content on YouTube, and paying Defendants other consideration for

22 services and access.

23               455.   Defendants unfairly interfered with Plaintiffs’ rights by profiling and using their

24 race, personal identity or viewpoint to deny them equal access to YouTube and its related services

25 based on conduct that that is prohibited by and not permitted under California or federal law.

26               456.   As a direct and proximate result of Defendants’ breach, Plaintiffs have suffered

27 monetary damages and other financial harms and losses in excess of $500.00 per year plus other

28 lost revenues, including the monetary value of unlawfully acquired property and license rights to
     1665102.1                             -146-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 151 of 301




 1 Plaintiffs’ content and the personal data and information derived from Plaintiffs and their

 2 subscribers and viewers, the total amount of which will be determined at trial.

 3               457.   As a direct and proximate result of Defendants’ breach, Plaintiffs have also suffered

 4 irreparable harm to their contractual based speech rights and expression provided for subject to

 5 only to viewpoint neutral content based rules as set forth in the express and implied provisions of

 6 the TOS and other contract(s).

 7                                      SEVENTH CAUSE OF ACTION
                                            For Promissory Estoppel
 8                           (On Behalf Of Individual Plaintiffs And The §1981 Class)
 9               458.   Plaintiffs re-allege and incorporate by reference in whole or in part the allegations
10 alleged in paragraphs 1 through 457.

11               459.   “The elements of promissory estoppel are (1) a promise, (2) the promisor should
12 reasonably expect the promise to induce action or forbearance on the part of the promisee or a third

13 person, (3) the promise induces action or forbearance by the promise or a third person (which we

14 refer to as detrimental reliance), and (4) injustice can be avoided only by enforcement of the

15 promise. West v. JPMorgan Chase Bank, N.A., 214 Cal.App.4th 780, 803 (2013).

16               460.   Defendants have made at least 5 promises to Plaintiffs and other similarly situated
17 users:

18                      a.     Defendants promise Plaintiffs equal access to YouTube subject only to
19 viewpoint neutral content-based rules that apply equally to all users;
20                      b.     Defendants promise not to discriminate against Plaintiffs based on their race,
21 sexual identity, commercial status or identity, or the personal viewpoints except as permitted under

22 California or controlling federal law;

23                      c.     Defendants promise to provide viewer and audience reach, advertising,
24 subscription, monetization, and content curation services to Plaintiffs and other users who comply

25 with YouTube’s viewpoint neutral content-based rules;

26                      d.     Defendants promise only to use, appropriate, or derive revenue from
27 Plaintiffs’ content and data, and that of their viewers and subscribers subject to Defendants’

28
     1665102.1                             -147-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 152 of 301




 1 honoring and fulfilling their express and implied terms and obligations under the TOS and other

 2 agreement(s); and

 3                      e.     Defendants promise to operate YouTube as a public forum for freedom of

 4 expression that is subject only to narrowly tailored, viewpoint neutral content based rules.

 5               461.   Defendants made these promises with the reasonable expectation and intent of

 6 inducing Plaintiffs to grant Defendants an irrevocable license rights and other valuable

 7 consideration derived from Plaintiffs’ use of YouTube.

 8               462.   Defendants also made these promises with the intent of inducing Plaintiffs, as well

 9 as their viewers, subscribers, and followers, to access and use YouTube so that Defendants can

10 monetize, advertise, and profit from user access and use of YouTube and the related services that

11 Defendants offer.

12               463.   Defendants, through these promises, induced Plaintiffs to grant Defendants an

13 irrevocable license, rights and other valuable consideration derived from Plaintiffs’ use of

14 YouTube.

15               464.   Defendants, through these promises, induced Plaintiffs, as well as their viewers,

16 subscribers, and followers, to access and use YouTube so that Defendants can monetize, advertise,

17 and profit from user access and use of YouTube and the related services that Defendants offer.

18               465.   Enforcing Defendants’ promises will avoid injustices, including stopping overt,
19 intentional, and race and sex discrimination against Plaintiffs, prohibiting from misappropriating
20 Plaintiffs’ content and data, and prohibiting Defendants to become unjustly enriched and unfairly,

21 inequitably, and illegally obtain the benefits of promises that Defendants have failed to honor,

22 comply with, or enforce.

23               466.   As a proximate result of Defendants’ failure to honor and fulfill each of their

24 promises, Plaintiffs have suffered financial and monetary losses, had their intellectual and other

25 property rights unjustly misappropriated by Defendants’ own personal financial and unjust gain,

26 and have suffered irreparable harm to speech and expression promised by Defendants, in an amount

27 to be determined at trial.

28
     1665102.1                             -148-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 153 of 301




 1                                     EIGHTH CAUSE OF ACTION
                        For Discrimination In Contract In Violation Of 42 U.S.C. § 1981
 2                         (On Behalf Of Individual Plaintiffs And The §1981 Class)
 3               467.   Plaintiffs re-allege and incorporate by reference in whole or in part the allegations
 4 alleged in paragraphs 1 through 468.

 5               468.   Title 42, Section 1981 of the U.S. Code codifies the right of each individual member
 6 of a protected racial classification to “have the same right in every State and Territory to make and

 7 enforce contracts, to sue, be parties, give evidence, and to the full and equal benefit of all laws and

 8 proceedings for the security of persons and property as is enjoyed by white citizens.” 42 U.S.C. §

 9 1981(a).

10               469.   The statute defines “make and enforce contracts” as including “the making,
11 performance, modification, and termination of contracts, and the enjoyment of all benefits,

12 privileges, terms, and conditions of the contractual relationship.” Id. § 1981(b). The statutory

13 protections apply to both “nongovernmental discrimination” and “impairment under color of State

14 law.” Id. § 1981(c).

15               470.   The elements of a claim for relief under 42 U.S.C. § 1981 are: (1) Plaintiff is a
16 member of a protected class; (2) impairment of a contractual relationship under which plaintiff has

17 rights; (3) defendant impaired that relationship on account of racial discrimination (such that, but

18 for race, plaintiff would not have suffered the loss of a legally protected right); and (4) plaintiff was
19 deprived of such services while similarly situated persons outside the protected class were not. See
20 Comcast Corp. v. Nat’l Ass’n of African Am.-Owned Media, 140 S. Ct. 1009, 1019 (2020); Astre v.

21 McQuaid, 804 Fed. App’x 665, 666-67 (Mar. 25, 2020); Lindsey v. SLT Los Angeles, LLC, 447

22 F.3d 1138, 1145 (9th Cir. 2006).

23               471.   Plaintiff are African Americans and are members of the protected class under
24 section 1981.

25               472.   Plaintiffs entered into binding and legally enforceable contracts with Defendants
26 including the TOS and related agreement(s) under California and controlling federal law.

27

28
     1665102.1                             -149-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 154 of 301




 1               473.   The contractual relationship between each Plaintiff and Defendants was impaired

 2 with respect to the TOS and each and every one of the related agreement(s) in at least five ways:

 3                      a.     Defendants’ TOS and, any other agreements, under which they claim the

 4 right to exercise “unfettered” discretion to impose content, use or services access restrictions based,

 5 in any way, on Plaintiffs’ racial identity or viewpoint, violates and impairs the TOS, license

 6 agreements, and other service agreement(s) on its face;

 7                      b.     Defendants continue to breach the TOS and other agreement(s), by

 8 exercising their contractual discretion to profile, filter, restrict, and block Plaintiffs’ content and

 9 access to YouTube, based on Plaintiffs’ racial identity and viewpoint, in a manner that is not

10 permitted, but is expressly prohibited under California and federal law;

11                      c.     Defendants breached and continue to breach their express and implied

12 promises under the TOS and other related agreement(s) that, You Tube shall not profile, use, base,

13 or impose any restrictions on Plaintiffs’ content or access to YouTube based, in any way, on a

14 user’s racial identity or viewpoint, and only review, filter, and restrict Plaintiffs’ videos based on

15 online video material that runs afoul of YouTube’s viewpoint neutral content based rules;

16                      d.     Defendants’ use of content filtering, review, restricting, and blocking tools

17 and procedures to profile and use Plaintiffs’ racial identity and viewpoint with respect to any

18 provision in the TOS or related agreements, impairs each and every one of Plaintiffs’ rights,
19 express or implied, that exist in the TOS or other related agreement(s) that Defendants entered into
20 with Plaintiffs; and

21                      e.     Defendants impaired their contractual relationship with each Plaintiff

22 because of Defendants’ intentional use of Plaintiffs’ racial identity or viewpoint to review, filter,

23 regulate, restrict, and block Plaintiffs’ videos and access to YouTube under the false pretext that the

24 material in the video was properly reviewed and found to violate one of YouTube’s content based

25 rules governing user content and access to the platform.

26               474.   Defendants impaired their contractual relationship with each Plaintiff on account of

27 intentional racial discrimination. Despite their promises of neutrality and a diversity of viewpoints,

28 Defendants engage in a pattern and practice of intentional willful and malicious discrimination in
     1665102.1                             -150-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 155 of 301




 1 the provision of their services, including discriminating against and censoring of Plaintiffs’ speech,

 2 based not upon the content of speech, but on their race. Through the acts complained of herein,

 3 Defendants intentionally denied, and aided or incited in denying, Plaintiffs full and equal

 4 accommodations, advantages, privileges, and services, by discriminating against them in

 5 demonetizing Plaintiffs’ content and by placing their videos in “Restricted Mode.” But for their

 6 race, Plaintiffs would not have been subjected to Defendants’ filtering or the denial of their

 7 contractual benefits under the Agreements.

 8               475.   While Defendants have impaired and denied, and continue to impair and deny,

 9 Plaintiffs’ contractual benefits under the TOS and related agreement(s), similarly situated persons

10 who are not protected under the section 1981 protected class were not similarly treated, including

11 persons affiliated with or working for Defendants and/or their preferred users. Such persons are

12 not being racially profiled and are not subject to the same content or access filtering, restrictions, or

13 blocking despite material in their videos that violates YouTube’s content based rules.

14               476.   As a direct and proximate result of Defendants’ unlawful discriminatory actions,

15 Plaintiffs suffered, and continue to suffer, irreparable injury in fact, including, but not limited to:

16 lower viewership, lost advertising opportunities otherwise available to other nonprofits, decreased

17 ad revenue, and reputational damage, for which there exists no adequate remedy at law.

18                                       NINTH CAUSE OF ACTION
                                         For Unlawful Discrimination
19                                In Violation Of The Unruh Civil Rights Act
                            (On Behalf Of Individual Plaintiffs And The §1981 Class)
20
                 477.   Plaintiffs re-allege and incorporate by reference in whole or in part the allegations
21
     alleged in paragraphs 1 through 476.
22
                 478.   The elements of a claim for discrimination under the Unruh Civil Rights Act,
23
     California Civil Code §§ 51, et seq. are: (1) Defendants denied, aided or incited a denial of full and
24
     equal accommodations or services to Plaintiffs; (2) that a motivating reason for Defendants’
25
     conduct was Plaintiffs’ race or national origin; (3) that Plaintiffs were harmed and (4) that
26
     Defendants’ conduct was a substantial factor in causing that harm. Nkwuo v. Metro PCS, Inc., No.
27
     5:14–cv–05027–PSG, 2015 WL 4999978, at *2 (N.D. Cal. Aug. 21, 2015).
28
     1665102.1                             -151-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 156 of 301




 1               479.   Defendants Google and YouTube host business establishment(s) that solicit, induce,

 2 provide, and grant members of the public like Plaintiffs the right to access and use YouTube and its

 3 services, subject only to viewpoint neutral content based rules that apply equally to all..

 4               480.   Defendants grant members of the public like Plaintiffs the right to use and access

 5 YouTube for commercial reasons and consideration, including obtaining a perpetual and

 6 irrevocable license to Plaintiffs’ and the other public users’ content and data, including the right to

 7 appropriate that content and data for sale and other forms of monetization including advertising,

 8 data information sales and services, and other revenue and profit stream on YouTube through

 9 contract and business transactions including the TOs and related agreement(s).

10               481.   A substantial motivating reason for Defendants’ conduct is Defendants’ use of the

11 racial identity, viewpoints, and other protected racial classifications under the law of Plaintiffs and

12 other persons similarly situated to impose restrictions on their video content.

13               482.   Defendants’ conduct is the result of arbitrary, capricious, invidious, and pretext-

14 based discrimination against Plaintiffs’ political and religious identity and race, color and/or

15 national origin and viewpoints.

16               483.   Defendants’ use of Plaintiffs’ racial or other identities to restrict their right to equal

17 access to YouTube is unlawful and fails to further any lawful, legitimate business interest,

18 including ensuring compliance with YouTube’s content based rules or protecting younger and
19 “sensitive” audiences.
20               484.   Defendants have censored and treated, and continue to censor and treat, Plaintiffs

21 and their videos differently from Defendants’ own or preferred content, solely because of

22 discriminatory animus towards Plaintiffs’ identities and views.

23               485.   Specifically, Defendants use AI, Algorithm, and other filtering machines,

24 procedures, and systems to knowingly and intentionally engage in and effectuate a pattern and

25 practice of discrimination for profit by reviewing, filtering, restricting, and blocking Plaintiffs’

26 content and access to YouTube based on Plaintiffs’ racial or other identity or viewpoints and other

27 traits or viewpoint that discriminate against Plaintiffs based on classifications that are protected

28 under the Unruh Act, namely race, color and/or national origin.
     1665102.1                             -152-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 157 of 301




 1               486.   Defendants’ wrongful actions were knowing and intentional, taken with oppression,

 2 fraud and/or malice, and effectuated through algorithms, machines, and human reviews that use

 3 Plaintiffs’ racial identity and viewpoints, or other protected classifications to interfere with and

 4 block Plaintiffs’ content and access on YouTube under the pretextual promise that everyone has

 5 equal access to YouTube subject only to viewpoint t neutral content based rules that apply equally

 6 to all.

 7               487.   As a direct and proximate result of Defendants’ unlawful discriminatory actions,

 8 Plaintiffs suffered, and continue to suffer, irreparable injury in fact, for which there is no complete

 9 adequate remedy at law, including, but not limited harm and injury to contract based speech rights,

10 and lost financial and business opportunities including viewership, advertising, monetization, and

11 other opportunities and rights to gain popularity and revenues that are otherwise available to other

12 users who are not profiled and regulated on YouTube based on their racial identity or viewpoints.

13               488.   As a direct and proximate result of Defendants’ discriminatory acts and practices,

14 Plaintiffs have also suffered monetary damages in an amount to be determined at trial.

15               489.   Defendants’ violations of the Unruh Act further entitle Plaintiffs to recover statutory

16 damages of up to three times the amount of actual damages in an amount to be proven at trial, or a

17 minimum of $4,000 per violation.

18                                      TENTH CAUSE OF ACTION
                                     For False Advertising In Violation Of
19                                  The Lanham Act, U.S.C. §1125, et seq.
                            (On Behalf Of Individual Plaintiffs And The §1981 Class)
20
                 490.   Plaintiffs re-allege and incorporate by reference in whole or in part the allegations
21
     alleged in paragraphs 1 through 489.
22
                 491.   The elements of a false advertising claim under the Lanham Act, 47 U.S.C. § 1125,
23
     et seq., are: (1) false statement of fact by defendant in a commercial advertisement about its own or
24
     another’s product; (2) the false statement actually deceived or has the tendency to deceive a
25
     substantial segment of the YouTube consumers or users; (3) the false statement is material, in that
26
     it is likely to influence the purchasing decision by a YouTube user; (4) the false statement entered
27
     interstate commerce; and (5) Plaintiffs have been, and are likely, to be injured as a result of the
28
     1665102.1                             -153-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 158 of 301




 1 false statement. Wells Fargo & Co. v. ABD Ins. & Fin. Servs., Inc., 758 F.3d 1069, 1071 (9th Cir.

 2 2014).

 3               492.   Defendants’ statements that Plaintiffs or their videos are “Restricted” is false

 4 because only videos that are reviewed and found to contain material that violates Plaintiffs’ content

 5 based rules, including nudity, vulgarity, violence, hate, shocking or sexually explicit material are

 6 can be “Restricted.” Plaintiffs’ videos do not contain such “Restricted Material.”

 7               493.   Defendants’ statements are further false because Defendants used Plaintiffs’ race,

 8 identity or viewpoint to restrict the video rather than any material that based on a review of the

 9 video violated YouTube’s rules.

10               494.   Defendants’ false statements are also “commercial advertising” because the

11 statements were made to penetrate the market of YouTube users and have the effect of limiting or

12 steering viewers away from Plaintiffs’ channels and videos, to video content, channels, or creators

13 who are sponsored by Defendants and for which or whom Defendants compete with Plaintiffs for

14 viewers, advertising, monetization, and other revenue streams on YouTube.

15               495.   Defendants’ false statements are likely to deceive users and advertisers on YouTube

16 because the expressly and implicitly insinuate that there is something inappropriate, offensive,

17 improper, or prohibited under YouTube’s viewpoint neutral rules.

18               496.   Defendants’ false statements are also material. They likely influence and affect a
19 user’s and/or advertiser’s viewing/purchasing decisions. Users and/or advertisers are likely
20 deceived that the video contains offensive material that violates YouTube’s rules after Defendants

21 reviewed the video for content violations under YouTube’s Community Guidelines, Age

22 Restrictions, and “Restricted Mode” prohibitions, when the basis for the restriction was Plaintiffs’

23 race, identity or viewpoint and was not undertaken in compliance with YouTube’s rules.

24               497.   Defendants’ false statements not only influence but categorically control every user

25 or advertiser’s purchasing decisions because the statement results blocking of a user or advertisers

26 access to the video on YouTube and precludes the user or advertiser from ever accessing, viewing

27 and purchasing the video or purchasing and placing and ad for the video, or otherwise making any

28 purchasing decision contrary to that of Defendants.
     1665102.1                             -154-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 159 of 301




 1               498.   Defendants’ false statements entered internet commerce and reached millions of

 2 viewers who reside in all 50 States, U.S. Territories, and other users across the world.

 3               499.   Plaintiffs are and are likely to continue to be financially harmed by the false

 4 statements, including losing substantial amounts revenues for viewer CPMs, advertising,

 5 monetization, and other user or advertiser revenue streams on YouTube in an amount to be

 6 determined at trial.

 7                                    ELEVENTH CAUSE OF ACTION
                             For Unlawful, Deceptive, And Unfair Business Practices
 8                                  Cal. Bus. & Profs. Code, §17200, et seq.
                            (On Behalf Of Individual Plaintiffs And The §1981 Class)
 9
                 500.   Plaintiffs re-allege and incorporate by reference in whole or in part the allegations
10
     alleged in paragraphs 1 through 499.
11
                 501.   Defendants have committed acts of unfair competition, as defined by California
12
     Business and Professions Code § 17200, by engaging in the practices described above.
13
                 502.   Defendants’ profiling, filtering, restricting, and blocking Plaintiffs’ content and
14
     access on YouTube based on Plaintiffs’ race, identity, or viewpoint is an unlawful business practice
15
     under section 17200 because those practices, acts, and conduct violates 42 U.S.C. § 1981 and the
16
     Unruh Civil Rights Act.
17
                 503.   Defendants’ profiling, filtering, restricting, and blocking Plaintiffs’ content and
18
     access on YouTube based on Plaintiffs’ race, identity, or viewpoint are also deceptive business acts
19
     or practices as defined under section 17200 because they are based on intentionally false promises
20
     by Defendants to Plaintiffs, and other users, and advertisers that YouTube only restricts or blocks
21
     content or access based on violations of YouTube’s content based rules that apply equally to all. In
22
     fact, Defendants have knowingly and intentionally use Plaintiffs’ racial or other identity or
23
     viewpoint to block content and access to YouTube under the false pretext that the video was
24
     reviewed like all videos on YouTube, including those sponsored by Defendants, and that the review
25
     found that Plaintiffs’ videos actually contain material that violates YouTube’s viewpoint neutral
26
     rules.
27

28
     1665102.1                             -155-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 160 of 301




 1               504.   Defendants’ profiling, filtering, restricting, and blocking Plaintiffs’ content and

 2 access on YouTube based on Plaintiffs’ race, identity, or viewpoint are also unfair business acts or

 3 practices as defined under section 17200 because Defendants operate as both content review

 4 curators and content sponsors on YouTube. This conflict is on full display when Defendants use

 5 their “unfettered” authority to restrict or block Plaintiffs’ videos based on their race, identity, or

 6 viewpoint but permit their own content or that of their preferred or sponsored content creators or

 7 channels to go without review, restriction, or blocking even where the content violates YouTube’s

 8 content based rules.

 9               505.   This includes inserting metadata and other signals into Plaintiffs’ videos that permit

10 Defendants to profile and restrict or block content without reviewing the video and results in

11 restrictions and blocking of Plaintiffs’ content based on Defendants’ embedding and creating the

12 metadata, signals, or other racial profiling content that results in the restriction or blocking.

13               506.   There is no utility to the public for Defendants’ actions, and the unlawful, deceptive

14 and unfair practices and conduct do not further a legitimate interest in protecting users from

15 offensive content.

16               507.   As a direct and proximate result of Defendants’ unlawful, deceptive, and unfair

17 practices, conduct, and acts, Plaintiffs have suffered, and continue to suffer, immediate and

18 irreparable injury in fact, including lost income, reduced viewership, and damage to brand,
19 reputation, and goodwill, for which there exists no adequate remedy at law.
20               508.   Furthermore, as a result of such practices, conduct, and acts, Defendants

21 misappropriate and are unjustly enriched by taking consideration in the form of property rights to

22 content and data, and revenue that belongs to Plaintiffs in an amount that exceeds $5 million.

23               509.   Plaintiffs are therefore entitled to restitution of that and other amounts, as well as

24 other equitable relief to be determined at trial.

25               510.   At all times Defendants’ wrongful actions were taken with oppression, fraud and/or

26 malice. Indeed, at least dating back to 2017, Defendants have admitted and known that they were

27 targeting users like Plaintiffs, based on their race, identity, or viewpoint, in violation of their

28 promises and rules not to discriminate based on race, or any other identity or viewpoint.
     1665102.1                             -156-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 161 of 301




 1                                      TWELFTH CAUSE OF ACTION
                           For Violation Of California Constitution Article I, Section 2
 2                          (On Behalf Of Individual Plaintiffs And The §1981 Class)
 3               511.   Plaintiffs re-allege and incorporate herein by reference, as though set forth in full,
 4 each of the allegations set forth in paragraphs 1 through 510 above.

 5               512.   Article I, section 2 of the California Constitution enshrines the right to liberty of
 6 speech: “Every person may freely speak, write and publish his or her sentiments on all subjects,

 7 being responsible for the abuse of this right.” Cal. Const., art. I, § 2, subd. (a).

 8               513.   The Liberty of Speech Clause is broader and more protective than the federal First
 9 Amendment. Los Angeles Alliance for Survival v. City of Los Angeles, 22 Cal.4th 352, 366-367

10 (2000).

11               514.   The Liberty of Speech provision “grants broader rights to free expression than does
12 the First Amendment to the United States Constitution” because it enshrines the fundamental “idea

13 that private property can constitute a public forum for free speech if it is open to the public in a

14 manner similar to that of public streets and sidewalks.” Fashion Valley Mall, LLC v. Nat’l Labor

15 Relations Bd., 42 Cal.4th 850, 857-58 (2007).

16               515.   Under the California Constitution, a person’s Liberty of Speech enjoys full
17 constitutional protection when it occurs on any private property that is used or designated by the

18 owner or operator as a place similar to areas that have already been determined to be public forums.
19 That includes privately owned internet sites.
20               516.   Consequently, the California Constitution protects the right to free speech on private
21 property even in cases when the federal Constitution may not.

22               517.   The threshold element of a claim under the Liberty of Speech Clause is that the
23 defendant property owner has so opened up his or her property for public use as to make it the

24 functional equivalent of a traditional public forum based on three factors: (1) the nature, purpose,

25 and primary use of the property; (2) the extent and nature of the public invitation to use the

26 property; and (3) the relationship between the ideas sought to be presented and the purpose of the

27

28
     1665102.1                             -157-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 162 of 301




 1 property’s occupants.” Albertson’s, Inc. v. Young, 107 Cal. App. 4th 106, 119 (2003); 73 Op. Cal.

 2 Atty. Gen. 213, 222– 223 (1990).

 3               518.   Defendants operate YouTube for the express purpose of inviting the public to use

 4 the platform as a for profit “public forum” where the public is invited to engage in “freedom of

 5 expression,” where everyone’s voice may be heard, subject only to viewpoint neutral rules that

 6 apply equally to all and Defendants’ right to monetize and profit from the expression, speech, or

 7 material that appears on YouTube through the property based license rights that the user must grant

 8 Defendants as the price of admission to the forum.

 9               519.   According to Defendants, the purpose, use, nature, invitation to use the forum, and

10 relationship between that purpose and invitation, on the one hand, and the ideas sought to be

11 presented the public, on the other, is that Defendants offer public internet service “that enables

12 more than a billion users around the world to upload” videos, where users are urged to “Broadcast

13 Yourself,” “promote yourself” or “do the broadcasting yourself.”

14               520.   Under the TOS, Defendants also represent that YouTube is open to everyone for

15 free expression and communication, regardless of race, identity, or viewpoint as long as the video

16 material complies with viewpoint neutral rules that apply equally to all.

17               521.   Based on these and other representations, Defendants have induced or attracted 2.3

18 billion people to use YouTube and Defendants currently use the YouTube “public forum” control
19 and regulate 95% of the global public video content that has currently or has ever existed in the
20 world.

21               522.   Under California law, Defendants’ regulation of speech on the YouTube platform is

22 state action because Defendants perform an exclusively and traditionally public function: the

23 regulation of 95% of the world’s public video based speech content by designating and operating

24 YouTube as a viewpoint neutral public forum for freedom of expression under California law.

25               523.   Accordingly, Defendants are prohibited from arbitrarily, unreasonably, or

26 discriminatorily excluding, regulating, or restricting videos or user access to services on YouTube

27 on the basis of viewpoint or identity of the speaker. And any such exclusions, restrictions, or

28 regulations must comply with protections afforded Plaintiffs’ free speech and expression under the
     1665102.1                             -158-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 163 of 301




 1 Liberty of Speech Clause, and the established jurisprudence that such protections apply to private

 2 parties who use their property for purposes similar to the use of a government owned and operated

 3 public forum.

 4               524.   Plaintiffs’ video content and access services constitute expressive speech and

 5 activity that is protected by Article I, section 2 of the California Constitution.

 6               525.   Defendants have filtered, restricted, blocked or interfered with Plaintiffs’ rights to

 7 access, use, and express themselves on YouTube.

 8               526.   Defendants’ filtering, restricting, and blocking on Plaintiffs’ speech and expressive

 9 conduct on YouTube violates Plaintiffs’ Liberty of Speech because they are not based on the

10 platform’s viewpoint neutral rules governing what content is and is not permissible, but on the race,

11 identity or viewpoint of Plaintiffs.

12               527.   Defendants’ censorship and other speech regulation conduct harms and violates

13 Plaintiffs’ Liberty of Speech rights on YouTube in direct contravention of the procedural and

14 substantive rules that Defendants created, published, and use to regulate that speech on YouTube.

15               528.   Furthermore Defendants’ rules, both as applied and on their face, are subjective,

16 vague, and overbroad criteria and proscription that Defendants use with unfettered and unbridled

17 discretion to censor speech for any reason, or no reason at all, no matter how arbitrary or capricious

18 in further violation of Plaintiffs’ Liberty of Speech rights.
19               529.   Defendants also maliciously use and apply the rules as a pretext to censor and
20 restrict Plaintiffs’ speech for unlawful purposes including race and identity discrimination against

21 protected classes of users and to gain a competitive advantage over Plaintiffs and other users who

22 Defendants compete with in YouTube.

23               530.   Defendants’ conduct, including the application of purportedly viewpoint neutral

24 rules, are arbitrary and capricious, and unlawfully restrains and harms Plaintiffs based upon racial,

25 political, religious, or other identity or viewpoint profiling the speaker, rather than the actual

26 content of the speakers words or expression. Defendants’ actions, therefore, also violate Plaintiffs’

27 right to free association and assembly under the Liberty of Speech Clause.

28
     1665102.1                             -159-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 164 of 301




 1               531.   Defendants’ actions violate Plaintiffs’ right to free association and assembly because

 2 , by blocking viewers’ access to videos and comments based on the identity or viewpoint of the

 3 speakers or their opinions or other content featured in their videos that do not violate YouTube’s

 4 viewpoint neutral content based rules

 5               532.   No compelling, significant, or legitimate reason justifies any or all of Defendants’

 6 actions, including the purported interest claimed by Defendants for the need to protect minors or

 7 sensitive audiences from offensive content because Plaintiffs’ content is not “offensive” or

 8 otherwise violates Defendants’ purported viewpoint neutral rules.

 9               533.   And even if such interests did exist to justify Defendants’ restriction and

10 demonetization rules in theory, the conduct and restrictions imposed on Plaintiffs’ speech are

11 unconstitutional because they are not narrowly or reasonably tailored to further such interests, but

12 sweep within their ambit speech and expression that complies with the rules that Defendants use to

13 purportedly protect minors and sensitive audiences and are applied by Defendants with unfettered

14 power to censor speech based in race, identity, or viewpoint or for any other discriminatory or

15 unlawful reason or no reason at all.

16               534.   Given Defendants’ monopolistic control over search results, on line advertising,

17 public video content, and the myriad of other information services that Defendants unilaterally

18 control, Plaintiffs have no alternative affording it a reasonable opportunity to reach their full
19 intended audience.
20               535.   Defendants’ discriminatory policies and application of those policies are not

21 viewpoint-neutral, are unreasonable in time, place, and manner, and are unreasonable in relation to

22 the nature, purpose, and use of the forum, but are unreasonable prior restraints on Plaintiffs’

23 protected political speech, motivated by impermissible discrimination against Plaintiffs’ racial

24 identity and viewpoint.

25               536.   Defendants’ intentional and wrongful actions were taken with oppression, fraud,

26 malice and/or are arbitrary and capricious, and as part of Defendants’ normal course of business,

27 effectuated through both algorithms, as well as through human agents. Additionally, Defendants’

28
     1665102.1                             -160-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 165 of 301




 1 actions were done knowingly and intentionally to deprive Plaintiffs and their viewers of their rights

 2 under the California Constitution.

 3               537.   As a direct and proximate result of Defendants’ violations of clearly established law

 4 regarding public fora, Plaintiffs and all other persons similarly situated have suffered, and continue

 5 to suffer, immediate and irreparable injury in fact to their right to Liberty of Speech, including, but

 6 not limited to financial harms of lost income, reduced viewership, and damage to brand, reputation,

 7 and goodwill, for which there exists no adequately complete remedy at law.

 8                                   THIRTEENTH CAUSE OF ACTION
                              For Freedom Of Speech Under The First Amendment
 9                                 United States Constitution, Amendment 1
                            (On Behalf Of Individual Plaintiffs And The §1981 Class)
10

11               538.   Plaintiffs re-allege and incorporate herein by reference, as though set forth in full,

12 each of the allegations set forth in paragraphs 1 through 538 above.

13               A.     Procedural Background

14               539.   The First Amendment prohibits a party from engaging in “state action” that violates

15 or harms a person’s right to engage in speech, association, expression, or other activity protected by

16 the Amendment.

17               540.   Since at least 1946, the U.S. Supreme Court has held that the First Amendment

18 protects persons from private parties who engage in “state action” to restrict speech in ways that
19 violate the First Amendment.
20               541.   Private parties can be state actors whose conduct is subject to judicial scrutiny and

21 held to account under the U.S. Constitution in a number of different circumstances, including, but

22 not limited to, a private party who (1) engages in a public function that has been traditionally

23 reserved as the exclusive province of government, such as operating a company town or providing

24 a service for the administration of a traditional government function like elections or law

25 enforcement (the “Public Function Test”); and/or (2) is the beneficiary of a government law that

26 endorses or permits the party to engage in conduct that interferes with a fundamental constitutional

27 right in a manner that the government may not (the “Permissive Endorsement Test”).

28
     1665102.1                             -161-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 166 of 301




 1               542.   The issue of when a private party is engaged in “state action” under either of these

 2 or other tests, is dependent on particular circumstances and has not been applied by the courts as a

 3 one size fits all.

 4               543.   As a result, the extent to which circumstances may exist in which a private party

 5 engages in conduct that violates the First Amendment remains murky and unclear.

 6               544.   In Manhattan Cmty. Access Corp. v. Halleck, --- U.S. --, --, 139 S. Ct. 1921 (2019),

 7 the Supreme Court held that and private owner-operator of a public access cable channel who

 8 regulates public speech on that channel does not become a state actor solely by the mere of making

 9 a privately owned television channel available for as a forum for speech: “a private entity who

10 provides a forum for speech is not transformed by that fact alone into a state actor.” Manhattan

11 Cmty. Access Corp. v. Halleck, 139 S. Ct. 1921, 1930, 204 L. Ed. 2d 405 (2019).

12               545.   In so doing, however, the Court in Halleck limited its 5-4 decision to the

13 circumstances of that case and declined to overrule prior cases in which a private party who

14 regulates speech or engages in conduct that is otherwise prohibited under the Constitution was

15 found to be a “state actor” who was subject to constitutional scrutiny.

16               546.   Instead, the Court “stressed” that “very few” functions fall into that category of

17 “state action,” including, “for example, running elections and operating a company town. Id. at

18 1929, 204 (citing Terry v. Adams, 345 U.S. 461, 468–470, 73 S. Ct. 809, 97 L. Ed. 1152 (1953)
19 (elections); Marsh v. Alabama, 326 U.S. 501, 505–509, 66 S. Ct. 276, 90 L. Ed. 265 (1946)
20 (company town); Smith v. Allwright, 321 U.S. 649, 662–666, 64 S. Ct. 757, 88 L. Ed. 987 (1944)

21 (elections); Nixon v. Condon, 286 U.S. 73, 84–89, 52 S. Ct. 484, 76 L. Ed. 984 (1932) (elections).

22               547.   The Court also stated that “a variety of functions do not fall into that category,

23 including, for example: running sports associations and leagues, administering insurance payments,

24 operating nursing homes, providing special education, representing indigent criminal defendants,

25 resolving private disputes, and supplying electricity.” Id. (citing American Mfrs. Mut. Ins. Co. v.

26 Sullivan, 526 U.S. 40, 55–57, 119 S. Ct. 977, 143 L.Ed.2d 130 (1999) (insurance payments);

27 National Collegiate Athletic Assn. v. Tarkanian, 488 U.S. 179, 197, n. 18, 109 S. Ct. 454, 102 L.

28 Ed.2d 469 (1988) (college sports); San Francisco Arts & Athletics, Inc. v. United States Olympic
     1665102.1                             -162-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 167 of 301




 1 Comm., 483 U.S. 522, 544–545, 107 S. Ct. 2971, 97 L.Ed.2d 427 (1987) (amateur sports); Blum,

 2 457 U.S. at 1011–1012, 102 S. Ct. 2777 (nursing home); Rendell-Baker, 457 U.S. at 842, 102 S. Ct.

 3 2764 (special education); Polk County v. Dodson, 454 U.S. 312, 318–319, 102 S. Ct. 445, 70 L.

 4 Ed.2d 509 (1981) (public defender); Flagg Bros., 436 U.S. at 157–163, 98 S. Ct. 1729 (private

 5 dispute resolution); Jackson, 419 U.S. at 352–354, 95 S. Ct. 449 (electric service).

 6               548.   Consequently, allegations that the relevant function in this case is only the operation

 7 of public access channels on a cable system, is not a “function [that is] traditionally and exclusively

 8 been performed by government to be establish “state action” under the Public Function Test. Id.

 9               549.   Beyond those statements, however, the Court in Halleck did not specify what the

10 pleading requirements are for establishing state action under one of the few “public functions” that

11 would trigger constitutional scrutiny. Nor was it presented with or had occasion to consider

12 whether the private parties conduct was undertaken under a government enacted law that permitted

13 unlawful conduct, including race discrimination, in contravention of fundamental constitutional

14 rights, so as to trigger a limited state action under the Permissive Endorsement Test set forth in

15 Skinner v. Ry. Labor Executives' Ass'n, 489 U.S. 602, 109 S. Ct. 1402, 1407, 103 L. Ed. 2d 639

16 (1989).

17               550.   In Prager University v. Google LLC, the Ninth Circuit applied Halleck to hold that

18 YouTube does not “lose its private character merely because the public is generally invited to use it
19 for designated purposes” because “YouTube may be a paradigmatic public square on the Internet,
20 but it is ‘not transformed’ into a state actor solely by “provid[ing] a forum for speech.” Prager

21 Univ. v. Google LLC, 951 F.3d 991, 997 (9th Cir. 2020) (citing Halleck, 139 S. Ct. at 1930, 1934).

22               551.   But like Halleck, Prager did not, nor could it, overrule or eliminate the Public

23 Function Test doctrine of state action nor did it specify what the pleading requirement were for

24 establishing one of “the few” functions that will trigger state action. And it appears that the

25 decision may be in conflict with Halleck and earlier cases when it held that public forum

26 designations are “not a matter of election by a private entity” and “[we] decline to subscribe to

27 Prager U’s novel opt-in theory of the First Amendment. Id. at 999 (9th Cir. 2020) (citing Cent.

28 Hardware, 407 U.S. at 547, 92 S. Ct. 2238 (holding only that “[b]efore an owner of private
     1665102.1                             -163-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 168 of 301




 1 property can be subjected to the commands of the First and Fourteenth Amendments the privately

 2 owned property must assume to some significant degree the functional attributes of public property

 3 devoted to public use”).

 4               552.   Furthermore, the Ninth Circuit did not mention, or consider in any manner, the more

 5 limited theory of Permissive Endorsement “state action” based on Defendants’ use of Section

 6 230(c), a congressional speech regulation law, to unlawfully restrict speech 95% of the world’s

 7 video speech based on race discrimination and other protected identity classifications or

 8 viewpoints that conflict with Plaintiffs’ fundamental equal protection and speech rights under the

 9 Supreme Court’s seminal case in Skinner.

10               553.   Consequently, no Court has ruled, nor could it, that Defendants can never engage,

11 under any circumstances, in “state action” that is subject to judicial scrutiny under the First

12 Amendment. Nor has the pleading standards and requirement for such a claim been established,

13 other than Defendants must be engaged in one of the few public functions identified in Halleck or

14 use a congressional statute to do what they could not otherwise do under established law:

15 discriminate against Plaintiffs’ speech based on their race, identity or viewpoint.

16               B.     Permissive Endorsement Allegations Of State Action
17               554.   In Skinner, private railroad companies were preparing to implement suspicion-based
18 breath and urine testing of their employees pursuant to recently enacted federal regulations referred
19 to in the case as “Subpart D.” Skinner, 489 U.S. at 611. Like Section 230(c)(2) of the CDA,
20 Subpart D was “permissive”; it did not compel the testing, but rather left the decision to the

21 railroads. Id. Crucially, however, again like Section 230(c)(2), Subpart D conferred state-law

22 immunity: it protected railroads from being sued under state law if they chose to test. Skinner, 489

23 U.S. at 611, 614-15 (Subpart D “pre-empt[ed] state laws, rules or regulations covering the same

24 subject matter” and thus “removed all legal barriers to the testing”). In so doing, a unanimous

25 Supreme Court held:

26               “[t]he fact that the Government has not compelled a private party to perform a
27               search does not, by itself, establish that the search is a private one. Here, specific
28
     1665102.1                             -164-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 169 of 301




 1               features of the regulations combine to convince us that the Government did more

 2               than adopt a passive position toward the underlying private conduct.

 3 Id. at 615.

 4               555.   Under Skinner, the elements of a state action claim under the Permissive

 5 Endorsement Test are: (1) reliance on a government law that removes all laws and legal barriers to

 6 private conduct that would otherwise unlawful and does so in a way that impacts a fundamental

 7 constitutional right; (2) a defendant uses the law to engage in that unlawful conduct; and (3) the

 8 government shares in the fruits or benefits in some way from the unlawful conduct.

 9               556.   Defendants rely on Section 230 to unlawfully discriminate against Plaintiffs and

10 regulate their speech based on race, identity, viewpoints or in some other manner that violates

11 federal or state law.

12               557.   Defendants use Section 230(c) to pre-empt state law and obtain complete immunity

13 in a manner that removes all legal barriers to the regulating, blocking, or restricting of content

14 based on Plaintiffs’ race, identity, or viewpoint.

15               558.    Plaintiffs are forced to submit to race discrimination and other violations of their

16 legal rights when they use YouTube.

17               559.   The Communications Decency Act was, as the statute’s name indicates, enacted by

18 Congress to restrict access to “indecent” content on the Internet. 141 Cong. Rec. S8330 (daily ed.
19 June 14, 1995) (statement of Sen. Exon).
20               560.   The express purpose of Section 230(c)(2) is to encourage Internet platforms like

21 Google and YouTube to “restrict” “obscene, lewd, lascivious, filthy, excessively violent, harassing,

22 or otherwise objectionable” material. 47 U.S.C. § 230(c)(2).

23               561.   “The intent of Congress in enacting § 230(c)(2) was to encourage efforts by Internet

24 service providers to eliminate such material.” Goddard v. Google, No. C 08-2738 JF (PVT), 2008

25 WL 5245490, at *6 (N.D. Cal. Dec. 17, 2008) (emphasis added).

26               562.   Section 230(c) makes clear Congress’ “strong preference” for regulating on line

27 speech based on race, identity or viewpoint and for allowing Defendants to discriminate against

28 Plaintiffs in violation of established federal and state law.
     1665102.1                             -165-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 170 of 301




 1               563.   The federal government has also made clear its “desire to share the fruits” of the

 2 unlawful and discriminatory conduct undertaken by Defendants with respect to regulating on line

 3 speech, law enforcement, information gathering, and other government services.

 4               564.   By way of one example only, in the six-month period from January to June 2017,

 5 when Defendants first admitted that they were knowingly and intentionally profiling and targeting

 6 users based on race, identity, and viewpoint, Google received almost 17,000 requests from U.S. law

 7 enforcement to turn over information regarding users’ content and searches. See Cooperation or

 8 Resistance?: The Role of Tech Companies in Government Surveillance, 131 Harv. L. Rev. 1722,

 9 1722 (2018). Google provided information to the government in some 80% of those cases.

10               565.   Under Section 230(c), Congress allows and affirmatively endorses the unlawful

11 discrimination and other conduct by Defendants.

12               566.   Defendants’ use of Section 230(c) to engage in discrimination and other unlawful

13 conduct under state and federal law to regulate online “ material” on the internet is government

14 endorsed of the unlawful conduct and renders that conduct “state action” under Skinner and the

15 Permissive Endorsement Test.

16               C.     State Action Allegations Under The Public Function Test
17               567.   Under Halleck and Prager, the elements of state action under the Public Function
18 Test Appear to be: (1) Defendants are engaged in functions and conduct that fall into that
19 categories of “state action” that includes, but is not limited to, “running elections and operating a
20 company town.”

21               568.   On or about December 2019, Defendants merged their different TOS into a single
22 contract whereby Defendants’ discretion to find a violation YouTube’s content based rules can be

23 used by Defendants to bar the user from using any or all services offered by Defendants in any way

24 including, the purchase and use of hand held smart phone, email, search engines, applications, and

25 information or other services that are essential for public health, safety, law enforcement, election

26 administration, taxation, and any other service performed by governments.

27

28
     1665102.1                             -166-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 171 of 301




 1               569.   Defendants also operate a “company town” in which they control essential

 2 information and communication services without which local, state, or federal government agencies

 3 cannot provide or otherwise administer essential services including elections.

 4               570.   Until, if ever, the Supreme Court eliminates the Public Function Test for “state

 5 action” in all cases as a matter of law, Defendants’ use and regulation of speech and information

 6 services on YouTube involves the “very few” functions that satisfy the Public Function Test for

 7 “state action.”

 8               D.     Defendants’ Conduct Violates The First Amendment
 9               571.   Defendants continue to filter, restrict, block and/or interfere with Plaintiffs’ rights to
10 access, use, and express themselves on YouTube.

11               572.   Defendants’ filtering, restricting, and blocking on Plaintiffs’ speech and expressive
12 conduct on YouTube violates Plaintiffs’ First Amendment rights because the conduct is not based

13 on the platform’s viewpoint neutral rules governing what content is and is not permissible, but on

14 the race, identity or viewpoint of Plaintiffs.

15               573.   Defendants’ censorship and other speech regulation conduct harms and violates
16 Plaintiffs’ speech rights on YouTube in direct contravention of the procedural and substantive

17 viewpoint neutral content based rules that Defendants created, published, and use to regulate

18 speech on YouTube.
19               574.   Furthermore Defendants’ rules, both as applied and on their face, are subjective,
20 vague, and overbroad criteria and proscription that Defendants use with unfettered and unbridled

21 discretion to censor speech for any reason, or no reason at all, no matter how arbitrary or capricious

22 in further violation of Plaintiffs’ First Amendment Rights.

23               575.   Defendants also maliciously use and apply the Rules as a pretext to censor and
24 restrict Plaintiffs’ speech for unlawful purposes including race and identity discrimination against

25 protected classes of users and to gain a competitive advantage over Plaintiffs and other users who

26 Defendants compete with in YouTube.

27               576.   Defendants’ conduct, including the application of purportedly viewpoint neutral
28 rules, are arbitrary and capricious, and unlawfully restrains and harms Plaintiffs and all other
     1665102.1                             -167-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 172 of 301




 1 persons similarly situated, based upon racial, political, religious, or other identity or viewpoint

 2 profiling of the speaker, rather than the actual content of the speaker’s words or expression.

 3 Defendants’ actions, therefore, also violate Plaintiffs’ right to free association and assembly under

 4 the First Amendment.

 5               577.   Defendants’ actions violate Plaintiffs’ right to free association and assembly because

 6 , by blocking viewers’ access to videos and comments based on the identity or viewpoint of the

 7 speakers or their opinions or other content featured in their videos that do not violate YouTube’s

 8 viewpoint neutral content based rules

 9               578.   No compelling, significant, or legitimate reason justifies any or all of Defendants’

10 actions, including the purported interest claimed by Defendants for the need to protect minors or

11 sensitive audiences from offensive content because Plaintiffs’ content is not “offensive” or

12 otherwise violates Defendants’ purported viewpoint neutral rules.

13               579.   And even if such interests did exist to justify Defendants’ restriction and

14 demonetization rules in theory, the conduct and restrictions imposed on Plaintiffs’ speech are

15 unconstitutional because they are not narrowly or reasonably tailored to further such interests, but

16 sweep within their ambit speech and expression that complies with the rules that Defendants use to

17 purportedly protect minors and sensitive audiences and are applied by Defendants with unfettered

18 power to censor speech based in race, identity, or viewpoint or for any other discriminatory or
19 unlawful reason or no reason at all.
20               580.   Given Defendants’ monopolistic control over search results, online advertising,

21 public video content, and the myriad of other information services that Defendants unilaterally

22 control, Plaintiffs have no alternative affording them a reasonable opportunity to reach their full

23 intended audience.

24               581.   Defendants’ discriminatory policies and application of those policies are not

25 viewpoint-neutral, are unreasonable in time, place, and manner, and are unreasonable in relation to

26 the nature, purpose, and use of the forum, but are unreasonable prior restraints on Plaintiffs’

27 protected political speech, motivated by impermissible discrimination against Plaintiffs’ identity

28 and viewpoint.
     1665102.1                             -168-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 173 of 301




 1               582.   Defendants’ intentional and wrongful actions were taken with oppression, fraud,

 2 malice and/or are arbitrary and capricious, and as part of Defendants’ normal course of business,

 3 effectuated through both algorithms, as well as through human agents. Defendants’ actions were

 4 done knowingly and intentionally to deprive Plaintiffs and their viewers of their rights under the

 5 California Constitution.

 6               583.   As a direct and proximate result of Defendants’ violations of clearly established law

 7 regarding constitutional speech regulation on YouTube, Plaintiffs have suffered, and continue to

 8 suffer, immediate and irreparable injury in fact to their right to Liberty of Speech, including, but

 9 not limited to financial harms of lost income, reduced viewership, and damage to brand, reputation,

10 and goodwill, for which there exists no adequately complete remedy at law.

11 VII.          PRAYER FOR RELIEF
12               WHEREFORE, Plaintiffs and all other persons similarly situated request that the Court

13 grant the following relief:

14               1.     A declaratory judgment remedy under 28 U.S.C. § 2201, et seq. for Plaintiffs’ First

15 Cause of Action challenging the construction, application, and constitutionality of Section 230(c)

16 of the Communications Decency Act, 47 USC § 230(c), that Section 230(c) does not grant

17 immunity to Defendants, or otherwise apply to claims and allegations that arise from, relate to, or

18 are based on, Defendants Google/YouTube’s unlawful racial profiling and use of the user’s race, or
19 other identity or viewpoint to filter, restrict, or block content, or otherwise deny Plaintiffs’ access
20 or use of any services offered by Google/YouTube in connection with Plaintiffs’ use of YouTube

21 on the grounds that::

22                      a.     The plain language of sections 230(c)(1) and/or (2) only immunizes and ISP

23 for filtering and blocking “offensive material,” and does not immunize the regulating, restricting or

24 blocking of material based on the racial, or other identity or viewpoint of the user posting or

25 viewing the video;;

26                      b.     Sections 230(c)(1) or (c)(2) does not immunize an ISP who engages in race

27 based identity or viewpoint discrimination under contracts and other business conduct that violates

28 42 U.S.C. § 1981 or the Unruh Civil Rights Act;
     1665102.1                             -169-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 174 of 301




 1                    c.     The application of Section 230(c) in any way to permit and immunize race,

 2 sex, or other identity or viewpoint based profiling and regulation of content and access on YouTube

 3 is unconstitutional and violates the First Amendment under Denver Area 518 U.S. 727, 766-67;

 4 and/or

 5                    d.     The President’s Executive Order date May 28, 2020, prohibits the

 6 application of Section 230(c) immunity to the content and access filtering, restricting, and blocking

 7 decisions and requires the Department of Justice to clarify and enforce the law in accordance with

 8 identity and viewpoint neutrality.

 9               2.   A declaratory judgment remedy under section 2201that Defendants have violated

10 and continue to violate Plaintiffs’ rights to free speech and expression subject only to viewpoint

11 neutral content based rules that apply equally to all under Plaintiffs Second through Sixth, and

12 Eighth through Tenth Causes of Action;

13               3.   A Court Order requiring Defendants to provide an equitable accounting of all

14 revenue owed to Plaintiffs and the members of the putative §1981 Class under California Common

15 Law for each of their uploaded monetized video, total subscribers, CPM, views and advertisements

16 played or posted on each of their channels on a monthly basis, including the following underlying

17 data regarding::

18                    a.     The day-to-day number of views for each monetized video uploaded to each
19 channel;
20                    b.     The day-to-day number of subscribers for each monetized channel;

21                    c.     The day-to-day watch time for each video uploaded to each channel;

22                    d.     The day-to-day number of ads played or posted on each video, along with

23 the rates charged by Defendants for the ads, and the revenue actually collected for the ads; and

24                    e.     The names of the creators of the videos which Defendants list in the “Up

25 Next” column for each video on a day-to-day basis, a statement of all revenues which Defendants

26 have obtained in connection with the “Up Next” video recommendations, along with the titles of

27 the videos and an indication as to whether the creator is one of Defendants’ preferred partners.

28               4.   A Court Order requiring Defendants:
     1665102.1                             -170-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 175 of 301




 1                    a.     To the extent that Defendants still have the electronic digital version of the

 2 video, to deliver to Plaintiffs and members of the putative §1981 Class an electronic digital copy of

 3 (i) each video that was uploaded and subsequently removed by Defendants from the YouTube

 4 platform, and (ii) each video which Plaintiffs and members of the putative §1981 Class were unable

 5 to obtain a copy of because Defendants either terminated access to the YouTube platform or

 6 removed the channel where the video was uploaded.

 7                    b.     To the extent that Defendants do not have the electronic digital version of the

 8 video, to pay to Plaintiffs and members of the putative §1981 Class the reasonable value of copy of

 9 (i) each video that was uploaded and subsequently removed by Defendants from the YouTube

10 platform, and (ii) each video which Plaintiffs and members of the putative §1981 Class were unable

11 to obtain a copy of because Defendants either terminated access to the YouTube platform or

12 removed the channel where the video was uploaded

13               5.   A Court Order requiring Defendants:

14                    a.     Cease and desist from capriciously restricting, demonetizing, or otherwise

15 censoring any content of videos uploaded to the YouTube based on Plaintiffs’ race, or other

16 identity or viewpoint in violation of federal and California law; and.

17                    b.     Cease and desist from censoring, restricting, restraining, or regulating speech

18 based on the discretionary use or application of discriminatory, animus-based, arbitrary, capricious,
19 vague, unspecified, or subjective criteria, rules, guidelines, and/or practices;
20               6.   Compensatory, special, and statutory damages in an amount to be proven at trial,

21 including statutory damages pursuant to, inter alia, Civil Code § 51, 51.5, 52, Civil Procedure Code

22 § 1021.5, 15 U.S.C. § 1117, 42 U.S.C. §§ 1981, 1983;

23               7.   A civil penalty of $2,500 for each violation pursuant to Business and Professions

24 Code §§ 17200, 17206, and 17536;

25               8.   Punitive damages and exemplary damages in an amount to be proven at trial;

26               9.   Restitution of financial losses or harm caused by Defendants’ conduct and ill-gotten

27 gains, and disgorgement of profit obtained from all unlawful conduct in an amount to be proven at

28 trial;
     1665102.1                             -171-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 176 of 301




 1               10.    Attorneys’ fees and costs of suit;

 2               11.    Prejudgment and post-judgment interest; and

 3               12.    Any and all other relief that the Court deems just and proper.

 4 VIII. JURY TRIAL DEMAND

 5               Plaintiffs Kimberly Carleste Newman, Lisa Cabrera, Catherine Jones, Denotra Nicole

 6 Lewis, Andrew Hepkins, Harvey Stubbs, Khalif Muhammad, Keu Reyes and Osiris Ley demand

 7 trial by jury on all issues of law so triable.

 8 DATED: September 21, 2020                        Respectfully submitted,

 9                                                  BROWNE GEORGE ROSS LLP
                                                       Peter Obstler
10
                                                       Eric M. George
11                                                     Dennis S. Ellis
                                                       Debi A. Ramos
12                                                     Keith R. Lorenze
13

14                                                  By:         /s/ Peter Obstler
15                                                              Peter Obstler
                                                    Attorneys for Plaintiffs Kimberly Carleste Newman,
16                                                  Lisa Cabrera, Catherine Jones, Denotra Nicole Lewis,
                                                    Andrew Hepkins, Harvey Stubbs, Khalif Muhammad,
17                                                  Keu Reyes and Osiris Ley
18
19
20

21

22

23

24

25

26

27

28
     1665102.1                             -172-               Case No. 5:20-cv-04011 LHK .
         REVISED SECOND AMENDED CLASS ACTION COMPLAINT FOR DECLARATORY JUDGMENT,
                           RESTITUTION, ACCOUNTING AND DAMAGES
Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 177 of 301




                 Exhibit “A”
     Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 178 of 301




 1 BROWNE GEORGE ROSS LLP
   Peter Obstler (State Bar No. 171623)
 2   pobstler@bgrfirm.com
   44 Montgomery Street, Suite 1280
 3 San Francisco, California 94104
   Telephone: (415) 391-7100; Facsimile: (415) 391-7198
 4
   BROWNE GEORGE ROSS LLP
 5 Eric M. George (State Bar No. 166403)
     egeorge@bgrfirm.com
 6 Debi A. Ramos (State Bar No. 135373)
     dramos@bgrfirm.com
 7 2121 Avenue of the Stars, Suite 2800
   Los Angeles, California 90067
 8 Telephone: (310) 274-7100; Facsimile: (310) 275-5697

 9 Attorneys for LGBTQ+ Plaintiffs Divino Group
   LLC, Chris Knight, Celso Dulay, Cameron Stiehl,
10 BriaAndChrissy LLC, Bria Kam, Chrissy
   Chambers, Chase Ross, Brett Somers, and
11 Lindsay Amer, Stephanie Frosch, Sal
   Cinequemani, Tamara Johnson and Greg Scarnici
12

13                               UNITED STATES DISTRICT COURT

14                 NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

15 DIVINO GROUP LLC, a California limited            Case No. 5:19-cv-004749-VKD
   liability company, CHRIS KNIGHT, an
16 individual, CELSO DULAY, an individual,           DECLARATION OF STEPHANIE
   CAMERON STIEHL, an individual,                    FROSCH IN SUPPORT OF MOTION TO
17 BRIAANDCHRISSY LLC, a Georgia limited             BE RELIEVED OF NON-DISCLOSURE
   liability company, BRIA KAM, an individual,       AGREEMENT
18 CHRISSY CHAMBERS, an individual,
   CHASE ROSS, an individual, BRETT
19 SOMERS, an individual, and LINDSAY
   AMER, an individual, STEPHANIE
20 FROSCH, an individual, SAL
   CINEQUEMANI, an individual, TAMARA
21 JOHNSON, an individual, and GREG                  Date:
   SCARNICI, an individual,                          Time: 10:00 a.m.
22                                                   Place: Courtroom 2
                    Plaintiffs,                      Before: Magistrate Judge Virginia DeMarchi
23
            vs.
24
   GOOGLE LLC, a Delaware limited liability
25 company, YOUTUBE, LLC, a Delaware
   limited liability company, and DOES 1-25,
26
                    Defendants.
27

28
     DECLARATION OF STEPHANIE FROSCH IN SUPPORT
     OF MOTION TO BE RELIEVED OF NDA                                     Case No. 5:19-cv-004749-VKD
     Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 179 of 301




 1          I, Stephanie Frosch, declare:

 2          1.      I am one of the Plaintiffs in the above-captioned action. I have firsthand, personal

 3 knowledge of the facts set forth below and if called as a witness could competently testify thereto

 4          2.      I am an LGBTQ internet activist; have spoken at conventions, and have been

 5 interviewed on MTV and the main stream media regarding my YouTube experience and what

 6 YouTube has done to me.

 7          3.      I became a YouTube user in 2009 and operate two YouTube channels:

 8 Youtube.com/ElloSteph and Youtube.com/StephFrosch.

 9          4.      In 2009 I earned approximately $23,000 from YouTube ad revenue. In addition to
10 ad revenue, I earn money from the sale of merchandise, from separate brand sponsorship

11 agreements connected with videos posted on my channels, and from the sale of merchandise from

12 the website www.districtlines.com/ellosteph. This is a separate website which sells merchandise

13 relating to my original videos posted to YouTube.

14          5.      From 2009 through 2016, my YouTube channels were successful. However, in

15 2017, I started having problems with YouTube.

16               a) YouTube was classifying many of my videos as subject to Restricted Mode,

17                  making them unavailable to a large number of viewers, regardless of whether the

18                  video itself contains no nudity, profanity, sexual conduct, or discussions of sexual
19                  activities; while allowing other YouTube channels to copy my videos without my

20                  permission, where they were not subjected to Restricted Mode.

21               b) Many of my videos were demonetized or subject to reduced monetization despite

22                  the fact that they do not include graphic images of violence or sexuality, include no

23                  nudity, profanity, sexual conduct, or discussions of sexual activities.

24               c) YouTube was paying ad revenue to channels which were posting copies of my

25                  videos without permission.
26               d) Many of the customized thumbnail images I crafted for each of my videos uploaded
27                  to my channels were removed.

28               e) Longtime subscribers to my channels were being dropped from my channels, and
     DECLARATION OF STEPHANIE FROSCH IN SUPPORT
     OF MOTION TO BE RELIEVED OF NDA                  -1                       Case No. 5:19-cv-004749-VKD
     Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 180 of 301




 1                  YouTube was preventing them from re-subscribing. As a result, my subscribers

 2                  were not receiving notices when I posted new content.

 3          6.      In 2017, I joined other LGBTQ+ YouTube creators and publicly complained about

 4 what Google/YouTube was doing to LGBTQ+ channels and how Google/YouTube’s changes to

 5 the algorithm had disproportionately affected the LGBTQ+ YouTube creators and viewers.

 6          7.      On September 8, 2017, an LGBTQ+ YouTube content creator forwarded to me an

 7 email dated August 25, 2017, from Laura Chernikoff of the “Internet Creators Guild” inviting him

 8 to an event co-sponsored by YouTube regarding changes to YouTube’s algorithm which were

 9 adversely affecting the LGBTQ+ community.
10               a) I was not a member of the “Internet Creators Guild.” I know people who were

11               members, and understand that it was an independent group founded by internet creators

12               to serve in much the same way as the Writer’s Guild or the Screen Actors’ Guild. It

13               and was not owned, operated or controlled by Google/YouTube. Funds for its

14               operation were generated from its members.

15               b) The “Internet Creators Guild” is no longer operating. When I attempted to reach

16               the group, its webpage had posted: “ICG is now closed. Thank you to all of our

17               members. We are currently working on processing refunds on a pro-rata basis.

18               Questions? Email us at info@internetcreatorsguild.com.”
19          8.      Ms. Chernikoff’s invitation stated:

20               You're invited to an upcoming event put on by the Internet Creators Guild, in
            partnership with YouTube on Thursday, September 14th at 11:00 AM.
21
                 Following the advertising situation on YouTube this spring (dubbed the
22          "Adpocalypse"), YouTube is interested in hearing about creators' experiences on
            the platform. In particular, it's important for creators to understand the advertising
23          guidelines and tools that brands interact with, in order to be aware how it may
            affect your monetization.
24
                 We’ve been discussing this issue with YouTube, who have been working to
25          address creator concerns on this topic. They would like to share this presentation,
            which will be under NDA, in order to hear from ICG Members and creators we’re
26          in touch with as part of a small focus group.
27              We thought you would be an engaged and thoughtful participant and hope
            you’re able to attend.
28
     DECLARATION OF STEPHANIE FROSCH IN SUPPORT
     OF MOTION TO BE RELIEVED OF NDA                   -2                       Case No. 5:19-cv-004749-VKD
     Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 181 of 301




 1          Attached as Exhibit 1 is a true and correct copy of the email I received with the invitation

 2 to the September 14-event. Based on the email, I understood that before Google/YouTube would

 3 even speak to me or any other members of the group of LGBTQ+ creators about the problems

 4 with the new YouTube algorithm implemented in May of 2017, Google/YouTube required each

 5 of us to sign a Non-Disclosure Agreement (the “NDA”).

 6          9.     Ms. Chernikoff sent an email to me dated September 11, 2017 which confirms my

 7 participation in the September 14-event and states: “Please note that a non-disclosure agreement

 8 (NDA) will be sent via email by a member of the YouTube team and is required to be signed prior

 9 to the event, so keep an eye out!” Attached as Exhibit 2 is a true and correct copy of the email
10 dated September 11, 2017 from Ms. Chernikoff.

11          10.    On September 13, 2017, Google/YouTube sent to me by email a request for my

12 signature on an electronic Non-Disclosure Agreement in connection with the September 14-event.

13 Upon signing the electronic document, I received a confirmation email which has a subject: “You

14 have accepted Google’s Non-Disclosure Agreement.” The text of the email sets forth my personal

15 information and a copy of the Non-Disclosure Agreement. Attached as Exhibit 3 is a true and

16 correct copy of the email from Google confirming receipt of my signed Non-Disclosure

17 Agreement.

18          a. The Non-Disclosure Agreement states:
19          “In order to evaluate and possibly enter into a business transaction (the “Purpose”),
            Google Inc., for itself and its subsidiaries and affiliates, and the other party
20          identified below hereby agree:”

21          11.    At the time that I signed the agreement, I had no idea what “business transaction”

22 the document was referring to. As a YouTube user, I had previously entered into a YouTube

23 Terms of Service Agreement and an AdSense Agreement. As of September 13, 2017, I was not

24 thinking about entering into any new “business transaction” with YouTube or Google, or changing

25 the existing agreements I had with YouTube and AdSense. Neither YouTube nor Google had
26 mentioned any new business transaction, or changes to any existing agreements. I was merely
27 trying to meet with YouTube representatives to discuss with them the many problems that I had

28 been having with my YouTube channel and the falling views and revenue I was experiencing as a
     DECLARATION OF STEPHANIE FROSCH IN SUPPORT
     OF MOTION TO BE RELIEVED OF NDA                  -3                      Case No. 5:19-cv-004749-VKD
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 182 of 301




 1 result of changes YouTube made to their algorithm in May of 2017. I did not expect for YouTube

 2 or Google to give me trade secrets, computer codes, or any other proprietary information. I simply

 3 expected to talk to YouTube and/or Google about my problems and how to resolve them.

 4          b. The Non-Disclosure Agreement states:

 5          2. A party (the “Discloser”) may disclose to the other party (the “Recipient”)
            information pertaining to the Purpose that the Discloser considers confidential
 6          (“Confidential Information”).

 7          3. Recipient may use Confidential Information only for the Purpose. Recipient
            must use a reasonable degree of care to protect Confidential Information and to
 8          prevent any unauthorized use or disclosure of Confidential Information. Recipient
            may share Confidential Information with its employees, directors, agents or third
 9          party contractors who need to know it and if they have agreed with either party in
            writing to keep information confidential.
10
            4. Confidential Information does not include information that: (a) was known to
11          Recipient without restriction before receipt from Discloser; (b) is publicly available
            through no fault of Recipient; (c) is rightfully received by Recipient from a third
12          party without a duty of confidentiality; or (d) is independently developed by
            Recipient. A party may disclose Confidential Information when compelled to do so
13          by law if it provides reasonable prior notice to the other party, unless a court orders
            that the other party not be given notice.
14
            12.      The Non-Disclosure Agreement does not actually define what “Confidential
15
     Information” is, except to say that it is whatever “the Discloser considers” to be “confidential.” I
16
     have no way of knowing what YouTube or Google consider to be confidential, or expect me to
17
     treat as confidential. “Confidential Information” is not limited to trade secrets such as YouTube or
18
     Google’s customer lists, computer codes, or processes.
19
            c. The Non-Disclosure Agreement states that either party “may terminate this agreement
20
                  with thirty days prior written notice, but this agreement’s provisions will survive as to
21
                  Confidential Information that is disclosed before termination.” I would like to
22
                  terminate the agreement, because it seems like it is totally inapplicable to the
23
                  circumstances surrounding the September 14-event, but even if I do so, I am afraid that
24
                  if I repeat anything at all that was said during the event, I might be revealing something
25
                  which YouTube or Google believes is confidential, and will be violating the agreement
26
                  I signed.
27
            13.      On September 14, 2017,I went to the event at the YouTube Playa Vista Office in
28
     DECLARATION OF STEPHANIE FROSCH IN SUPPORT
     OF MOTION TO BE RELIEVED OF NDA                    -4                       Case No. 5:19-cv-004749-VKD
     Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 183 of 301




 1 Los Angeles, California. I checked in at 11:00 a.m. Around 11:30, a YouTube representative

 2 announced that the YouTube analytics representative had limited time and was running late. The

 3 YouTube representative asked us to quickly sign hard copy Non-Disclosure Agreements so that

 4 we could get started as fast as possible, and indicated that we had to move quickly so that there

 5 was time with the analytics representative. At the representative’s request I signed a hard copy

 6 Non-Disclosure Agreement. I was not given time to read the document which had multiple pages

 7 and appeared to be longer and more detailed than the one I signed online. The YouTube

 8 representative took the signed document, and approached another creator requesting their

 9 signature. No one offered me a copy the document. Immediately after signing the document, I
10 was ushered me into a large conference room.

11          14.      The September 14-event consisted of 16-20 YouTube creators, each representing a

12 different class of video. While I was the only LGBTQ representative creator, there were other

13 LGBTQ creators who were posting videos in other categories. I recall there were individual

14 representatives for cooking, comedy, and gaming videos, some of which happened to identify

15 LGBTQ, but were not specifically creating videos for the LGBTQ community.

16          d. We were seated at a large oval conference table, and offered notebooks and pens. The

17                presenters all identified as YouTube employees.

18          e. We watched PowerPoint presentation. We heard from a man who identified himself
19                as responsible for analytics and a woman who addressed algorithm issues. Also

20                present were Ben Cramer and someone who was handing out Google/YouTube swag.

21                In all, I recall that there were 5 YouTube representatives present, in addition to the man

22                who got me to sign the Non-Disclosure Agreement.

23          f. After the PowerPoint presentation, the YouTube creators asked questions. Towards the

24                end of the session, which lasted about 2 hours, I specifically asked, “What are you

25                doing to fix the problems we have identified?” and “When will you be done fixing the
26                problems?” No one present provided any substantive response to my questions.
27          g. As far as I can recall, no one at the September 14-event -- (a) said that what they were

28                saying was “confidential” in connection with either the online or hard copy Non-
     DECLARATION OF STEPHANIE FROSCH IN SUPPORT
     OF MOTION TO BE RELIEVED OF NDA                    -5                      Case No. 5:19-cv-004749-VKD
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 184 of 301




 1                Disclosure Agreements; (b) said that what they were talking about was a “trade

 2                secret;” (c) described actual YouTube’s computer code or proprietary processes used

 3                in connection with YouTube, the analytics, the algorithm, or AdSense; (d) asked me

 4                not to repeat anything that was said during the event by other creators.

 5          15.      Prior to today, I have not spoken to anyone about what the YouTube

 6 representatives said during the September 14-event; I did not even speak to my attorneys about it.

 7 Even though I do not believe that anything said during the September 14-event is a secret or

 8 should be treated as “confidential,” and I have no idea what, if anything YouTube or Google claim

 9 is “confidential,” I have been afraid that if I ever talked about what was said at the September 14-
10 event, YouTube would sue me and I would be forced to spend money on defending myself. I have

11 also been afraid that YouTube and Google would suspend or terminate my channel, my gmail

12 account, or even suspend my access to Google searches.

13          16.      I have reviewed the Defendants’ Motion to Dismiss the Second Amended

14 Complaint (the “Motion”). In the Motion, Defendants make a number of factual assertions. As

15 stated below, I believe that Defendants’ factual assertions are either plain wrong or misleading;

16 and/or they contradict information I obtained at the September 14-event, as indicated below:

17          h.       Defendants state in their Motion:

18                   Content creators upload videos to the service free of charge,
                     enabling YouTube’s billions of users to view them, comment on
19                   them, and subscribe to their favorite creators’ channels. ¶ 52. MTD
                     at 3:2-4.
20
            17.      In truth, while there is no monetary charge for uploading videos, in exchange for
21
     the opportunity to use the YouTube website, Google/YouTube required me to give them a license
22
     to use all of my original video content that is posted to the YouTube website, the right to collect
23
     data about me, and my use of the YouTube website, and also the right to collect data about people
24
     who view my videos on the YouTube website.
25
            i. Defendants state in their Motion:
26
                     YouTube values the perspectives and experiences that LGBTQ+
27                   content creators bring to the platform. MTD at 3:17-18.
28
     DECLARATION OF STEPHANIE FROSCH IN SUPPORT
     OF MOTION TO BE RELIEVED OF NDA                     -6                     Case No. 5:19-cv-004749-VKD
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 185 of 301




 1          18.     My experience with YouTube since 2017 is directly contrary to this statement. I

 2 believe that Google/YouTube representatives have made statements which suggest otherwise, if

 3 not directly contradict this statement, but the NDA prevents me from providing the Court with the

 4 basis for my belief.

 5          j. Defendants state in their Motion:

 6                  In 2017, when LGBTQ+ creators raised issues about Restricted
                    Mode, YouTube acknowledged that the feature was not fully
 7                  working as intended and agreed to make improvements. ¶¶ 28, 87.
                    MTD at 3:21-4:1.
 8
            19.     As stated, Defendants’ description of YouTube’s “acknowledgment” is misleading.
 9
     Contrary to the Motion’s spin on the allegations in the Complaint, the concerns I and other
10
     LGBTQ+ creators raised were not limited to Restricted Mode. The NDA prevents me from
11
     informing the Court as to the scope of the issues raised during the 2017 discussions, or what
12
     Google/YouTube actually told me and other LGBTQ+ creators. But for the NDA, I would
13
     provide the Court with a full description of the full scope of the issues raised and the full scope of
14
     what YouTube acknowledged in response to LGBTQ+ complaints.
15
            k. Defendants state in their Motion:
16
                    As for the Plaintiffs here, YouTube has addressed their individual
17                  concerns in good faith, and often removed restrictions from their
                    videos, when appropriate under YouTube’s policies, in response to
18                  their appeals. ¶¶ 186, 223, 227, 230, 233, 236.a. MTD at 4:1-4.
19          20.     Defendants’ statement is grossly misleading to the extent that it suggests that

20 YouTube actually resolved any of the complaints I (or any other LGBTQ+ creator) raised in 2017

21 to Google/YouTube. To the contrary: not only do my problems persist unresolved to this day, the

22 statement is not consistent with admissions made by YouTube representatives on September 14,

23 2017. In fact, the problems I had with YouTube continued to worsen while my subscriber

24 numbers and ad revenue dwindled. Given what I have observed with respect to other LGBTQ+

25 channels, the complaints raised in 2017 by other LGBTQ+ creators were not resolved either. To
26 the extent that “YouTube has addressed” my complaints, the NDA prevents me from relating to
27 the Court what YouTube said in response to my complaints. But for the NDA, I would provide

28 additional information which supports Plaintiffs’ allegation that Defendants have a policy of
     DECLARATION OF STEPHANIE FROSCH IN SUPPORT
     OF MOTION TO BE RELIEVED OF NDA                   -7                       Case No. 5:19-cv-004749-VKD
     Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 186 of 301




 1 discriminating against LGBTQ+ YouTube users based on the identities of the creators and their

 2 viewers.

 3          l. Defendants state in their Motion:

 4                 The use of its service is governed by rules and an array of content
                   policies. ¶¶ 10, 248, 288. Before creating channels and uploading
 5                 their content to the service, Plaintiffs acknowledge they agreed to
                   YouTube’s Terms of Service and the incorporated Community
 6
                   Guidelines. ¶¶ 10, 14, 59, 248,
 7
                   The Terms of Service provide that “YouTube reserves the right to
 8                 remove Content without prior notice,” including videos uploaded by
                   content creators. Ex. 2-3. The Community Guidelines are twelve
 9                 “common-sense rules” prohibiting certain kinds of content,
                   including “[n]udity or sexual content” and “[v]ulgar language.” Exs.
10                 3-4. Google and YouTube reserve the right to remove any content
11                 that they believe to be contrary to the Terms of Service and the
                   incorporated Community Guidelines. Ex. 2. MTD at 4:6-15.
12
                   YouTube allows content creators whose channels meet certain
13                 minimum viewership requirements to earn revenue from (or
                   “monetize”) their videos by running advertisements with them as
14                 part of the YouTube Partner Program. To be eligible to monetize
                   their videos, in addition to the Terms of Service and Community
15                 Guidelines discussed above, Plaintiffs agreed to certain additional
                   “written contracts,” including YouTube’s Partner Program Terms
16                 and the AdSense Terms of Service. See ¶ 331; Exs. 5-6, 10. In
                   addition, Plaintiffs agreed to comply with YouTube’s monetization
17                 policies, including the Advertiser-friendly content guidelines, which
                   are designed to ensure that ads do not appear alongside videos with
18                 content that certain audiences might find objectionable. See ¶¶ 152,
                   248, 331; Exs. 5-11. YouTube uses automated software to identify
19                 content as inappropriate for advertising, and creators may appeal
                   demonetization decisions for manual review. ¶ 94; Ex. 9. MTD at
20                 5:9-19.

21          21.    Defendants’ description of the website rules is misleading, and wrongly one sided:

22 When I agreed to Defendants’ Terms of Service, Community Guidelines, Partnership Program

23 Terms, and AdSense Terms of Service, I understood that these terms were nonnegotiable and that

24 each YouTube user was agreeing to these same terms. YouTube stated in its Terms of Service and

25 Community Guidelines that the rules to which I agreed would be applied equally to all YouTube
26 users, in a neutral manner.
27          22.    YouTube did not inform me that my videos would be distributed, made available

28 for viewing, or monetized for profit based on who I am (a lesbian educator) or on my stated views
     DECLARATION OF STEPHANIE FROSCH IN SUPPORT
     OF MOTION TO BE RELIEVED OF NDA                 -8                      Case No. 5:19-cv-004749-VKD
     Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 187 of 301




 1 regardless of the actual content of the video posted. Nor did YouTube inform me that to the extent

 2 that it sponsored other creators, or their channels or individual videos, that those sponsored

 3 creators/channels/videos would not be subject to the same Terms of Service, Community

 4 Guidelines, Partnership Program Terms, or AdSense Terms of Service that I must follow. Nor did

 5 YouTube inform me that it would be creating original video content which would not be subjected

 6 to the same Terms of Service, Community Guidelines, Partnership Program Terms, or AdSense

 7 Terms of Service that I must follow.

 8          23.    YouTube did not inform me that in giving Defendants a license to use the videos I

 9 posted, that it would allow other YouTube users to copy my original videos, post them on the
10 channels of other YouTube users, or receive revenue related to my original videos.

11

12          I declare under penalty of perjury under the laws of the United States of America that the

13 foregoing is true and Executed this __ day of March, 2020, at New York, New York.

14                                                _____________________________

15                                                        STEPHANIE FROSCH

16

17

18
19

20

21

22

23

24

25
26
27

28
     DECLARATION OF STEPHANIE FROSCH IN SUPPORT
     OF MOTION TO BE RELIEVED OF NDA                 -9                       Case No. 5:19-cv-004749-VKD
Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 188 of 301




                  Exhibit “1”
        Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 189 of 301




From: Steph Frosch <ellosteph@gmail.com>
Date: Tue, Aug 20, 2019 at 12:04 AM
Subject: Fwd: Focus Group event: YouTube's Advertising Guidelines
To: Stephanie Frosch <stephfrosch@gmail.com>


---------- Forwarded message ---------
From: Laura Chernikoff <laura@internetcreatorsguild.com>
Date: Thu, Sep 21, 2017 at 11:46 AM
Subject: Re: Focus Group event: YouTube's Advertising Guidelines
To: Steph Frosch <ellosteph@gmail.com>


Thanks for participating in this ICG event with YouTube. We know this session had some logistical challenges with the
timing and apologize. We’re still experimenting with this type of event, and thinking about ways to advocate for creators
about the difficult monetization and advertising guidelines challenges. We’d love to hear about your experience – you can
share your honest feedback by filling out this brief survey.

Laura

Laura Chernikoff
Executive Director
Internet Creators Guild
internetcreatorsguild.com

On Wed, Sep 13, 2017 at 2:57 PM, Steph Frosch <ellosteph@gmail.com> wrote:
Signed and sent! Looking forward to tomorrow.

All the best,
Stephanie Frosch
YouTube.com/ElloSteph

On Wed, Sep 13, 2017 at 11:21 AM, Laura Chernikoff <laura@internetcreatorsguild.com>
wrote:
Hey, I wanted to send a quick reminder to sign the NDA YouTube sent for tomorrow's event. They need everyone
attending the event to sign in order to participate, so I wanted to make sure you hadn't missed it. Let me know if you have
any questions or concerns!

Laura

Laura Chernikoff
Executive Director
Internet Creators Guild
internetcreatorsguild.com

On Mon, Sep 11, 2017 at 11:07 AM, Laura Chernikoff <laura@internetcreatorsguild.com>
wrote:
Thanks Davey! Moving you to bcc.
        Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 190 of 301




Steph, we're excited to have you at this event this week. Here's a confirmation with details about
the location.

Please note that a non-disclosure agreement (NDA) will be sent via email by a member of the
YouTube team and is required to be signed prior to the event, so keep an eye out!

RSVP: You are confirmed.
Date: Thursday, September 14th
Check In Time: 11am
Presentation Starts: 11:30am
*Lunch and an opportunity to mingle with your fellow creators will be included.
Location: YouTube Playa Vista Office –
12400 W. Bluff Creek Drive. Los Angeles, CA 90094
Directions: At the intersection of S Centinela Ave & Jefferson Blvd, turn onto S Campus Center
Dr. Drive to the end of Campus Center Dr. Turn left on West Bluff Creek Drive and make a
quick right into “Lot B”. US-PLV-H10 will be the building just West of the parking lot.

If you have trouble finding the office, contact Ben Kramer: benkramer@google.com // 650-
495-7545

If your plans have changed and you are unable to attend, please let us know ASAP.

Laura

Laura Chernikoff
Executive Director
Internet Creators Guild
internetcreatorsguild.com

On Fri, Sep 8, 2017 at 5:36 PM, Davey Wavey <davey@daveywavey.tv> wrote:
Hey Laura,

CC'ing Steph Frosch on this. She'd love to attend!

On Thu, Aug 31, 2017 at 6:06 PM, Laura Chernikoff <laura@internetcreatorsguild.com> wrote:
Unfortunately this event is in-person only. Sorry to hear you can't make it, but we'll keep you in
mind for similar events in the future.

Do any other LA-based creators come to mind who were effected by this issue? I know the
LGBT community especially deals with this and I want to make sure their voices are well
represented in that room.

Laura

Laura Chernikoff
Executive Director
        Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 191 of 301




Internet Creators Guild
internetcreatorsguild.com

On Tue, Aug 29, 2017 at 9:52 AM, Davey Wavey <davey@daveywavey.tv> wrote:
Hey Laura,

I'll be traveling - is there a remote option for attending?

Best,
Davey

On Fri, Aug 25, 2017 at 1:28 PM, Laura Chernikoff <laura@internetcreatorsguild.com> wrote:
Hey Davey,

You're invited to an upcoming event put on by the Internet Creators Guild, in partnership with YouTube on
Thursday, September 14th at 11:00 AM.

Following the advertising situation on YouTube this spring (dubbed the "Adpocalypse"), YouTube is
interested in hearing about creators' experiences on the platform. In particular, it's important for creators to
understand the advertising guidelines and tools that brands interact with, in order to be aware how it may affect your
monetization.

We’ve been discussing this issue with YouTube, who have been working to address creator concerns on this
topic. They would like to share this presentation, which will be under NDA, in order to hear from ICG Members
and creators we’re in touch with as part of a small focus group.

We thought you would be an engaged and thoughtful participant and hope you’re able to attend.

Please RSVP with either yes, no, or maybe by September 5th.

Thursday, September 14th
Check in 11:00 AM; presentation at 11:30 AM
YouTube Playa Vista Campus

Understanding YouTube's Advertising-Friendly Content Guidelines

In this session, YouTube will cover the recent changes to the platform's Advertiser-Friendly Content
Guidelines and what they mean to both advertisers and creators. They will review the updated guidelines,
discuss how YouTube surfaces ads, and the targeting systems advertisers leverage to place their ads.
This will be followed by a Q&A, where creators will be able to ask questions, as well as share their
experiences and feedback on these changes.

This event is invite-only and has limited space. If you know of other creators who would
be interested in the topic and available to attend, please let me know their name,
channel, and email address.

Thanks!


Laura
         Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 192 of 301




Laura Chernikoff
Executive Director
Internet Creators Guild
internetcreatorsguild.com


--
Davey Wavey
Digital Storyteller |

--
Davey Wavey
Digital Storyteller |

         Stephanie Frosch



     YouTube | Instagram | Twitter

--

                          Stephanie Frosch
                          she/her/hers
                          Storyteller || Activist || Educator ||

                          phone: +1 954.235.4604




                                                                   EXHIBIT 1
Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 193 of 301




                  Exhibit “2”
        Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 194 of 301




From: Laura Chernikoff <laura@internetcreatorsguild.com>
Date: Mon, Sep 11, 2017 at 1:08 PM
Subject: Re: Focus Group event: YouTube's Advertising Guidelines
To:
Cc: Steph Frosch <ellosteph@gmail.com>

Thanks Davey! Moving you to bcc.

Steph, we're excited to have you at this event this week. Here's a confirmation with details about
the location.

Please note that a non-disclosure agreement (NDA) will be sent via email by a member of the
YouTube team and is required to be signed prior to the event, so keep an eye out!

RSVP: You are confirmed.
Date: Thursday, September 14th
Check In Time: 11am
Presentation Starts: 11:30am
*Lunch and an opportunity to mingle with your fellow creators will be included.
Location: YouTube Playa Vista Office –
12400 W. Bluff Creek Drive. Los Angeles, CA 90094
Directions: At the intersection of S Centinela Ave & Jefferson Blvd, turn onto S Campus Center
Dr. Drive to the end of Campus Center Dr. Turn left on West Bluff Creek Drive and make a
quick right into “Lot B”. US-PLV-H10 will be the building just West of the parking lot.

If you have trouble finding the office, contact Ben Kramer: benkramer@google.com // 650-
495-7545

If your plans have changed and you are unable to attend, please let us know ASAP.

Laura

Laura Chernikoff
Executive Director
Internet Creators Guild
internetcreatorsguild.com

On Fri, Sep 8, 2017 at 5:36 PM, Davey Wavey <davey@daveywavey.tv> wrote:
Hey Laura,

CC'ing Steph Frosch on this. She'd love to attend!

On Thu, Aug 31, 2017 at 6:06 PM, Laura Chernikoff <laura@internetcreatorsguild.com> wrote:
Unfortunately this event is in-person only. Sorry to hear you can't make it, but we'll keep you in
mind for similar events in the future.
        Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 195 of 301




Do any other LA-based creators come to mind who were effected by this issue? I know the
LGBT community especially deals with this and I want to make sure their voices are well
represented in that room.

Laura

Laura Chernikoff
Executive Director
Internet Creators Guild
internetcreatorsguild.com

On Tue, Aug 29, 2017 at 9:52 AM, Davey Wavey <davey@daveywavey.tv> wrote:
Hey Laura,

I'll be traveling - is there a remote option for attending?

Best,
Davey

On Fri, Aug 25, 2017 at 1:28 PM, Laura Chernikoff <laura@internetcreatorsguild.com> wrote:
Hey Davey,

You're invited to an upcoming event put on by the Internet Creators Guild, in partnership with YouTube on
Thursday, September 14th at 11:00 AM.

Following the advertising situation on YouTube this spring (dubbed the "Adpocalypse"), YouTube is
interested in hearing about creators' experiences on the platform. In particular, it's important for creators to
understand the advertising guidelines and tools that brands interact with, in order to be aware how it may affect your
monetization.

We’ve been discussing this issue with YouTube, who have been working to address creator concerns on this
topic. They would like to share this presentation, which will be under NDA, in order to hear from ICG Members
and creators we’re in touch with as part of a small focus group.

We thought you would be an engaged and thoughtful participant and hope you’re able to attend.

Please RSVP with either yes, no, or maybe by September 5th.

Thursday, September 14th
Check in 11:00 AM; presentation at 11:30 AM
YouTube Playa Vista Campus

Understanding YouTube's Advertising-Friendly Content Guidelines

In this session, YouTube will cover the recent changes to the platform's Advertiser-Friendly Content
Guidelines and what they mean to both advertisers and creators. They will review the updated guidelines,
discuss how YouTube surfaces ads, and the targeting systems advertisers leverage to place their ads.
This will be followed by a Q&A, where creators will be able to ask questions, as well as share their
experiences and feedback on these changes.
        Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 196 of 301




This event is invite-only and has limited space. If you know of other creators who would
be interested in the topic and available to attend, please let me know their name,
channel, and email address.

Thanks!

Laura

Laura Chernikoff
Executive Director
Internet Creators Guild
internetcreatorsguild.com


Davey Wavey
Digital Storyteller |


Davey Wavey
Digital Storyteller |

        Stephanie Frosch



  YouTube | Instagram | Twitter




                                                                           EXHIBIT 2
Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 197 of 301




                  Exhibit “3”
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 198 of 301




From: Google Legal <nda-noreply@google.com>
Date: Wed, Sep 13, 2017 at 4:56 PM
Subject: You have accepted Google's Non-Disclosure Agreement
To: <StephFrosch@gmail.com>

You have accepted the terms and conditions presented in Google's
Non-Disclosure Agreement on 2017-09-13 20:56:35.

Company Name: ElloSteph
Name: Stephanie Frosch
Title: Content Creator
Email: StephFrosch@gmail.com
Address:
1300 N Curson Ave Apt 4
West Hollywood, California, 90046
United States

Below is a copy of the Agreement for your reference:

NON-DISCLOSURE AGREEMENT

 In order to evaluate and possibly enter into a business transaction (the
“Purpose”), Google Inc., for itself and its subsidiaries and affiliates,
and the other party identified below hereby agree:

1. The Effective Date of this agreement is the date this agreement is
accepted by the party identified below.

2. A party (the “Discloser”) may disclose to the other party (the
“Recipient”) information pertaining to the Purpose that the Discloser
considers confidential (“Confidential Information”).

3. Recipient may use Confidential Information only for the Purpose.
Recipient must use a reasonable degree of care to protect Confidential
Information and to prevent any unauthorized use or disclosure of
Confidential Information. Recipient may share Confidential Information with
its employees, directors, agents or third party contractors who need to
know it and if they have agreed with either party in writing to keep
information confidential.

4. Confidential Information does not include information that: (a) was
known to Recipient without restriction before receipt from Discloser; (b)
is publicly available through no fault of Recipient; (c) is rightfully
received by Recipient from a third party without a duty of confidentiality;
or (d) is independently developed by Recipient. A party may disclose
Confidential Information when compelled to do so by law if it provides
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 199 of 301




reasonable prior notice to the other party, unless a court orders that the
other party not be given notice.

5. Either party may terminate this agreement with thirty days prior
written notice, but this agreement’s provisions will survive as to
Confidential Information that is disclosed before termination.

6. Unless the parties otherwise agree in writing, Recipient’s duty to
protect Confidential Information expires five years from disclosure.

7. This agreement imposes no obligation to proceed with any business
transaction.

8. No party acquires any intellectual property rights under this agreement
except the limited rights necessary to use the Confidential Information for
the Purpose.

9. This agreement does not create any agency or partnership relationship.
This agreement is not assignable or transferable by either party without
the prior written consent of the other party.

10. This agreement is the parties’ entire agreement on this topic,
superseding any prior or contemporaneous agreements. Any amendments must be
in writing. The parties may execute this agreement in counterparts, which
taken together will constitute one instrument. Failure to enforce any of
provisions of this agreement will not constitute a waiver.

11. This agreement is governed by the laws of the State of California,
excluding its conflict-of-laws principles. The exclusive venue for any
dispute relating to this agreement shall be Santa Clara County, California.

CommMutual Rev 112707



                          Stephanie Frosch
                          she/her/hers
                          Storyteller || Activist || Educator ||

                          phone: +1 954.235.4604




                                                                              EXHIBIT 3
Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 200 of 301




                 Exhibit “B”
              Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 201 of 301



                                                                                          Electronically Filed
                                                                                          by Superior Court of CA,
                                                                                          County of Santa Clara,
                                                                                          on 11/19/2019 3:51 PM
                                                                                          Reviewed By: R. Walker
                                                                                          Case #19CV340667
                                                                                          Envelope: 3671559




                                             SUPERIOR COURT OF CALIFORNIA
                                                COUNTY OF SANTA CLARA


      PRAGER UNIVERSITY,                                                    Case No.: 19CV340667

                            Plaintiff,

                                                                           ORDER AFTER HEARING ON
                VS.
                                                                           OCTOBER 25, 2019
      GOOGLE LLC’ et a1              _
                                         ’
                                                                           (l)   Demurrer by Defendants Goo le
                                                                                 LLC and YouTube, LLC to thge
                                                                                 First   Amended Complaint
                            Defendants-
                                                                           (2)   Motion by     Plaintiff Prager
                                                                                 University for Preliminary
                                                                                 Injunction



19              The   above-entitled matter      came on   for hearing   on Friday, October 25, 201 9        at   11:00

20   am.   in   Department       1   (Complex   Civil Litigation), the   Honorable Brian C. Walsh presiding.              A
2!   tentative ruling        was issued prior t0   the hearing.   The appearances        are as stated inthe record.

22   The Court has reviewed and considered              the written submissions of all parties and has reﬂected

23   0n the   oral    argument of counsel, including by reviewing the transcript lodged by plaintiff on

24   November         14,   201 9. Being fully advised, the Court adopts the tentative ruling as follows:

25


26              This action arises from Prager University’s allegations that YouTube,                LLC    and   its   parent

27   company Google LLC have unlawfully restricted content                   created   by Prager on YouTube,

28   defendants’ social media and video sharing platform. Before the Court are defendants’ demurrer




     Prager University v. Google LLC, et 31., Superior Court QfCaliﬁ)mia. Coumjy afSanta Clara, Case No. 19CV340667              1

     Order After Hearing on October 25, 2019 [Demurrer (o the First Amended Complaint and Molionfor Preliminary Injunction]

                                                                                                                        EXHIBIT "B"
                  Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 202 of 301



       t0 the operative First       Amended Complaint (“FAC”)                        and Prager’s motion for a preliminary

       injunction.       Both motions are opposed.



       I.    Factual and Procedural Background

                   As   alleged in the   FAC, Prager              is   a n011-pr0ﬁt, 501(c)(3) tax exempt, educational

      organization that promotes discussion 0n historical, religious, and current events
                                                                                                                     by
      disseminating educational videos intended for younger, student—based audiences between the

      ages 0f 13 and 35. (FAC,            1]   10.)    The Videos          depict scholars, sources, and other prominent

      speakers         who   often espouse Viewpoints in the mainstream 0f conservative thought. (Ibid)

                   Defendants operate YouTube as the largest and most proﬁtable mechanism for

      monetizing free speech and freedom 0f expression                             in the history   0f the world, generating $10     t0

      15 billion in annual revenue by monetizing the content 0f users like Prager                             Who   are invited t0

      post videos t0 YouTube. (FAC,                   1]   11.)    Since   its   inception, Prager has posted    more than 250 of
      its   Videos t0 YouTube.        (Id. at    ﬂ 39.)

                  A. The Alleged Content Restriction Scheme

                  T0 induce     users like Prager t0 upload Video content, defendants represent that                      YouTube
      is    a public place for free speech        deﬁned by “four                essential   freedoms” that govem the public’s use

     0f the platform:

             1.   Freedom 0f Expression:                   We
                                                believe people should be able t0 speak freely, share
                  opinions, foster open dialogue, and that creative freedom leads t0 116w voices,
                  formats and possibilities.


             2.   Freedom 0f Information:                   We     believe everyone should have easy, Open access
22
                  t0   information and that Video                   is a powerful   force for education, building
                  understanding, and documenting world events, big and small.
23


24           3.   Freedom       0f Opportunity:              We        believe everyone should have a chance to be
                  discovered, build a business and succeed 0n their                      own   terms, and that   people%not
25
                  gatekeepel‘s—decide what’s popular.

26
            4.    Freedom      t0 Belong:       We believe everyone should be               able t0 ﬁnd communities 0f
27                support, break    down       barriers, transcend borders             and come together around shared
                  interests   and passions.
28




     Prager University v. Googfe LLC e! mi, Superior Court ofCalifbl'Jzia, County Qf‘szm Clara, Case Na 19CV340667                        2
     Order/lfrer Hearing 0n October25, 20] 9 [Demtm‘er 10 the First Amended Compt'amz (md Moxionfor Preliminary
                                                                                                                [Igjunctionj
                Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 203 of 301



       (FAC,         1]   12.)   Defendants fuﬁher promise that YouTube                        is   governed by content-based mles and

       ﬁltering           which “apply equally              t0 all,” regardless      0f the viewpoint,        identity, 0r source       0f the
       speaker.           (Id. at   1]   13.)


                      However, contrary              t0 these representations,         defendants censor,          restrict,   and restrain Video

       content based 0n animus, discrimination, proﬁt, and/or for any other reason “0r
                                                                                                                                110   reason.”

       (FAC,         1]   14.)   According         t0 Prager, an internal          memo   and presentation         entitled    “The Good
       Censor” shows              that defendants           have secretly decided              “
                                                                                          t0       ‘migrate’    away from [sewing            as]   a

      hosting platform ...where the public                        is   invited t0 engage in freedom 0f expression” t0                    become          a

      media company                 that proﬁts       “by promoting Defendants’ own,                  01'   their prefen‘ed content          through
      the exercise 0f unfettered discretion t0 censor and curate othelwise
                                                                           public content.”                                            (1d. at


      Tm 56-65.) T0 effectuate                     their discriminatory practices, defendants                 use clandestine ﬁltering             tools,

      including algorithms and other machine-based and manual review tools, that are
                                                                                     embedded with
      discriminatory and anti-competitive animus—based code, including code that                                               used
                                                                                                                          is          t0 identify

      and   restrict content              based 0n the       identity, Viewpoint, 0r topic            0f the speaker.     (1d,,   ﬂ   19.)    They
      also “ensure that the                    YouTube employees charged              With administering the content ﬁltering and

      regulation scheme                  ...   operate in a dysfunctional and politically panisan workplace environment.”

      (1d. at   1]    20.)

                 Against         this     background, Prager’s rights under California law have been violated
                                                                                                              by two
      unlawful contenbbased restrictions:                       (i)    “Restricted    Mode,” a       ﬁltering protocol that defendants

20   use t0 block what they deem, in their sole, unfettered discretion, t0 be “inappropriate”
                                                                                              for
21   “sensitive” audiences and                     (ii)   “Advertising Restrictions,” a content-based video advertising

22   restriction policy that prohibits potential advertisers                           from accessing Videos           that defendants         deem
23   “inappropriate” for advertising. (FAC,
                                                                      ﬂ]   17.)   Defendants use these mechanisms as a pretext                      t0
24   restrict   and censor Prager’s Videos, even though the content 0f its videos complies with

25   YouTube’s Terms 0f Service, Community Guidelines, and                                         cn'teria for “sensitive      audiences” and
26   advertisers, while they fail t0 restri ct the content                         0f other prefen‘ed users, content partners, and

     content produced               by defendants themselves                 that is not compliant.          (Id. at 1H] 18,   23.)   Defendants
28




     Prager Universiiy v. Google LLC, e! 01.. Superior Court qualy’bmia, Comuy
                                                                                ofSanm Clam, Case N0. 19CV340667                                         3
     Order After Hearing on Oclober 25, 201 9 [Demurrer t0 tlie Firs! Amended Campfm'm
                                                                                       rmd Marion fbr Preliminary Iry'mzction]
                 Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 204 of 301



      have provided n0 rational basis for                              restricting Prager’s content while allowing similar                          01'



      noncompliant content                      t0   g0   unrestricted. (Id. at           ﬂ 25.)

                       B. Restricted        Mode
                       According        t0 defendants, Restricted                Mode       is   intended “t0 help institutions like schools as

      well as people             who wanted               t0 better control the content they see                       on YouTube With an option             to

      choose an intentionally limited YouTube experience.” (FAC,                                                 1]   68.)   Viewers can choose           t0 turn

      Restricted         Mode 0n from                 their personal accounts, but                it   may      also   be turned 0n by system

      administrators for libraries, schools, and other institutions                                     01‘     workplaces. (Ibid) Defendants

      estimate that about 1.5 percent 0f YouTube’s daily Views                                          (01‘    approximately 75 million views per

     day)        come from        individuals using Restricted                     Mode.         (1d. at   1]   69.)    When Restricted Mode is
     activated, a video’s                 name, creator 0r              subject,   and content, along with any other infonnation

     related t0 the video, are blocked, as if the Video did not exist                                           0n the YouTube platform.                (Id. at


     1]   68.)

                   Defendants claim t0                    restrict content in Restricted               Mode       based upon their “Restricted

     Mode         Guidelines,” which identify                        ﬁve   criteria for     determining whether content warrants

     restriction:


            1.     Talking about drug use                      01'   abuse, or drinking alcohol in Videos;
           2.      Overly detailed conversations about 01‘ depictions 0f sex 0r sexual activity;
           3.      Graphic descriptions 0f Violence, violent acts, natural disasters and tragedies, 0r even
                   Violence in the news;
           4.      Videos that cover speciﬁc details about events related t0 terrorism, war, crime, and
                   political conﬂicts that resulted in                      death 0r serious injury, even if 110 graphic imagery                            is
                   shown;
           LI]
                   Inappropriate language, including profanity; and
22         6.      Video content           that is gratuitously incendiary,                      inﬂammatory,            01‘   demeaning towards an
                   individual       01'   group.
23


24
     (FAC,        1]   70.) Videos are initially restricted through an automated ﬁltem’ng algorithm that

25
     examines ceﬂain “signals”                         like the video’s metadata, title,                and language, 0r following manual
26                                      “ﬂagged”
     review       if a   Video     is                         as inappropriate      by public Viewers. (Id,                    1]
                                                                                                                                    71   .)


27
                  YouTube          also publishes               “Community Guidelines” and “Age Based                                    Restriction”

28
     guidelines similar t0                its   “Restricted           Mode Guidelines”;            however, content that complies with




     nger University        v.   Google LLC,         er (IL   Superior Court qua/Ifomia, County OfSrmta Clam, Case N0. I9CV340667                                 4
     OrderAﬁer Hearing 0n October 25, 20] 9 [Demurrer                      lo (he First   Amended Complaint and Motionfor Preliminary               Injunczimz]
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 205 of 301



       these guidelines             may nevertheless be subject t0                          Restricted    Mode. (FAC,         1H]   72-73.) Prager’s

       Videos have never been age restricted                         01‘   found           t0 Violate    YouTube’s Community Guidelines.

       (Id. at   1]   75.)

                  Defendants have admitted                 that they                make “mistakes          in   understanding context and

      nuances when [assessing] which Videos                            t0       make         available in Restﬁcted         Mode.” (FAC,              91
                                                                                                                                                 1]        .)


      For example, 0n March                   19,   201 7, they publicly admitted that they improperly restricted Videos

      posted 0r produced by members 0f the                            LGBTQ community and                         changed     their policy, ﬁltering

      algorithm, and manual review policies in response t0 complaints from this community.
                                                                                                                                                 (Id. at


      1H]   94-96.) However, Prager alleges that defendants have continued t0 improperly restﬁct
                                                                                                 videos

      by    LGBTQ users,              which   is    evidence 0f viewpoint animus.                          (Id. at    1N 97-98.)
                 C. Advertising Restrictions

                 Defendants also           restrict users like              Prager “from monetizing 0r boosting the reach or

      viewer distribution 0f [their] Videos.” (PAC,                                        78.) Prager alleges that these restrictions are
                                                                                     1]



      ostensibly       govemed by          the     “AdSense program                        policies,”   which    it   suggests are “similar[ly]

      vague, ambiguous, and arbitrary” t0 the Restricted                                         Mode   Guidelines.       (Id. at   W 78, 80.)   Prager

      claims     that, similar t0 their            “mistakes” in applying “Restricted Mode,” defendants once “denied
                                                                                                                     a

     reach boost 0r ad product” 0n the ground 0f “shocking content” based on a user’s sexual                                                      01‘


     gender orientation and Viewpoint.                    (1d. at          1]
                                                                                8   l .)    It   alleges that the application 0f such an

     “inappropriate” 0r “shocking content” designation falsely and unfairly
                                                                            stigmatizes Prager as

     well. (Id. at       1]    82.)   (However, while Prager alleges                              that certain   0f its videos have been

     demonetized,             it   does not allege whether defendants gave speciﬁc reasons for these actions 0r

     what those reasons were.) (See                    id. at   1]   84.)

                 D. The Parties’ Disgute

                 In July 0f 201 6, Prager discovered that defendants                                    were     restricting user access t0 its

25   videos through Restricted Mode. (FAC,                            1]    101       .)    It   raised the issue with defendants, but they

26   have    failed t0 offer          any reasonable 0r consistent explanation                             for   why    Prager’s Videos are being

27   restricted.       (Id. at      W 101-1    17.)   In 2016, at least 16 Prager videos                          were    restricted;   by 2017,      a total
28   0f 21 were. (Ibid)               By the time the FAC was                        ﬁled in       May 0f 201 9,       the total had risen t0 80.          (Id.




     nger   Universiry v. Goog/e LLC, 6f (11., Superior Court ofCa/{fbmim County ofSanm Clam, Case
                                                                                                   N0. 19CV340667                                               5
     Order Aﬂer Hearing 0n October 251 2019 [Demurrer f0 the First Amended Complaint and Mon'onfbr
                                                                                                     Preliminm‘y Ily’mzctionf
                Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 206 of 301




     at   1]   127.) Prager’s Videos                    were    either “restn'cted as t0 content, demonetized, or both.” (Id. at


     ﬂ 116.) Defendants also discontinued Prager’s “ad grants” account for more than                                                    six   days in

     October 0f 2017.              (Id. at         1]   118.)   On pages         9~17 0f the         PAC, Prager provides          a chart listing   its


                                                                                                            3“
     restricted Videos            by   title,      along with videos from defendants                             preferred content providers” with

     similar     titles   that are unrestricted.                  (Id. at   ‘H   23.)


                 On October 23,               2017, Prager sued defendants in federal court, asserting claims for

     (1) violation        0f Article          I,   section 2 0f the California Constitution; (2) Violation Ofthe First

     Amendment 0f the United                            States Constitution; (3) Violation 0f the California                       Unruh   Civil Rights

     Act (“Unruh Act”),                Cal. Civ.          Code.     § 51 er       seq; (4) Violation 0f California’s Unfair Competition

     Law (“UCL”),            Cal. Bus.             & Prof.      Code   §    17200       er    seq;   (5)   breach 0f the implied covenant 0f

     good      faith   and   fair dealing; (6) Violation                    0f the Lanham Act, 15 U.S.C.                    §   1125 et seq; and

     (7) declaratory relief.              (Prager University                 v,    Google      LLC (ND.           Cal.,   Mar. 26, 2018, N0. 17-CV—

     06064-LHK) 2018               WL         1471939,           at *2.)    It    ﬁled a motion for a preliminary injunction in the

     federal action        0n December 29, 2017.                       (Id. at *3.)           On March       26, 201 8, the federal court granted

     defandants’ motion t0 dismiss Prager’s federal claims and denied Prager’s motion for a

     preliminary injunction, ﬁnding that Prager had failed t0 state a claim for Violation 0f the First

     Amendment because                   it   did not allege state action, and had also fai1ed t0 state a claim under the

     Lanham       Act. (Id. at *5-1 3.)                   Having dismissed              all   0f Prager’s federal claims, the court declined

     t0 exercise        supplemental jurisdiction over                       its   state      law claims, explaining:

20               Here, the factors of economy, convenience, fairness, and comity support dismissal
                 0f Plaintiff‘s remaining state law claims. This case is still at the pleading stage,
21
                 and n0 discovery has taken place. Federal judicial resources are conserved by
22               dismissing the state law theon'es 0f relief at this stage. Fuﬂher, the Court ﬁnds
                 that     dismissal           promotes comity as it enables California courts t0 interpret
23               questions 0f state law. This           is an especially important consideration in the instant

                 case because Plaintiff asserts a claim that demands an analysis 0f the reach 0f
24
                 Alﬁcle      1,   section 2 0f the California Constitution in the age 0f social                                      media and
                 the Internet.


     (Prager University             v.   Google LLC, supra, 2018                        WL      147193 9,     at   *13.) Prager has appealed the

27
     federal court’s ruling t0 the                      Couﬁ 0f Appeal             for the     Ninth    Circuit,    which heard argument          in the

28
     matter     011   August 27, 201 9.




     Prager University v. Goog/e LLC, et m". Superior Cour!                  ofCaII'form’a, County ofSanm Clam, Case N0. 1'9CV340667                       (J



     Order Aﬂerh’em'mg 0n 0clober25, 20/9 [Dcmm'rer lo                       me Fimt Amended Complmm and MotionforPreliminaryInjunction]
                 Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 207 of 301



                   Prager ﬁled this action 0n January                8,   2019, reasserting     its   state      law claims for

          (l) Violation    0f Article     I,   section 2 0f the California Constitution; (2) Violation of the                                 Unmh Act;
         (3) violation     0f the UCL; and           (4) breach     0f the implied covenant 0f good                    faith     and     fair dealing.

         On May      13, the   (301,111   entered a stipulated order establishing a brieﬁng schedule for Prager’s

         anticipated motion for a preliminary injunction and defendants’ anticipated demun‘er
                                                                                              and/or

         special   motion    to strike.        On May        20, pursuant t0 that order, Prager            moved         for a preliminary

         injunction and ﬁled the           FAC, Which          asserts the   same   four causes 0f action as                   its   original

         complaint. Defendants ﬁled their demurrer 0n June 28. Both matters are                                        now      fully briefed        and
         came on    for hearing      by   the Court      0n October 25, 2019.



         II.   Demurrer    t0 the    FAC
                   Defendants demur            t0   each cause 0f action in the          FAC for failure t0              state a claim.         (Code
         CiV. Proo, § 430.10, subd. (6).)              They contend        that Prager’s claims are barred                     by two provisions
         0f section 230 0f the Communications Decency Act                                “CDA”) and by
                                                                                 (the                              the First           Amendment,
         and othexwise     fail t0 state       a cause 0f action.

                  Defendants’ request for judicial notice, which                    is   unopposed,        is   GRANTED                 as t0 public

         web pages    displaying the terms 0f the various                 YouTube policies       at issue         1'11
                                                                                                                         this action (Exhibits

         1-9).   (Evid.   Code   §   452, subd.       (h);   see Pacific Employers 1m. C0.            v.    Slate ofCaZ.               (1   970) 3

     Cal.3d 573, 575, fn.l [where portions 0f agreement were attached t0 plaintiff‘s
                                                                                     complaint, the

     balance Ofthat agreement was properly a subject ofjudicial notice]; Ingram                                           v.   Flippo (1999) 74

     Cal.App.4th 1280, 1285 [judicial notice 0f letter and media release was proper where,
                                                                                           although

     they were not attached to the complaint, they formed a basis for the claims, and the complaint

23
     excerpted quotes and summarized paﬁs in detail, thus                           “it is essential that         we      evaluate the
24   complaint by reference t0 these docu111ents”].) Defendants’ request                               is       also     GRANTED              as t0 a

25   transcript 0f a case        management conference held                  in the federal action, although the Court is not

26   bound by       the court’s      comments 0r         rulings in that case. (Evid.         Code     §    452, subd.               ((1).)

27   /   H
28   / / /




     Prager University v. Google LLC, 6i 0]., Superior Cour! ofCaIffornia, County                                                                        7
                                                                                  QquI7ta Clara, Case N0. 19CV340667
     Order Aﬁer Hearing 0n Oclober 25, 201 9 [Demurrer {0 the First Amended Complain! and
                                                                                             Molion for Preliminary Injunction]
                 Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 208 of 301



                  A. Legal Standard

                  The function 0f a demurrer       is    t0 test the legal          sufﬁciency 0f a pleading. (Trs, OfCapiraZ

       Wholesale Elec. Etc.       Fund v. Shearson Lehman               Bros. (1990) 221 Cal.App.3d 617, 621                                .)



          Consequently, “[a] demurrer reaches only              t0 the contents            of the pleading and such matters as

      may be considered         under the doctrine ofjudicial notice.” (South Shore Land C0.                                        v.


      Petersen (1964) 226 Cal.App.2d 725, 732, internal citations and quotations omitted; see also

      Code     Civ. Proc., § 430.30, subd. (3).) “It           is   not the ordinary function 0f a demurrer t0 test the

      truth   0f the plaintiff s allegations     01‘   the accuracy with            Which he describes the defendant’s

      conduct.        Thus,       the facts alleged in the pleading are                deemed          t0   be   true,   however improbable

      they    may be.”    (Align Technology, Inc.         v,   Tran (2009) 179 Cal.App.4th 949, 958, intemal

      citations    and quotations omitted.)

                 In ruling   0n a demurrer, the allegations 0f the complaint must be                              liberally construed,                 with

      a   View   t0 substantial justice   between      the parties. (Glennen               v.   Allergan, Inc. (2016) 247

      Cal.App.4th      1, 6.)   Nevertheless, while “[a] demun'er admits                        all   facts properly pleaded,                [it   does]

      not [admit] contentions, deductions          01'   conclusions oflaw 0r fact.” (George                             v.   Automobile Club

      quouthem        California (201 1) 201 Cal.App.4th               1 1   12, 1120.)         A demurrer will               lie


     where the      allegations and matters subject t0 judicial notice clearly disclose                             some defense                 01'   bar

     t0 recovery, including a statutory         immunity. (Casterson                  v.   Superior Court {C(zrdoso) (2002) 101

     Ca1.App.4th 177, 183.)

                 B. Violation 0f the Califomia Constitution

                 Because concepts related      t0 the parties’ speech rights                    under the    First       Amendment and
22   California Constitution are important t0 other aspects 0f its analysis, the Court will ﬁrst examine

23   whether Prager      states a claim for Violation          0f Article      I,   section 2 0f the California Constitution.

24               As urged by    defendants, “California’s free speech clause’°—like the First                                       Amendment»
25   “contains a state action limitation.” (Golden                  Gateway Center              v.    Golden Gateway Tenants
26   Assn. (2001) 26 Cal.4th 101 3, 1023.) However, the California Constitution’s protection 0f

27   speech has been interpreted        mom broadly in this regard.                   (See Fashion Valley Mall,                          LLC v.
28   National Labor Relations Bd. (2007) 42 Ca1.4th 850, 862-863.) Most notably, in the




     Prager Univensig: v, Goggle LLC, e! at", Superior Cour! ofCalifomin, County QfSanm Clam, Case N0, 19CV340667                                            8
     Order Afler Hearing 0n October 25, 20] 9 [Demurrer (0 the First Amended Complaint and Motionfor Preliminary [Iy'zmction]
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 209 of 301



        “groundbreaking” decision ofRobins                       v.   Pruneyard Shopping Cenfer                (1   979) 23 Cal.3d 899, the

        Supreme Court 0f California “departed from                           the First          Amendment jurispmdence 0f the United
       States   Supreme Court and extended the reach 0f the                                free   speech clause 0f the California

       Constitution t0 privately              owned shopping               centers.” (Golden           Gateway Center     v.   Golden Gateway
       Tenants Assn, supra, 26 Cal.4th                   at p.   1016.)

                 More    than 20 years after Robins                   v.   Przmeyard, Golden Gateway Center conﬁrmed and

       began    t0   deﬁne the scope 0f the             state action limitation                 under the California Constitution, ﬁnding

       the requirement         was not satisﬁed where                 a tenants’ association sought to distribute leaﬂets in a

       private apartment         complex         that   was “not       freely      open    to the public.”     (Golden Gateway Center                v.

       Golden Gateway Tenants Assn, supra, 26 Cal.4th                                           1031.) Golder:
                                                                                        at p.                    Gateway Center looked
      t0 the   reasoning ofRobz’ns for guidance, noting that “Robins relied
                                                                            heavily 0n the functional

      equivalence 0f the shopping center t0 a traditional public forum-the
                                                                                                              downtown     0r central

      business district,” and relied 0n “the public character 0f the property,”
                                                                                emphasizing “the public’s

      unrestricted access.”            (Id. at   pp. 1032—1033, internal citations and quotations omitted.)
                                                                                                            Golden
      Gateway Center held              that this unrestricted access is a “threshold                      requirement for establishing

      state action”:    without        it,   private property “is not the functional equivalent 0f a traditional
                                                                                                                 public
      fomm.”      (Id. at p.    1033.) In announcing this requirement, the opinion                              conﬁrmed       that   it   “largely

      f0110w[ed] the Court 0f Appeal decisions constming Robins,” including
                                                                            Planned Parenthood                                                  v.

      Wilson (199]) 234 Ca1.App.3d 1662.                      (Id. at p.       1033.) Those decisions also emphasized
20   Robins’s focus 0n “the unique character Ofthe modern shopping
                                                                   center and                                             the public role
21
      such centers have assumed in contemporary society” by effectively replacing “the
                                                                                       traditional
22   town center business block, where                   historically the public’s First                 Amendment      activity      was
23
     exercised and      its   right t0 d0 so scrupulously guarded.”                         (Planned Parenthood v. Wilson, supra,
24   234 Cal.App.3d           at pp.   1669—1670.) This concept was again emphasized
                                                                                     by the California
25   Supreme Court       in    Fashion Valley, which repeatedly referenced “[t]he idea that private
                                                                                                    property
26   can constitute a public           fomm      for free speech if           it   is   open     t0 the public in a   manner similar        t0 that
27   ofpublic streets and sidewalks                ....”   (Fashion Valley Mall,                   LLC v.   National LaborRelaIions Bd,
28
     supra, 42 Cal.4th at p. 858; see also                 id. at p.       859.)




     Prager University v. Goog/e LLC, er 0]., Superior Cour! QfCalg'form'a,
                                                                            County ofSanla Clam, Case N0. 19CV340667                                 t


     Order A_ﬁer Hearing 0n October 25, 20/ 9 [Dcmurrer t0 the First Amended Compfm'nl
                                                                                          and Motionjbr Preliminary Injunction]
                    Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 210 of 301



                      With     this   fundamental principle                in   mind,   it   is   apparent that Prager does not state a claim

           under the California Constitution. Prager contends                                that   “YouTube            is   the cyber equivalent 0f a

           town square where                citizens      exchange ideas 0n matters 0f public                       interest”      and    that defendants

           have opened         their platform t0 the public                by advertising           its   use for    this    purpose. However, Prager

           does not allege that             it   has been denied access to the core                  YouTube           sewice. Rather,             it   urges that

           its   access t0 “Restricted              Mode” and YouTube’s                advertising service has been restricted. Prager

          does not persuade the Court                      that these    sewices are freely open                t0 the public           01'   are the functional

          equivalent 0f a traditional public                    fomm      like a     town square 0r a           central business district}

          Considering “the nature, purpose, and primary use 0f the property; the extent and nature 0f the

          public invitation t0 use the property; and the relationship between the ideas sought t0 be

          presented and the purpose 0f the propeﬁy’s occupants” (Albertson                                            ’s,   Inc.   v.   Young (2003) 107
          Cal.App.4th        at p. 119),          it is   clear that these services are nothing like a traditional public forum.

          “Restricted       Mode”       is   an optional service that enables users                       t0 limit the content that they (0r their

          children, patrons,          01'   employees) view             in order t0 avoid          mature content. Limiting content                        is   the

          very purpose 0f this service, and defendants d0 not give content creators unrestricted access t0                                                        it


          01'   suggest that they will d0 so.                The     service exists t0 permit users t0 avoid the                          more open
          experience 0f the core                 YouTube      service.      Similarly, the use            onouTube’s               advertising sewice            is


          restricted t0     meet the preferences 0f advertisers. (See FAC,                                     80   [stated    purpose 0f advertising
                                                                                                          1]


          restrictions “is t0      keep Google’s content and search networks safe and clean for our advertisers

20        ...”];   Declaration ofBrian               M.     Willem, Exs. 7—9.)

21
                    Defendants correctly urge                  that    even     t0   recognize the core             YouTube platfonn               as a public

22    forum would be             a dramatic expansion 0f Robins.                        As one       federal court observed, “[t]he analogy

23    between a shopping mall and the Internet                             is   imperfect, and there are a host ofpotential ‘slippery

24    slope’ problems that are likely t0 surface                           were [Robins]           t0   apply t0 the Internet.” (hiQ Labs, Inc.
25          Lz’nkedln Corporation
      v.                                            (ND.    Cal.    2017) 273 F.Supp.3d 1099,                   11 I6 [observing that “[11]0 court

26


2’7

      1
          Prager   Cites   no authority      that   suppoﬂs   its   position that a court can never determine the applicability ofRobins 011
28    demurrer, and        this position is inCOITeCt.        v, Tmmmell Crow C0. (1990) 223 Cal.App.3d 1562,
                                                               (See Savage                                     1577, fn.
      4 [stating that scope ofRabins can be addressed 0n demun‘er in appropriate circumstances].)
                                                                                                  Here, the necessary
      facts are alleged in the FAC and/or subject t0 judicial notice,




      Pragcr University v. Googfe LLC, et (71,. Superior Court 0fC‘a/{f0rm'a, County ofSanra Ciara, Case No‘ 19CV340667                                               IO
      Order After Hearing 0n October 25, 20] 9 [Demurrcr t0 zhe First Amended Complaint and Motion
                                                                                                       for Prelimimuy Injunction]
              Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 211 of 301



      has expressly extended [Robins] t0 the Internet generally”], aff’d and remanded (9th                                       Cir.   2019)

       938 F.3d 985.) However the courts 0f this                 state ultimately       view   that      analogy with regard t0 a

      dominant, widely—used          site like the core     YouTube       service, the     analogy         falls apart      completely on

      the facts alleged here. “Restricted             Mode” and YouTube’s              advertising service are new, inherently

      selective platforms that        d0 not resemble       a traditional public forum.              As discussed below, even
      more than       the core    YouTube     service, these platforms necessarily reﬂect the exercise                           of editorial

      discretion rather than serving as an open             “town square.”

                   Finally, Prager contends that cases that            have deemed web          sites t0     be “public fomms” for

      purposes 0f California’s “anti-SLAPP” statute require                   this     Court   t0   extend Robins t0             its   claim.

      However, the anti—SLAPP            statute     encompasses speech “in a place open                   t0 the public 0r a public

      forum in connection with an issue ofpublic                 interest”   (Code Civ.        Proc., § 425.1 6, subd. (c)(3),

      emphasis added), and has been applied               t0 locations that clearly        d0 not meet the standard

      described in Golden Gateway Center. (See,                  e.g.,   Seelig   v.   Inﬁnity Broadcasting Corp. (2002) 97

      Cal.App.4th 798, 807 [anti—SLAPP statute applied t0 comments made during on-air discussion

     0n   talk radio].)    “[T]he protections afforded by the anti-SLAPP statute are not coextensive with

     the categories 0f conduct         01'   speech protected by the First         Amendment             01‘ its   California

     counterparts (Cal. Const,         art.   I,   §§ 2—4).” (Industrial Waste           & Debris Box Service,               Inc. v.

     Murphy (2016) 4 Cal.App.5th               1   135, 1152.)   “As our high court recently reafﬁrmed:                       “courts

     determining whether conduct              is   protected under the anti—SLAPP statute 100k not t0 First

     Amendment         law, but t0 the statutory deﬁnitions in section 425.16, subdivision                                   ”
                                                                                                                     (e).’       (Ibid,

     quoting City ofMontebello           v.   Vasquez (2016)       l   Ca1.5th 409, 422.)

               Defendants’ demurrer t0 the ﬁrst cause 0f action will accordingly be sustained without

     leave to amend. In addition t0 failing t0 state a claim under Robins                           v.   Pruneyard,      this    cause 0f

     action   is   balred by section 230 0f the         CDA for the reasons discussed below.                       (See In re

     Garcia (2014) 58 Ca1.4th 440, 452 [supremacy clause 0f the federal Constitution requires that

26
     any conﬂicting       state   law give    way t0   federal statute], citing U.S. Const, art. VI,                  cl.    2 [“This

27   Constitution, and the laws 0f the United States               which     shall     be made      in   pursuance thereof               shall

28




     Finger University v. Google LLC', et (11., Superior Court ofCahfomim County QfSama Clara, Case Na 19CV340667                               I   1



     Order Aﬁer Hearing 0n October 25, 20] 9 [Demurmr (a the First Amended Comp/(Ifnl mm' Mofionfor Preffminmy [njmzcrion]
                  Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 212 of 301



          be    the   supreme law 0f the land; and               the judges in every state shall     be bound thereby, any thing in

          the Constitution 0r laws 0f any state t0 the contraIy notwithstanding”].)

                       B.    CDA Immunity
                       Section 230(c)(1) 0f the             CDA provides that “[11]0 provider or user 0f an interactive
          computer sewice              shall    be treated as the publisher 0r speaker of any information provided
                                                                                                                   by
         another information content provider.” “§ 230 precludes 0011sz from entertaining
                                                                                          claims that

         would place           a    computer service provider         in a publisher’s role.    Thus, lawsuits seeking            t0   hold a

         service provider liable for                its   exercise 0f a publisher’s traditional editorial functions—such as

         deciding whether t0 publish, withdraw, postpone 0r alter content~are barred.”
                                                                                       (Hassell                                        v.


         Bird (2018)          5 Cal.5th 522, 536, quoting            Zeran        America Online,
                                                                             v.                      Inc. (4th Cir.   1997) 129 F.3d

         327, 330.)

                      “The     CDA—of which section 230 is a partwwas                    enacted in 1996.” (Delﬁno           v.   Agilent

         Technologies, Inc. (2006) 145 Cal.App.4th 790, 802.) “Its “primary goal                               was    t0 control the

         exposure 0f minors t0 indecent material’ over the Internet.” (Ibid, quoting Barzel                             v.   Smith (9th

         Cir.   2003) 333 F.3d 1018, 1026, superseded by statute 0n another point as stated in Breazeale                                    v‘


         Victim Services, Inc. (9th Cir. 2017) 878 F.3d 759, 766.) “Thus, an ‘important
                                                                                        purpose 0f

         [the   CDA] was t0            encourage [Internet] sewice providers t0 selﬁregulate the dissemination of

         offensive materials over their services.’ ” (Ibid, quoting Zeran                      v.   America Online, Ina, supra,

         129 F.3d       at p. 331.)         Section 230(c)(2) consequently immunizes service providersz                  who
20       endeavor       t0 restrict access t0 material            desmed    objectionable, providing that

21
                      [n]0 provider 0r user 0f an interactive computer service shall be held liable 0n
                      account 0f—~
22


23                (A) any action voluntarily taken in good faith t0 restrict access t0 01' availability 0f
                  material that the provider 0r user considers t0 be obscene, lewd, lascivious,
                                                                                                   ﬁlthy,
24
                  excessively Violent, harassing, or othem/ise objectionable, whether                           01‘   not such
                  materialis constitutionally protected; 0r
25


26                (B) any action taken t0 enable 0r                  make    available t0 information content providers
                  0r        others     the     technical     means    t0   restrict   access   t0   material   described          in
27


28
     2
         There   is   n0 dispute     that   defendants are providers 0f “an interactive computer service” under section 230.




     Prager Univeltsv'ry Googla LLC, e! (IL, Superior Cour! ofCalffornia, County oszmm Clara, Case No. 1'9CV340667
                              1:.
                                                                                                                              12
     Order After Hearing on October 25, 20! 9 [Demim'er 1'0 [he Fins: Amended Complaint and Motionfbr
                                                                                                      Preliminmy Ity’uncrionj
                     Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 213 of 301



                          paragraph       (1).3



          (47 U.S.C.            § 230(c)(2).)


                          A   second, but related, objective 0f the               CDA “was         t0   avoid the chilling effect upon

          Internet free speech that                would be occasioned by               the imposition 0f tom liability               upon companies
         that      d0 not create potentially harmful messages but are simply intermediaries for                                           their delivery.”

         (Delﬁno           v.   Agilenr Technologies, Ina, supra, 145 Cal.App.4th                            at   pp. 802—803.)           The   legislative

         history reﬂects that Congress                     was responding        t0 a   New York trial             001111      case where “a service

         provider was held liable for defamatory comments posted 0n one ofits bulletin boards,
                                                                                               based 0n

         a ﬁnding that the provider had adopted the role 0f ‘publisher’
                                                                        by actively screening and editing
         postings.” (Barrett                    Rosemhal (2006) 40 Ca1.4th                              “
                                           v.                                            33, 44.)           ‘Fearing that the specter 0f liability

         would             deter service providers from blocking and screening offensive material,’ ” Congress

                     “ ‘the
         forbid             imposition            0f publisher         liability 011 a service    provider for the exercise 0f its editorial

         and self~regulat0ry functions.’ ” (Id, quoting                         Zemn      v.   America Online, Ina, supra, 129 F.3d                        at

              33                                                  “                                                                                  ”         “
         p.        I .)       Thus, section 230(c)(1)                 ‘confer[s] broad    immunity 0n              Internet intelmediaries’              in

         “a   strong demonstration 0f legislative                      commitment        t0 the   value 0f maintaining a free market for
                                          ”
         online expression.’                    (Hassell    v.   Bird, supra, 5 Cal.5th at p. 539, quoting Barrett                        v.   Rosenthal,

         supra, 40 Cal.4th              at p. 56.)


                      Of the two         provisions, section 230(c)(1) has been applied                           more frequently and broadly,
         including         by    courts in the Northern District 0f California t0 conduct indistinguishable from
                                                                                                                 that

         alleged in this action. Notably, in Sz'khsfor Justice "SFJ”, Inc.                                        Facebook,
                                                                                                             v.                    Inc.   (ND.    Cal.

     201 5) 144 F.Supp.3d 1088, 1090,                            qff’a’   sub nom. Sikhsfor Justice,               Inc.   v.   Facebook,       Inc. (9th
22
     Cir.      2017) 697 FedApp’x. 526, a human rights organization alleged                                          that      Facebook blocked
23
     access t0            its   page    in India   “0n   its     own   0r 0n the behest 0f the          Govemment 0f India,” because of
24
     discrimination               011   the grounds 0f race, religion, ancestry, and national origin. Quoting Barnes
                                                                                                                                                              v.
25
     Yahool, Inc. (9th Cir. 2009) 570 F.3d 1096 and FairHouSing Council ofSan Fernando
                                                                                       Valley                                                                 v.
26
     R00mmates.C0m,                     LLC (9th     Cir.    2008) 521 F.3d        1   157, the court reasoned that
27

     3
28     It is widely agreed that section 230(c)(2)(B)’s reference to “paragraph
                                                                               (1)” is an error, and the provision should be
     interpreted t0 refer 10 section 230(c)(2)(A) 0r “paragraph (A).” (See, e.g., Enigma Sqfnwn‘e
                                                                                                     Group USA, LLC v,
     Malwarebytes, Inc, (9th Cir. 2019) 938 F.3d 1026, 1031, fn. l.)




     Prager University V. Goog/e LLC, e! (7L Superior Court QfCalffomial County QfSarzta Ciam, Case N0.                        13
                                                                                                         19CV340667
     Order Aﬂcr Hearing 0n October 25, 20] 9 [Dermzrrer 10 (lac First/imended Complaint alm’ Motionfor
                                                                                                       Preliminary [ijnnclion]
                       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 214 of 301




     IQ
                         [p]ublication involves reviewing, editing, and deciding Whether t0 publish 0r t0
                        withdraw from publication third-party content. Thus, a publisher decides whether
                        to publish material submitted for publication.     It is immaterial  whether this
                        decision comes in the form 0f deciding what t0 publish in the ﬁrst place 01' what
                        t0 remove among the published material. In other words,
                                                                                  (my activity that can be
                        boiled down to deciding whether t0 exclude material that third parties seek t0
                        post online is pelforce immune under section 230.


              (SikhsfarJustice          “SF       Inc.   v.   Facebook, Inc, supra, 144 F.Supp.3d                  at p.   1094, emphasis

              added, internal citations and quotations omitted.) This approach has been endorsed                                             the Ninth
                                                                                                                                        by
              Circuit. (See      Riggs   v.   MySpace,        Inc. (9th Cir.   201      1)   444 FedApp’x. 986, 987             [district couIT

              properly dismissed claims “arising from MySpace’s decisions                              t0 delete   Riggs’s user proﬁles 0n

              its   social   networking website yet not delete other proﬁles Riggs alleged were created
                                                                                                        by celebrity
              imposters,” citing Fair Housing Council ofSan Fernando Valley                               v.    Roommates. Com, LLC,

              supra, 521 F.3d      at   pp. 1170-1 171 for the proposition that “any activity that can be boiled                                 down
              t0 deciding      whether   t0   exclude material that third parties seek                t0 post    online    is   perforce     immune
              under section 230”].) California opinions have similarly reasoned                               that the “type         0f activity”   at

              issue   here—“to     restrict 01'   make        available certain material”—“is expressly covered                        by section
              230.” (Doe II v.      MySpace Inc. (2009) 175 Cal.App.4th                        561, 572-573 [describing “the general

              consensus      t0 interpret section        230 immunity broadly, extending from Zeran                        ...”];     see also

          Hassel]       v.   Bird, supra, 5 Ca1.5th at p.             537 [California “courts have followed Zeran                      in adopting a

          broad View of section 230’s immunity provisions”].) This interpretation was recently applied

          again by the Northern District in Federal Agency                        ofNews LLC V. Facebook,                  Inc.      (ND.    Cal., July

22        20, 2019, N0.          18—CV-07041-LHK)               —-—   F.Sup.3d   ---,   2019    WL 3254208, where               it   was held    that

23        section 230(c)(1)         immunized Facebook from claims                       arising   from   its   removal 0f a Russian

24        company’s account and page due                      t0 its alleged control         by an   entity   found t0 have interfered in

25        the       2016 United    States presidential election.“

26

          4
27          See also Langdon v. Google, Inc. (D. Del. 2007) 474 F.Supp.2d 622, 630-631
                                                                                            (applying immunity under section
          230(c)(1) and/or (2) where plaintiff alleged defendants refused t0 display ads 0n his web pages criticizing the North
28        Carolina and Chinese governments based on political viewpoint discrinﬂnation); Levitt v.
                                                                                                      Yelp! Inc. (ND. CaL, Oct.
          26, 2011, No. C-10—1321 EMC) 2011               WL
                                                      5079526, at *7—9, aff‘d (9th Cir. 2014) 765 F.3d 1123 (section 230(c)(1)
          immunity applied lo allagations that Yelp manipulated plaintiffs’ user reviews in order t0 induce them to
                                                                                                                     pay for



          Prager University v. Google LLC, e! (1L, Superior Court ofCa/{fomim County ofSanra Clam, Case N0,                         14
                                                                                                             19CV340667
          Order After Hearing 0n October 25, 201 9 [Dcmurrer [0 r/ze Firs! Amended Complaint and Motionfor
                                                                                                           Preliminary Ily'unctfon]
                     Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 215 of 301



                      Consistent with the language 0f section 230(c)(1), these cases d0 not
                                                                                            question the sewice

           provider’s motive in deciding t0 remove content ﬁ‘om                                      its   service.    While Prager contends      that

           section 230(c)(1) immunity should not be applied where a plaintiff
                                                                              alleges a service provider

           acted in bad faith 0r t0 stiﬂe competition,                        it   cites   n0 persuasive authority adopting               this

          intelpretation.5


                      Coulis have expressed greater concern with the issue 0f motive                                         when   interpreting section

          230(c)(2), perhaps because paragraph (A) 0f that provision expressly includes a “good faith”

          requirement. Here, defendants rely 0n paragraph
                                                          (B) of that provision, which they                                               urgeahke
          section 230(c)(1)—does not require                          good   faith.      In Zango, Inc.         v.    Kaspersky Lab,     Inc. (9th Cir.

          2009) 568 F.3d 1169,                1   176-1   1’77,    the Ninth Circuit applied section 230(c)(2)(B) t0 a provider
                                                                                                                                0f
          Internet security software that                  deemed        the plaintiff" S software t0 be “malware,” noting that the

          plaintiff had   waived the issue 0f “whether subparagraph                                           which has no good
                                                                                                      (B),                            faith   language,



          advertising); Lancaster            Alphabet             (ND.
                                        v.                Inc.     2016, N0, 15—CV-05299-HSG) 2016
                                                                         Cal., July 8,
                                                                                                             3648608, at *2-          WL
      3 (“§ 230[(c)(1) of the       CDA prohibits any claim arising from Defendanls’
                                                                                 removal 0f Plaintiffs’ Videos”); Green v4
      YouTube, LLC (D‘N.H., Mar. 13, 2019, N0. 18—CV-203-PB) 2019                                    WL
                                                                              1428890, at *6, report and recommendation
      adoptedsub Ham. Green v. YouTube, Inc‘ (D,N.H., Mar. 29, 2019, N0. 18—CV-203-PB)
                                                                                               2019       1428311                   WL
      (applying immunity under section 230(c)(1) where plaintiff alleged his accounts
                                                                                       were improperly shut down);
      Brittaz'n v. Twitler, Inc, (ND. Cal., June
                                                 10, 2019, N0. 19—CV—001 14-YGR) 2019        2423375, at *3 (section    WL
      230(c)(1) immunity applied where plaintiff alleged improper suspension of his Twitter
                                                                                              accounts and that Twitter
      “limit[ed] users who reference new/competing networks and/or utilize
                                                                             Third Party API services”); King v.
      Facebook, Inc. (ND. (331., Sept. 5, 2019, No. 19—CV-01987—WHO) 2019                                     WL
                                                                                    4221768 (section      230(c)(1) immunity
      applied t0 theory that “Facebook has violated its (Telms 0f Service] in
                                                                                removing [plaintiff s] posts and suspending
      his account, and that Facebook treats black activists and their
                                                                      posts differently than it does other groups, particularly
      white supremacists and ceﬁain ‘ha1e groups’ ”).
2O
      5
          To                                 LLC 1d Google, Inc. (MD. Fla. 2016) I88 F.Supp.3d 1265 adopts Prager’s
               the extent e—ventm‘cs Worldw‘de,
2|    View,   does so by conﬂaling section 230(c)( 1) and section 230(c)(2) with n0
                it
                                                                                       analysis. The Court does 1101 ﬁnd this
     persuasive. While a subsequent, unpublished opinion in that action,
                                                                            e—venhzres Worldwide, LLC v. Google,
     Inc, (MD. Fla., Feb. 8, 2017, N0. 214CV646FTMPAMCM) 2017
22                                                                                                   WL
                                                                               2210029, *3-4 reasoned that applying
     section 230(c)(1) to service providers’ editorial decisions regarding
                                                                           a plaintiff’s own content would swallow “the
23   more speciﬁc immunity in (c)(2)” with its good faith requirement, the opinion        went 0n t0 grant summary judgment
     based on the      FirstAmendment’s protection 0f editorial judgments, “no matter the motive,” This
                                                                                                            case does not
24   persuade the      Court t0 part ways with the courts that apply section 230(c)(1) to [he same
                                                                                                   end based 0n the same
     reasonmg.
25
     Similarly, Levitt     v.   Yelpllnc‘         (ND.   C211,,   Mar. 22, 201 1, N0.      C     10—1321MHP) 2011        WL
                                                                                                                         13153230, at *9 deemed it
26   “a[] close[] question          whether Yelp            may     be held liable for     its   removal ofpositive reviews for the alleged pumose
     0f coercing businesses        10   purchase advertising?” considering that this theory implicated bad faith.
                                                                                                                     The court
27   ultimately did not resolve the issue as        it found the complaint otherwise
                                                                                       failed t0 state a cause 0f action. A
     subsequent opinion in that case, Levitt v. Yelp! Inc. (ND.                                OcL
                                                                                     C211,,          26, 2011, No. C-10—1321      EMC) 2011      WL
28   5079526, *9 held that section 230(c)(1) does not include                       a   good     faith requirement,     and applied “even assuming
              have adequately pled allegations stating a claim 0f an extortionate threat with
     Plaintiffs
                                                                                              respect to Yelp’s alleged
     manipulation Ofuser reviews.” The Court ﬁnds the reasoning 0f the subsequent
                                                                                      opinion more persuasive.




     Prager Univem‘ly v. Google LLC, et (11., Superior Court                a_f‘Calf/bmia,  County ofSanta Clam, Case Na [90/340667                      15
     Order Aﬂel' Hearing 0n October 25, 20] 9 [Demi/Prer lo                 the Firs!   Amended Complaint and M’otionfor Preliminary Injlmction]
                  Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 216 of 301



          should be construed implicitly t0 have a good                     faith   component       like   subparagraph (A).” The

          concurring opinion expressed concern with extending immunity beyond the
                                                                                  facts present in that

          03561


                    Congress plainly intended t0 give computer users the tools t0 ﬁlter the Internet’s
                    deluge 0f material users would ﬁnd objectionable, in part
                                                                                 by immunizing the
                    providers 0f blocking software from   liability. See § 230(b)(3). But under the
                   generous coverage of § 230(c)(2)(B)’s immunity language, a blocking software
                   provider might abuse that immunity t0 block content for anticompetitive
                                                                                           pulposes
                   0r merely         malicious whim, under the cover 0f considering such material
                                    at its

                   “otherwise obj ectionable.”


         (Zango, Inc.      v.   KasperS/gj Lab, Ina, supra, 568 F.3d                at p.   1178    (0011c.   opn. ofFisher,        J.).)

         Noting that    “[d]istrict courts        nationwide have grappled with the issues discussed in Zango’s

         majority and concurring opinions, and have reached differing results,” the Ninth
                                                                                          Circuit recently

         held that a service provider’s intent             may be relevant under section 23 0(c)(2)(B):                       speciﬁcally,

         where a    plaintiff alleges blocking            by a   direct competitor for anticompetitive purposes,                     its    claims

         survive dismissal. (Enigma Sofnvare                 Group USA,          LLC v.     Malwarebytes,         Inc. (9th Cir.      2019) 938
         F.3d 1026.)

                   Here, defendants’ creation 0f a “Restricted                   Mode”      t0   allow sensitive users t0 voluntarily

         choose a more limited experience 0f the YouTube service                            is   exactly the type 0f self—regulation

         that   Congress sought t0 encourage in enacting section 230, and ﬁts within section
                                                                                             230(c)(2)(B)’s

         immunity    for   “any action taken        t0 enable       01’   make   available to         others,” namely,          YouTuba
     users, “the technical            means   t0 restrict access t0” material “that the provider 0r user
                                                                                                         considers t0

     be obscene,                excessively violent,             0r othelwise objectionable.” Rather than unilaterally

     restm'cting access t0 material            0n   its   core platform as contemplated by section 230(c)(2)(A)—

23   which contains a “good              faith”   requirement—defendants allow users to voluntarily                             restrict access

24   t0 material that           defendants deem objectionable for the stated reason                     that, like the        categories 0f

25   material enumerated             by the   statute, it   may be        inappropriate for young          01’   sensitive viewers.“          The
26


27
     6
       Consistent with these circumstances, a page discussing options for administrators
                                                                                         employing “Restricted Mode,”
28   which was submitted by Pragel' in connection with its motion for preliminary injunction,
                                                                                               indicates that
     “[a]dministralors and designated approvers can 110w whitelisl entire channels,” in
                                                                                        addition to individual                      videos, t0
     ensure a channel      is   “watchable by your users” (Declaration 0f Peter Obstler, Ex.
                                                                                             L.) Thus,               it,   appears that users can



     Pragcr University V. Google LLC, ei (11‘, Superior Court ofCalgfbrnia, County
                                                                                   ofSanm Clam, Case N0. l 9CV340667           '6
     Order After Hearing 0n October 25, 20] 9 [Demurrer t0 fire First Amended Complaint
                                                                                         and Morianfor Preliminmjy Injunction]
                 Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 217 of 301



          Court Views         this as a critical difference                   between the two provisions and disagrees with the

          majority in        Enigma] who             ignore the plain language 0f the statute by reading a good faith

          limitation into section 230(c)(2)(B). (See                             Enigma Software Group USA,                      LLC v.        Malwarebytes,

         Ina, supra, 938 F.3d               at p.    1040     (dis.     opn. 0f Rawlinson,              J.)   [“The majority’s policy arguments

         are in conﬂict with our recognition in                          Zango        that the      broad language of the Act                 is   consistent With

         ‘the Congressional goals for                      immunity’ as expressed                   in the    language 0f the       statute.        [Citation]

         As   the district court cogently noted,                        we    ‘must presume that a legislature says in a statute what                               it


         means and means              in a statute         what    it   says there.’         ”].)


                   Finding         CDA      immunity here               is   also consistent with cases that apply                  it   in

         indistinguishable circumstances based 0n section 230(c)(1), and with their reasoning, which

         recognizes that challenges t0 a sewice provider’s editorial discretion “treat[]” the provider “as
                                                                                                           a

         publisher.” (See Sikhsforjustice ”SFJ”, Inc.                                  v,   Facebook,         1120.,   supra, 144 F.Supp.3d 1088

         [applying section 230(c)(1) t0 claim under Title                                   H   of the Civil Rights Act 0f 1964]; Federai

         Agency    quews LLC v.                 Faceboo/c, Inc, supra, 201 9                      WL 3254208            [applying section 230(c)(1) t0

         claims under Title           II   0f the Civil Rights Act of 1964, the                         Umuh Act,         and for breach 0f the

         implied covenant 0f good faith and                        fair      dealing.)          The Court ﬁnds          that   immunity under section

         230(c)(1) also applies here, t0 the allegations involving both “Restricted                                             Mode” and           defendants’

         advertising sewice.

I9
                  While the Court understands Prager’s argument                                       that    all   three provisions 0f section            230
2O   should have a good faith requirement,                              this     argument        is   contrary t0 the plain language 0f the

21
     statute.      (See Hassell            v.   Bird, supra, 5 Cal.5th at p.                    540 [noting         that Barrett   v.   Rosenthal, supra,
22   40 Cal.4th 33 voiced “qualms”                          that   Zemn’s          interpretation        0f section 230 provides blanket
23   immunity         for those        who      intentionally redistribute defamatory statements, but held “these

24   concerns were 0f 110 legal consequence” where principles 0f statutory intelpretation compelled
                                                                                                    a
25


26
     speciﬁcally override dei‘endants’ decisions t0 disable certain videos 01‘ channels in “Restricted                                   Moda,” conﬁrming
     that “RestrictedMode” is a tool made available t0 users rather than a unilateral ban.

     7
28     See People v. Williams (1997) 16 Cal.4th 153, 190 (“Decisions Oflower federal courts intemreting
                                                                                                            federal law ars
     not binding 0n state c0urts.”); Elliott u Albright (1989) 209 Cal.App.3d 1028, 1034
                                                                                           (although at times entitled t0
     great weight, the decisions 0f the lower federal courts 0n federal questions are merely
                                                                                             persuasive).




     Finger    Urlivcrsily   v.   Google LLC,    er 01,,   Superior   Com? ofCalifbmia, County QfSanm Clam. Case NO‘ 19CV340667                                     17
     OrderAﬂer Hearing 0n October 25, 2019 [Demurrer                         I0 {he First   Amended Complain! (md Motionfor Preliminary               Injunction]
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 218 of 301



       broad construction].)               And   while     it is   not this Court’s role t0 judge the            Wisdom 0f the policy
       embodied by section 230,                 there are     good reasons     t0 support             As   the   couﬁ   in Levitt
                                                                                                it.                                 v.   Yelp!

       Inc.   (ND.     Ca1., Oct. 26, 201          1,    N0. C-10-1321      EMC)      2011     WL 5079526 reasoned,
                    traditional editorial functions often include subjectivejudgments informed by
                    political and ﬁnancial considerations. [Citation] Determining what motives are
                    permissible and what are not could prove problematic. Indeed, from
                                                                                            a policy
                    perspective, permitting litigation and scrutinﬁzing] motive could result in
                                                                                                 the
                    “death by ten thousand duck-bites” against which the Ninth
                                                                                Circuit cautioned in
                    interpreting § 230(c)(1). [(Faz‘r Housing Council
                                                                        0f San Fernando Valley v.
                    RoommareSCom, LLC,                   supra, 521 F.3d     at p.   1174.)]


                    One 0f Congres[s]’s purposes                   in enacting §230(0) was t0 avoid the chilling effect
                    0f imposing          liability 011   providers     by both safeguarding the “diversity 0f political
                    discourse  and myriad avenues for intellectual activity” on the one hand, and
                “1‘61110V[ing] disincentives for the development and
                                                                       utilization 0f blocking and
                ﬁltering technologies” 0n the other hand.                 see also S.Rep. N0. 104~
                                                          §§ 230(3),                           (b);
                230,   86 (1996) (C0nfRep.), available at 1996
                         at                                                              WL 54191, at *[194]              (describing
                pulpose 0f section 230 t0 protect providers from                         liability “for actions t0 restrict 0r
                to enable restrictﬁon] 0f access t0 objectionable online material”).
                                                                                                                   For that reason,
                “[C]lose cases           must be resolved in favor 0f immunity, lest we cut the heart out
                0f section           230 ....” [(Faz'r Housing Councii 0f San. Fernando Valley v.
                RoommatesCom, LLC,                      supra, 521 F.3d     at p.    1174.)]


                As           by the case at bar, ﬁnding a bad faith exception t0 immunity under
                       illustrated

               § 230(c)(1) could force Yelp t0 defend its editorial decisions in the future on a
               case by case basis and reveal how it decides what t0 publish and
                                                                                     what not t0
               publish. Such exposure could lead Yelp t0 resist ﬁltering out
                                                                                  false/unreliable
               reviews (as someone could claim an improper motive for its                    01'                  decision),             t0
               immediately remove a1] negative reviews about which businesses complained
                                                                                           (as
               failure t0 d0 so could expose Yelp t0 a business’s claim that
                                                                             Yelp was strong-
               anning the business for advertising money). The Ninth Circuit has made it clear
               that the       need
                             t0 defend against a proliferation 0f lawsuits, regardless 0f
                                                                                          whether
               the provider ultimately prevails, undermines the pulpose 0f section
                                                                                   230.



     (Levitt   v.    Yelp! Ina, supra, 201          1    WL 5079526, at *8—9.)          In the Court’s view, these concerns are

     particularly salient here,             where the challenged sewices are by deﬁnition more curated than
25
     defendants’ core service and could not exist without                           more robust screening by defendants.
26
               In opposition t0 defendants’ demurrer, Prager cites a                           number 0f cases          that   afﬁrm the
27
     principle applied in Fair              Housing Council Qf‘San Fernando Valley                     v.   RoommatesCom, LLC,
28
     supra, 521 F.3d          1   157,   which held       that a service provider is not entitled t0              CDA     immunity with




     Prager Universiﬁy v. Goog/e LLC, e! (IL, Superior Cour! 0fCa/{fbrnim County ofSanta CM/‘a,
                                                                                                 CaSe N0. 1 9CV340667                            18
     Order Aﬂer Hearing 0n 00:0 ber 25, 201 9 [Demm‘rer‘ Io {he First A mended Conqulaim‘
                                                                                          (md Motionfbr Preliminmy Injunction]
                  Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 219 of 301



          regard t0 content              it    develops    itself.   However,     this principle is inapposite here.             Prager does not

          allege that defendants developed any 0f Prager’s content 0r
                                                                      appended any                                       commentary            t0   itﬁto
          the contrary, they allege the content                      became completely          invisible in “Restricted          Mode”        0r   was
          simply demonetized. Applying                        CDA      immunity under these Circumstances does not conﬂict with

         Roommates. (See FairHousing Council ofSan Fernando Valley                                         v.   Roommates, Com, LLC,
         supra, 521 F.3d at p. 1163 [in enacting                        CDA immunity,           “Congress sought         t0   immunize
         the removal 0f user-generated content, not the creation 0f content”].)8


                   Finally, Prager contends that applying                        CDA       immunity here would          constitute an unlawful

         prior restraint 011            its    speech    in Violation   0f the   First    Amendment. However,                a federal       couﬁ has
         already held that defendants’ conduct does not Violate the First                                Amendment, and               this   Court

         agrees With that analysis for the reasons discussed in connection with                                  its   analysis 0f Prager’s

         claim under the California Constitution. Moreover, Prager does not allege
                                                                                   that defendants

         prevented       it   from engaging              in speech,   even   011 their    own   p1atf01‘m——again,       it   contends that certain

         videos were excluded from “Restricted                          Mode”     and/or were demonetized.

                   The        C0111“:   consequently ﬁnds that section 230(c)(2v)(B) bars Prager’s claims related t0

         “Restricted      Mode” and                 section 230(c)(1) bars       all   0f its claims, with the possible exception 0f

         those based          011 its   own promises and             representations,       which are discussed below.9

                   C. Breach Ofthe Implied Covenant 0f Good Faith and Fair Dealing
                                                                                   and Fraud                                                 Under
                   the   UCL

20
                  Finally, Prager correctly urges that                     some        California authority holds section 230(c)(1) 0f
21
     the    CDA does not apply t0 claims based 0n a defendant’s own promises and representations t0                                                    a
22
     plaintiff, rather            than        its   role as a publisher.     (See Demetriades       v.   Yelp, Inc. (2014)            228
23
     Cal.App.4th 294,               3 13 [this         immunity does not apply where “plaintiffseeks                    t0    hold Yelp liable
24
     for    its   own    statements regarding the accuracy 0f its ﬁlter”]; but see Hassell                              v.    Bird, supra, 5
25
     Cal.5th at p. 542 [disapproving 0f “creative pleading” in an attempt
                                                                          t0 avoid section 230
26

     8
27     Although it does 1101 bring a claim for defamation, Prager appears t0 suggest
                                                                                     that defendants have defamed it by
     removing its content from “Restricted Mode” 0r demonetizing it. Such a claim
                                                                                      would likely be foreclosed by the
28   ruling in Bartholomew v. YouTube, LLC. (2017) 17 Cal,App.5th
                                                                       1217, 1234.

     9
         The Court   thus does not address defendants’ argument that Prager’s claims
                                                                                     are barred                    by the     First   Amendment.



     Prager University v‘ Google LLC, er a/,, Superior Cour! QfCaig'fomia, County                                               19
                                                                                  ofSanfa Clam, Case N0. 19CV340667
     OrderAfrer Hearing (m October 25, 20/ 9 [Demurrer I0 the First Amended Complain!
                                                                                         (1nd Motionfor Preliminmj) Injunction]
                Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 220 of 301



       immunity].) This authority does not apply t0 the Court’s ﬁnding 0f immunity under section

       230(c)(2)(B). In any event, Prager’s claims asserting this type 0f theory—namely,                                                 its     claim for

       breach 0f the implied covenant 0f good                             faith   and   fair     dealing and   its   claim under the fraud prong

       0f the   UCL¥d0 not state a cause 0f action.
                   Prager does not and cannot state a claim for breach 0f the implied covenant
                                                                                               0f good faith
       and   fair   dealing in light 0f the express provisions 0f YouTube’s Terms 0f
                                                                                     Service, which provide

      that   “YouTube            reserves the right t0                remove Content without prior notice” and which                        also allow

      YouTube           t0 “discontinue              any aspect 0f the Sewice               at   any time.” (See Declaration of Brian

      Willem, Ex.           1;   Songﬁ Inc.          v.   Googfe, Inc,     (ND.      Cal. 201 5) 108 F.Supp.3d 876, 885 [plaintiff

      could not state a claim for Violation 0f the covenant 0f good faith and                                        fair   dealing based 0n

      content removal in light 0f YouTube’S Terms 0f Service].) Similarly, YouTube’s
                                                                                     AdSense
      Telms 0f Service reserve                   the right “t0 refuse 0r limit your access t0 the Services.”
                                                                                                             (Declaration

      ofBrian Willem, Ex.                 8;   see Sweet         v.   Google    Inc. (N.D. Ca1.,      Mar.     7,   2018, N0. 17-CV-03953—

      EMC)      201 8     WL       1184777,          at   *9-10 [plaintiff could not state a claim for Violation 0f
                                                                                                                    the covenant

      0f good       faith    and   fair   dealing based 0n demonitization in light 0f similar resewation 0f rights
                                                                                                                   in

      YouTube’s Partner Program Telms].) “[C]0uﬁs                                    are not at liberty t0          imply a covenant directly            at

      odds with a contract’s express grant 0f discretionary power except                                        in those relatively rare

      instances         when     reading the provision literally would, contrary t0 the parties’ clear
                                                                                                       intention,

     result in      an unenforceable, illusory agreement.” (Third Story Music,                                      Inc. v, Wairs (1     995) 41

     Cal.App.4th 798, 808.) That                          is   not the case here, and Prager does not contend that                      it is.    (See
21
     Sweet    v.    Google Ina, supra, 2018                      WL 1184777, at *9-10 [applying Third Storyl)
22
                As      t0 the    UCL fraud claim,                t0 the extent     it is   based 0n the “four essential freedoms” set
23   forth   above and similar statements, these statements are non—actionable                                        puffel‘y.    (See
24
     Demetriades          v.     Yelp, Ina, supra,              228 Cal.App.4th         at p. 3 11 [“ ‘a   statement that         is   quantiﬁable,
25
     that   makes a claim           as t0 the “speciﬁc 0r absolute characteﬁstics                        0f a product,”        may be       an
26   actionable statement 0f fact while a general, subjective claim about a
                                                                            product                                           is 11011-acti011able

27                  ”
     puffery,’          quoting Newcal Industries, Inc.                    v.   Ikon Ofﬁce Solution (9th Cir.2008) 513 F.3d 1038,
28
     1053];   nger University                   v.   Google LLC, supra, 201 8                WL 1471939, at *1          1   [“None 0f the




     Prager University v. Google LLC, er 0]., Superior Court QanI’g'fO/‘m'a, County
                                                                                    omelm Clara, Case N0. [90/340667          20
     Order After Hearing 0n Octo ber 25, 201 9 [Denmrrer £0 the First Amended Complaini
                                                                                         and Motionfor Pl'eiimmmy Injunction]
              Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 221 of 301



      statements about YouTube’s Viewpoint neutrality identiﬁed by Plaintiff resembles the kinds 0f

      ‘quantiﬁable’ statements about the ‘speciﬁc or absolute characteristics of a product’ that are

      actionable under the                 Lanham         Act.”].)


                Prager also alleges that defendants represented that “the ‘same standards apply equally t0

      all’   when   it     comes     t0 the content regulation              0n YouTube.” (FAC,                  1]   85; see also        id.   at   ‘1]   13.)

      While    this    statement           is   arguably more than mere pufﬁng (see Demetriades                                v.   Yelp, Ina, supra,

      228 Cal.App.4th             at p. 3       1   1-3 12), Prager    does not allege that      it   suffered a loss 0f money                       01‘



      property as a result ofits reliance 0n this statement. “There are innumerable ways in which

      economic injury from unfair competition                            may be shown,” including where                        a plaintiff “ha[s] a

      present 0r future propeﬁy interest diminished.” (sz'kser Corp.                                       v.   Superior Court (Benson)

      (201 1) 51 Ca1.4th 310, 323; see alsoAIborzz'an                          v.   JPMorgan Chase Bank, NA. (2015) 23S

      Cal.App.4th 29, 38              [UCL           “unlawful” plaintiffs established standing by alleging diminished

      credit score         caused by defendant’s false negative reporting                        t0 credit agencies,                even where they

     never    made payments 0n                      the loan at issue].)     The    “lost   income, reduced viewership, and damage

     t0 brand, reputation,             and goodwill”            that   Prager alleges (FAC,           1]   157) would certainly satisfy this

     requirement           if there   were a causal connection between Prager’s alleged reliance 0n defendants”

     statement in participating in the                      YouTube      service and these harms.                However, these                injuries

     cannot have resulted from Prager’s decision t0 use YouTube: they could only have been caused

     by YouTube’s              later decisions t0 restrict and/or              demonetize Prager’s content. (See Prager

     Universizj/      v.      Google LLC, 51mm, 201 8                  WL   1471 93 9,   at *1   1—12 [“Plaintiff has not sufﬁciently

     alleged that        it   ‘has   been       01‘ is   likely t0   be injured as the      result   0f the’ statements about YouTube’s

22   viewpoint neutrality. [Citation]                        As   discussed above, any         harm        that Plaintiff suffered                  was
23   caused by Defendants’ decisions t0 limit access t0 some 0f Plaintiff’s Videos.”].) These                                                             later

24   decisions by          YouTube could                 not have been relied 0n by Prager. (See                     I’d.   at *1   l   [“Although

25   Plaintiff asserts that           it   has suffered injury in the form 0f ‘lower viewership, decreased ad

     revenue, a reduction in advertisers Willing t0 purchase advertisements                                           shown on          Plaintiff” s

27
     Videos, diverted viewership, and                       damage      t0 its brand, reputation           and goodwill,”                  nothing in

28   Plaintiff’s    complaint suggests that                   this   harm ﬂowed       directly   ﬁ‘om Defendants’ publication 0f




     Prager University v. Googie LLC, e! m". Superior Cour! Q/‘Ca/z’fbmia, Comtzjv ofSanta Clara, Case N0. 19CV340667        2]
     Order Aﬁer Hearing 0n October 25. 201 9 [Demurrer 10 the First Amended Complain: and Motion ﬁN' Pre/iminmy Ily'lmcn‘on]
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 222 of 301



       their policies         and guidelines. Instead, any harm that Plaintiff suffered was caused
                                                                                                   by Defendants’
       decisions t0 limit access t0              some 0f Plaintiff’s Videos        ....”].)    Moreover, recognizing   this   theory

       would appear           to conﬂict with principles 0f defamation              law as recently discussed    in   Bartholomew
       v.    YouTube, LLC. (2017) 17 Cal.App.5th 1217.

                     Prager thus      fails t0 state   a cause of action based 0n the implied covenant 0f             good    faith

       and    fair   dealing    01'   the fraud prong 0f the        UCL.
                 D. Conclusion and Order

                 For    all   these reasons, the       demumer       t0 the ﬁrst   through fourth causes 0f action     is

       SUSTAINED WITHOUT LEAVE TO AMEND.


      III.    Motion     for Preliminary Injunction


                 As    discussed above, Prager has not               shown   a reasonable probability     0f success on the
      merits in this action.            Its   motion for   a    preliminary injunction    is   consequently   DENIED.       (See San
      Francisco NewspaperPrinting C0.                      v.   Superior Court (Miller) (1985) 170 Cal.App.3d 438, 442.)



                IT IS    SO ORDERED.


      Dated:     ﬂgﬁm                              $
                                                                              Honorable Brian C. Walsh
                                                                                                      C.
                                                                              Judge 0f the Superior Court



21


22


23


24


25


26


27


28




     Prager Universal) v. Googlc LLC, er 171,. Superior Court ofCalffbmia, County                                              22
                                                                                  ofSa/Im Clam, Case N0. l9CV340667
     OrderAﬂer Hearing 0n October 25, 2019 [Demzm'er 10 the First Amended Compiaim and
                                                                                             Moiionfor Preliminary Injunction]
Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 223 of 301




                 Exhibit “C”
          Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 224 of 301



 1   JOSEPH H. HUNT
        Assistant Attorney General
 2   ERIC WOMACK
        Assistant Branch Director
 3   INDRANEEL SUR
        indraneel.sur@usdoj.gov
 4      D.C. Bar No. 978017
        Trial Attorney
 5      Civil Division, Federal Programs Branch
        P.O. Box 883
 6      Washington, D.C. 20044
        Telephone: (202) 616-8488
 7      Facsimile: (202) 616-8470
 8   Counsel for the United States of America
 9
10                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
11                                  SAN JOSE DIVISION
12
     DIVINO GROUP LLC, a California limited
13   liability company, CHRIS KNIGHT, an            Case No. 5:19-cv-004749-VKD
     individual, CELSO DULAY, an individual,
14   CAMERON STIEHL, an individual,                 UNITED STATES OF AMERICA’S
     BRIAANDCHRISSY LLC, a Georgia limited          NOTICE OF INTERVENTION
15   liability company, BRIA KAM, an individual,    TO DEFEND THE
     CHRISSY CHAMBERS, an individual, CHASE         CONSTITTUTIONALITY OF
16   ROSS, an individual, BRETT SOMERS, an          47 U.S.C. § 230(c)
     individual, and LINDSAY AMER, an individual,
17   STEPHANIE FROSCH, an individual, SAL
     CINEQUEMANI, an individual, TAMARA
18   JOHNSON, an individual, and GREG
     SCARNICI, an individual,
19
                     Plaintiffs,
20                                                  Action Filed: August 13, 2019
             vs.                                    Trial Date: None Set
21                                                  Rule 5.1 Notice Filed: December 20, 2019
      GOOGLE LLC, a Delaware limited liability
22    company, YOUTUBE, LLC, a Delaware
      limited liability company, and DOES 1-25,
23
                     Defendants.
24
25
26
27
28

      UNITED STATES’ NOTICE OF INTERVENTION                             U.S. DEPARTMENT OF JUSTICE
      Case No. 5:19-cv-004749-VKD                                     Civil Division, Federal Programs Branch
                                                                                     P.O. Box 883
                                                                              Washington, D.C. 20044
                                                                                 Tel: (202) 616-8488
          Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 225 of 301



 1          Under Federal Rules of Civil Procedure 5.1(c) and 24(a)(1), and in accordance with
 2   the authorization of the Solicitor General of the United States, the United States hereby
 3   intervenes in this action for the limited purpose of defending the constitutionality of Section
 4   230(c) of the Communications Decency Act of 1996 (“CDA”) (Pub. L. No. 104-104, § 509,
 5   codified at 47 U.S.C. § 230(c)).
 6          On December 20, 2019, Plaintiffs filed a notice of constitutional challenge regarding
 7   47 U.S.C. § 230(c) (Doc. 21). In that Notice, Plaintiffs stated that their pleadings allege that
 8   “Section 230(c) does not, and cannot, apply in this case, under the plain language of the
 9   statute or under the Constitution, to prevent the Plaintiffs from seeking legal redress for
10   harms and injuries caused by Defendants’ discrimination against them and other similarly
11   situated Plaintiffs and users of YouTube.” Id. at 3. Moreover, in opposition to the motion
12   to dismiss the operative complaint filed by Defendants (Doc. 25), Plaintiffs in their brief filed
13   February 24, 2020 made certain contentions regarding the constitutionality of 47 U.S.C. §
14   230(c) (Doc. 28). The Court has not yet certified a constitutional question under Rule 5.1(b)
15   and 28 U.S.C. § 2403.
16          The United States is entitled to intervene in this action under the Federal Rules of
17   Civil Procedure and by statute. Rule 5.1(c) permits the Attorney General to intervene in an
18   action where, as here, the constitutionality of a federal statute is challenged. See Fed. R. Civ.
19   P. 5.1(c). Rule 24 further permits a non-party to intervene when the non-party “is given an
20   unconditional right to intervene by a federal statute.” Fed. R. Civ. P. 24(a)(1). The United
21   States has an unconditional statutory right to intervene “[i]n any action . . . wherein the
22   constitutionality of any Act of Congress affecting the public interest is drawn in question

23   . . . .” 28 U.S.C. § 2403(a). In such an action, “the court . . . shall permit the United States

24   to intervene . . . for argument on the question of constitutionality.” Id. Here, Plaintiffs have

25   “drawn in question” the constitutionality of 47 U.S.C. § 230(c), and the United States has an

26   unconditional right to intervene to defend the statute.

27          The United States will immediately hereafter file its memorandum in defense of the

28   constitutionality of 47 U.S.C. § 230(c). The United States’ intervention, including its filing

      UNITED STATES’ NOTICE OF INTERVENTION                                   U.S. DEPARTMENT OF JUSTICE
      Case No. 5:19-cv-004749-VKD                                           Civil Division, Federal Programs Branch
                                                                                           P.O. Box 883
                                                                                    Washington, D.C. 20044
                                                                                       Tel: (202) 616-8488
          Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 226 of 301



 1   of a memorandum in support of the constitutionality of 47 U.S.C. § 230(c), will not interfere
 2   with the timely adjudication of this action. This notification is also timely. By this Court’s
 3   order of April 23, 2020, the United States’ deadline for intervention is today. Doc. 44.
 4          Accordingly, the United States hereby provides notice of intervention in this action
 5   for the purpose of defending the constitutionality of 47 U.S.C. § 230(c).
 6
                                              Respectfully submitted,
 7
     DATED: May 8, 2020                       JOSEPH H. HUNT
 8                                            Assistant Attorney General
 9                                            ERIC WOMACK
10                                            Assistant Branch Director

11                                            INDRANEEL SUR
                                              Trial Attorney
12
13                                            By: /s/ Indraneel Sur
                                                  INDRANEEL SUR
14
                                              U.S. Department of Justice
15                                            Counsel for the United States of America
16
17
18
19
20
21
22
23
24
25
26
27
28

      UNITED STATES’ NOTICE OF INTERVENTION                                  U.S. DEPARTMENT OF JUSTICE
      Case No. 5:19-cv-004749-VKD                                          Civil Division, Federal Programs Branch
                                                                                          P.O. Box 883
                                                                                   Washington, D.C. 20044
                                                                                      Tel: (202) 616-8488
          Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 227 of 301



 1   JOSEPH H. HUNT
        Assistant Attorney General
 2   ERIC WOMACK
        Assistant Branch Director
 3   INDRANEEL SUR
        indraneel.sur@usdoj.gov
 4      D.C. Bar No. 978017
        Trial Attorney
 5      Civil Division, Federal Programs Branch
        1100 L Street, NW
 6      Washington, D.C. 20530
        Telephone: (202) 616-8488
 7      Facsimile: (202) 616-8470
 8   Counsel for the United States of America
 9
10                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
11                                  SAN JOSE DIVISION
12
     DIVINO GROUP LLC, a California limited
13   liability company, CHRIS KNIGHT, an                Case No. 5:19-cv-004749-VKD
     individual, CELSO DULAY, an individual,
14   CAMERON STIEHL, an individual,                     MEMORANDUM OF LAW FOR
     BRIAANDCHRISSY LLC, a Georgia limited              INTERVENOR UNITED STATES
15   liability company, BRIA KAM, an individual,        IN SUPPORT OF THE
     CHRISSY CHAMBERS, an individual, CHASE             CONSTITUTIONALITY OF
16   ROSS, an individual, BRETT SOMERS, an              47 U.S.C. § 230(C)
     individual, and LINDSAY AMER, an individual,
17   STEPHANIE FROSCH, an individual, SAL
     CINEQUEMANI, an individual, TAMARA
18   JOHNSON, an individual, and GREG
     SCARNICI, an individual,
19
                     Plaintiffs,
20                                                      Action Filed: August 13, 2019
             vs.                                        Trial Date: None Set
21                                                      Rule 5.1 Notice Filed: December 20, 2019
      GOOGLE LLC, a Delaware limited liability
22    company, YOUTUBE, LLC, a Delaware
      limited liability company, and DOES 1-25,
23
                     Defendants.
24
25
26
27
28

      UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                       U.S. DEPARTMENT OF JUSTICE
      CONSTITUTIONALITY OF 47 U.S.C. § 230(C)                             Civil Division, Federal Programs Branch
      Case No. 5:19-cv-004749-VKD                                                     1100 L Street, NW
                                                                                   Washington, DC 20530
                                                                                     Tel: (202) 616-8488
             Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 228 of 301



 1                                                    TABLE OF CONTENTS

 2   INTRODUCTION............................................................................................................................. 1
 3   STATEMENT ..................................................................................................................................... 2
 4
                I. Statutory Background ......................................................................................................2
 5
 6
                II. Proceedings In Plaintiffs’ Case ....................................................................................... 4

 7   ARGUMENT ...................................................................................................................................... 7
 8              I. The Court Should First Decide The Potentially Dispositive Statutory
 9                 Issues Because They May Obviate The Need To Address Plaintiffs’
                   Constitutional Challenge ................................................................................................. 7
10
11
                II. If The Court Reaches the Question, It Should Conclude That
                    Section 230(c) Is Constitutional ..................................................................................... 8
12
     CONCLUSION.................................................................................................................................12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                                                             U.S. DEPARTMENT OF JUSTICE
      CONSTITUTIONALITY OF 47 U.S.C. § 230(C) - i -                                                             Civil Division, Federal Programs Branch
      Case No. 5:19-cv-004749-VKD                                                                                           1100 L Street, NW
                                                                                                                         Washington, DC 20530
                                                                                                                           Tel: (202) 616-8488
             Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 229 of 301



 1                                                  TABLE OF AUTHORITIES

 2   CASES
 3   Ashcroft v. Free Speech Coalition,
 4     535 U.S. 234 (2002) ......................................................................................................................... 8

 5   Ashwander v. TVA,
 6
       297 U.S. 288 (1936) ......................................................................................................................... 7

 7   Barnes v. Yahoo!, Inc.,
       570 F.3d 1096 (9th Cir. 2009)........................................................................................................ 4
 8
 9   Borough of Duryea v. Guarnieri,
       564 U.S. 379 (2011) ................................................................................................................ 10, 11
10
11
     Cornelius v. NAACP Legal Defense & Educ. Fund, Inc.,
       473 U.S. 788 (1985) ......................................................................................................................... 9
12
     Delfino v. Agilent Techs., Inc.,
13     145 Cal. App. 4th 790, 52 Cal. Rptr. 3d 376 (Cal. Ct. App. 2006) .......................................... 4
14
     Dep’t of Commerce v. U.S. House of Representatives,
15     525 U.S. 316 (1999) ......................................................................................................................... 7
16
     Doe v. Internet Brands, Inc.,
17     824 F.3d 846 (9th Cir. 2016).......................................................................................................... 4
18   Fair Hous. Council of San Fernando Valley v. Roommates.Com, LLC,
19     521 F.3d 1157 (9th Cir. 2008)............................................................................................... 2, 3, 4

20   Fields v. Legacy Health Sys.,
       413 F.3d 943 (9th Cir. 2005)........................................................................................................11
21
22   Ileto v. Glock, Inc.,
        565 F.3d 1126 (9th Cir. 2009)......................................................................................................11
23
24   Logan v. Zimmerman Brush Co.,
       455 U.S. 422 (1982) .......................................................................................................................11
25
     Manhattan Cmty. Access Corp. v. Halleck,
26
      139 S. Ct. 1921 (2019)..................................................................................................................... 9
27
28

      UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                                                             U.S. DEPARTMENT OF JUSTICE
      CONSTITUTIONALITY OF 47 U.S.C. § 230(C) - ii -                                                            Civil Division, Federal Programs Branch
      Case No. 5:19-cv-004749-VKD                                                                                           1100 L Street, NW
                                                                                                                         Washington, DC 20530
                                                                                                                           Tel: (202) 616-8488
             Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 230 of 301



 1   N.Y.C. Transit Auth. v. Beazer,
       440 U.S. 568 (1979) ......................................................................................................................... 8
 2
     Orin v. Barclay,
 3     272 F.3d 1207 (9th Cir. 2001)..................................................................................................... 12
 4
     Prager University v. Google LLC,
 5     951 F.3d 991 (9th Cir. 2020)................................................................................................. passim
 6
     Sikhs for Justice, Inc. v. Facebook, Inc.,
 7     697 F. App’x 526 (9th Cir. 2017) ................................................................................................. 2
 8   Sikhs for Justice “SFJ”, Inc. v. Facebook, Inc.,
 9     144 F. Supp. 3d 1088 (N.D. Cal. 2015) ...................................................................................... 2

10   Spector Motor Serv. v. McLaughlin,
11
       323 U.S. 101 (1944) ........................................................................................................................ 7

12   Stratton Oakmont, Inc. v. Prodigy Servs. Co.,
        No. 31063/94, 1995 WL 323710 (N.Y. Sup. Ct. May 24, 1995) ............................................ 3
13
14   Sure-Tan, Inc. v. NLRB,
       467 U.S. 883 (1984) ...................................................................................................................... 10
15
     Zango, Inc. v. Kaspersky Lab, Inc.,
16
       568 F.3d 1169 (9th Cir. 2009)....................................................................................................... 3
17
     Zeran v. Am. Online, Inc.,
18     129 F.3d 327 (4th Cir. 1997)......................................................................................................... 4
19
     STATUTES
20
     15 U.S.C. § 1125 et seq. ................................................................................................................... 6, 7
21
22   28 U.S.C. § 2403.................................................................................................................................. 6
23   42 U.S.C. § 1983.................................................................................................................................. 6
24
     47 U.S.C. § 230 ............................................................................................................................ passim
25
     Communications Decency Act of 1996 (“CDA”),
26
       Pub. L. No. 104-104, 110 Stat 56 (codified at 47 U.S.C. § 230) ............................................. 1
27
28

      UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                                                               U.S. DEPARTMENT OF JUSTICE
      CONSTITUTIONALITY OF 47 U.S.C. § 230(C) - iii -                                                             Civil Division, Federal Programs Branch
      Case No. 5:19-cv-004749-VKD                                                                                             1100 L Street, NW
                                                                                                                           Washington, DC 20530
                                                                                                                             Tel: (202) 616-8488
             Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 231 of 301



 1   RULES

 2   Fed. R. Civ. P. 5.1 ............................................................................................................................... 6
 3   Fed. R. Civ. P. 12 ........................................................................................................................ passim
 4
     OTHER AUTHORITIES
 5
 6
     F. Mott, American Journalism 55 (3d ed. 1962)................................................................................. 9

 7   H.R. Rep. No. 104-458 (1996) (Conf. Rep.), as reprinted in 1996 U.S.C.C.A.N. 10 .................. 3
 8   John E. Nowak, Ronald D. Rotunda & J. Nelson Young,
 9     Handbook on Constitutional Law (1978) ........................................................................................ 12

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                                                                U.S. DEPARTMENT OF JUSTICE
      CONSTITUTIONALITY OF 47 U.S.C. § 230(C) - iv -                                                               Civil Division, Federal Programs Branch
      Case No. 5:19-cv-004749-VKD                                                                                              1100 L Street, NW
                                                                                                                            Washington, DC 20530
                                                                                                                              Tel: (202) 616-8488
          Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 232 of 301



 1                                        INTRODUCTION
 2          Plaintiffs, who are video creators seeking monetary and other recovery based on the
 3   alleged editorial decisions of a popular Internet platform, YouTube, have raised a
 4   constitutional challenge to Section 230(c) of the Communications Decency Act of 1996
 5   (“CDA”) (Pub. L. No. 104-104, § 509, codified at 47 U.S.C. § 230(c)). When the World Wide
 6   Web was in its early days in 1996, Congress sought through Section 230(c) to promote and
 7   protect “Good Samaritan” blocking and screening of offensive material by limiting the
 8   liability of website owners and operators. The statute immunizes for certain liability purposes
 9   an “interactive computer service” provider from being treated as the publisher or speaker of
10   content created by third parties and hosted by the service (47 U.S.C. § 230(c)(1)), or for
11   removing or restricting access to certain types of offensive material (§ 230(c)(2)).
12          In seeking Rule 12(b)(6) dismissal of the operative complaint, YouTube has invoked
13   the statute as an affirmative defense to Plaintiffs’ claims, and Plaintiffs have responded by
14   arguing, among other things, that the statute violates the First Amendment and the equal
15   protection guarantee of the Fifth Amendment to the extent it shields YouTube from liability
16   for Plaintiffs’ claims. Plaintiffs also seek a declaratory judgement to that effect.
17          The United States intervenes today in response to Plaintiffs’ constitutional challenge,
18   and, in defense of the statute, respectfully limits this brief to two arguments.
19          First, under the doctrine of constitutional avoidance, this Court should start by
20   deciding the statutory arguments presented by the parties regarding the pending Rule 12(b)(6)
21   motion, because those non-constitutional grounds may obviate the need for decision on any
22   constitutional question.    A court should decide a constitutional question only when

23   necessary, which would not be the situation here if the Court were to conclude that statutory

24   grounds suffice to dispose of the case.

25          Second, if the Court concludes that it must reach the constitutional question, Plaintiffs’

26   challenge should be rejected on the merits. Section 230(c) does not regulate Plaintiffs’

27   primary conduct. Instead, the statute establishes a rule prohibiting liability for certain

28   conduct by online platforms, including YouTube. Because the United States is intervening

      UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                         U.S. DEPARTMENT OF JUSTICE
      CONSTITUTIONALITY OF 47 U.S.C. § 230(C) - 1 -                         Civil Division, Federal Programs Branch
      Case No. 5:19-cv-004749-VKD                                                       1100 L Street, NW
                                                                                     Washington, DC 20530
                                                                                       Tel: (202) 616-8488
           Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 233 of 301



 1   for the limited purpose of defending the constitutionality of Section 230(c), it does not take
 2   a position on whether the statute forecloses the particular claims Plaintiffs have alleged. But
 3   assuming it does, that would not violate the First Amendment’s Speech Clause, because—as
 4   the Ninth Circuit squarely held in Prager University v. Google LLC, 951 F.3d 991 (9th Cir.
 5   2020)—YouTube is not a state actor capable of denying the freedom of speech. In other
 6   words, Section 230(c) would not deny Plaintiffs any constitutional claim they otherwise
 7   would have. Nor do Plaintiffs’ arguments find support in the First Amendment’s Petition
 8   Clause or in the constitutional guarantee of equal protection. In short, however Plaintiffs’
 9   challenge to Section 230(c) is framed, it is meritless, and should be rejected.
10                                              STATEMENT
11           I. Statutory Background
12           Section 230(c) of the CDA is entitled “Protection for ‘Good Samaritan’ blocking and
13   screening of offensive material.”           The Ninth Circuit has described the statute as
14   “immuniz[ing] providers of interactive computer services against liability arising from
15   content created by third parties.” Fair Hous. Council of San Fernando Valley v. Roommates.Com,
16   LLC, 521 F.3d 1157, 1163-64 (9th Cir. 2008) (en banc) (footnotes omitted).
17           In particular, Paragraph (1) states: “No provider . . . of an interactive computer
18   service shall be treated as the publisher or speaker of any information provided by another
19   information content provider.” 47 U.S.C. § 230(c)(1). The statute also provides that “[n]o
20   cause of action may be brought and no liability may be imposed under any State or local law
21   that is inconsistent with this section.” Id. § 230(e)(3). The result is to protect online
22   platforms from such liabilities as those the common law imposed on publishers or speakers

23   for libel or slander. Some courts have also construed the limitation to shield online platforms

24   against certain liabilities under federal law. See, e.g., Sikhs for Justice “SFJ”, Inc. v. Facebook, Inc.,

25   144 F. Supp. 3d 1088, 1096 (N.D. Cal. 2015), aff’d sub nom. Sikhs for Justice, Inc. v. Facebook, Inc.,

26   697 F. App’x 526 (9th Cir. 2017). The immunity applies only when the interactive computer

27   service provider is not also the “information content provider” of the material in question—

28

      UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                                U.S. DEPARTMENT OF JUSTICE
      CONSTITUTIONALITY OF 47 U.S.C. § 230(C) - 2 -                                Civil Division, Federal Programs Branch
      Case No. 5:19-cv-004749-VKD                                                              1100 L Street, NW
                                                                                            Washington, DC 20530
                                                                                              Tel: (202) 616-8488
             Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 234 of 301



 1   i.e., the person “responsible, in whole or in part, for the creation or development of” the
 2   “offending content.” See Roommates, 521 F.3d at 1162-63 (quoting § 230(f)(3)).
 3             For its part, Paragraph (2) describes a separate immunity. It states:
 4             No provider or user of an interactive computer service shall be held liable on account
 5             of —
                       (A)     any action voluntarily taken in good faith to restrict access to or
 6
                       availability of material that the provider or user considers to be obscene,
 7                     lewd, lascivious, filthy, excessively violent, harassing, or otherwise
                       objectionable, whether or not such material is constitutionally protected;
 8                     or
 9                     (B)    any action taken to enable or make available to information
                       content providers or others the technical means to restrict access to
10
                       material described in paragraph [A].
11             47 U.S.C. § 230(c)(2).*
12
               The problem Congress sought to solve in Section 230(c) arose from a New York state
13
     trial court’s ruling that an internet service provider that had voluntarily deleted some
14
     messages from an online message board was then “legally responsible for the content of
15
     defamatory messages that it failed to delete.” See Roommates, 521 F.3d at 1163 (discussing
16
     Stratton Oakmont, Inc. v. Prodigy Servs. Co., No. 31063/94, 1995 WL 323710 (N.Y. Sup. Ct. May
17
     24, 1995)). The statute responded by “immuniz[ing] the removal of user-generated content,
18
     not the creation of content.” Id. That is, Section 230 “provides ‘Good Samaritan’ protections
19
     from civil liability for providers . . . of an interactive computer service for actions to restrict
20
     . . . access to objectionable online material. One of the specific purposes of this section is to
21
     overrule Stratton . . . which . . . treated such providers . . . as publishers or speakers of content
22
     that is not their own because they have restricted access to objectionable material.”
23
     H.R. Rep. No. 104-458 (1996) (Conf. Rep.), as reprinted in 1996 U.S.C.C.A.N. 10.
24
25   *        The text of Paragraph (2)(B) refers to “the material described in paragraph (1),” but
     the Ninth Circuit “take[s] it that the reference to the ‘material described in paragraph (1)’ is
26   a typographical error, and that instead the reference should be to . . . § 230(c)(2)(A),”
     because “Paragraph (1) pertains to the treatment of a publisher or speaker and has nothing
27   to do with ‘material,’ whereas subparagraph (A) pertains to and describes material.” Zango,
     Inc. v. Kaspersky Lab, Inc., 568 F.3d 1169, 1173 n.5 (9th Cir. 2009).
28

         UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                         U.S. DEPARTMENT OF JUSTICE
         CONSTITUTIONALITY OF 47 U.S.C. § 230(C) - 3 -                         Civil Division, Federal Programs Branch
         Case No. 5:19-cv-004749-VKD                                                       1100 L Street, NW
                                                                                        Washington, DC 20530
                                                                                          Tel: (202) 616-8488
          Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 235 of 301



 1          According to the Ninth Circuit, Section 230(c)(1) shields the defendant from a claim
 2   wherever “the duty that the plaintiff alleges the defendant violated derives from the
 3   defendant’s status or conduct as a ‘publisher or speaker.’” Barnes v. Yahoo!, Inc., 570 F.3d
 4   1096, 1102 (9th Cir. 2009). In that context, the Ninth Circuit views “publication” as
 5   “involv[ing] reviewing, editing, and deciding whether to publish or to withdraw from
 6   publication third-party content.” Id.. The Ninth Circuit has remarked in an en banc opinion
 7   that “any activity that can be boiled down to deciding whether to exclude material that third
 8   parties seek to post online is perforce immune” under Section 230(c)(1). Roommates, 521 F.3d
 9   at 1170-71.
10          The Ninth Circuit has described one of the policies behind the liability shield as
11   promotion of speech—that is, to “avoid the chilling effect upon Internet free speech that
12   would be occasioned by the imposition of tort liability upon companies that do not create
13   potentially harmful messages but are simply intermediaries for their delivery.” Doe v. Internet
14   Brands, Inc., 824 F.3d 846, 852 (9th Cir. 2016) (quoting Delfino v. Agilent Techs., Inc., 145
15   Cal. App. 4th 790, 52 Cal. Rptr. 3d 376, 387 (Cal. Ct. App. 2006)). In enacting Section 230(c),
16   Congress made findings describing online platforms as offering “a forum for a true diversity
17   of political discourse, unique opportunities for cultural development, and myriad avenues for
18   intellectual activity.” § 230(a)(3). Accordingly, “the policy of the United States” is “to
19   preserve the vibrant and competitive free market that presently exists for the Internet and
20   other interactive computer services, unfettered by Federal or State regulation.”           § 230(b)(2)
21   (emphasis added). To be sure, Congress also determined that it was the policy of the United
22   States “to ensure vigorous enforcement of Federal criminal laws to deter and punish trafficking

23   in obscenity, stalking, and harassment by means of computer.” § 230(b)(5) (emphasis added).

24   But in balancing the various interests, Congress sought “not to deter harmful online speech

25   through the separate route of imposing tort liability on companies that serve as intermediaries

26   for other parties’ potentially injurious messages.” Zeran v. Am. Online, Inc., 129 F.3d 327, 330-

27   31 (4th Cir. 1997) (Wilkinson, C.J.) (emphasis added).

28

      UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                         U.S. DEPARTMENT OF JUSTICE
      CONSTITUTIONALITY OF 47 U.S.C. § 230(C) - 4 -                         Civil Division, Federal Programs Branch
      Case No. 5:19-cv-004749-VKD                                                       1100 L Street, NW
                                                                                     Washington, DC 20530
                                                                                       Tel: (202) 616-8488
          Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 236 of 301



            II. Proceedings In Plaintiffs’ Case
 1
            The instant Plaintiffs are “Lesbian, Gay, Bisexual, Transgender, Transsexual or Queer
 2
     internet content creators” who make videos, including many that “discuss issues which affect
 3
     members of the LGBTQ+ community.” 2d Am. Compl. ¶¶ 1, 41 (Doc. 20) (“SAC”).
 4
     YouTube, owned by Google, is allegedly the dominant Internet video platform, hosting
 5
     “roughly 95%” of global “public video-based content,” and “monetizing the free speech and
 6
     expression of . . . the 2.3 billion people who now use” it. SAC ¶ 15. Plaintiffs allegedly
 7
     contracted with YouTube, licensing it to distribute their videos while agreeing that YouTube
 8
     retained various rights—including the right to enforce its community guidelines, and the
 9
     right to determine “in its sole discretion” whether the videos contained “material . . . in
10
     violation of” the agreement. Rule 12(b)(6) Opp. 4 (Doc. 28); see SAC ¶¶ 10, 117(d), 288.
11
     According to Plaintiffs, YouTube “monetize[s]” the videos by selling advertisements for
12
     display along with them, and some Plaintiffs have paid YouTube to promote their videos
13
     (individually or grouped into channels) to potential viewers. SAC ¶¶ 55, 89, 131. YouTube
14
     allegedly retains “unfettered and absolute discretion to restrict the viewership, reach, and
15
     monetization of [the] videos.” SAC ¶ 118.
16
            One way that YouTube allegedly exercises that discretion is through its “Restricted
17
     Mode,” which works “much like a curtain” to “block[] access” by “younger, sensitive
18
     audiences to video content that contains certain specifically enumerated ‘mature’ aspects.”
19
     SAC ¶ 77. When a viewer turns on “Restricted Mode” for a personal account (or when it is
20
     activated by a parent or system administrator, such as one acting on behalf of a public library,
21
     school, or other work place) and lands on a video placed in “Restricted Mode,” instead of
22
     showing the video, YouTube displays a warning, stating that the video is unavailable and that
23
     to view the video the viewer would “need to disable Restricted Mode.” SAC ¶¶ 77-79, 83,
24
     343. YouTube allegedly tells viewers who inquire that videos are placed in “Restricted Mode”
25
     when they include, among other things, “[o]verly detailed conversations about or depictions
26
     of sex or sexual activity,” “inappropriate language, including profanity,” or other sensitive
27
28

      UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                        U.S. DEPARTMENT OF JUSTICE
      CONSTITUTIONALITY OF 47 U.S.C. § 230(C) - 5 -                        Civil Division, Federal Programs Branch
      Case No. 5:19-cv-004749-VKD                                                      1100 L Street, NW
                                                                                    Washington, DC 20530
                                                                                      Tel: (202) 616-8488
          Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 237 of 301



 1   content. SAC ¶¶ 26, 85, 344, 345, 346. “On average, 1.5–2% of users view YouTube
 2   through Restricted Mode.” Prager Univ., 951 F.3d at 996.
 3          YouTube has allegedly styled itself (including in testimony to Congress) as a “neutral
 4   public forum.” SAC ¶¶ 61, 287, 342. But Plaintiffs allege that YouTube has used its “power
 5   over filtering” as a “censorship power to silence and crush Plaintiffs because they identify
 6   [as] LGBTQ+ and express LGBTQ+ viewpoints.” SAC ¶ 21. In particular, Plaintiffs allege
 7   that YouTube placed some of their videos into “Restricted Mode,” or rendered certain videos
 8   ineligible for generation of advertising revenue by “demonetizing” them, justified by
 9   YouTube’s alleged false statements that the videos contained “inappropriate” or “otherwise
10   objectionable” content. SAC ¶¶ 3, 26, 151, 345-47. According to Plaintiffs, the episodes of
11   “Restricted Mode” and demonetization misuse they allege are not isolated; rather, YouTube
12   purportedly has a “‘company policy’ of not selling ads to ‘gay’ content creators because the
13   ‘gay thing’ render[s] [their] video[s] ‘shocking’ and sexually explicit regardless of the actual
14   content of the video[s].” SAC ¶ 20; see SAC ¶¶ 122, 134, 146; SAC Ex. A (transcript of
15   communication with Google Support staff in Bangalore, India allegedly describing policy).
16          Plaintiffs seek a declaration that 47 U.S.C. § 230(c) violates the First and Fourteenth
17   Amendments; they allege that applying the statute as a bar on their claims would be “both
18   an unconstitutional restraint on Plaintiffs’ First Amendment rights to freedom of petition
19   and speech, and a violation of equal protection of law under the Fourteenth Amendment.”
20   SAC ¶ 261; see SAC ¶¶ 280-82. Plaintiffs also assert various claims against YouTube,
21   including two federal statutory claims—one alleging that YouTube engaged in
22   unconstitutional “[v]iewpoint-[b]ased [d]iscrimination” remediable under 42 U.S.C. § 1983

23   (SAC ¶¶ 283-303), and the other alleging that YouTube engaged in false advertising and false

24   association in violation of the Lanham Act, 15 U.S.C. § 1125 et seq. (SAC ¶¶ 337-48).

25          This Court has not yet certified any constitutional question under 28 U.S.C. § 2403

26   and Rule 5.1. On March 9, 2020, this Court endorsed a stipulation providing the United

27   States until April 24, 2020 to determine whether to intervene and to file a brief, if any. Doc.

28

      UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                        U.S. DEPARTMENT OF JUSTICE
      CONSTITUTIONALITY OF 47 U.S.C. § 230(C) - 6 -                        Civil Division, Federal Programs Branch
      Case No. 5:19-cv-004749-VKD                                                      1100 L Street, NW
                                                                                    Washington, DC 20530
                                                                                      Tel: (202) 616-8488
          Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 238 of 301



 1   32. On the Government’s motion, the Court later enlarged the time for the United States to
 2   intervene to May 8, 2020. Doc. 44.
 3                                             ARGUMENT
 4          I. The Court Should First Decide The Potentially Dispositive Statutory Issues
               Because They May Obviate The Need To Address Plaintiffs’
 5             Constitutional Challenge
 6          As an initial matter, this Court should not address the constitutionality of Section
 7   230(c) unless it first determines that the pending motion to dismiss cannot be resolved on
 8   non-constitutional grounds. “If there is one doctrine more deeply rooted than any other in
 9   the process of constitutional adjudication, it is that we ought not to pass on questions of
10   constitutionality . . . unless such adjudication is unavoidable.” Dep’t of Commerce v. U.S. House
11   of Representatives, 525 U.S. 316, 343 (1999) (quoting Spector Motor Serv. v. McLaughlin, 323 U.S.
12   101, 105 (1944)); see id., 525 U.S. at 344 (“[I]f a case can be decided on either of two grounds,
13   one involving a constitutional question, the other a question of statutory construction or
14   general law, the Court will decide only the latter”) (quoting Ashwander v. TVA, 297 U.S. 288,
15   347 (1936) (Brandeis, J., concurring)).
16          This Court should adhere to that doctrine of constitutional avoidance here and
17   decline to rule on the constitutionality of Section 230(c) unless the motion to dismiss cannot
18   be resolved on other grounds. The United States has intervened solely for the purpose of
19   defending the constitutionality of Section 230(c) and therefore takes no position on the
20   merits of the non-constitutional issues. It is apparent, however, that the Court’s resolution
21   of those issues might obviate the need to consider Section 230(c)’s constitutionality.
22          Here is one example: Plaintiffs assert a Section 1983 claim (SAC ¶¶ 283-303), and

23   Lanham Act claims for false advertising and false association (SAC ¶¶ 337-48). This Court

24   might decide that Plaintiffs have not alleged the elements of either of those federal statutory

25   claims in light of the Ninth Circuit’s twin conclusions in Prager University that (1) YouTube is

26   not a state actor constrained by the First Amendment (951 F.3d at 999), and (2) “YouTube’s

27   statements concerning its content moderation policies do not constitute ‘commercial

28   advertising or promotion’” within the meaning of the Lanham Act (id. at 999-1000 (quoting

      UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                         U.S. DEPARTMENT OF JUSTICE
      CONSTITUTIONALITY OF 47 U.S.C. § 230(C) - 7 -                         Civil Division, Federal Programs Branch
      Case No. 5:19-cv-004749-VKD                                                       1100 L Street, NW
                                                                                     Washington, DC 20530
                                                                                       Tel: (202) 616-8488
          Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 239 of 301



 1   15 U.S.C. § 1125(a)(1)(B))). And this Court might similarly decide that Plaintiffs have not
 2   alleged the elements of their state law claims.
 3          Here is another example: Plaintiffs contend that Section 230(c) does not apply to the
 4   misconduct alleged.     Rule 12(b)(6) Opp. 13-21.      If the Court were to conclude that
 5   YouTube’s acts as alleged by Plaintiffs do not fit within the terms of either paragraph
 6   230(c)(1) or (2), then the statute would not apply, and there would be no occasion for passing
 7   on the constitutionality of the statute.
 8          In short, where “dispositive” statutory grounds may be available, it is “incumbent on”
 9   this Court to examine and decide the case on those grounds first. Cf. N.Y.C. Transit Auth. v.
10   Beazer, 440 U.S. 568, 582 (1979) (“Before deciding the constitutional question, it was
11   incumbent on [lower courts] to consider whether the statutory grounds might be
12   dispositive.”).
13          II. If The Court Reaches the Question, It Should Conclude That
                Section 230(c) Is Constitutional
14
            If the Court were to reach the constitutional question, it should conclude that
15
     Plaintiffs’ challenge fails on the merits. Section 230(c) does not regulate or limit Plaintiffs’
16
     primary conduct, such as their expressive activities. For example, Plaintiffs do not allege that
17
     Section 230(c) prevents them from creating videos or posting them on the Internet. Cf.
18
     Ashcroft v. Free Speech Coalition, 535 U.S. 234 (2002) (restriction on virtual child pornography
19
     challenged by creators of erotic and nudist works). Instead, Section 230(c) establishes a
20
     substantive limitation on the liability of certain Internet companies for claims arising from
21
     certain specified conduct. But Plaintiffs cannot show that Congress violated Plaintiffs’
22
     constitutional rights by making that affirmative defense available here to YouTube, because
23
     none of the clauses of the Constitution on which Plaintiffs rely confers on Plaintiffs any right
24
     to bring an underlying claim.
25
            First, Plaintiffs do not identify any valid underlying First Amendment speech claim
26
     they could have brought against YouTube had Section 230(c) not been in force. To the
27
     contrary, the Ninth Circuit explicitly held in Prager University that “YouTube is a private
28

      UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                        U.S. DEPARTMENT OF JUSTICE
      CONSTITUTIONALITY OF 47 U.S.C. § 230(C) - 8 -                        Civil Division, Federal Programs Branch
      Case No. 5:19-cv-004749-VKD                                                      1100 L Street, NW
                                                                                    Washington, DC 20530
                                                                                      Tel: (202) 616-8488
          Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 240 of 301



 1   entity” that is not a state actor subject to the constraints of the First Amendment. See 951
 2   F.3d at 996, 999. The Ninth Circuit observed that “courts have uniformly concluded that
 3   digital internet platforms that open their property to user-generated content do not become
 4   state actors,” and held that “the state action doctrine precludes constitutional scrutiny of
 5   YouTube’s content moderation pursuant to its Terms of Service and Community
 6   Guidelines.” See id. at 997, 999. The Ninth Circuit thus concluded that “YouTube may be a
 7   paradigmatic public square on the Internet, but it is ‘not transformed’ into a state actor solely
 8   by ‘provid[ing] a forum for speech.’” Id. at 997 (quoting Manhattan Cmty. Access Corp. v.
 9   Halleck, 139 S. Ct. 1921, 1930, 1934 (2019)).
10          The Ninth Circuit relied on the “Supreme Court’s state action precedent,” including
11   “its recent teaching in Halleck.” Id. In that 2019 decision, the Supreme Court explained:
12   “[W]hen a private entity provides a forum for speech, the private entity is not ordinarily
13   constrained by the First Amendment because the private entity is not a state actor. The
14   private entity may thus exercise editorial discretion over the speech and speakers in the
15   forum.” Halleck, 139 S. Ct. at 1930. As one illustration, the Court commented: “Benjamin
16   Franklin did not have to operate his newspaper as ‘a stagecoach, with seats for everyone.’”
17   Halleck, 139 S. Ct. at 1931 (quoting F. Mott, American Journalism 55 (3d ed. 1962)). And the
18   Supreme Court made clear that an “imprecise and overbroad phrase” in “passing dicta” in
19   one of its prior decisions “should not be read to suggest that private property owners or
20   private lessees are subject to First Amendment constraints whenever they dedicate their
21   private property to public use or otherwise open their property for speech.” See id. at 1931
22   n.3 (discussing Cornelius v. NAACP Legal Defense & Educ. Fund, Inc., 473 U.S. 788, 801 (1985)).

23   No exception to that principle about private property owners applies to YouTube, as the

24   Ninth Circuit reasoned. See Prager Univ., 951 F.3d at 997-99.

25          Because YouTube is not a state actor, its alleged misconduct toward Plaintiffs does

26   not implicate Plaintiffs’ freedom of speech. And because YouTube’s actions do not implicate

27   the First Amendment, the liability protection Section 230(c) affords to YouTube likewise

28

      UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                         U.S. DEPARTMENT OF JUSTICE
      CONSTITUTIONALITY OF 47 U.S.C. § 230(C) - 9 -                         Civil Division, Federal Programs Branch
      Case No. 5:19-cv-004749-VKD                                                       1100 L Street, NW
                                                                                     Washington, DC 20530
                                                                                       Tel: (202) 616-8488
           Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 241 of 301



 1   does not implicate the First Amendment. Or, put another way, Section 230(c) has not
 2   deprived Plaintiffs of any valid underlying Speech Clause claim.
 3           Second, although Plaintiffs’ Petition Clause argument lacks detailed explanation, they
 4   appear to contend that the Petition Clause requires Congress to allow them to proceed with
 5   their federal and state law claims even though the challenged statute provides an affirmative
 6   defense potentially foreclosing those claims. See SAC ¶ 281 (alleging that unconstitutionality
 7   stems from “Google/YouTube’s use of Section 230(c) as a shield to prevent Plaintiffs from
 8   petitioning the courts for relief to redress violations of their civil, consumer, and contractual rights,
 9   including rights which expressly protect Plaintiffs as a class from identity or viewpoint based
10   discrimination and speech restrictions”) (emphasis added); see also Rule 12(b)(6) Opp. 20-21
11   (contending that “the [Communications Decency Act] cannot be construed to preclude
12   Plaintiffs from petitioning the Courts to redress discriminatory and unlawful restrictions their
13   rights to free speech and equal benefits and protection of the law”) (emphasis added). That
14   assertion mistakenly posits that the Petition Clause requires the Government to guarantee
15   Plaintiffs the ability to continue to litigate the particular claims for relief they have alleged
16   and to reach a particular outcome (here, denial of the Rule 12(b)(6) motion). Tellingly,
17   Plaintiffs have cited no precedents construing the Petition Clause as guaranteeing such an
18   outcome in litigation.
19           To be sure, the Supreme Court has observed that its “precedents confirm that the
20   Petition Clause protects the right of individuals to appeal to courts and other forums
21   established by the government for resolution of legal disputes. ‘[T]he right of access to courts
22   for redress of wrongs is an aspect of the First Amendment right to petition the government.’”

23   Borough of Duryea v. Guarnieri, 564 U.S. 379, 387 (2011) (quoting Sure-Tan, Inc. v. NLRB, 467

24   U.S. 883, 896-97 (1984)). “A petition,” the Supreme Court has further explained, “conveys

25   the special concerns of its author to the government and, in its usual form, requests action

26   by the government to address those concerns.” Guarnieri, 564 U.S. at 388-89 (citing Sure-

27   Tan, 467 at 896-97).

28

      UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                               U.S. DEPARTMENT OF JUSTICE
      CONSTITUTIONALITY OF 47 U.S.C. § 230(C) - 10 -                              Civil Division, Federal Programs Branch
      Case No. 5:19-cv-004749-VKD                                                             1100 L Street, NW
                                                                                           Washington, DC 20530
                                                                                             Tel: (202) 616-8488
          Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 242 of 301



 1          But the requirements of the Petition Clause have already been fully satisfied in this
 2   case, given that, by commencing this action, Plaintiffs “convey[ed] [their] special concerns
 3   . . . to the government and . . . request[ed] action by the government to address those
 4   concerns.” See Guarnieri, 564 U.S. at 388-89. And Plaintiffs remain free to urge Congress to
 5   amend the statute. The Petition Clause, however, does not mandate the substantive response
 6   to their petition that Plaintiffs desire—i.e., a decision disregarding the affirmative defense set
 7   forth in Section 230(c).
 8          Were it otherwise, every statute or precedent limiting or preempting previously-
 9   available legal remedies would violate the Petition Clause. To the contrary: As the Supreme
10   Court explained in interpreting the Due Process Clause of the Fourteenth Amendment, a
11   State (and, accordingly, the Federal Government) “remains free to create substantive
12   defenses or immunities for use in adjudication—or to eliminate its statutorily created causes
13   of action altogether . . . .” Logan v. Zimmerman Brush Co., 455 U.S. 422, 432-33 (1982).
14          Plaintiffs’ Petition Clause argument resembles the Due Process Clause argument the
15   Ninth Circuit rejected in Ileto v. Glock, Inc., 565 F.3d 1126 (9th Cir. 2009). The plaintiffs there
16   challenged a federal statute limiting the liability of firearms manufacturers in certain
17   circumstances. In upholding the law, the Ninth Circuit concluded that Congress’s “legislative
18   determination” creating the liability protection “provides all the process that is due.” Id. at
19   1141-42 (internal quotation marks omitted). The court also rejected the contention that the
20   statutory liability limitation deprived the plaintiffs of a property right, reasoning that “a
21   party’s property right in any cause of action does not vest until a final unreviewable judgment
22   is obtained.” See id. at 1140-41 (quoting Fields v. Legacy Health Sys., 413 F.3d 943, 956 (9th

23   Cir. 2005)).

24          Although Plaintiffs have not explicitly invoked the Due Process Clause as a basis for

25   their challenge here, they advance an interpretation of the Petition Clause that would

26   effectively circumvent Logan and Ileto. At least where, as here, Plaintiffs did not obtain a

27   “final unreviewable judgment” in their favor before Section 230(c) came into force, they have

28   no entitlement to the particular legal theories they have alleged. See Ileto, 565 F.3d at 1140-

      UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                           U.S. DEPARTMENT OF JUSTICE
      CONSTITUTIONALITY OF 47 U.S.C. § 230(C) - 11 -                          Civil Division, Federal Programs Branch
      Case No. 5:19-cv-004749-VKD                                                         1100 L Street, NW
                                                                                       Washington, DC 20530
                                                                                         Tel: (202) 616-8488
          Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 243 of 301



 1   41. Congress therefore retained authority to impose limitations on those theories by enacting
 2   Section 230(c). Logan and Ileto thus provide additional confirmation that Plaintiffs’ Petition
 3   Clause theory lacks merit.
 4          Third, Plaintiffs’ equal protection challenge fails for the same reasons as their First
 5   Amendment Speech and Petition claims, and does not require separate analysis under Ninth
 6   Circuit precedent. “It is generally unnecessary to analyze laws which burden the exercise of
 7   First Amendment rights by a class of persons under the equal protection guarantee, because
 8   the substantive guarantees of the Amendment serve as the strongest protection against the
 9   limitation of these rights.” Orin v. Barclay, 272 F.3d 1207, 1213 n.3 (9th Cir. 2001) (quoting
10   John E. Nowak, Ronald D. Rotunda & J. Nelson Young, Handbook on Constitutional Law
11   (1978)). On that basis, the Ninth Circuit treated an “equal protection claim as subsumed by,
12   and co-extensive with, [the Section 1983 plaintiff’s] First Amendment claim.” Id. This Court
13   need go no further in rejecting Plaintiffs’ equal protection theory.
14                                          CONCLUSION
15          For the foregoing reasons, the Court should decide Defendants’ Rule 12(b)(6) motion
16   without reaching any constitutional question if possible. If the Court reaches Plaintiffs’
17   challenge to the constitutionality of 47 U.S.C. § 230(c), it should reject it.
18   DATED: May 8, 2020                     Respectfully submitted,
19
                                            JOSEPH H. HUNT
                                            Assistant Attorney General
20
                                            ERIC WOMACK
21                                          Assistant Branch Director
22
                                            INDRANEEL SUR
23                                          Trial Attorney
24
                                            By: /s/ Indraneel Sur
25                                              INDRANEEL SUR
26                                          U.S. Department of Justice
                                            Counsel for the United States of America
27
28

      UNITED STATES’S MEMORANDUM OF LAW IN SUPPORT OF                          U.S. DEPARTMENT OF JUSTICE
      CONSTITUTIONALITY OF 47 U.S.C. § 230(C) - 12 -                         Civil Division, Federal Programs Branch
      Case No. 5:19-cv-004749-VKD                                                        1100 L Street, NW
                                                                                      Washington, DC 20530
                                                                                        Tel: (202) 616-8488
Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 244 of 301




                 Exhibit “D”
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 245 of 301




EXECUTIVE ORDER
-------
PREVENTING ONLINE CENSORSHIP
By the authority vested in me as President by the Constitution and the laws of the United
States of America, it is hereby ordered as follows:
Section 1. Policy. Free speech is the bedrock of American democracy. Our Founding
Fathers protected this sacred right with the First Amendment to the Constitution. The
freedom to express and debate ideas is the foundation for all of our rights as a free people.
In a country that has long cherished the freedom of expression, we cannot allow a limited
number of online platforms to hand pick the speech that Americans may access and convey
on the internet. This practice is fundamentally un-American and anti-democratic. When
large, powerful social media companies censor opinions with which they disagree, they
exercise a dangerous power. They cease functioning as passive bulletin boards, and ought
to be viewed and treated as content creators.
The growth of online platforms in recent years raises important questions about applying the
ideals of the First Amendment to modern communications technology. Today, many
Americans follow the news, stay in touch with friends and family, and share their views on
current events through social media and other online platforms. As a result, these platforms
function in many ways as a 21st century equivalent of the public square.
Twitter, Facebook, Instagram, and YouTube wield immense, if not unprecedented, power to
shape the interpretation of public events; to censor, delete, or disappear information; and to
control what people see or do not see.
As President, I have made clear my commitment to free and open debate on the internet.
Such debate is just as important online as it is in our universities, our town halls, and our
homes. It is essential to sustaining our democracy.
Online platforms are engaging in selective censorship that is harming our national
discourse. Tens of thousands of Americans have reported, among other troubling
behaviors, online platforms "flagging" content as inappropriate, even though it does not
violate any stated terms of service; making unannounced and unexplained changes to
company policies that have the effect of disfavoring certain viewpoints; and deleting content
and entire accounts with no warning, no rationale, and no recourse.
Twitter now selectively decides to place a warning label on certain tweets in a manner that
clearly reflects political bias. As has been reported, Twitter seems never to have placed
such a label on another politician's tweet. As recently as last week, Representative Adam
Schiff was continuing to mislead his followers by peddling the long-disproved Russian
Collusion Hoax, and Twitter did not flag those tweets. Unsurprisingly, its officer in charge of
so-called "Site Integrity" has flaunted his political bias in his own tweets.
At the same time online platforms are invoking inconsistent, irrational, and groundless
justifications to censor or otherwise restrict Americans' speech here at home, several online
platforms are profiting from and promoting the aggression and disinformation spread by
foreign governments like China. One United States company, for example, created a search
engine for the Chinese Communist Party that would have blacklisted searches for "human
rights," hid data unfavorable to the Chinese Communist Party, and tracked users
determined appropriate for surveillance. It also established research partnerships in China
that provide direct benefits to the Chinese military. Other companies have accepted
advertisements paid for by the Chinese government that spread false information about
China's mass imprisonment of religious minorities, thereby enabling these abuses of human
rights. They have also amplified China's propaganda abroad, including by allowing Chinese
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 246 of 301




government officials to use their platforms to spread misinformation regarding the origins of
the COVID-19 pandemic, and to undermine pro-democracy protests in Hong Kong.
As a Nation, we must foster and protect diverse viewpoints in today's digital
communications environment where all Americans can and should have a voice. We must
seek transparency and accountability from online platforms, and encourage standards and
tools to protect and preserve the integrity and openness of American discourse and
freedom of expression.
Sec. 2. Protections Against Online Censorship. (a) It is the policy of the United States to
foster clear ground rules promoting free and open debate on the internet. Prominent among
the ground rules governing that debate is the immunity from liability created by section
230(c) of the Communications Decency Act (section 230(c)). 47 U.S.C. 230(c). It is the
policy of the United States that the scope of that immunity should be clarified: the immunity
should not extend beyond its text and purpose to provide protection for those who purport to
provide users a forum for free and open speech, but in reality use their power over a vital
means of communication to engage in deceptive or pretextual actions stifling free and open
debate by censoring certain viewpoints.
Section 230(c) was designed to address early court decisions holding that, if an online
platform restricted access to some content posted by others, it would thereby become a
"publisher" of all the content posted on its site for purposes of torts such as defamation. As
the title of section 230(c) makes clear, the provision provides limited liability "protection" to a
provider of an interactive computer service (such as an online platform) that engages in
"'Good Samaritan' blocking" of harmful content. In particular, the Congress sought to
provide protections for online platforms that attempted to protect minors from harmful
content and intended to ensure that such providers would not be discouraged from taking
down harmful material. The provision was also intended to further the express vision of the
Congress that the internet is a "forum for a true diversity of political discourse." 47 U.S.C.
230(a)(3). The limited protections provided by the statute should be construed with these
purposes in mind.
In particular, subparagraph (c)(2) expressly addresses protections from "civil liability" and
specifies that an interactive computer service provider may not be made liable "on account
of" its decision in "good faith" to restrict access to content that it considers to be "obscene,
lewd, lascivious, filthy, excessively violent, harassing or otherwise objectionable." It is the
policy of the United States to ensure that, to the maximum extent permissible under the law,
this provision is not distorted to provide liability protection for online platforms that -- far from
acting in "good faith" to remove objectionable content -- instead engage in deceptive or
pretextual actions (often contrary to their stated terms of service) to stifle viewpoints with
which they disagree. Section 230 was not intended to allow a handful of companies to grow
into titans controlling vital avenues for our national discourse under the guise of promoting
open forums for debate, and then to provide those behemoths blanket immunity when they
use their power to censor content and silence viewpoints that they dislike. When an
interactive computer service provider removes or restricts access to content and its actions
do not meet the criteria of subparagraph (c)(2)(A), it is engaged in editorial conduct. It is the
policy of the United States that such a provider should properly lose the limited liability
shield of subparagraph (c)(2)(A) and be exposed to liability like any traditional editor and
publisher that is not an online provider.
(b) To advance the policy described in subsection (a) of this section, all executive
departments and agencies should ensure that their application of section 230(c) properly
reflects the narrow purpose of the section and take all appropriate actions in this regard. In
addition, within 60 days of the date of this order, the Secretary of Commerce (Secretary), in
       Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 247 of 301




consultation with the Attorney General, and acting through the National
Telecommunications and Information Administration (NTIA), shall file a petition for
rulemaking with the Federal Communications Commission (FCC) requesting that the FCC
expeditiously propose regulations to clarify:
(i) the interaction between subparagraphs (c)(1) and (c)(2) of section 230, in particular to
clarify and determine the circumstances under which a provider of an interactive computer
service that restricts access to content in a manner not specifically protected by
subparagraph (c)(2)(A) may also not be able to claim protection under subparagraph (c)(1),
which merely states that a provider shall not be treated as a publisher or speaker for making
third-party content available and does not address the provider's responsibility for its own
editorial decisions;
(ii) the conditions under which an action restricting access to or availability of material is not
"taken in good faith" within the meaning of subparagraph (c)(2)(A) of section 230,
particularly whether actions can be "taken in good faith" if they are:
(A) deceptive, pretextual, or inconsistent with a provider's terms of service; or
(B) taken after failing to provide adequate notice, reasoned explanation, or a meaningful
opportunity to be heard; and
(iii) any other proposed regulations that the NTIA concludes may be appropriate to advance
the policy described in subsection (a) of this section.
Sec. 3. Protecting Federal Taxpayer Dollars from Financing Online Platforms That Restrict
Free Speech. (a) The head of each executive department and agency (agency) shall review
its agency's Federal spending on advertising and marketing paid to online platforms. Such
review shall include the amount of money spent, the online platforms that receive Federal
dollars, and the statutory authorities available to restrict their receipt of advertising dollars.
(b) Within 30 days of the date of this order, the head of each agency shall report its findings
to the Director of the Office of Management and Budget.
(c) The Department of Justice shall review the viewpoint-based speech restrictions imposed
by each online platform identified in the report described in subsection (b) of this section
and assess whether any online platforms are problematic vehicles for government speech
due to viewpoint discrimination, deception to consumers, or other bad practices.
Sec. 4. Federal Review of Unfair or Deceptive Acts or Practices. (a) It is the policy of the
United States that large online platforms, such as Twitter and Facebook, as the critical
means of promoting the free flow of speech and ideas today, should not restrict protected
speech. The Supreme Court has noted that social media sites, as the modern public
square, "can provide perhaps the most powerful mechanisms available to a private citizen
to make his or her voice heard." Packingham v. North Carolina, 137 S. Ct. 1730, 1737
(2017). Communication through these channels has become important for meaningful
participation in American democracy, including to petition elected leaders. These sites are
providing an important forum to the public for others to engage in free expression and
debate. Cf. PruneYard Shopping Center v. Robins, 447 U.S. 74, 85-89 (1980).
(b) In May of 2019, the White House launched a Tech Bias Reporting tool to allow
Americans to report incidents of online censorship. In just weeks, the White House received
over 16,000 complaints of online platforms censoring or otherwise taking action against
users based on their political viewpoints. The White House will submit such complaints
received to the Department of Justice and the Federal Trade Commission (FTC).
(c) The FTC shall consider taking action, as appropriate and consistent with applicable law,
to prohibit unfair or deceptive acts or practices in or affecting commerce, pursuant to section
45 of title 15, United States Code. Such unfair or deceptive acts or practice may include
      Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 248 of 301




practices by entities covered by section 230 that restrict speech in ways that do not align
with those entities' public representations about those practices.
(d) For large online platforms that are vast arenas for public debate, including the social
media platform Twitter, the FTC shall also, consistent with its legal authority, consider
whether complaints allege violations of law that implicate the policies set forth in section
4(a) of this order. The FTC shall consider developing a report describing such complaints
and making the report publicly available, consistent with applicable law.
Sec. 5. State Review of Unfair or Deceptive Acts or Practices and Anti-Discrimination Laws.
(a) The Attorney General shall establish a working group regarding the potential
enforcement of State statutes that prohibit online platforms from engaging in unfair or
deceptive acts or practices. The working group shall also develop model legislation for
consideration by legislatures in States where existing statutes do not protect Americans
from such unfair and deceptive acts and practices. The working group shall invite State
Attorneys General for discussion and consultation, as appropriate and consistent with
applicable law.
(b) Complaints described in section 4(b) of this order will be shared with the working group,
consistent with applicable law. The working group shall also collect publicly available
information regarding the following:
(i) increased scrutiny of users based on the other users they choose to follow, or their
interactions with other users;
(ii) algorithms to suppress content or users based on indications of political alignment or
viewpoint;
(iii) differential policies allowing for otherwise impermissible behavior, when committed by
accounts associated with the Chinese Communist Party or other anti-democratic
associations or governments;
(iv) reliance on third-party entities, including contractors, media
organizations, and individuals, with indicia of bias to review content; and
(v) acts that limit the ability of users with particular viewpoints to earn money on the platform
compared with other users similarly situated.
Sec. 6. Legislation. The Attorney General shall develop a proposal for Federal legislation
that would be useful to promote the policy objectives of this order.
Sec. 7. Definition. For purposes of this order, the term "online platform" means any website
or application that allows users to create and share content or engage in social networking,
or any general search engine.
Sec. 8. General Provisions. (a) Nothing in this order shall be construed to impair or
otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof;
or
(ii) the functions of the Director of the Office of Management and Budget relating to
budgetary, administrative, or legislative proposals.
(b) This order shall be implemented consistent with applicable law and subject to the
availability of appropriations.
(c) This order is not intended to, and does not, create any right or benefit, substantive or
procedural, enforceable at law or in equity by any party against the United States, its
departments, agencies, or entities, its officers, employees, or agents, or any other person.
DONALD J. TRUMP
THE WHITE HOUSE,
May 28, 2020.
Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 249 of 301




                   EXHIBIT "E"
     Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 250 of 301
                                                                           1


 1                        UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2                              SAN JOSE DIVISION

 3       DIVINO GROUP LLC, ET AL.,

 4                  PLAINTIFFS,              CASE NO. CV-19-4749-VKD

 5           VS.                             SAN JOSE, CALIFORNIA

 6       GOOGLE LLC, ET AL.,                 JUNE 2, 2020

 7                  DEFENDANT.               PAGES 1 - 51

 8
                        TRANSCRIPT OF ZOOM PROCEEDINGS
 9                 BEFORE THE HONORABLE VIRGINIA K. DEMARCHI
                         UNITED STATES DISTRICT JUDGE
10
                          A-P-P-E-A-R-A-N-C-E-S BY ZOOM
11
         FOR THE PLAINTIFFS:      BROWNE GEORGE ROSS LLP
12                                BY: PETER OBSTLER
                                  44 MONTGOMERY STREET
13                                SUITE 1280
                                  SAN FRANCISCO, CALIFORNIA 94104
14
                                  BY: DEBI ANN RAMOS
15                                801 S. FIGUEROA ST., SUITE 2000
                                  LOS ANGELES, CALIFORNIA 90067
16

17       FOR THE DEFENDANTS:      WILSON SONSINI GOODRICH & ROSATI
                                  BY: BRIAN M. WILLEN
18                                1301 AVENUE OF THE AMERICA, 40TH
                                  FLOOR
19                                NEW YORK, NEW YORK 10019-6022

20                                BY: LAUREN G. WHITE
                                  650 PAGE MILL ROAD
21                                PALO ALTO, CALIFORNIA 94304-1050

22                  (APPEARANCES CONTINUED ON THE NEXT PAGE.)

23       OFFICIAL COURT REPORTER:      IRENE L. RODRIGUEZ, CSR, RMR, CRR
                                       CERTIFICATE NUMBER 8074
24
             PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY,
25      TRANSCRIPT PRODUCED WITH COMPUTER.



                          UNITED STATES COURT REPORTERS

                                                                     EXHIBIT "E"
     Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 251 of 301
                                                                         2


 1      A P P E A R A N C E S BY ZOOM: (CONT'D)

 2      FOR INTERESTED PARTY:
                                 US DEPARTMENT OF JUSTICE
 3                               CIVIL DIVISION, FEDERAL PROGRAMS BRANCH
                                 BY: INDRANEEL SUR
 4                               1100 L ST.
                                 RM. 12010
 5                               WASHINGTON, DC 20530

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                          UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 252 of 301
                                                                                     3


           1      SAN JOSE, CALIFORNIA                               JUNE 2, 2020

           2                              P R O C E E D I N G S

10:24AM    3           (COURT CONVENED AT 10:24 A.M.)

10:24AM    4                 THE CLERK:    THE NEXT MATTER IS DIVINO GROUP VERSUS

10:24AM    5      GOOGLE, CASE NUMBER 19-CV-4749.

10:24AM    6                 THE COURT:    GOOD MORNING.   I'M WAITING FOR THE PRIOR

10:24AM    7      MATTER AND ALSO WITH OUR TECHNOLOGY.

10:24AM    8           WHO WILL BE SPEAKING ON BEHALF OF DIVINO GROUP TODAY?

10:24AM    9           MR. OBSTLER, YOU'RE ON MUTE.

10:24AM   10                 MR. OBSTLER:    SORRY ABOUT THAT, YOUR HONOR.     THIS IS

10:24AM   11      THE MOST NERVE-RACKING PART OF THE WHOLE HEARING IS TRYING TO

10:24AM   12      GET THIS THING TO WORK.

10:24AM   13           (LAUGHTER.)

10:24AM   14                 MR. OBSTLER:    PETER OBSTLER, MYSELF, WILL BE

10:24AM   15      SPEAKING ON BEHALF OF THE DIVINO PLAINTIFFS, YOUR HONOR.

10:24AM   16                 THE COURT:    OKAY.   WHO WILL BE SPEAKING ON BEHALF OF

10:24AM   17      GOOGLE TODAY?

10:24AM   18                 MR. WILLEN:    GOOD MORNING, YOUR HONOR.   THIS IS

10:24AM   19      BRIAN WILLEN.   ME AND MY COLLEAGUE, MS. WHITE, WILL BOTH BE

10:24AM   20      SPEAKING FOR GOOGLE.

10:24AM   21           I WILL BE ADDRESSING ANY ISSUES RELATED TO SECTION 230,

10:24AM   22      AND MS. WHITE WILL BE ADDRESSING ANY ISSUES RELATED TO THE

10:24AM   23      UNDERLYING CAUSES OF ACTION.

10:24AM   24                 THE COURT:    ALL RIGHT.   THANK YOU VERY MUCH.

10:24AM   25           AND I DO HAVE MR. SUR ON BEHALF OF THE UNITED STATES.



                                     UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 253 of 301
                                                                                   4


10:25AM    1           ALL RIGHT.   SO WE ARE HERE ON THE DEFENDANTS' MOTION TO

10:25AM    2      DISMISS THE SECOND AMENDED COMPLAINT.

10:25AM    3           I WILL HEAR FROM ALL PARTIES, BUT I WOULD LIKE TO START

10:25AM    4      JUST BY IDENTIFYING THE ISSUES THAT I AM MOST INTERESTED IN

10:25AM    5      HEARING ABOUT, AND THEN I'LL LET YOU MAKE YOUR ARGUMENTS, AND I

10:25AM    6      HAVE SOME VERY SPECIFIC QUESTIONS.

10:25AM    7           SO PLAINTIFFS HAVE EIGHT CLAIMS FOR RELIEF, REALLY SEVEN

10:25AM    8      CLAIMS FOR RELIEF SINCE THE EIGHTH ONE IS A REQUEST FOR

10:25AM    9      DECLARATORY RELIEF AND MORE OF A REQUEST FOR A REMEDY.

10:25AM   10           MY PRINCIPAL CONCERN IS THE PRAGER DECISION.     IT DOES SEEM

10:25AM   11      THAT THE NINTH CIRCUIT'S DECISION IN PRAGER IS DISPOSITIVE WITH

10:25AM   12      RESPECT TO THE FEDERAL CLAIMS AND PERHAPS THE CALIFORNIA

10:25AM   13      CONSTITUTION CLAIM BECAUSE OF THE FINDING THAT THE

10:25AM   14      NINTH CIRCUIT MADE THAT GOOGLE AND YOUTUBE ARE NOT STATE

10:25AM   15      ACTORS.   THAT CONCLUSION SEEMS TO ELIMINATE THOSE CLAIMS.

10:25AM   16           THE CALIFORNIA CONSTITUTION CLAIMS ARE ALSO PREMISED ON

10:26AM   17      THE IDEA THAT GOOGLE AND YOUTUBE ARE STATE ACTORS, SO THAT ONE

10:26AM   18      ALSO SEEMS TO BE ELIMINATED BY THIS DECISION.

10:26AM   19           AND THEN WITH RESPECT TO THE LANHAM ACT CLAIM, THE FINDING

10:26AM   20      THAT THE TERMS OF SERVICE AND COMMUNITY GUIDELINES ARE NOT

10:26AM   21      COMMERCIAL ADVERTISING OR PROMOTION AND THAT THE OTHER

10:26AM   22      STATEMENTS THAT ARE CONTAINED -- THAT ARE HIGHLIGHTED IN THE

10:26AM   23      SECOND AMENDED COMPLAINT ARE OPERATIONAL OR PUFFERY MEANS THAT

10:26AM   24      THE PLAINTIFFS COULD NOT PREVAIL ON THE LANHAM ACT CLAIM.

10:26AM   25           SO I WOULD LIKE TO UNDERSTAND THE PARTIES' VIEWS ON THE



                                    UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 254 of 301
                                                                                   5


10:26AM    1      SIGNIFICANCE OF PRAGER.   THAT'S THE FIRST THING.

10:26AM    2           AND THE SECOND ITEM THAT CAUGHT MY ATTENTION WAS THE

10:26AM    3      UNRAH ACT CLAIM WHICH DOESN'T HAVE -- DOESN'T GIVE MUCH

10:26AM    4      DISCUSSION IN THE PARTIES' PAPERS, BUT HERE'S MY QUESTION ABOUT

10:26AM    5      THE UNRAH ACT CLAIM, OR QUESTIONS.

10:26AM    6           DOES IT ACTUALLY APPLY TO THE GOOGLE YOUTUBE PLATFORM?

10:26AM    7      AND IF SO, UNDER WHAT SPECIFIC THEORY?

10:26AM    8           IF I CONSTRUE THE SECOND AMENDED COMPLAINT AS ALLEGING AN

10:27AM    9      UNWRITTEN POLICY TO DISCRIMINATE AGAINST THE LGBTQ CONTENT

10:27AM   10      CREATORS, IS THAT REALLY WITHIN THE SCOPE OF PUBLISHING

10:27AM   11      ACTIVITY UNDER SECTION 230(C)(1) OR (C)(2), WHICH HAS A GOOD

10:27AM   12      FAITH REQUIREMENT?

10:27AM   13           IS THAT KIND OF AN UNWRITTEN POLICY SUFFICIENT TO STATE A

10:27AM   14      CLAIM EVEN IF GOOGLE AND YOUTUBE'S OFFICIAL WRITTEN POLICY IS

10:27AM   15      VIEWPOINT NEUTRAL?

10:27AM   16           SO I HAVE SOME QUESTIONS AROUND THE UNRAH ACT CLAIM THAT I

10:27AM   17      WOULD LIKE THE PARTIES TO FOCUS ON.

10:27AM   18           AND THEN FINALLY I DID SEE THAT THE PLAINTIFFS DID FILE

10:27AM   19      YESTERDAY A REQUEST FOR JUDICIAL NOTICE ABOUT THE RECENT

10:27AM   20      EXECUTIVE ORDER, AND I'LL PERMIT THE PARTIES TO ADDRESS THAT,

10:27AM   21      ALTHOUGH I DO NOT SEE HOW THAT HAS ANY BEARING ON THE MOTION TO

10:27AM   22      DISMISS.

10:27AM   23           BUT THOSE ARE MY HIGH-LEVEL OBSERVATIONS AND FLAGGING

10:27AM   24      THOSE ISSUES FOR YOUR CONSIDERATION, BUT I WILL LET YOU ARGUE

10:28AM   25      HOWEVER YOU WOULD LIKE TO ARGUE.



                                    UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 255 of 301
                                                                                    6


10:28AM    1           AND SINCE IT'S THE DEFENDANTS' MOTION, I WILL GO AHEAD AND

10:28AM    2      LET GOOGLE START.

10:28AM    3           SO MR. WILLEN.

10:28AM    4                   MR. WILLEN:   YES.   THANK YOU, YOUR HONOR.

10:28AM    5           I THINK I SHOULD PROBABLY TAKE YOUR FIRST SET OF QUESTIONS

10:28AM    6      FIRST WHICH HAS TO DO WITH THE IMPACT OF THE NINTH CIRCUIT'S

10:28AM    7      DECISION IN PRAGER, AND SINCE I THINK THAT RELATES TO THE

10:28AM    8      MERITS OF THE CAUSES OF ACTION RATHER THAN SECTION 230, I WILL

10:28AM    9      LET MY COLLEAGUE, MS. WHITE, ADDRESS THAT IN THE FIRST

10:28AM   10      INSTANCE.

10:28AM   11                   THE COURT:    ALL RIGHT.   VERY WELL.

10:28AM   12                   MS. WHITE:    THANK YOU, YOUR HONOR.

10:28AM   13           TAKING YOUR QUESTIONS IN ORDER, I'LL BEGIN WITH THE FIRST

10:28AM   14      AMENDMENT.    WE ABSOLUTELY AGREE WITH YOUR SUGGESTION THAT THE

10:28AM   15      NINTH CIRCUIT'S DECISION FORECLOSES PLAINTIFFS' FIRST AMENDMENT

10:28AM   16      CLAIM.

10:28AM   17           THEIR CLAIM IS PREDICATED ON AN INFRINGEMENT OF THEIR OWN

10:28AM   18      FIRST AMENDMENT RIGHTS, AND OF COURSE THE CASE LAW IS EXTREMELY

10:29AM   19      CLEAR FOLLOWING THE SUPREME COURT'S DECISION IN HALLECK AND NOW

10:29AM   20      THE NINTH CIRCUIT'S DECISION IN PRAGER, WHICH WAS BROUGHT BY

10:29AM   21      COUNSEL FOR PLAINTIFFS HERE AND ASSERTED CLAIMS BASED ON THE

10:29AM   22      SAME PRODUCTS AND SERVICES ON YOUTUBE'S PLATFORM THAT ARE AT

10:29AM   23      ISSUE IN THIS CASE.

10:29AM   24           THERE'S SIMPLY NO PATH FORWARD IN LIGHT OF THE COURT'S

10:29AM   25      HOLDING TO -- FOR THE COURT TO CONCLUDE THAT YOUTUBE IS A STATE



                                      UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 256 of 301
                                                                                    7


10:29AM    1      ACTOR.

10:29AM    2           AND PLAINTIFFS HAVE FILED A SURREPLY ADDRESSING THAT

10:29AM    3      DECISION, ALTHOUGH THEY DID NOT ADDRESS JUDGE KOH'S UNDERLYING

10:29AM    4      DECISION THAT THE NINTH CIRCUIT AFFIRMED IN THEIR OPPOSITION

10:29AM    5      BRIEF.

10:29AM    6           AND IN THEIR SURREPLY THEY CLAIM THAT THIS CASE IS

10:30AM    7      DIFFERENT BECAUSE THEY HAVE ARTICULATED A DIFFERENT STATE

10:30AM    8      ACTION THEORY UNDER THE SO-CALLED ENDORSEMENT TEST UNDER THE

10:30AM    9      SUPREME COURT SKINNER DECISION.

10:30AM   10           BUT WHETHER THE COURT CONSIDERS THE ENDORSEMENT TEST OR

10:30AM   11      THE PUBLIC FUNCTION TEST THAT WAS ARGUED IN PRAGER, THE

10:30AM   12      PARTY -- THE PLAINTIFFS MUST SHOW THAT IN ORDER TO SHOW STATE

10:30AM   13      ACTION, THAT THE CONDUCT THAT ALLEGEDLY DEPRIVED THEM OF THEIR

10:30AM   14      RIGHTS CAN FAIRLY BE ATTRIBUTED TO THE STATE OR THE GOVERNMENT.

10:30AM   15           AND THERE IS NO BASIS TO ARGUE THAT YOUTUBE, IN MONITORING

10:30AM   16      ITS SERVICE AND MODERATING CONTENT ON ITS SERVICE WAS SOMEHOW

10:30AM   17      ACTING WITH THE GOVERNMENT'S ENDORSEMENT.    AND SECTION 230 BY

10:30AM   18      ITS EXPRESS TERMS, AND THE LEGISLATIVE HISTORY CONFIRMS, THAT

10:31AM   19      THE GOVERNMENT WAS, IN FACT, SEEKING TO TAKE ITSELF OUT OF THE

10:31AM   20      PROCESS OF CONTENT MODERATION ONLINE.    SO THERE IS NO BASIS FOR

10:31AM   21      THE COURT TO CONCLUDE THAT SECTION 230 SOMEHOW PUTS A THUMB ON

10:31AM   22      THE SCALE IN FAVOR OF THE CONTENT MODERATION DECISIONS THAT

10:31AM   23      YOUTUBE MADE WITH RESPECT TO THE PLAINTIFFS' CONTENT HERE.

10:31AM   24                 THE COURT:   IT SEEMS ALMOST LIKE AN ABSENCE OF

10:31AM   25      ENDORSEMENT, SORT OF AN EXPLICIT NON-ENDORSEMENT OF ANY



                                    UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 257 of 301
                                                                                       8


10:31AM    1      PARTICULAR MONITORING OR POLICING OR CENSORSHIP OR RESTRICTION.

10:31AM    2      IT'S LEAVING IT UP TO THE PLATFORM OR THE SERVICE PROVIDER IN

10:31AM    3      THIS CASE.

10:31AM    4           SO I TAKE YOUR POINT ABOUT THE ENDORSEMENT THEORY.       IT

10:31AM    5      DOESN'T SEEM TO FIT, BUT I WILL HEAR FROM THE PLAINTIFFS ON

10:31AM    6      THAT.

10:31AM    7           OKAY.    SO IN YOUR VIEW -- IN DEFENDANTS' VIEW DOES THE

10:32AM    8      PRAGER DECISION TAKE CARE OF THE FIRST AMENDMENT CLAIM AS WELL

10:32AM    9      AS THE CALIFORNIA CONSTITUTION CLAIM?

10:32AM   10           I MEAN, IT DOESN'T SPECIFICALLY ADDRESS THE CALIFORNIA

10:32AM   11      CONSTITUTION, THE NINTH CIRCUIT DOES NOT.      THAT WAS THE

10:32AM   12      PRAGER II DECISION.

10:32AM   13                   MR. WILLEN:   THAT'S RIGHT, YOUR HONOR.   WE THINK IT

10:32AM   14      DOES.   CALIFORNIA STATE COURTS HAVE MADE CLEAR THAT THE

10:32AM   15      CALIFORNIA CONSTITUTION HAS A STATE ACTION REQUIREMENT JUST

10:32AM   16      LIKE THE FIRST AMENDMENT.

10:32AM   17           AND AS THE NINTH CIRCUIT IN PRAGER HELD, THAT TO FIND A

10:32AM   18      PRIVATE PLATFORM INVOLVED IN HOSTING EXPRESSIVE CONDUCT A STATE

10:32AM   19      ACTOR WOULD ESSENTIALLY BE A PARADIGM SHIFT AND THAT HOLDING

10:32AM   20      BEARS ON THE CALIFORNIA CONSTITUTION CLAIM AS WELL.

10:32AM   21           NOW, PLAINTIFFS HAVE INVOKED THIS NARROW AND 40-YEAR-OLD

10:33AM   22      EXCEPTION ARTICULATED BY THE CALIFORNIA SUPREME COURT IN

10:33AM   23      ROBINS VERSUS PRUNEYARD, BUT THAT DECISION WAS APPLIED TO REAL

10:33AM   24      PROPERTY GIVEN THE NATURE OF REAL PROPERTY AND HAS NEVER BEEN

10:33AM   25      EXTENDED BEYOND THE SCOPE OF REAL PROPERTY.



                                      UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 258 of 301
                                                                                   9


10:33AM    1           AND, IN FACT, EVERY CASE THAT HAS CONSIDERED SIMILAR

10:33AM    2      EFFORTS TO EXPAND ITS SCOPE TO ONLINE SERVICES HAS REJECTED

10:33AM    3      THOSE EFFORTS.   IN ADDITION TO PRAGER II THERE WAS THE DOMEN

10:33AM    4      CASE IN THE SOUTHERN DISTRICT OF NEW YORK AND JUDGE CHEN IN THE

10:33AM    5      HIQ DECISION.

10:33AM    6                 THE COURT:   ALL RIGHT.   THANK YOU.

10:33AM    7           AND THE LANHAM ACT ISSUE?

10:33AM    8                 MS. WHITE:   YES.   ON THAT, YOUR HONOR, I DON'T

10:33AM    9      ENTIRELY UNDERSTAND PLAINTIFFS' ARGUMENTS IN THEIR SURREPLY FOR

10:33AM   10      ATTEMPTING TO DISTINGUISH THE LANHAM ACT, BUT THERE'S

10:33AM   11      ESSENTIALLY FOUR CATEGORIES OF STATEMENTS AT ISSUE IN THEIR

10:34AM   12      CLAIM, AND THEY ALL RELATE TO STATEMENTS THAT THE NINTH CIRCUIT

10:34AM   13      CONSIDERED IN PRAGER, THOSE DEALING WITH THE TERMS OF SERVICE

10:34AM   14      DESCRIPTIONS OF RESTRICTED MODE AND SOME IMPLICIT STATEMENT BUT

10:34AM   15      NO ACTUAL STATEMENT REGARDING THE DECISION TO MAKE CERTAIN OF

10:34AM   16      PLAINTIFFS' VIDEOS UNAVAILABLE IN RESTRICTED MODE.

10:34AM   17           THE NINTH CIRCUIT ADDRESSED EACH OF THOSE CATEGORIES OF

10:34AM   18      STATEMENTS AND CLEARLY HELD THAT NO LANHAM ACT CLAIM COULD

10:34AM   19      PROCEED ON THE BASIS OF ANY OF THEM.    THEY ARE NOT MADE IN

10:34AM   20      COMMERCIAL OR PROMOTIONAL CONTEXTS AND THEY, WITH RESPECT TO

10:34AM   21      YOUTUBE'S PROMOTIONAL STATEMENTS AND MISSION STATEMENTS, ARE

10:34AM   22      NOT -- ARE ESSENTIALLY NONACTIONABLE PUFFERY.

10:34AM   23                 THE COURT:   AND IF GOOGLE WERE TO ACT OR HAVE AN

10:34AM   24      INTERNAL UNWRITTEN POLICY THAT WAS INCONSISTENT WITH THOSE

10:34AM   25      PUBLIC STATEMENTS, WOULD THE ANSWER STILL BE THE SAME UNDER THE



                                    UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 259 of 301
                                                                                   10


10:35AM    1      LANHAM ACT?   DOES IT MATTER?   THOSE ARE -- THE STATEMENTS THAT

10:35AM    2      ARE PUBLIC FACING AND DESCRIBE THE PLATFORM AS BEING VIEWPOINT

10:35AM    3      NEUTRAL, THAT'S NOT ADVERTISING, THAT'S NOT PROMOTION, SO IT

10:35AM    4      DOESN'T MATTER IF, IN FACT, THAT'S NOT THE WAY IT WORKS AND

10:35AM    5      THERE'S SOME UNWRITTEN POLICY THAT DISCRIMINATES AGAINST THE

10:35AM    6      LGBT CONTENT CREATORS AND STILL NOT ACTIONABLE UNDER THE

10:35AM    7      LANHAM ACT WOULD BE YOUR VIEW?

10:35AM    8                 MS. WHITE:   THAT'S RIGHT, YOUR HONOR.   TO STATE A

10:35AM    9      CLAIM UNDER THE LANHAM ACT FOR FALSE ADVERTISING, WHICH IS WHAT

10:35AM   10      I UNDERSTAND THE PLAINTIFFS CLAIM TO BE HERE, THEY HAVE TO TIE

10:35AM   11      THE CLAIM TO SOME ACTUAL STATEMENT.

10:35AM   12           SO IMPLICIT OR ABSTRACT MOTIVE IS NOT SUFFICIENT TO STATE

10:35AM   13      A CLAIM UNDER THE LANHAM ACT.

10:35AM   14                 THE COURT:   ALL RIGHT.   SO I DID HAVE A QUESTION

10:35AM   15      ABOUT TRYING TO FOCUS IN ON THIS ISSUE OF PLAINTIFFS ALLEGE

10:36AM   16      DISCRIMINATION BASED ON THEIR IDENTITY AS OPPOSED TO CONTENT.

10:36AM   17           AND I DON'T KNOW IF THIS IS A QUESTION FOR YOU OR

10:36AM   18      MR. WILLEN BECAUSE IT REALLY DOES GET INTO THE QUESTION OF WHAT

10:36AM   19      IS IMMUNIZED AND WHAT IS NOT.

10:36AM   20           PLAINTIFFS SAY IN THEIR COMPLAINT THAT THEIR CONTENT IS

10:36AM   21      BLOCKED OR RESTRICTED IN SOME WAY NOT BECAUSE OF THE CONTENT

10:36AM   22      ITSELF BUT BECAUSE THE CREATORS OF THE CONTENT ARE GAY OR ARE

10:36AM   23      SEEKING TO HAVE THEIR CONTENT VIEWED BY THE LGBT COMMUNITY, SO

10:36AM   24      THEY'RE TARGETING CONTENT TO THE LGBT COMMUNITY.

10:36AM   25           SO THAT MAKES ME WONDER WHETHER THAT KIND OF CONDUCT IS,



                                    UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 260 of 301
                                                                                     11


10:36AM    1      AS I ASKED FROM THE BEGINNING, SO IF I CREDIT THAT AS AN

10:36AM    2      ALLEGATION THAT I MUST ACCEPT AS TRUE THAT IT'S A

10:36AM    3      DISCRIMINATION BASED ON IDENTITY, IS THAT WITHIN THE SCOPE OF

10:36AM    4      THE PUBLISHING ACTIVITIES UNDER SECTION (C)(1)?

10:37AM    5           AND THE SECOND PART IS IF YOU HAVE TO SHOW GOOD FAITH

10:37AM    6      UNDER (C)(2), IS THAT KIND OF DISCRIMINATION, IS THERE A

10:37AM    7      QUESTION WHETHER THAT KIND OF DISCRIMINATION IS NOT GOOD FAITH

10:37AM    8      UNDER (C)(2)?

10:37AM    9           SO THOSE ARE QUESTIONS FOR MR. WILLEN.

10:37AM   10                 MR. WILLEN:    SURE.   I'D BE HAPPY TO ADDRESS THOSE,

10:37AM   11      YOUR HONOR.

10:37AM   12           SO WITH RESPECT TO (C)(1), THE COURT IS NOT WRITING ON A

10:37AM   13      BLANK SLATE HERE.    WE'VE HAD A SERIES OF DECISIONS, AT LEAST

10:37AM   14      SIX CASES IN THE LAST TWO OR THREE YEARS ALL OF WHICH HAVE

10:37AM   15      APPLIED SECTION 230(C)(1) TO CLAIMS UNDER VARIOUS

10:37AM   16      DISCRIMINATION LAWS, INCLUDING THE UNRAH ACT.

10:37AM   17           SO, FOR EXAMPLE, THE DOMEN CASE THAT MS. WHITE MENTIONED

10:37AM   18      IN THE SOUTHERN DISTRICT OF NEW YORK WAS A CLAIM OF THE

10:37AM   19      UNRAH ACT SPECIFICALLY HELD THAT THE STATE, YOU KNOW,

10:37AM   20      DISCRIMINATION LAWS AND CLAIMS ARISING UNDER THEM ARE WITHIN

10:37AM   21      THE SCOPE OF PUBLISHING ACTIVITY AT LEAST IN CERTAIN CONTEXTS

10:38AM   22      UNDER (C)(1).

10:38AM   23           WE HAVE THE SIKHS FOR JUSTICE CASE, JUDGE KOH'S DECISION,

10:38AM   24      WHICH HELD THE SAME THING AS DID TITLE II OF THE FEDERAL CIVIL

10:38AM   25      RIGHTS ACT, AND THAT DECISION WAS AFFIRMED IN AN UNPUBLISHED



                                      UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 261 of 301
                                                                                   12


10:38AM    1      DECISION BY THE NINTH CIRCUIT, WHICH SPECIFICALLY SAID THERE'S

10:38AM    2      NO, THERE'S NO REASON TO EXEMPT THIS CLAIM FROM SECTION 230.

10:38AM    3           PRAGER HELD THE SAME THING.    SIKHS VERSUS FACEBOOK, THE

10:38AM    4      FEDERAL NEWS AGENCY CASE, ALSO A JUDGE KOH DECISION.     SO

10:38AM    5      THERE'S A LONG SERIES OF CASES THAT HAVE HELD THIS.

10:38AM    6           AND WHAT THAT REFLECTS IS THAT I THINK YOU HAVE TO LOOK IN

10:38AM    7      A CASE LIKE THIS, AS THOSE COURTS DID, AT THE NATURE OF THE

10:38AM    8      ACTIVITY THAT IS GIVING RISE TO THE CLAIM.

10:38AM    9           HERE PRIMARILY WHAT THE PLAINTIFFS ARE ALLEGING IS A

10:38AM   10      CHALLENGE TO TWO THINGS:

10:38AM   11           ONE IS THE DECISIONS THAT YOUTUBE MADE WITH RESPECT TO

10:38AM   12      RESTRICTED MODE, AND THAT'S THE EXCLUSION OF CERTAIN VIDEOS

10:38AM   13      FROM BEING ELIGIBLE TO BEING SHOWN IN YOUTUBE'S RESTRICTED

10:38AM   14      MODE;

10:39AM   15           AND THE SECOND IS THE DECISION TO DEMONETIZE SOME VIDEOS,

10:39AM   16      ALTHOUGH NOT ALL OF THE VIDEOS.

10:39AM   17           SO MS. WHITE CAN CERTAINLY ADDRESS WHETHER THOSE

10:39AM   18      ALLEGATIONS EVEN STATE A CLAIM UNDER THE UNRAH ACT, BUT

10:39AM   19      ASSUMING THAT THEY DID, THAT CHALLENGE, THE SPECIFIC ISSUES AT

10:39AM   20      ISSUE HERE, PLAINLY QUALIFY AS PUBLISHING ACTIVITY AS IT'S BEEN

10:39AM   21      DEFINED BY THE NINTH CIRCUIT AND THE SERIES OF NORTHERN

10:39AM   22      DISTRICT OF CALIFORNIA AND OTHER CASES THAT I MENTIONED.

10:39AM   23           SO WITH RESPECT TO RESTRICTED MODE, THAT WAS THE EXPRESS

10:39AM   24      HOLDING OF THE PRAGER II STATE COURT DECISION CHALLENGED THE

10:39AM   25      RESTRICTED MODE CLEARLY COMES UNDER SECTION 230(C)(2) AS



                                    UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 262 of 301
                                                                                   13


10:39AM    1      PUBLISHING CONDUCT, EXCUSE ME, AND LIKEWISE THE SAME THING WITH

10:39AM    2      RESPECT TO DEMONETIZATION, AND THAT WAS CONFIRMED EVEN MORE

10:39AM    3      RECENTLY BY JUDGE KIM'S DECISION IN THE LEWIS CASE WHICH WE

10:39AM    4      SUBMITTED AS SUPPLEMENTAL AUTHORITY.     AND THAT WAS A CASE

10:40AM    5      INVOLVING DEMONETIZATION, AND THE COURT THERE EXPLAINED VERY

10:40AM    6      CLEARLY I THINK THAT DEMONETIZATION IS A FORM OF PUBLISHER

10:40AM    7      ACTIVITY.

10:40AM    8                  THE COURT:    LET ME PAUSE YOU RIGHT THERE,

10:40AM    9      MR. WILLEN, BECAUSE I GET THE POINT THAT OTHER CASES HAVE HELD

10:40AM   10      THAT PUBLISHING ACTIVITY ENCOMPASSES QUITE A BROAD SWATH OF

10:40AM   11      ACTIVITY, I UNDERSTAND THAT POINT.

10:40AM   12           BUT TO PUT A REALLY FINE POINT ON IT HERE, WHAT I'M

10:40AM   13      CONCERNED ABOUT IS IF, IF THE ALLEGATION IS, AND I KNOW THAT

10:40AM   14      GOOGLE DISPUTES THAT THIS IS REALLY WHAT IS ALLEGED, BUT IF THE

10:40AM   15      ALLEGATION IS THAT, A, SOMEONE WHO DOES ALL OF THOSE PUBLISHING

10:40AM   16      ACTIVITIES IS NEVERTHELESS DISCRIMINATING ON THE BASIS OF THE

10:40AM   17      AUTHOR'S IDENTITY, THE CONTENT CREATOR'S IDENTITY, REGARDLESS

10:40AM   18      OF WHAT IT IS THAT THE CONTENT HAS IN IT, IF THAT'S THE

10:40AM   19      ALLEGATION, ARE YOU SAYING THAT THAT IS PUBLISHING ACTIVITY,

10:40AM   20      DISCRIMINATION ON THE BASIS OF, LET'S JUST SAY SEXUAL

10:41AM   21      ORIENTATION OF THE CONTENT CREATOR, THAT'S WITHIN PUBLISHING

10:41AM   22      ACTIVITY UNDER (C)(1)?

10:41AM   23                  MR. WILLEN:   WELL, I WOULD SAY TWO THINGS.   SO,

10:41AM   24      FIRST OF ALL, I THINK IT'S ACTUALLY CLEAR FROM THE FACTS

10:41AM   25      ALLEGED IN THE COMPLAINT AS OPPOSED TO KIND OF RHETORIC IN THE



                                     UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 263 of 301
                                                                                   14


10:41AM    1      COMPLAINT THAT THAT'S NOT WHAT IS PLAUSIBLY ALLEGED HERE.

10:41AM    2           YOU KNOW, WE KNOW, FOR EXAMPLE, THAT ALL OF THE -- NONE OF

10:41AM    3      THE PLAINTIFFS HERE HAVE HAD ALL OF THEIR VIDEOS EXCLUDED FROM

10:41AM    4      RESTRICTED MODE, NONE OF THEM HAVE ALL OF THEIR VIDEOS NOT

10:41AM    5      ELIGIBLE FOR MONETIZATION.

10:41AM    6           SO CLEARLY IF YOU ACTUALLY LOOK AT WHAT IS GOING ON IN

10:41AM    7      THIS CASE, IT'S VERY HARD TO SAY THAT THERE IS ANY SORT OF

10:41AM    8      IDENTITY OR USER BASE DISCRIMINATION.     SO I THINK THAT'S AN

10:41AM    9      IMPORTANT POINT.

10:41AM   10           BUT AGAIN, WITH RESPECT TO SORT OF THE LEGAL QUESTION

10:41AM   11      UNDER SECTION 230, I MEAN I THINK IT DOES FOLLOW, AND THERE MAY

10:41AM   12      BE SOME CASES WHERE THIS COULD NOT BE THE CASE DEPENDING ON THE

10:41AM   13      PARTICULAR CIRCUMSTANCES.

10:41AM   14           BUT THE NINTH CIRCUIT HAS BEEN VERY CLEAR THAT SECTION

10:42AM   15      230(C)(1) APPLIES WITHOUT REGARD TO THE NATURE OF THE CAUSE OF

10:42AM   16      ACTION.

10:42AM   17           THE THING THAT YOU'RE LOOKING AT IS WHAT IS THE DUTY THAT

10:42AM   18      THE CAUSE OF ACTION IMPOSES AND WHERE THAT DUTY TAKES THE FORM

10:42AM   19      OF A COMMAND EITHER TO PUBLISH OR NOT TO PUBLISH.     THAT IS

10:42AM   20      PRECISELY WHAT SECTION 230(C)(1) PROTECTS AGAINST.     SO

10:42AM   21      WITHDRAWING CONTENT FROM PUBLICATION, CLEAR PUBLIC ACTIVITY.

10:42AM   22           SO WHERE A DISCRIMINATION CLAIM TAKES THE FORM OF SEEKING

10:42AM   23      TO IMPOSE A DUTY ON THE PLATFORM TO EITHER PUBLISH OR NOT TO

10:42AM   24      WITHDRAW FROM PUBLICATION A PARTICULAR PIECE OF CONTENT OR A

10:42AM   25      PARTICULAR USER'S CONTENT, THAT I THINK JUST UNDER THE



                                     UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 264 of 301
                                                                                      15


10:42AM    1      ESTABLISHED LAW APPLIES AND KICKS THE IMMUNITY IN.

10:42AM    2                 THE COURT:    THAT'S WHY I WAS ASKING THIS QUESTION IN

10:42AM    3      THE CONTEXT OF THE UNRAH ACT BECAUSE THAT TO ME SEEMED LIKE THE

10:42AM    4      ONLY -- IT'S NOT -- IT CAN'T BE A FIRST AMENDMENT ISSUE.      WE

10:43AM    5      KNOW THAT FROM PRAGER.

10:43AM    6                 MR. WILLEN:   YEAH.

10:43AM    7                 THE COURT:    I DIDN'T REALLY SEE HOW . THERE'S A 14TH

10:43AM    8      AMENDMENT ISSUE.   IT'S NOT REALLY PLED THAT WAY.

10:43AM    9           IT'S MORE OF AS A RESPONSE TO THE AFFIRMATIVE RESPONSE

10:43AM   10      UNDER 230(C).   SO THAT'S WHY I WAS FOCUSSING ON THE UNRAH ACT

10:43AM   11      BECAUSE IMAGINE THAT A PUBLISHER WAS DISCRIMINATING AGAINST A

10:43AM   12      CONTENT CREATOR BASED ON RACE, AND JUST MAKE IT REAL

10:43AM   13      STRAIGHTFORWARD, AND THAT WAS THE ALLEGATION.

10:43AM   14           SO LET'S JUST REMOVE IT FROM THE ACTUAL CASE HERE, BECAUSE

10:43AM   15      I KNOW THAT GOOGLE HAS A DIFFERENT VIEW OF WHAT ACTUALLY IS

10:43AM   16      PLED AND WHAT WAS PLAUSIBLY PLED, AND I JUST WANTED TO AVOID

10:43AM   17      THAT ISSUE.

10:43AM   18           I'M ASKING YOU A HYPOTHETICAL QUESTION.       A PUBLISHER IS

10:43AM   19      DISCRIMINATING AGAINST A CONTENT CREATOR ON THE BASIS OF RACE,

10:43AM   20      NOT ON CONTENT, IS THAT PUBLISHING ACTIVITY UNDER (C)(1) AND IS

10:43AM   21      IT IMMUNIZED -- WOULD IT ALSO BE IMMUNIZED UNDER (C)(2)?

10:43AM   22                 MR. WILLEN:   YEAH.   SO I THINK THE (C)(2) QUESTION

10:43AM   23      IS A DIFFICULT ONE BECAUSE OF THE GOOD FAITH LANGUAGE.

10:44AM   24           OBVIOUSLY WE HAVE NOT SPECIFICALLY RAISED (C)(2) IN

10:44AM   25      CONNECTION WITH THIS MOTION.     I THINK THIS ISSUE HAS NOT



                                     UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 265 of 301
                                                                                    16


10:44AM    1      SPECIFICALLY COME UP IN THE (C)(2) CONTEXT.       I CAN IMAGINE SOME

10:44AM    2      COURTS TAKING THE POSITION THAT A PROPERLY PLEADED CLAIM OF THE

10:44AM    3      SORT THAT YOU DESCRIBE AS SORT OF FACIAL RACE DISCRIMINATION

10:44AM    4      CLAIM MAY NOT BE GOOD FAITH UNDER (C)(2), I CAN IMAGINE A COURT

10:44AM    5      TAKING THAT POSITION.

10:44AM    6           I THINK AGAIN, THOUGH, (C)(1) DOES NOT HAVE A GOOD FAITH

10:44AM    7      PROVISION, AND IT APPLIES WITH CIRCUMSTANCES AND APPLIES

10:44AM    8      DIFFERENTLY.

10:44AM    9           I THINK WE HAVE TO LOOK AT THE CARVE-OUTS THAT DO EXIST

10:44AM   10      UNDER (C)(1).   WE HAVE PARTICULAR STATUTES THAT CONGRESS CHOSE

10:44AM   11      TO EXEMPT, INTELLECTUAL PROPERTY, FEDERAL INTELLECTUAL PROPERTY

10:44AM   12      CLAIMS, CRIMINAL PROSECUTIONS, CLAIMS UNDER THE STORED

10:44AM   13      COMMUNICATIONS AND ELECTRONIC COMMUNICATIONS PRIVACY ACT.

10:45AM   14      DISCRIMINATION CLAIMS OBVIOUSLY ARE NOT, NOT THERE.

10:45AM   15           I THINK THERE COULD BE SOME STARK CASES WHERE A COURT

10:45AM   16      MIGHT FIND UNDER A PARTICULAR SET OF CIRCUMSTANCES THAT SOME

10:45AM   17      ALLEGED DISCRIMINATION DIDN'T TAKE THE FORM OF A PUBLISHER OF

10:45AM   18      ACTUALLY TARGETING PUBLISHER CONDUCT, AND, THEREFORE, DIDN'T

10:45AM   19      COME WITHIN (C)(1).

10:45AM   20           I THINK THIS CASE, WHICH IS THE CASE THAT WE HAVE TO LOOK

10:45AM   21      AT, IS I THINK CLEARLY ON THE OTHER SIDE OF THE LAW GIVEN THE

10:45AM   22      NATURE OF THE ALLEGATIONS FOCUSSED SPECIFICALLY ON RESTRICTED

10:45AM   23      MODE, FOCUSSED ON DEMONETIZATION.

10:45AM   24           WE KNOW FROM THE CASES THAT THOSE ARE CORE PUBLISHER

10:45AM   25      ACTIVITIES, AND WE KNOW FROM THE CASES THAT THE DISCRIMINATION



                                    UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 266 of 301
                                                                                    17


10:45AM    1      CLAIMS THAT ARE TARGETING THOSE KINDS OF ACTIVITIES HAVE BEEN

10:45AM    2      REPEATEDLY PRECLUDED BY SECTION 230(C)(1).

10:45AM    3           SO I DON'T THINK THERE'S ANY BASIS IN THIS CASE, GIVEN

10:45AM    4      THESE ALLEGATIONS, TO DEPART FROM THAT CONSENSUS.

10:45AM    5                   THE COURT:    ALL RIGHT.   LET ME JUST ASK, DOES ANYONE

10:46AM    6      ON BEHALF OF GOOGLE WISH TO ADDRESS THE REQUEST FOR UNUSUAL

10:46AM    7      NOTICE?

10:46AM    8                   MR. WILLEN:   SURE.   I'D BE HAPPY TO TALK ABOUT THAT

10:46AM    9      AS WELL.   YEAH, I THINK WE SHARE YOUR SENSE, YOUR HONOR, THAT

10:46AM   10      THE EXECUTIVE ORDER REALLY HAS NOTHING TO DO WITH THE ISSUES ON

10:46AM   11      THIS MOTION.

10:46AM   12           THE EXECUTIVE ORDER SEEMS TO US, AT LEAST THE ONLY

10:46AM   13      PROVISION OF IT THAT PURPORTS TO HAVE ANY ACTUAL PRESENT

10:46AM   14      EFFECT, WHICH IS PARAGRAPH 2, IS ADDRESSED TO AN INTERPRETATION

10:46AM   15      OF SECTION 230(C)(2)(A), WHICH SEEMS TO REDUCE TO IF YOU DON'T

10:46AM   16      QUALIFY FOR PROTECTION UNDER 230(C)(2)(A), YOU'RE NOT PROTECTED

10:46AM   17      BY SECTION 230(C)(2)(A).

10:46AM   18           SO I DON'T THINK THAT HAS ANY BEARING ON THIS MOTION WHICH

10:46AM   19      DOESN'T RELY ON SECTION 230(C)(2) AT ALL.

10:46AM   20           EVERYTHING ELSE IN THE ORDER IS SORT OF DIRECTED TO THINGS

10:46AM   21      THAT MIGHT HAPPEN IN THE FUTURE AND DIRECTIVES FOR RULE MAKING,

10:47AM   22      ET CETERA.

10:47AM   23           SO I DON'T THINK THERE'S ANYTHING TO DO WITH IT.       I DON'T

10:47AM   24      THINK IT HAS ANY BEARING ON THESE ISSUES, AND CERTAINLY IT

10:47AM   25      DOESN'T DISPLACE AND IT'S REALLY NOT CAPABLE OF DISPLACING



                                      UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 267 of 301
                                                                                      18


10:47AM    1      EITHER THE TEXT OF THE STATUTE OR THE LAW THAT HAS BEEN

10:47AM    2      ESTABLISHED WITH RESPECT TO (C)(1).

10:47AM    3                 THE COURT:    ALL RIGHT.   THANK YOU FOR THAT.

10:47AM    4           IS THERE ANYTHING ELSE THAT YOU WOULD LIKE TO ARGUE IN

10:47AM    5      SUPPORT OF YOUR MOTION THAT I HAVEN'T FOCUSSED ON IN PARTICULAR

10:47AM    6      OR THAT YOU THINK NEEDS FURTHER ELABORATION AT THIS TIME?

10:47AM    7                 MR. WILLEN:   I THINK THE ONLY THING, AND OBVIOUSLY I

10:47AM    8      WANT TO HEAR FROM THE PLAINTIFFS AND RESPOND TO WHAT THEY MIGHT

10:47AM    9      SAY, BUT I DO THINK THAT THE QUESTION OF THE CONSTITUTION, THE

10:47AM   10      CONSTITUTIONAL CHALLENGE TO SECTION 230 THAT THEY HAVE RAISED I

10:47AM   11      THINK, AS THE COURT RECOGNIZED, THE FINDING OF NO STATE ACTION

10:47AM   12      IN THE PRAGER CASE MAKING CLEAR THAT YOUTUBE IS A PRIVATE FORUM

10:48AM   13      AND NOT A GOVERNMENT ACTOR, I THINK THAT FINDING EQUALLY BARS

10:48AM   14      NOT JUST THE FIRST AMENDMENT CLAIM BUT ALSO ANY CHALLENGE TO

10:48AM   15      CONSTITUTIONALITY OF SECTION 230.

10:48AM   16           I THINK THE DECISION THAT IS PROBABLY MOST DIRECTLY ON

10:48AM   17      POINT IN EXPLAINING WHY THAT CHALLENGE FAILS IS THE

10:48AM   18      NINTH CIRCUIT'S DECISION IN ROBERTS VERSUS AT&T MOBILITY WHICH

10:48AM   19      WAS NOT A CASE THAT WE WERE ABLE TO CITE IN OUR PAPERS BECAUSE

10:48AM   20      IT RELATES TO AN ARGUMENT THAT THE PLAINTIFFS MADE IN THEIR

10:48AM   21      SURREPLY AND IN THEIR RESPONSE TO THE GOVERNMENT, BUT I THINK

10:48AM   22      THAT CASE WAS VERY HELPFUL.

10:48AM   23                 THE COURT:    ALL RIGHT.   THANK YOU.   THANK YOU VERY

10:48AM   24      MUCH.

10:48AM   25           MR. OBSTLER, I WOULD LIKE FOR YOU TO HAVE IN MIND THE



                                    UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 268 of 301
                                                                                   19


10:48AM    1      QUESTIONS THAT THE COURT ASKED AT THE BEGINNING, SO JUST TO

10:48AM    2      REVIEW THE SIGNIFICANCE OF THE PRAGER DECISION ON YOUR FEDERAL

10:48AM    3      CLAIMS AND POSSIBLY THE CALIFORNIA CONSTITUTION CLAIM AS WELL;

10:48AM    4           THE QUESTIONS THAT THE COURT HAD ABOUT THE APPLICATION OF

10:49AM    5      230(C)(1) AND (2) AND THE CONTEXT OF THE INTENTIONAL

10:49AM    6      DISCRIMINATION, AND I FRAMED IT AS A QUESTION UNDER THE

10:49AM    7      UNRAH ACT, BUT YOU MAY THINK OF IT DIFFERENTLY, AND THEN I'LL

10:49AM    8      ALSO GIVE YOU AN OPPORTUNITY TO -- I WOULD LIKE YOU TO ADDRESS

10:49AM    9      YOUR REQUEST FOR JUDICIAL NOTICE AND LET ME KNOW WHY YOU THINK

10:49AM   10      IT MATTERS TO THE MOTION TO DISMISS.    AND MAYBE IT'S JUST

10:49AM   11      SPECIFICALLY TO THE GOVERNMENT'S POSITION ON THE MOTION TO

10:49AM   12      INTERVENE, BUT I'D LIKE TO JUST UNDERSTAND THAT, AND ANYTHING

10:49AM   13      ELSE THAT YOU WOULD LIKE TO ARGUE.    ALL RIGHT.

10:49AM   14                 MR. OBSTLER:    THANK YOU SO MUCH, YOUR HONOR.

10:49AM   15           I REALLY APPRECIATE AN OPPORTUNITY TO GET A HEARING ON

10:49AM   16      THIS CASE BECAUSE I THINK THERE ARE A LOT OF MISCONCEPTIONS

10:49AM   17      ABOUT WHAT WE HAVE ALLEGED IN 126 PAGES AND 354 PARAGRAPHS.

10:49AM   18           I'M GOING TO ANSWER ALL OF YOUR QUESTIONS, BUT I'M GOING

10:49AM   19      TO REFER VERY CLOSELY TO THE COMPLAINT IN DOING THAT BECAUSE I

10:49AM   20      THINK A LOT OF WHAT THEY'RE REALLY ARGUING WHEN YOU PEEL BACK

10:50AM   21      THE ONION IS FACT BASED.    IF THEY'RE DISCRIMINATING, THESE

10:50AM   22      ARGUMENTS FALL APART.

10:50AM   23           I'LL START WITH THE PRAGER CASE.    I THINK WAY TOO MUCH

10:50AM   24      TIME -- AND I BEAR A LOT OF RESPONSIBILITY FOR THIS BECAUSE I

10:50AM   25      LITIGATED THE PRAGER CASE -- IS BEING SPENT ON STATE ACTION.



                                    UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 269 of 301
                                                                                    20


10:50AM    1      I'M GOING TO SUBMIT HERE ON STATE ACTION.     I DON'T WANT TO

10:50AM    2      WASTE ANY MORE TIME ON IT.    I THINK YOUR HONOR HAS HER VIEWS.

10:50AM    3           MY ONLY ISSUE WITH THE STATE ACTION DECISIONS THAT HAVE

10:50AM    4      COME DOWN SO FAR IS THAT THERE IS NOT A CLEAR PLEADING STANDARD

10:50AM    5      ON WHAT YOU WOULD HAVE TO PLEAD TO PLEAD PUBLIC FUNCTION OR TO

10:50AM    6      PLEAD ENDORSEMENT.

10:50AM    7           SO IF I COULD KNOW THAT, I COULD THEN MAKE A GOOD FAITH

10:50AM    8      DECISION AS TO WHETHER OR NOT I CAN ALLEGE THOSE TYPES OF

10:50AM    9      FACTS.   I WOULD LIKE TO HOLD, THOUGH, UNLESS THE COURT REALLY

10:50AM   10      WANTS TO HEAR FROM ME NOW ON THAT ISSUE, I WOULD REALLY LIKE TO

10:50AM   11      HOLD THAT TO THE END BECAUSE, FRANKLY, I'M PRETTY MUCH PREPARED

10:50AM   12      TO SUBMIT ON THAT.   WE'RE GOING TO HAVE TO GO UP ON THIS, AND

10:50AM   13      IT MAY BE THAT PRAGER AND HALLECK ENDS EVERYTHING.     I

10:50AM   14      UNDERSTAND THAT.   OKAY.   I DON'T THINK THAT'S THE KEY ISSUE IN

10:50AM   15      MY CASE AT THIS POINT.

10:50AM   16                 THE COURT:    THE STATE ACTION ISSUE MAKES YOUR FIRST

10:51AM   17      AMENDMENT CLAIM YOUR WEAKEST CLAIM.

10:51AM   18                 MR. OBSTLER:    I WOULD ABSOLUTELY AGREE WITH THAT,

10:51AM   19      YOUR HONOR.   I THINK SKINNER AND THE CONSTITUTIONALITY -- AND

10:51AM   20      SO SKINNER IS SORT OF UPSIDE-DOWN ON THE CONSTITUTIONALITY

10:51AM   21      ARGUMENT, BUT I WOULD AGREE THAT THAT, OF ALL OF THE CLAIMS IN

10:51AM   22      THIS CASE AT THIS POINT, DEPENDING ON WHAT THE STANDARD IS, IF

10:51AM   23      THAT'S THE WEAKEST CLAIM IN THIS CASE.

10:51AM   24           NOW, I WILL SAY THEY HAVE MERGED THEIR TERMS OF SERVICE

10:51AM   25      RECENTLY SO A VIOLATION ON YOUTUBE CAN ALSO LEAD TO THEM TAKING



                                     UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 270 of 301
                                                                                      21


10:51AM    1      ANDROID DEVICES AWAY, CAN LEAD TO THEM SHUTTING DOWN ALL SORTS

10:51AM    2      OF GOOGLE SERVICES.      THEY'RE VERY INVOLVED IN ELECTIONS.   WE

10:51AM    3      KNOW THAT FOR WHAT WENT ON IN THE DISASTER THAT HAPPENED IN THE

10:51AM    4      CAUCUSES.

10:51AM    5                  THE COURT:    I WOULD RATHER NOT GET INTO THINGS THAT

10:51AM    6      ARE NOT ALLEGED IN YOUR COMPLAINT.

10:51AM    7                  MR. OBSTLER:    YOUR HONOR, WE HAVE ALLEGED THAT THEY

10:51AM    8      ARE INVOLVED IN THESE FUNCTIONS.       WE HAVE ALLEGED THAT.   IF I

10:51AM    9      NEED TO ALLEGE MORE SPECIFICITY BECAUSE I'VE GOT SOME VERY

10:51AM   10      STRINGENT PLEADING REQUIREMENTS HERE, WE CAN TAKE A LOOK AT

10:52AM   11      THAT.

10:52AM   12           SO MY ONLY REQUEST ON THAT IS THAT THE COURT ARTICULATE

10:52AM   13      THE STANDARD WHY WE FAIL AND GIVE US LEAVE TO CONSIDER WHETHER

10:52AM   14      WE CAN AMEND, BUT OTHERWISE WE'RE PREPARED TO GO UP ON THAT

10:52AM   15      ISSUE, YOUR HONOR.

10:52AM   16                  THE COURT:    ALL RIGHT.   LET'S HEAR ABOUT YOUR

10:52AM   17      ARGUMENTS THAT DON'T RELY ON STATE ACTION.

10:52AM   18                  MR. OBSTLER:    OKAY.   LET'S START WITH LANHAM.   THEY

10:52AM   19      SEEM TO BE FOCUSSED VERY MUCH ON THE STATEMENTS ABOUT FREEDOM

10:52AM   20      OF EXPRESSION AND ALL THIS TYPE OF STUFF.      THAT'S NOT THE BASIS

10:52AM   21      FOR A LANHAM CLAIM.

10:52AM   22           THE BASIS FOR A LANHAM CLAIM IS THEY WEAR TWO HATS.

10:52AM   23      THEY'RE ONE OF THE LARGEST CONTENT CREATORS ON THE YOUTUBE

10:52AM   24      PLATFORM.   THEY HAVE PREFERRED CONTENT DEALS WITH MAJOR, MAJOR

10:52AM   25      MAINSTREAM PUBLISHERS.     SO THEY'RE WEARING TWO HATS.



                                     UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 271 of 301
                                                                                    22


10:52AM    1           AND WHAT THEY'RE DOING, YOUR HONOR, AND I HOPE YOU CAN SEE

10:52AM    2      THIS, THIS IS WHAT APPEARS --

10:52AM    3                 THE COURT:   THAT'S OKAY.   I HAVE THE COMPLAINT.     YOU

10:52AM    4      DON'T NEED TO PUT IT ON THE VIDEO.

10:52AM    5                 MR. OBSTLER:   YEAH.   THEY ARE SAYING TO ALL SORTS OF

10:52AM    6      VIEWERS AND AUDIENCES AROUND THE COUNTRY THAT MY CLIENT'S

10:52AM    7      VIDEOS ARE INAPPROPRIATE BECAUSE THEY CONTAIN SHOCKING CONTENT,

10:53AM    8      SEXUAL OR NUDITY, DRUGS, VIOLENCE, ET CETERA.     THAT'S WHAT THEY

10:53AM    9      ARE TELLING THE AUDIENCES WHEN THEY RESTRICT THOSE VIDEOS.

10:53AM   10           THIS CASE, BY THE WAY, IS NOT JUST ABOUT RESTRICTED MODE.

10:53AM   11      IT'S ABOUT EVERY SINGLE SERVICE THAT GOOGLE AND YOUTUBE OFFER

10:53AM   12      WHERE THE TRIGGER TO OBTAIN THE SERVICE IS BASED ON A CONTENT

10:53AM   13      BASED REVIEW OR CONTENT BASED PROCEDURE.

10:53AM   14           SO MY ARGUMENT IN LANHAM IS THAT THEY'RE USING THEIR ROLE

10:53AM   15      AS CONTENT REGULATORS TO BRAND OUR CONTENT AS INAPPROPRIATE, SO

10:53AM   16      WHEN THE READER LOOKS TO SEE WHAT IS ON RESTRICTED MODE, THEY

10:53AM   17      HAVE A LIST AND THAT IS AN AFFIRMATIVE STATEMENT THAT THEY HAVE

10:53AM   18      REVIEWED THE CONTENT AND THAT THEY HAVE FOUND THE CONTENT TO

10:53AM   19      VIOLATE THAT RULE.

10:53AM   20                 THE COURT:   SO LET ME PAUSE YOU THERE FOR A MOMENT

10:53AM   21      AND LET ME MAKE SURE THAT I UNDERSTAND WHAT YOU'RE SAYING THE

10:53AM   22      LANHAM ACT CLAIM IS.

10:53AM   23           IS IT A FALSE ADVERTISING CLAIM UNDER 1125(A)(1)(B)?

10:54AM   24                 MR. OBSTLER:   YES, YES.

10:54AM   25                 THE COURT:   OKAY.   SO THEN YOU HAVE TO GO THROUGH



                                    UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 272 of 301
                                                                                     23


10:54AM    1      THE ELEMENTS.

10:54AM    2           SO IF YOU HAD TO TELL ME AN ANSWER TO THIS QUESTION, WHAT

10:54AM    3      IS THE FALSE OR MISLEADING STATEMENT?

10:54AM    4                 MR. OBSTLER:    THE FALSE OR MISLEADING STATEMENT THAT

10:54AM    5      THEY'RE MAKING IS THAT MY CLIENT'S VIDEOS ARE INAPPROPRIATE

10:54AM    6      SEXUALLY, CONTAIN SEXUAL NUDITY OR MATERIAL, CONTAIN VIOLENCE,

10:54AM    7      WHEN, IN FACT, THAT IS NOT TRUE BECAUSE THEY'RE NOT EVEN

10:54AM    8      LOOKING AT THE CONTENT.

10:54AM    9                 THE COURT:   AND YOU'RE SAYING THAT THE STATEMENT IS

10:54AM   10      IMPLICIT BECAUSE A SCREEN DISPLAY THAT INDICATES TO THE VIEWER

10:54AM   11      THAT THAT IS BLOCKED, OR NOT AVAILABLE IN RESTRICTED MODE,

10:54AM   12      IMPLIES THAT IT MUST MEET ONE OF THOSE CATEGORIES OF CONTENT

10:54AM   13      THAT GOOGLE WILL NOT PERMIT TO BE SHOWN IN THAT MODE.

10:54AM   14           IS THAT THE THEORY?

10:54AM   15                 MR. OBSTLER:    THAT IS CORRECT, YOUR HONOR.

10:54AM   16           BUT IT GOES A LITTLE DEEPER THAN THAT, OKAY?     BECAUSE IT

10:54AM   17      ALSO -- AND THIS OVERLAPS WITH THE (C)(1)(A) ISSUE, AND WE'VE

10:55AM   18      ALLEGED THIS AND THE FROSCH DECLARATION CONTAINS IT, TOO.

10:55AM   19           THEY'RE NOT ONLY USING DISCRIMINATORY ALGORITHMS TO DO

10:55AM   20      THIS.   THEY'RE ACTUALLY EMBEDDING METADATA INTO MY CLIENT'S

10:55AM   21      VIDEOS THAT ALLOW THE ALGORITHM TO DO THE PROFILE.

10:55AM   22           AGAIN, UNTIL WE DO DISCOVERY, THIS IS GOING TO BE A VERY

10:55AM   23      COMPLICATED CASE, AND WE'RE SAYING SHOW US THE CODE AND SHOW US

10:55AM   24      HOW THIS WORKS.

10:55AM   25           BUT WE DID A TEA VIDEO, AS YOUR HONOR KNOWS, WHERE WE



                                    UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 273 of 301
                                                                                     24


10:55AM    1      ALLEGED AND WHERE WE PUT IN BOTH TAG LINES AND THEN WE PUT IT

10:55AM    2      IN WITHOUT THE TAG LINES AND ALL IT SAYS IS WE LIKE TEA.      IT

10:55AM    3      GOT RESTRICTED.

10:55AM    4           AND AS MS. FROSCH WAS TOLD AT THE MEETINGS, HOW COULD THAT

10:55AM    5      HAVE HAPPENED UNLESS SOMEBODY PUT SOME METADATA IN THERE THAT

10:55AM    6      ALLOWED THAT ALGORITHM TO FIND YOU.

10:55AM    7           AND SO WHAT WE'RE SAYING IS THAT BECAUSE THEY'RE SUCH

10:56AM    8      LARGE CONTENT CREATORS, AND THEY'RE USING THEIR ROLE AS CONTENT

10:56AM    9      REGULATORS TO ALSO FALSELY BRAND CONTENT THAT IS ABSOLUTELY

10:56AM   10      APPROPRIATE AS INAPPROPRIATE, AND THAT BLOCKS OUR REACH, AND

10:56AM   11      THAT'S HOW THEY'RE COMPETING WITH US.

10:56AM   12                 THE COURT:    RIGHT.   SO THAT DOESN'T SOUND SO MUCH

10:56AM   13      LIKE FALSE ADVERTISING, AND SO THAT'S WHY I WAS ASKING YOU, IS

10:56AM   14      IT A FALSE ADVERTISING CLAIM OR IS IT SOMETHING ELSE?

10:56AM   15                 MR. OBSTLER:    WHEN YOU SAY THAT THAT DOESN'T SOUND

10:56AM   16      LIKE FALSE ADVERTISING --

10:56AM   17                 THE COURT:    YOU'RE SAYING -- SO YOU'RE FALSELY

10:56AM   18      BRANDING -- YOUR THEORY IS THAT GOOGLE AND YOUTUBE ARE FALSELY

10:56AM   19      BRANDING YOUR CLIENT'S CONTENT?

10:56AM   20                 MR. OBSTLER:    THAT'S CORRECT, BUT THEY'RE DOING IT

10:56AM   21      BY SHOWING EVERY VIEWER WHO GOES THERE (INDICATING).

10:56AM   22           MY WIFE THE OTHER DAY ACTUALLY GOT A RESTRICTED MODE

10:56AM   23      NOTICE ON HER FACEBOOK PAGE.      SO THE RESTRICTED MODE IS NOW

10:56AM   24      GOING ACROSS PLATFORM.    AND SHE LOOKED IT UP AND SHE SAID WHAT

10:56AM   25      IS GOING ON HERE?



                                      UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 274 of 301
                                                                                   25


10:56AM    1           THE POINT IS -- I'M SORRY, THE POINT IS --

10:57AM    2                 THE COURT:   AGAIN, I'M JUST TRYING TO FIGURE OUT HOW

10:57AM    3      YOUR CLAIM FITS THE CLAIM THAT YOU'VE ALLEGED UNDER THE

10:57AM    4      LANHAM ACT, HOW YOUR FACTS FIT THAT CLAIM.      I'M STILL

10:57AM    5      STRUGGLING A LITTLE BIT WITH ALL OF THE ELEMENTS THAT YOU HAVE

10:57AM    6      TO SHOW FOR THE LANHAM ACT.

10:57AM    7           THE QUESTION THAT THE NINTH CIRCUIT FOCUSSED ON WAS THAT

10:57AM    8      THE STATEMENTS, AND THE SAME ARGUMENTS WERE MADE IN THAT CASE

10:57AM    9      AS FAR AS I CAN TELL, THE STATEMENTS WERE NOT MADE IN

10:57AM   10      COMMERCIAL ADVERTISING OR PROMOTION.

10:57AM   11                 MR. OBSTLER:    YEP.

10:57AM   12                 THE COURT:   THE FALSE STATEMENTS.

10:57AM   13           RATHER, THE STATEMENTS THAT WERE MADE WERE DESCRIBING

10:57AM   14      TRUTHFULLY WHAT HAD HAPPENED AS IN THIS GOT FLAGGED AS

10:57AM   15      SOMETHING THAT WOULD BE EXCLUDED FROM RESTRICTED MODE.

10:57AM   16           SO -- AND THE IMPLEMENTATION OF THAT, THE GUIDELINES THAT

10:57AM   17      RESULTED IN THAT DISPLAY BEING AS YOU DESCRIBE WERE NOT

10:58AM   18      ADVERTISING OR PROMOTION.

10:58AM   19           SO IN LIGHT OF PRAGER, HOW DO YOU AVOID THE CONCLUSIONS

10:58AM   20      THAT THAT COURT REACHED?    HOW DO YOU AVOID THOSE AND

10:58AM   21      EFFECTIVELY HAVE A CLAIM IN THIS CASE THAT DOESN'T HIT THOSE

10:58AM   22      SAME BARRIERS?

10:58AM   23                 MR. OBSTLER:    BECAUSE THE COURT IN PRAGER MADE AN

10:58AM   24      INAPPROPRIATE FACTUAL FINDING.

10:58AM   25                 THE COURT:   OKAY.     SO WHAT IS THE INAPPROPRIATE



                                    UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 275 of 301
                                                                                      26


10:58AM    1      FACTUAL FINDING?

10:58AM    2                   MR. OBSTLER:   YEAH.   IT SAID THERE WAS NO

10:58AM    3      RELATIONSHIP BETWEEN THE STATEMENT THAT IS RESTRICTED IN ANY

10:58AM    4      ADVERTISING OR STATEMENT ABOUT THE QUALITY OF THE VIDEO.      THAT

10:58AM    5      WAS PLED IN THE COMPLAINT.

10:58AM    6           I ADMIT IT SHOULD HAVE BEEN MORE CLEARER.      WE EXPRESSLY

10:58AM    7      PLED THAT HERE, AND IT IS BY IMPLICATION AS YOU POINTED OUT

10:58AM    8      UNDER THE GRUBBS DECISION OR WHATEVER.

10:58AM    9           I MEAN, THIS IS THE INTERNET AND THEY'RE USING -- THEY'RE

10:58AM   10      RESTRICTING THE VIDEO.      THE PERSON LOOKED AT THAT RESTRICTION

10:58AM   11      AND WHAT IS IT -- WHY WOULD THEY RESTRICT THE VIDEO?       THERE HAS

10:58AM   12      TO BE SOMETHING WRONG WITH THAT VIDEO AND PEOPLE SEE THAT.

10:59AM   13           AND I THINK THAT IT IS A FACTUAL ISSUE AS TO WHETHER OR

10:59AM   14      NOT THERE IS A CONNECTION BETWEEN THIS STATEMENT OF FACT "MY

10:59AM   15      VIDEO IS RESTRICTED" AND A STATEMENT OF FACT ABOUT WHETHER OR

10:59AM   16      NOT THAT VIDEO CONTAINS INAPPROPRIATE MATERIAL, SHOCKING AND

10:59AM   17      SEXUALLY EXPLICIT, OR AS THE FLOOR MANAGER FOR GOOGLE SAID

10:59AM   18      "BECAUSE YOU'RE GAY" AND PUTTING THAT OUT ON THE NETWORK TO

10:59AM   19      EVERYBODY.

10:59AM   20           SECOND OF ALL, IF I WOULD GET LEAVE TO AMEND BECAUSE WE

10:59AM   21      JUST LEARNED THIS, RESTRICTED MODE SWEEPS BROADER THAN WHAT

10:59AM   22      THEY'VE TOLD US AND WHAT THEY'VE REPRESENTED TO THE COURT.       WE

10:59AM   23      NOW HAVE EVIDENCE THAT RESTRICTED MODE IS GOING TO PEOPLE WHO

10:59AM   24      DON'T EVEN HAVE IT ON, AND IT'S GOING ACROSS THE PLATFORM.

10:59AM   25           I'M SORRY, I LEARNED THAT RECENTLY.      THIS CASE HAS BEEN



                                      UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 276 of 301
                                                                                    27


10:59AM    1      EVOLVING.   WE HAVEN'T GOTTEN A SINGLE LICK OF DISCOVERY ON THIS

10:59AM    2      TO DATE, YOUR HONOR.

10:59AM    3                  THE COURT:   RIGHT.    IT'S NOT UNUSUAL THAT AT THE

10:59AM    4      PLEADING STAGE YOU WOULDN'T HAVE HAD DISCOVERY.

10:59AM    5                  MR. OBSTLER:   FAIR ENOUGH.

11:00AM    6                  THE COURT:   THAT'S WHY WE'RE AT THE PLEADING STAGE.

11:00AM    7                  MR. OBSTLER:   YEAH.

11:00AM    8                  THE COURT:   SO THE ISSUE I STILL THINK IS

11:00AM    9      CHALLENGING FOR YOU IS CHARACTERIZING THESE STATEMENTS AS

11:00AM   10      ADVERTISING OR PROMOTION.    I THINK THAT'S STILL A CHALLENGING

11:00AM   11      POINT.

11:00AM   12           AND EVEN IF YOU HAD DISCOVERY ABOUT HOW RESTRICTED MODE IS

11:00AM   13      BEING APPLIED OR MISAPPLIED IN YOUR VIEW, OR OVERINCLUSIVE OR

11:00AM   14      UNDERINCLUSIVE, HOW IS THAT ADVERTISING OR PROMOTION IF WHAT

11:00AM   15      APPLE -- I'M SORRY, APPLE -- IF WHAT GOOGLE AND YOUTUBE ARE

11:00AM   16      DOING ARE SIMPLY SAYING THIS IS THE RESULT OF WHATEVER IT IS

11:00AM   17      BEHIND THE SCENES THAT RESULTED IN AN EXCLUSION FROM RESTRICTED

11:00AM   18      MODE, WHETHER IT'S A HUMAN DOING IT OR AN ALGORITHM DOING IT OR

11:00AM   19      A COMMUNITY FLAG, OR WHATEVER THE MECHANISM IS, THEY'RE

11:00AM   20      REPORTING ON THAT BLACK SCREEN THAT THAT PARTICULAR CONTENT IS

11:00AM   21      SUBJECT TO RESTRICTED MODE.

11:00AM   22           THAT'S A FACTUAL STATEMENT.

11:01AM   23                  MR. OBSTLER:   CORRECT, YOUR HONOR.

11:01AM   24                  THE COURT:   AND SO -- YOU KNOW, IT'S A LITTLE BIT --

11:01AM   25      WE CAN GET TO THE QUESTION OF WHETHER, YOU KNOW, WHAT THE



                                     UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 277 of 301
                                                                                     28


11:01AM    1      INTERSECT IS WITH SECTION 230, BUT JUST FOCUSSING ON JUST THE

11:01AM    2      LANHAM ACT CLAIM ITSELF AND WHETHER YOU MEET THE ELEMENTS, I'M

11:01AM    3      STILL HAVING TROUBLE WITH THE ALLEGATION THAT THAT IS REALLY

11:01AM    4      COMMERCIAL ADVERTISING OR PROMOTION.

11:01AM    5                   MR. OBSTLER:   BUT THAT IS EXACTLY WHAT THE COURT

11:01AM    6      STRUGGLED WITH IN GRUBBS.     THAT IS EXACTLY WHAT THE COURT

11:01AM    7      STRUGGLED WITH IN THE DECISIONS THAT ARE CITED IN PRAGER AND

11:01AM    8      EVERY SINGLE ONE OF THEM WAS DONE ON A FACTUAL RECORD.     THERE

11:01AM    9      ISN'T A MOTION TO DISMISS IN ANY OF THOSE CASES.

11:01AM   10           NOW, I HAD TO MAKE A STRATEGIC DECISION OBVIOUSLY, AS TO

11:01AM   11      WHETHER WE WERE GOING TO MOVE FOR RECONSIDERATION WITH THE

11:01AM   12      NINTH CIRCUIT IN PRAGER.     WE CHOSE NOT TO DO SO.   THAT'S NOT

11:01AM   13      THIS CASE.    IT SHOULDN'T BE HERE, BUT YOU WERE ASKING ABOUT THE

11:01AM   14      CONSEQUENCES OF PRAGER.

11:01AM   15           FOR PRAGER PURPOSES WE CAN HAVE A LEGITIMATE DISPUTE, BUT

11:01AM   16      I THINK HERE WE ARE EXPRESSING ALLEGING THAT THESE ARE

11:02AM   17      STATEMENTS OF FACT THAT ARE BRANDING OUR VIDEOS AS

11:02AM   18      INAPPROPRIATE AT THE SAME TIME THAT THEY ARE NOT RESTRICTING

11:02AM   19      THEIR VIDEOS AND PUTTING THAT STUFF ON THEIR STUFF AND THAT TO

11:02AM   20      ME IS IMPLICIT FALSE ADVERTISING UNDER GRUBBS AND UNDER THE

11:02AM   21      OTHER CASES.

11:02AM   22           AND IF WE DEVELOP A RECORD, AND IT'S PRETTY CLEAR THAT

11:02AM   23      THIS IS NOT EVEN IN THE BALLPARK, YOUR HONOR, I'LL DISMISS THE

11:02AM   24      CLAIM.   BUT I THINK WE SHOULD GET AN OPPORTUNITY TO DO SOME

11:02AM   25      DISCOVERY ON THAT CLAIM.     I THINK THIS IS COMMERCIAL



                                      UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 278 of 301
                                                                                   29


11:02AM    1      ADVERTISING AS ALLEGED, AND I BELIEVE THAT BASED ON DISCOVERY

11:02AM    2      AND IF YOU LOOK AT THE CASES AND IF YOU LOOK AT WHAT THEY

11:02AM    3      CONSIDERED IN THOSE CASES, THIS IS NOT A ONE SIZE FITS ALL.

11:02AM    4      THIS CASE IS EXTREMELY DIFFERENT AND ESPECIALLY GIVEN THE

11:02AM    5      NATURE OF MY CLIENTS AND WHAT THAT STATEMENT MEANS ON THEIR

11:02AM    6      VIDEOS.

11:02AM    7                 THE COURT:   ALL RIGHT.   LET ME JUST ASK BECAUSE

11:02AM    8      THERE SEEMS TO BE SOME AMBIGUITY ABOUT THIS IN THE BRIEFING.

11:02AM    9           DO THE PLAINTIFFS ALSO ALLEGE AN 1125(A)(1)(A) FALSE

11:02AM   10      ASSOCIATION CLAIM OR ARE YOU LIMITING YOUR CLAIM UNDER THE

11:02AM   11      LANHAM ACT TO FALSE ADVERTISING?

11:03AM   12                 MR. OBSTLER:   AT THIS POINT WE'RE LIMITING UNDER

11:03AM   13      FALSE ADVERTISING.

11:03AM   14                 THE COURT:   OKAY.

11:03AM   15                 MR. OBSTLER:   I HAVEN'T THOUGHT ABOUT THE FALSE

11:03AM   16      ASSOCIATION CLAIM TO BE HONEST, YOUR HONOR.

11:03AM   17                 THE COURT:   OKAY.

11:03AM   18                 MR. OBSTLER:   THE CONCERN IS, AND IT GOES TO THE

11:03AM   19      THEORY IN THE WHOLE CASE, IS THAT WE THINK THAT THE WEARING OF

11:03AM   20      THE TWO HATS AND THE USE OF THE COMPUTERS, BECAUSE THEY CAN'T

11:03AM   21      HAVE HUMANS DO THIS STUFF, HAS GOTTEN TO THE POINT WHERE IT HAS

11:03AM   22      GOTTEN ANTICOMPETITIVE.

11:03AM   23           I UNDERSTAND THE LIMITS OF A LANHAM ACT CLAIM AS OPPOSED

11:03AM   24      TO AN ANTITRUST OR A UCL CLAIM, AND I RESPECT THAT.     I

11:03AM   25      UNDERSTAND THE ISSUE HERE IS COMMERCIAL ADVERTISING.     I



                                    UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 279 of 301
                                                                               9
                                                                                    30


11:03AM    1      UNDERSTAND THAT IT IS VERY LEGITIMATE FOR YOUR HONOR TO SAY,

11:03AM    2      BOY, IT'S A FACT -- IT'S SAYING YOU'RE RESTRICTED.

11:03AM    3           BUT THE QUESTION IS, YOUR HONOR, DON'T YOU ASK YOURSELF

11:03AM    4      WHY WHEN YOU SEE THAT?      ISN'T IT REASONABLE TO SUGGEST THAT

11:03AM    5      PEOPLE ARE SAYING WHY?

11:03AM    6           AND FURTHERMORE, IF THE VIDEO ISN'T CONTAINING THAT

11:03AM    7      MATERIAL, WHY IS IT BEING RESTRICTED?      THAT IN AND OF ITSELF IS

11:04AM    8      A FALSE STATEMENT.    IT MAY NOT BE FALSE ADVERTISING.

11:04AM    9                   THE COURT:   I UNDERSTAND YOUR THESIS FOR THE LANHAM

11:04AM   10      ACT CLAIM.

11:04AM   11           SO LET ME ASK YOU TO ADDRESS THE QUESTION THAT I HAD

11:04AM   12      RAISED AND THAT MR. WILLEN AND I SPENT SOME TIME DISCUSSING,

11:04AM   13      WHICH IS THAT WHETHER THERE IS IMMUNITY UNDER 230(C)(1) AND (2)

11:04AM   14      IN THE CONTEXT OF A CLAIM FOR INTENTIONAL DISCRIMINATION BASED

11:04AM   15      ON IDENTITY.

11:04AM   16                   MR. OBSTLER:   YES, YOUR HONOR.   THIS IS PROBABLY THE

11:04AM   17      MOST IMPORTANT ISSUE IN THIS CASE, ABSOLUTELY THE MOST

11:04AM   18      IMPORTANT ISSUE IN THIS CASE AND ONE OF THE MOST IMPORTANT

11:04AM   19      ISSUES FOR THE INTERNET.

11:04AM   20           IT'S DIFFICULT FOR ME TO BELIEVE, AND I START WITH THIS

11:04AM   21      PREMISE THAT CONGRESS ENACTED THE LAW IN WHICH IT ALLOWED

11:04AM   22      INTERNET COMPANIES, EVEN IF THEY WANTED, TO SELF-REGULATE TO DO

11:04AM   23      SO BY FILTERING PEOPLE AND NOT CONTENT.

11:04AM   24           THERE IS NOTHING IN THE LANGUAGE OF (C)(1) OR (C)(2) THAT

11:04AM   25      PERMITS THIS TYPE OF BEHAVIOR.     NOTHING.    IT SAYS MATERIAL, IT



                                      UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 280 of 301
                                                                                     31


11:05AM    1      DOESN'T SAY PEOPLE.

11:05AM    2           OUR ALLEGATION IN THIS CASE IS THEY'RE FILTERING PEOPLE.

11:05AM    3      THEY'RE NOT FILTERING -- SO GOING TO (C)(1), LET ME MAKE ONE

11:05AM    4      POINT BEFORE WE GET INTO THE STATUTORY CONSTRUCTION OF THE

11:05AM    5      WHOLE THING.

11:05AM    6           ON (C)(1), THE REASON THAT, THAT PRAGER II, JUDGE WALSH

11:05AM    7      DISMISSED THE CLAIM WAS THAT HE SAID THAT THERE WAS NO

11:05AM    8      ALLEGATION THAT GOOGLE ADDED ANYTHING TO THE CONTENT.

11:05AM    9           WE HAVE THAT ALLEGATION IN THIS CASE.

11:05AM   10                 THE COURT:    I'M SORRY, NO ALLEGATION THAT GOOGLE

11:05AM   11      ADDED ANYTHING --

11:05AM   12                 MR. OBSTLER:    ANYTHING TO MY CLIENT'S CONTENT.      HE'S

11:05AM   13      SAYING UNDER (C)(1), UNDER ROOMMATES, IF YOU'RE INVOLVED IN ANY

11:05AM   14      ASPECT OF WHAT THE CONTENT IS THAT IS BEING CENSORED, RIGHT,

11:05AM   15      THEN YOU DON'T GET IMMUNITY.      EVERYBODY AGREES IN ROOMMATES.

11:05AM   16      IN FACT, GOOGLE --

11:05AM   17                 THE COURT:    ARE YOU REFERRING TO YOUR ALLEGATION

11:05AM   18      THAT GOOGLE OR YOUTUBE IS ADDING METADATA TO YOUR CLIENT'S

11:06AM   19      CONTENT.

11:06AM   20                 MR. OBSTLER:    YES.   YES.

11:06AM   21                 THE COURT:    AND THAT IS WHAT YOU'RE SAYING IS THE

11:06AM   22      ADDITION OF CONTENT AS WITH PUBLISHING OR MAKING DECISIONS

11:06AM   23      ABOUT PUBLISHING?

11:06AM   24                 MR. OBSTLER:    YES, BECAUSE THE METADATA IS WHAT THE

11:06AM   25      ALGORITHM IS USING TO MAKE THE DECISION.



                                      UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 281 of 301
                                                                                   32


11:06AM    1                 THE COURT:   DOES A PUBLISHER NOT GET TO EDIT?

11:06AM    2                 MR. OBSTLER:   YES, BUT A PUBLISHER WHO HAS A

11:06AM    3      CONTRACT WITH ITS AUTHOR THAT IT'S GOING TO BE VIEWPOINT

11:06AM    4      NEUTRAL DOESN'T GET TO DISCRIMINATE.

11:06AM    5           IN OTHER WORDS, IN OTHER WORDS, CAN THE -- CAN

11:06AM    6      SIMON & SCHUSTER GET YOUR LICENSING RIGHTS BY YOU AGREEING TO A

11:06AM    7      TERM OF SERVICE AND SAYING WE'RE GOING TO GIVE YOU VIEWPOINT

11:06AM    8      NEUTRAL EDITING OF YOUR STUFF AND THEN TURN AROUND AND BREACH

11:06AM    9      THAT?

11:06AM   10                 THE COURT:   SO THAT'S A DIFFERENT QUESTION.    IF

11:06AM   11      YOU'RE SAYING THAT THERE'S A BREACH OF CONTRACT HERE BETWEEN A

11:06AM   12      PUBLISHER AND AN AUTHOR, THAT WOULD BE ONE THING, BUT THAT'S

11:06AM   13      NOT WHAT WE'RE FOCUSSING ON RIGHT NOW.

11:06AM   14           WE'RE TALKING ABOUT WHAT IS ENCOMPASSED WITHIN (C)(1) IN

11:07AM   15      TERMS PUBLISHING, AND I RAISED THIS QUESTION VERY DIRECTLY WITH

11:07AM   16      GOOGLE'S LAWYERS, DOES PUBLISHING INCLUDE DISCRIMINATING BASED

11:07AM   17      ON THE AUTHOR'S IDENTITY?   WHAT DOES THAT LOOK LIKE?

11:07AM   18           AND IS THAT AMONG THE FUNCTIONS A PUBLISHER IS ALLOWED TO

11:07AM   19      CONDUCT IN ITS ROLE AS A PUBLISHER AND THAT IS IMMUNIZED UNDER

11:07AM   20      (C)(1)?

11:07AM   21           (C)(2) HAS A GOOD FAITH REQUIREMENT.    (C)(1) DOES NOT.

11:07AM   22      YOUR ARGUMENT MAY BE SUBSTANTIALLY STRONGER UNDER (C)(2), BUT

11:07AM   23      UNDER (C)(1), IF THE PUBLISHER CAN CHOOSE WHAT TO PUBLISH AND

11:07AM   24      HOW, IT'S A VERY DIFFICULT ARGUMENT TO MAKE, AND THAT'S WHY I

11:07AM   25      WAS VERY INTERESTED IN THE QUESTION OF -- AND MR. WILLEN MADE



                                    UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 282 of 301
                                                                                   33


11:07AM    1      THE POINT THAT THERE ARE CERTAIN KINDS OF CAUSES OF ACTION THAT

11:07AM    2      TAKE CONDUCT OUTSIDE OF THE SCOPE OF 230(C)(1), IS THAT -- IF I

11:08AM    3      WERE TO CONSTRUE YOUR CLAIM THIS WAY, AND THERE'S A DEBATE

11:08AM    4      ABOUT WHETHER IT'S APPROPRIATE TO CONSTRUE IT THIS WAY GIVEN

11:08AM    5      THE FACTS THAT ARE ALLEGED IN YOUR COMPLAINT, THAT THERE WAS

11:08AM    6      INTENTIONAL DISCRIMINATION BASED ON IDENTITY AS OPPOSED TO

11:08AM    7      CONTENT, WHAT IS YOUR BEST CASE FOR SAYING THAT 230(C)(1) DOES

11:08AM    8      NOT ENCOMPASS THAT?

11:08AM    9                 MR. OBSTLER:   THE QUESTION IS DOES 230(C)(1)

11:08AM   10      IMMUNIZE THEM AS TO THE SPECIFIC CAUSES OF ACTION IN THE CASE;

11:08AM   11      RIGHT?

11:08AM   12                 THE COURT:   YES.   YES.   SO THE UNRAH ACT IS THE ONLY

11:08AM   13      ONE THAT I THINK GIVES YOU A LEG TO STAND ON.

11:08AM   14                 MR. OBSTLER:   WHAT ABOUT BREACH OF CONTRACT,

11:08AM   15      YOUR HONOR?

11:08AM   16                 THE COURT:   I'M SORRY?

11:08AM   17                 MR. OBSTLER:   WHAT ABOUT BREACH OF CONTRACT?

11:08AM   18                 THE COURT:   SO YOU DON'T HAVE BREACH OF CONTRACT.

11:08AM   19      YOU HAVE BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR

11:08AM   20      DEALING, WHICH THAT'S A HARD ONE IN ANY CIRCUMSTANCE,

11:08AM   21      ESPECIALLY GIVEN THE ALLEGED CONTRACT TERMS THAT YOU CITE

11:08AM   22      SAYING THAT THERE WAS A BREACH OF THE IMPLIED COVENANT IS

11:09AM   23      REALLY DIFFICULT JUST ON A 12(B)(6) BASIS.

11:09AM   24           SO YOU DON'T HAVE A BREACH OF CONTRACT CLAIM.

11:09AM   25                 MR. OBSTLER:   WELL, YOUR HONOR, WOULD YOU GIVE ME



                                    UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 283 of 301
                                                                               9
                                                                                     34


11:09AM    1      LEAVE TO AMEND AND ADD IT?

11:09AM    2                  THE COURT:   WELL, BEFORE WE GET TO THAT, I'M JUST

11:09AM    3      REALLY VERY INTERESTED IN THIS QUESTION.

11:09AM    4                  MR. OBSTLER:   I AM, TOO, YOUR HONOR.   LET ME TAKE

11:09AM    5      ANOTHER SHOT AT IT, PLEASE, IF I COULD.

11:09AM    6                  THE COURT:   SO WHAT IS THE BEST CASE THAT YOU HAVE?

11:09AM    7                  MR. OBSTLER:   OKAY.   NUMBER ONE, THERE IS NO (C)(1)

11:09AM    8      COVERAGE HERE BECAUSE THEY'RE ADDING OUR CONTENT, SO JUST ON

11:09AM    9      THE FACE OF THE STATUTE.

11:09AM   10           NUMBER TWO, CAN CONGRESS ENACT A LAW THAT IMMUNIZES

11:09AM   11      PUBLISHERS FROM RACE DISCRIMINATION IN THE ACT OF PUBLISHING?

11:09AM   12      IS THAT LAW CONSTITUTIONAL?

11:09AM   13           I WOULD SAY THAT UNDER DENVER AREA IT IS NOT.     THAT'S MY

11:09AM   14      ARGUMENT.

11:09AM   15                  THE COURT:   YOUR RESPONSE TO THE COURT'S QUESTION

11:09AM   16      WOULD BE IF (C)(1) DOES ALLOW IT, IT HAS TO BE

11:09AM   17      UNCONSTITUTIONAL?

11:09AM   18                  MR. OBSTLER:   THAT'S CORRECT.

11:09AM   19                  THE COURT:   IT DOES IMMUNIZE THAT KIND OF -- LET'S

11:09AM   20      CALL IT INTENTIONAL DISCRIMINATION BASED ON SOME PROTECTED

11:10AM   21      CHARACTERISTIC, THAT KIND OF STATUTE HAS TO BE

11:10AM   22      UNCONSTITUTIONAL?

11:10AM   23                  MR. OBSTLER:   YES, YOUR HONOR.

11:10AM   24                  THE COURT:   WHY?

11:10AM   25                  MR. OBSTLER:   BECAUSE UNDER DENVER AREA THE COURT



                                      UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 284 of 301
                                                                                     35


11:10AM    1      SAID THAT A CONGRESSIONAL ACT THAT DOES PERMISSIVE SPEECH

11:10AM    2      REGULATION AND THE GRANTING OF IMMUNITY THAT THEY -- I MEAN, I

11:10AM    3      WOULD BE ABLE TO SUE THEM, RIGHT, BUT FOR THE CDA.

11:10AM    4           SO THEY ARE -- WHAT THE COURT SAID IN DENVER AREA, WHICH

11:10AM    5      HAS OFTEN BEEN CITED, AND IT'S WHY WE CAME TO THE GAME LATE IN

11:10AM    6      DENVER, AND I WANT TO APOLOGIZE ON THAT.    I HAVE TO ADMIT I

11:10AM    7      WITHDREW EARLY ON THAT ONE.

11:10AM    8           DENVER AREA WAS A FIGHT INITIALLY OVER WHETHER OR NOT,

11:10AM    9      EXACTLY WHAT THE GOVERNMENT AND MR. WILLEN ARE MAKING, WHETHER

11:10AM   10      OR NOT THEY'RE STATE ACTORS AND WHETHER STATE ACTORS -- AND THE

11:10AM   11      CABLE COMPANY SAID THEY'RE NOT STATE ACTORS.      HOW CAN THEIR

11:10AM   12      PERMISSION TO BLOCK THINGS THAT ARE INDECENT BE IN ANY WAY BE

11:10AM   13      SUBJECT TO THE FIRST AMENDMENT?

11:11AM   14           AND WHAT JUSTICE BREYER AND SIX JUDGES ON THE SUPREME

11:11AM   15      COURT SAID IS, YES, IT'S BEING DONE FOR A CONGRESSIONAL ACT,

11:11AM   16      BUT FOR THAT ACT YOU AND I ARE NOT HAVING THAT DISCUSSION.        WE

11:11AM   17      MAY BE HAVING A DISCUSSION ABOUT WHETHER I STATED A CLAIM, BUT

11:11AM   18      FOR CONGRESSIONAL LAW THAT ALLOWS THEM IMMUNITY ON THESE

11:11AM   19      CLAIMS, WE'RE NOT HAVING THIS DISCUSSION.

11:11AM   20           SO IF THEY'RE GETTING IMMUNITY UNDER THIS STATUTE, IT'S

11:11AM   21      NOT A STATE ACTION ISSUE, IT'S WHETHER THE STATUTE PASSES

11:11AM   22      MUSTER JUST LIKE SECTION 10(C) OF THE CABLE ACT UNDER

11:11AM   23      DENVER AREA.

11:11AM   24           WHAT DID THE COURT SAY?   THREE THINGS.

11:11AM   25           GOT TO BE VIEWPOINT NEUTRAL.    NOT VIEWPOINT NEUTRAL IN



                                    UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 285 of 301
                                                                               9
                                                                                      36


11:11AM    1      THIS CASE.

11:11AM    2           GOT TO BE NARROWLY TAILORED SO THERE'S NO RISK OF AN

11:11AM    3      IMPROPER VETO.

11:11AM    4           AND MOST IMPORTANTLY, IT CANNOT INTERFERE WITH PREEXISTING

11:11AM    5      LEGAL RELATIONSHIPS.

11:11AM    6           THIS IS SPOT ON WITH DENVER, AND THIS STATUTE CANNOT

11:11AM    7      WITHSTAND SCRUTINY UNDER DENVER.      IT IS A PERMISSIVE SPEECH

11:12AM    8      STATUTE JUST LIKE SECTION 10(C) OF THE CABLE ACT.

11:12AM    9                   THE COURT:   OKAY.   THAT SEEMS LIKE A STRETCH

11:12AM   10      HONESTLY, THAT THAT -- THAT THIS CASE FITS THE MOLD OF

11:12AM   11      PERMISSIVE REGULATION IN DENVER AREA.

11:12AM   12           I'LL LET THE GOOGLE FOLKS RESPOND ON THAT POINT, BUT LET

11:12AM   13      ME JUST MAKE SURE YOU DON'T HAVE ANYTHING FURTHER THAT YOU

11:12AM   14      WOULD LIKE TO MAKE SURE THAT THE COURT HEARS IN TERMS OF YOUR

11:12AM   15      ARGUMENT, ANYTHING YOU WOULD LIKE TO ADDRESS FURTHER IN SUPPORT

11:12AM   16      OF YOUR OPPOSITION.

11:12AM   17                   MR. OBSTLER:   WELL, I WANTED TO TALK ABOUT THE

11:12AM   18      EXECUTIVE ORDER.

11:12AM   19                   THE COURT:   OH, YES.

11:12AM   20                   MR. OBSTLER:   BUT I WANT TO COME BACK TO THIS POINT,

11:12AM   21      YOUR HONOR, BECAUSE YOU SAY IT SOUNDS LIKE A STRETCH.         AND I'D

11:12AM   22      BE CURIOUS IN KNOWING WHY YOUR HONOR BELIEVES THAT BECAUSE I

11:12AM   23      DON'T UNDERSTAND THE DIFFERENCE BETWEEN A STATUTE THAT WAS

11:12AM   24      ENACTED TO REGULATE IN INDECENT MATERIAL ON CABLE TELEVISION

11:12AM   25      CHANNELS AND A STATUTE THAT WAS ENACTED OSTENSIBLY TO ALLOW



                                      UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 286 of 301
                                                                                       37


11:12AM    1      PRIVATE PARTIES TO REGULATE OFFENSIVE MATERIAL ON THE INTERNET.

11:13AM    2                 THE COURT:    I THINK AT LEAST ONE OF THE KEY

11:13AM    3      DISTINCTIONS HERE IS THAT SECTION 230(C) PERMITS PRIVATE

11:13AM    4      PARTIES TO DO THEIR OWN SELF-REGULATION.       THERE'S NO MANDATE.

11:13AM    5      THERE'S NOTHING -- THERE'S NOTHING THAT IS REQUIRED.        THEY MAY

11:13AM    6      OR MAY NOT.    AND IF THEY DO, THEY'RE IMMUNIZED.

11:13AM    7           IT PROVIDES PROTECTION FROM LIABILITY.         THAT'S WHAT IT IS.

11:13AM    8      IT'S NOT A MANDATE TO REGULATE IN ANY WAY, SHAPE OR FORM.

11:13AM    9                 MR. OBSTLER:    I AGREE WITH YOU.

11:13AM   10                 THE COURT:    I THINK IT'S AN IMPORTANT DISTINCTION.

11:13AM   11                 MR. OBSTLER:    THAT'S EXACTLY THE POINT THAT

11:13AM   12      JUSTICE BREYER MADE.    HE SAID THIS IS A PERMISSIVE PORTION.

11:13AM   13      THERE WAS A MANDATORY PORTION AND A PERMISSIVE PORTION.        10(C)

11:13AM   14      WAS THE PERMISSIVE PORTION.     IT DOESN'T REQUIRE THEM TO DO IT

11:13AM   15      BUT THEY'RE PERMITTED TO DO IT, AND THE COURT SAID THAT IS

11:13AM   16      UNCONSTITUTIONAL.

11:13AM   17           I COMPLETELY AGREE WITH THE DISTINCTION THAT YOUR HONOR IS

11:13AM   18      MAKING, AND I THINK THAT'S SQUARE WITH DENVER ON THE SECTION

11:14AM   19      10(C) CLAIM.

11:14AM   20                 THE COURT:    WELL, I'LL HEAR FROM GOOGLE ON THAT

11:14AM   21      POINT, BUT LET ME GIVE YOU AN OPPORTUNITY TO ADDRESS THE OTHER

11:14AM   22      MATTERS THAT YOU SAID YOU WANTED TO ADDRESS, THE EXECUTIVE

11:14AM   23      ORDER.

11:14AM   24                 MR. OBSTLER:    THE REASON WE CAME IN WITH THE

11:14AM   25      EXECUTIVE ORDER IS THAT WE JUST WEREN'T CLEAR REALLY ON WHAT



                                      UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 287 of 301
                                                                                   38


11:14AM    1      THE GOVERNMENT'S POSITION REALLY IS.

11:14AM    2                 THE COURT:   ALL RIGHT.

11:14AM    3                 MR. OBSTLER:   THEY FILED THIS BRIEF, RIGHT, AND THEY

11:14AM    4      SAY IT CAN APPLY TO THE VIEWPOINT, IT'S CONSTITUTIONAL, IT CAN

11:14AM    5      APPLY TO A VIEWPOINT, IT CAN APPLY TO DISCRIMINATION.

11:14AM    6           AND THEN I READ SECTION 2 OF THE EXECUTIVE ORDER SAYING

11:14AM    7      IT'S THE POLICY OF THE UNITED STATES AND THE DEPARTMENT OF

11:14AM    8      JUSTICE IS DIRECTED TO DO EVERYTHING THAT THEY ARE ALLEGING IN

11:14AM    9      THEIR BRIEF.

11:14AM   10           SO I ONLY BRING IT UP TO SAY IF THE ORDER IS ENFORCEABLE

11:14AM   11      AT SOME POINT THEN I DON'T KNOW IF WE HAVE A NEW ISSUE HERE OR

11:14AM   12      WHAT.   AND IF THE ORDER IS NOT ENFORCEABLE, THEN THEY'RE

11:14AM   13      ARGUING THAT THE EXECUTIVE ORDER IS JUST SIMPLY NOT

11:14AM   14      ENFORCEABLE.   I'M NOT GOING TO TAKE A VIEW ON THAT, AND I DON'T

11:14AM   15      REALLY CARE.   AND I AGREE WITH YOUR HONOR, I DON'T THINK IT

11:15AM   16      REALLY MATTERS BECAUSE I THINK AT THE END OF THE DAY I THINK

11:15AM   17      THE STATUTE ON ITS FACE DOESN'T APPLY, AND I THINK THE STATUTE

11:15AM   18      IS UNCONSTITUTIONAL.

11:15AM   19           BUT THE ONLY REASON I BROUGHT IT UP WAS JUST I COULD NOT

11:15AM   20      SQUARE THAT EXECUTIVE ORDER AND HIM DIRECTING THE DEPARTMENT OF

11:15AM   21      JUSTICE AND SITTING THERE WITH BILL BARR WHEN THEY ANNOUNCED

11:15AM   22      THE ORDER WITH WHAT WAS IN THEIR BRIEF.    THAT WAS THE ONLY

11:15AM   23      REASON WE WANTED TO.

11:15AM   24                 THE COURT:   WELL, LET ME GIVE MR. SUR AN OPPORTUNITY

11:15AM   25      TO ADDRESS THE EXECUTIVE ORDER BUT ALSO ANY OTHER MATTERS



                                    UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 288 of 301
                                                                                   39


11:15AM    1      RAISED IN THE GOVERNMENT'S MEMORANDUM ON THE CONSTITUTIONALITY

11:15AM    2      QUESTION.

11:15AM    3           MR. SUR.

11:15AM    4                  MR. SUR:   THANK YOU VERY MUCH.

11:15AM    5           SINCE THE EXECUTIVE ORDER HAS COME UP, I GUESS I WILL

11:15AM    6      START THERE BUT MAYBE JUST TRY TO REITERATE IN OUR BRIEF IN

11:15AM    7      POINT ONE WE SIMPLY ARE RELYING ON ONE OF SEVERAL DOCTRINES OF

11:15AM    8      CONSTITUTIONAL AVOIDANCE, THE DOCTRINE THAT SAYS DECIDE THE

11:15AM    9      STATUTORY QUESTIONS FIRST.

11:15AM   10           MUCH OF THE DISCUSSION TODAY WAS ABOUT THE POTENTIAL

11:16AM   11      NUANCES OF THE STATUTE AND, RECENTLY OR NOT, TAKING A POSITION

11:16AM   12      ON THAT.

11:16AM   13           BUT OF COURSE THE PARTIES ARE WELL VERSED ON THAT AND SO

11:16AM   14      YOUR HONOR HAS BEEN WELL FURNISHED, I THINK, BY THE OPPOSING

11:16AM   15      VIEWS ON THE STATUTORY QUESTION, SIMILARLY WITH THE STATE LAW

11:16AM   16      CLAIMS AS WELL.

11:16AM   17           POINT TWO SIMPLY ARGUES THAT IF THE COURT DOES REACH THE

11:16AM   18      CONSTITUTIONAL QUESTION, THAT THERE REALLY IS NO PRECEDENT THAT

11:16AM   19      WOULD SUPPORT HOLDING THE STATUTE TO BE UNCONSTITUTIONAL,

11:16AM   20      PRINCIPALLY FOR THE REASONS THAT HAVE ALREADY BEEN DISCUSSED ON

11:16AM   21      THAT.

11:16AM   22           BUT JUST THE ONE NOTE I WOULD ADD IS DENVER AREA DID NOT

11:16AM   23      TRANSFORM THE NOTION OF STATE ACTION.     JUDGE KOH IN THE OPINION

11:16AM   24      THAT THE COURT OF APPEALS AFFIRMED IN PRAGER UNIVERSITY,

11:16AM   25      ALTHOUGH THE COURT OF APPEALS OPINION DIDN'T ADDRESS



                                     UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 289 of 301
                                                                                   40


11:16AM    1      DENVER AREA, JUDGE KOH DID REJECT RELIANCE ON IT IN THE

11:16AM    2      UNPUBLISHED OPINION THAT THEN WENT UP TO THE NINTH CIRCUIT AND

11:17AM    3      SO I DO NOTE THAT.

11:17AM    4           AND AS HAS ALREADY BEEN MENTIONED, BUT I WILL REITERATE,

11:17AM    5      THE NINTH CIRCUIT'S OPINION IN ROBERTS VERSUS AT&T MOBILITY,

11:17AM    6      WHICH IS AT 877 F.3D 833, WAS REALLY A DETAILED ANALYSIS OF

11:17AM    7      THE, QUOTE, "SPLINTERED DECISION" IN DENVER AREA, AND REALLY

11:17AM    8      INFORMS ANY ATTEMPT TO APPLY IT CERTAINLY FOR THE COURTS WITHIN

11:17AM    9      THE NINTH CIRCUIT.

11:17AM   10           SO WE THINK THAT VERY HELPFULLY CLARIFIES THAT THE

11:17AM   11      DENVER AREA DOESN'T TRANSFORM THE NOTION OF THE STATE ACTION IN

11:17AM   12      A WAY THAT WOULD REALLY, REALLY CHANGE ANYTHING THAT WE HAVE

11:17AM   13      SAID IN THE BRIEF.

11:17AM   14           HAVING MADE THOSE POINTS, LET ME THEN TURN VERY BRIEFLY TO

11:17AM   15      THE EXECUTIVE ORDER.

11:17AM   16           I THINK IT IS HELPFUL TO CONSIDER THE TEXT OF THE ORDER AS

11:17AM   17      A WHOLE AND IN THAT RESPECT I DO THINK THAT IT IS NOT

11:17AM   18      INSIGNIFICANT THAT THE ORDER HAS A SET OF GENERAL PROVISIONS AT

11:18AM   19      THE END THAT APPLY TO ANY ATTEMPT TO READ THE ORDER ANYWHERE.

11:18AM   20           SO ONE OF THOSE GENERAL PROVISIONS, AND I REALIZE IT

11:18AM   21      BECAUSE THEY APPEAR OFTEN IN GENERAL PROVISIONS, MAYBE THEY

11:18AM   22      DON'T GET THAT MUCH ATTENTION, BUT IT DOES WARRANT SPECIAL

11:18AM   23      ATTENTION IN THE ATTEMPT TO RELY ON HERE.

11:18AM   24           SECTION 8, LETTER C SAYS THAT THE ORDER IS NOT INTENDED TO

11:18AM   25      AND DOES NOT CREATE ANY RIGHT OR BENEFIT, SUBSTANTIVE OR



                                    UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 290 of 301
                                                                                   41


11:18AM    1      PROCEDURAL, ENFORCEABLE AT LAW OR IN EQUITY BY ANY PARTY

11:18AM    2      AGAINST THE UNITED STATES, ITS DEPARTMENTS, AGENCIES OR

11:18AM    3      ENTITIES, ITS OFFICERS, EMPLOYEES OR AGENTS OR ANY OTHER

11:18AM    4      PERSON.   SO I THINK WE HAVE TO START THERE.

11:18AM    5           THEN EVEN IF ONE WERE TO ASSUME IN THE ALTERNATIVE THAT

11:18AM    6      SECTION 8(C) SOMEHOW DIDN'T APPLY, I DO THINK TAKING EACH

11:19AM    7      SECTION IN TURN, THE COURT WILL SEE THAT THESE ARE ABOUT POLICY

11:19AM    8      AND THEY MAY BE EXPRESSED AT LENGTH, BUT THEY ARE ALL POINTS

11:19AM    9      ABOUT POLICY AND ESSENTIALLY DIRECTING VARIOUS EXECUTIVE BRANCH

11:19AM   10      ACTORS TO DO VARIOUS THINGS BUT DON'T GO INTO ANY QUESTION OF

11:19AM   11      CONSTITUTIONALITY.

11:19AM   12           REALLY THE ONLY POINT I WOULD MAKE ABOUT POLICY IS THAT

11:19AM   13      REALLY WHAT IT BRINGS OUR ATTENTION BACK TO IS PAGE 999 OF THE

11:19AM   14      OPINION OF THE COURT OF APPEALS IN PRAGER WHERE BEFORE THEY

11:19AM   15      CONCLUDED THEIR DISCUSSION OF A FIRST AMENDMENT THEY SAID THAT

11:19AM   16      THE PARTIES IN PRAGER UNIVERSITY HAD PROVIDED EXTENSIVE

11:19AM   17      ARGUMENTS ABOUT WHAT MIGHT HAPPEN IF THE COURT RULED ONE WAY OR

11:19AM   18      ANOTHER AND WHILE THOSE POLICY CONCEPTS WERE, QUOTE,

11:19AM   19      "IMPORTANT," THE COURT OF APPEALS IN THE NINTH CIRCUIT FOCUSSED

11:19AM   20      ON THE FIRST AMENDMENT DOCTRINE.

11:19AM   21           I THINK A SIMILAR CONCLUSION IS APPROPRIATE HERE THAT AT

11:19AM   22      MOST THE EXECUTIVE ORDER INDICATES THAT THERE MAY BE IMPORTANT

11:19AM   23      POLICY ISSUES SOMEWHERE IN THE GENERAL REALM OF SECTION 230,

11:20AM   24      BUT THAT THOSE ARE NOT BEFORE THE COURT IN ASSESSING THE

11:20AM   25      CONSTITUTIONALITY OF THE STATUTE.



                                    UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 291 of 301
                                                                                        42


11:20AM    1           REALLY WITH THAT I WILL CONCLUDE, UNLESS THE COURT HAS ANY

11:20AM    2      FURTHER QUESTION.

11:20AM    3                 THE COURT:    THANK YOU VERY MUCH, MR. SUR.      THAT WAS

11:20AM    4      VERY HELPFUL.   I APPRECIATE IT.

11:20AM    5                 MR. SUR:    THANK YOU.

11:20AM    6                 THE COURT:    ALL RIGHT.   SO I WOULD LIKE TO HEAR FROM

11:20AM    7      GOOGLE, YOUTUBE BUT -- WELL, ANYTHING THAT YOU WOULD LIKE TO

11:20AM    8      RESPOND TO FROM MY CONVERSATION WITH MR. OBSTLER, BUT I AM

11:20AM    9      INTERESTED IN THE -- IF YOU HAVE ANYTHING FURTHER TO ADD ON THE

11:20AM   10      DENVER AREA POINT AND ITS SIGNIFICANCE.

11:20AM   11                 MR. WILLEN:    SURE.   SO WHY DON'T I START WITH THAT

11:20AM   12      AND TALK ABOUT A COUPLE OF THINGS RELATED TO SECTION 230, AND I

11:20AM   13      CAN LET MS. WHITE TALK ABOUT THINGS RELATED TO THE UNRAH ACT

11:20AM   14      AND THE LANHAM ACT.

11:20AM   15           WITH RESPECT TO DENVER AREA, I THINK MR. OBSTLER HAS

11:20AM   16      RIGHTLY POINTED TO THE NINTH CIRCUIT'S DECISION IN ROBERTS

11:20AM   17      WHICH AT LENGTH EXPLAINS THE VERY, VERY LIMITED, IF ANY, IMPORT

11:21AM   18      OF DENVER AREA ON THE QUESTION OF STATE ACTION.

11:21AM   19           SO ROBERTS POINTS OUT, FIRST OF ALL, THAT THERE'S NO

11:21AM   20      MAJORITY OPINION IN THE DENVER AREA CASE.      THE OPINION THAT

11:21AM   21      MR. OBSTLER IS RELYING ON IS JUSTICE BREYER'S OPINION FOR FOUR

11:21AM   22      JUSTICES THAT DOES NOT SPEAK FOR THE COURT.         JUSTICE KENNEDY

11:21AM   23      AND JUSTICE GINSBERG SUPPLIED TWO ADDITIONAL VOTES BUT ON A

11:21AM   24      VERY, VERY DIFFERENT THEORY.

11:21AM   25           SO JUSTICE BREYER'S OPINION DOESN'T BY ITS OWN TERMS SAY



                                      UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 292 of 301
                                                                                      43


11:21AM    1      THAT PERMISSIVE SPEECH REGULATION IS SUBJECT TO SOME BRAND NEW

11:21AM    2      FIRST AMENDMENT SCRUTINY.     IT CONSTRUES A VERY, VERY SPECIFIC

11:21AM    3      PROVISION OF THE CABLE ACT, AND I THINK THE MOST IMPORTANT

11:21AM    4      POINT ABOUT THAT IS THAT IN ALLOWING THE CABLE COMPANIES TO

11:21AM    5      CENSOR, IT ALLOWED THEM TO CENSOR ONLY A PARTICULAR CONTENT

11:21AM    6      BASED SET OF MATERIALS, WHICH WAS SEXUALLY EXPLICIT CONTENT, SO

11:22AM    7      IT WAS VERY LIMITED IN THAT RESPECT, AND THE STATUTE WAS

11:22AM    8      ENACTED AGAINST A BACKDROP THAT THE CASE INVOLVED PUBLIC ACCESS

11:22AM    9      CHANNELS AND ACCESS CHANNELS ON CABLE NETWORK AND THE VERY

11:22AM   10      SPECIFIC CONTEXT.

11:22AM   11           ONE, THESE CHANNELS WERE HEAVILY REGULATED AND THE COURT

11:22AM   12      AND JUSTICE BREYER'S OPINION NOTED AND RELIED ON.

11:22AM   13           SECONDLY, AND I THINK EVEN MORE IMPORTANTLY, PRIOR TO THE

11:22AM   14      ENACTMENT OF THE STATUTE IN QUESTION, THE LAW FORBAD THE CABLE

11:22AM   15      COMPANIES FROM ENGAGING IN ANY CONTENT BASED OR ANY REAL

11:22AM   16      EDITORIAL DISCRETION WITH RESPECT TO THESE CHANNELS.

11:22AM   17           SO IT COMPLETELY CHANGED THE BACKGROUND LEGAL PRINCIPLES

11:22AM   18      WITH RESPECT TO THE RIGHT OF THE CABLE COMPANIES TO ENGAGE IN

11:22AM   19      CONTENT RESTRICTION.

11:22AM   20           THAT'S COMPLETELY DIFFERENT FROM WHAT WE HAVE HERE.     WE

11:22AM   21      HAVE A STATUTE THAT IS NOT CONTENT BASED.      SECTION 230(C)(1),

11:22AM   22      AS I THINK THE COURT POINTED OUT, SIMPLY SAYS THAT YOU CANNOT

11:22AM   23      BE TREATED AS A PUBLISHER FOR ANY SPEECH, SO WHETHER YOU ARE

11:23AM   24      RESTRICTING ACCESS TO CONTENT, WHETHER YOU ARE NOT RESTRICTING

11:23AM   25      ACCESS TO CONTENT, AND CERTAINLY NOT WITH RESPECT TO ANY GIVEN



                                      UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 293 of 301
                                                                                   44


11:23AM    1      CATEGORY OF CONTENT, SECTION 230(C) WILL PROTECT YOU.     SO IT'S

11:23AM    2      NOT EVEN CLOSE TO CONTENT BASED AND VIEWPOINT BASED.

11:23AM    3           AND THEN SECONDLY, AND JUST AS IMPORTANTLY, THE BACKGROUND

11:23AM    4      PRIOR TO SECTION 230 WAS THAT ONLINE PLATFORMS, PARTICULARLY

11:23AM    5      PLATFORMS, THE PROGENITORS OF WHAT WE HAVE NOW, GOOGLES AND

11:23AM    6      TWITTERS, HAD FULL DISCRETION, COMPLETE EDITORIAL DISCRETION

11:23AM    7      AND INDEED A FIRST AMENDMENT RIGHT TO MAKE EDITORIAL

11:23AM    8      DETERMINATIONS ABOUT WHAT SPEECH APPEARS ON THEIR PLATFORM.

11:23AM    9           SO SECTION 230 WASN'T CREATING SOME NEW EDITORIAL RIGHT

11:23AM   10      THAT DIDN'T EXIST BEFORE WHEREAS DENVER AREA VERY MUCH WAS.      SO

11:23AM   11      THAT'S THE FIRST GENERAL POINT.

11:23AM   12           THE SECOND POINT IS WITH RESPECT TO JUSTICE KENNEDY'S

11:23AM   13      OPINION WHICH SUPPLIED THE SORT OF DECISIVE VOTES FOR THE

11:23AM   14      PROPOSITION THAT AT LEAST THE ONE PROVISION WAS

11:24AM   15      UNCONSTITUTIONAL, THAT WHOLE DECISION WAS BASED ON THE

11:24AM   16      PROPOSITION THAT AT LEAST IN PUBLIC ACCESS CHANNELS WERE A

11:24AM   17      PUBLIC FORUM UNDER THE CONSTITUTION BECAUSE IT WAS SO HEAVILY

11:24AM   18      REGULATED AND WHAT I JUST MENTIONED.

11:24AM   19           JUSTICE BREYER'S OPINION DIDN'T GET INTO THAT, BUT THAT'S

11:24AM   20      REALLY IMPORTANT HERE BECAUSE WE KNOW -- THE THING WE KNOW FROM

11:24AM   21      PRAGER IS THAT YOUTUBE IS NOT A CONSTITUTIONAL PUBLIC FORUM.

11:24AM   22      SO GIVEN THAT, IT'S A COMPLETELY DIFFERENT CASE.

11:24AM   23           AND I THINK IT'S QUITE TELLING THAT IN THE HALLECK CASE,

11:24AM   24      OF COURSE THE SUPREME COURT'S MOST RECENT DISCUSSION OF STATE

11:24AM   25      ACTION, THE ONE REFERENCE TO DENVER AREA THAT IS MOST --



                                    UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 294 of 301
                                                                                      45


11:24AM    1                   THE OPERATOR:   THE RECORDING HAS STOPPED.

11:24AM    2                   MR. WILLEN:   EXCUSE ME.   CITING DENVER AREA, AND

11:24AM    3      THIS IS A QUOTE FOR THE PROPOSITION THAT THE FREE SPEECH DOES

11:24AM    4      NOT PROHIBIT PRIOR ABRIDGEMENT OF SPEECH.

11:24AM    5           SO THE SUPREME COURT HAS SPOKEN TO THIS.       TO THE EXTENT

11:25AM    6      THAT DENVER AREA HAS ANY SIGNIFICANCE, IT'S SIMPLY LIMITED TO

11:25AM    7      ITS UNIQUE FACTS AND DOESN'T APPLY HERE.      SO THAT IS

11:25AM    8      DENVER AREA.

11:25AM    9           THE OTHER COUPLE THINGS I WOULD WANT TO SAY IN RESPONSE TO

11:25AM   10      MR. OBSTLER, WE DIDN'T GET A CHANCE TO TALK ABOUT SECTION

11:25AM   11      230(C)(2)(D).    WE SPENT MOST OF OUR TIME TALKING ABOUT SECTION

11:25AM   12      230(C)(1).

11:25AM   13           AS WE ARGUED, SECTION 230(C)(2)(B) IS SORT OF A SEPARATE

11:25AM   14      IMMUNITY THAT CLEARLY APPLIES, AS WE KNOW FROM THE

11:25AM   15      PRAGER DECISION, WITH RESPECT TO ANY CLAIM ARISING FROM

11:25AM   16      RESTRICTED MODE.    AND I THINK FOR THE REASONS SET OUT IN

11:25AM   17      JUDGE DAVILA'S RECENT OPINION IN ASURVIO VERSUS MALWAREBYTES

11:25AM   18      CASE, THE ALLEGATIONS HERE THAT THERE IS SOME SORT OF

11:25AM   19      COMPETITIVE RELATIONSHIP JUST AREN'T ENOUGH TO GET PLAINTIFFS

11:25AM   20      OUTSIDE OF SECTION 230(C)(2)(B), SO THE COURT HAS ANOTHER PATH

11:25AM   21      AT LEAST WITH RESPECT TO A LOT OF THE CLAIMS HERE.

11:26AM   22           AND THEN I GUESS THE ONLY OTHER POINT I WOULD MAKE IS THAT

11:26AM   23      MR. OBSTLER WAS, TELLINGLY, NOT ABLE TO CITE ANY CASE THAT

11:26AM   24      HELPED HIM ON THE PROPOSITION THAT SECTION 230(C)(1) WOULDN'T

11:26AM   25      APPLY TO A CLAIM UNDER THE UNRAH ACTS UNDER THE CIRCUMSTANCES



                                      UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 295 of 301
                                                                               9
                                                                                    46


11:26AM    1      THAT WE HAVE HERE, AND THAT'S WHY HE RESORTED TO THE ARGUMENT

11:26AM    2      THAT THE STATUTE WOULD BE UNCONSTITUTIONAL IF APPLIED THAT WAY,

11:26AM    3      AND I DON'T THINK IT WOULD.    AND I DON'T THINK THERE'S ANY

11:26AM    4      SERIOUS ARGUMENT THAT IT WOULD, BUT HIS INABILITY TO POINT TO

11:26AM    5      ANY CASE LAW THAT HELPS HIM ON THE APPLICATION OF THE --

11:26AM    6                 THE OPERATOR:   THIS MEETING IS BEING RECORDED.

11:26AM    7                 MR. WILLEN:   -- I THINK IS VERY TELLING.

11:26AM    8           SO WITH THAT I WILL TURN IT OVER TO MS. WHITE AND LET HER

11:26AM    9      TALK ABOUT THE LANHAM ACT AND ANYTHING ELSE THAT SHE WANTS TO

11:26AM   10      SAY IN RESPONSE TO WHAT WE HAVE HEARD.

11:26AM   11                 THE COURT:    THANK YOU, MR. WILLEN.

11:26AM   12           MS. WHITE.

11:26AM   13                 MS. WHITE:    THANK YOU.

11:26AM   14           I'LL BEGIN JUST BRIEFLY ON THE LANHAM ACT QUESTION.     AS

11:27AM   15      YOUR HONOR CORRECTLY RECOGNIZED, TO STATE A CLAIM UNDER THAT

11:27AM   16      STATUTE PLAINTIFFS HAVE TO ALLEGE THAT YOUTUBE MADE A FALSE OR

11:27AM   17      MISLEADING STATEMENT IN COMMERCIAL ADVERTISING, AND THEY

11:27AM   18      HAVEN'T DONE THAT.   THEY REFER TO STATEMENTS ABOUT WHAT

11:27AM   19      RESTRICTED MODE DOES AND WHAT RESTRICTED GUIDELINES ARE, BUT

11:27AM   20      THOSE STATEMENTS ARE WHAT THE NINTH CIRCUIT HELD WERE NOT

11:27AM   21      COMMERCIAL ADVERTISING IN PRAGER.

11:27AM   22           THEY ALSO SUGGEST THAT THE DESIGNATION OF SOME OF

11:27AM   23      PLAINTIFFS' VIDEOS, AND I'LL NOTE THAT I THINK ONLY FOUR OF THE

11:27AM   24      NAMED PLAINTIFFS SPECIFICALLY ALLEGE THAT ANY OF THEIR VIDEOS

11:27AM   25      HAVE BEEN MADE UNAVAILABLE IN UNRESTRICTED MODE, BUT WITH



                                    UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 296 of 301
                                                                                      47


11:27AM    1      RESPECT TO THOSE, THEY ARGUE THAT THAT DESIGNATION SOMEHOW

11:27AM    2      BRANDS THEM IN A NEGATIVE LIGHT, BUT THE NINTH CIRCUIT

11:27AM    3      ADDRESSED THAT ARGUMENT DIRECTLY AS WELL AND HELD THAT THAT

11:27AM    4      DESIGNATION IS NOT MADE IN COMMERCIAL ADVERTISING PROMOTION AND

11:28AM    5      THAT'S ON PAGE 1,000 OF THE COURT'S OPINION.

11:28AM    6           FINALLY, ANY IMPLICIT STATEMENT ABOUT THE REASON FOR WHY

11:28AM    7      PLAINTIFFS' VIDEOS WERE MADE UNAVAILABLE IN RESTRICTED MODE,

11:28AM    8      ONE, THOSE REASONS WERE NOT MADE PUBLIC, AND, TWO, THOSE

11:28AM    9      REASONS WOULD BE A MATTER OF OPINION WHICH WOULD NOT BE

11:28AM   10      ACTIONABLE AS A FALSE STATEMENT, AND, AGAIN, NOT A STATEMENT

11:28AM   11      MADE IN FURTHERANCE OF COMMERCIAL ADVERTISING OR PROMOTION.

11:28AM   12           SO UNLESS YOUR HONOR HAS ANY FURTHER QUESTIONS ABOUT THE

11:28AM   13      LANHAM ACT, I'LL JUST CONCLUDE BY ADDRESSING THE QUESTIONS

11:28AM   14      ABOUT THE UNRAH ACT CLAIM.

11:28AM   15           AS MY COLLEAGUE EXPLAINED, WE DO THINK THERE'S NO REASON

11:28AM   16      WHY SECTION 230(C)(1) AND (C)(2)(B) SHOULD NOT APPLY WITH

11:28AM   17      RESPECT TO PLAINTIFFS' CLAIM UNDER THE UNRAH ACT BUT IN

11:29AM   18      ADDITION TO THAT THE PLAINTIFFS HAVE NOT COME CLOSE TO STATING

11:29AM   19      A CLAIM.

11:29AM   20           THE UNRAH ACT, WHEN PLED HERE AS SEPARATE FROM AN ADA

11:29AM   21      VIOLATION, IS AN INTENTIONAL DISCRIMINATION STATUTE.

11:29AM   22      CALIFORNIA COURTS HAVE CLEARLY HELD THAT FACIALLY NEUTRAL

11:29AM   23      POLICIES ARE NOT ACTIONABLE AND THAT ALLEGATIONS OF DISPARATE

11:29AM   24      IMPACT ARE NOT ENOUGH.

11:29AM   25                 THE COURT:    OKAY.   SO LET'S PAUSE THERE.   THAT WAS



                                    UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 297 of 301
                                                                                      48


11:29AM    1      THE ARGUMENT YOU MADE IN YOUR BRIEF.      THEIR ARGUMENT IS NOT

11:29AM    2      THERE'S A DISPARATE IMPACT, BUT THAT THERE'S AN ACTUAL POLICY

11:29AM    3      OF DISCRIMINATION AGAINST LGBT CONTENT CREATORS.

11:29AM    4           SO I KNOW YOU DON'T THINK THAT THAT'S ACTUALLY WHAT THEY

11:29AM    5      HAVE ALLEGED.    BUT IF THAT'S THE ALLEGATION, DO YOU ALSO HAVE A

11:29AM    6      12(B)(6) ARGUMENT AGAINST -- FOR THE FAILURE TO STATE A CLAIM

11:29AM    7      UNDER THE UNRAH ACT ISSUE?

11:29AM    8                   MS. WHITE:   IF THERE WERE AN ALLEGATION THAT THERE

11:29AM    9      WERE AN ACTUAL AFFIRMATIVE POLICY TO DISCRIMINATE THAT MAY

11:29AM   10      STATE A CLAIM FOR THE UNRAH ACT, BUT THERE'S NOTHING CLOSE TO

11:30AM   11      THAT HERE.    AND THERE'S A LOT OF RHETORIC.    THE COMPLAINT IS --

11:30AM   12                   THE COURT:   RIGHT.   WELL, HERE'S THE QUESTION THAT

11:30AM   13      NOBODY WAS TALKING ABOUT IN THEIR PAPERS, BUT I JUST WONDERED,

11:30AM   14      THE UNRAH ACT, YOU KNOW, IN THE ADA CONTEXT YOU HAVE TO HAVE A

11:30AM   15      PUBLIC ACCOMMODATION AND YOU WOULD HAVE TO HAVE A BUSINESS.

11:30AM   16           DOES THIS PLATFORM QUALIFY FOR -- IN THAT CONTEXT UNDER

11:30AM   17      THE LANGUAGE OF THE STATUTE?

11:30AM   18                   MS. WHITE:   SO THE UNRAH ACT APPLIES TO ALL BUSINESS

11:30AM   19      SERVICES AND THE CALIFORNIA COURTS HAVE HELD THAT THEY DIDN'T

11:30AM   20      APPLY TO WEBSITES.

11:30AM   21           I THINK THERE IS SOME AMBIGUITY IN PLAINTIFFS' CLAIMS

11:30AM   22      ABOUT EXACTLY WHAT -- WHO IS BEING DISCRIMINATED AGAINST AND ON

11:30AM   23      WHAT BASIS THAT THEY REFER TO MAINLY LGBTQ IDENTITIES.      THEY

11:30AM   24      ALSO REFER TO VIEWPOINTS.

11:30AM   25           I THINK WHILE THE UNRAH ACT IS INTENDED TO BE CONSTRUED



                                      UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 298 of 301
                                                                                   49


11:31AM    1      BROADLY, THERE MAY BE SOME CATEGORIES OF PERSONS TO WHOM IT

11:31AM    2      WOULDN'T APPLY, BUT GIVEN THEIR FAILURE TO ALLEGE THAT THERE IS

11:31AM    3      IN FACT A POLICY OF DISCRIMINATION OR THAT THESE PLAINTIFFS

11:31AM    4      DISCRIMINATED AGAINST BASED ON THEIR SEXUAL IDENTITIES, THE

11:31AM    5      COURT DOESN'T NEED TO REACH THOSE QUESTIONS IN THIS CASE.

11:31AM    6                 THE COURT:   ALL RIGHT.   THANK YOU.

11:31AM    7           MR. OBSTLER, I'LL GIVE YOU A VERY BRIEF RESPONSE.      I DON'T

11:31AM    8      WANT TO HEAR ANYTHING YOU HAVE TOLD ME BEFORE, BUT IF THERE'S A

11:31AM    9      VERY BRIEF RESPONSE YOU WOULD LIKE TO MAKE, I'LL LET YOU HAVE

11:31AM   10      THE LAST WORD.

11:31AM   11                 MR. OBSTLER:    THANK YOU SO MUCH, YOUR HONOR.   AGAIN,

11:31AM   12      I REALLY APPRECIATE IT.    AND YOUR QUESTIONS ARE DEAD ON ON

11:31AM   13      THIS.

11:31AM   14           FIRST OF ALL, ON DENVER AREA, IT WAS A SIX TO THREE

11:31AM   15      DECISION ON THE 10(C) PART OF THE OPINION AND PLEASE READ THE

11:31AM   16      OPINION.

11:31AM   17                 THE COURT:   I WILL MAKE SURE THAT I AM WELL VERSED

11:31AM   18      ON THE EXACT HOLDINGS OF --

11:31AM   19                 THE OPERATOR:   THE RECORDING HAS STOPPED.

11:32AM   20                 MR. OBSTLER:    ON THE UNRAH ACT ISSUE --

11:32AM   21                 THE OPERATOR:   THIS MEETING IS BEING RECORDED.

11:32AM   22                 MR. OBSTLER:    ON THE UNRAH ACT ISSUE, THE THING THAT

11:32AM   23      REALLY BOTHERS ME HERE IS THAT I FEEL LIKE I'M ARGUING A

11:32AM   24      FACTUAL ISSUE ON A 12(B)(6) MOTION.

11:32AM   25           WE HAVE ALLEGED THAT WE HAD A CLIENT WHO, OR WE WILL



                                    UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 299 of 301
                                                                                    50


11:32AM    1      ALLEGE IF YOU TAKE THE DECLARATION, WHO WENT TO A MEETING ON

11:32AM    2      2017 AND WAS TOLD TO HER FACE FOUR TIMES THAT THE ALGORITHM

11:32AM    3      IS --

11:32AM    4                   THE COURT:   YOU KNOW, I WILL READ -- I WILL MAKE

11:32AM    5      SURE THAT I LOOK AT ALL OF THE MANY, MANY ALLEGATIONS IN YOUR

11:32AM    6      COMPLAINT.    SO I DON'T NEED YOU TO ARGUE AGAIN ABOUT WHETHER

11:32AM    7      THERE IS A POLICY OF DISCRIMINATION ALLEGED OR NOT.

11:32AM    8           I THINK I AM -- I HAVE THE COMPLAINT, AND I'M GOING TO

11:32AM    9      RELY ON THE COMPLAINT.      THE PARTIES BRIEFED THAT ISSUE

11:32AM   10      EXTENSIVELY.

11:32AM   11           I'M REALLY TRYING TO SORT OUT THE LEGAL ISSUES HERE.

11:32AM   12           SO IS THERE SOMETHING FURTHER ON WHAT THE UNRAH ACT

11:33AM   13      REQUIRES OR NOT, THAT IS WHAT I'M LOOKING FOR.      IF THERE'S

11:33AM   14      NOTHING ELSE, YOU DON'T HAVE TO HAVE ANYTHING.

11:33AM   15                   MR. OBSTLER:   THERE IS ONE OTHER THING.

11:33AM   16                   THE COURT:   OKAY.

11:33AM   17                   MR. OBSTLER:   YOU DON'T HAVE TO PLEAD THERE'S A

11:33AM   18      POLICY UNDER THE UNRAH ACT.       ALL I HAVE TO SHOW UNDER THE

11:33AM   19      UNRAH ACT IS THAT THERE WAS AN ACT OF DISCRIMINATION, AND I

11:33AM   20      THINK WE HAVE DONE THAT.     THAT WOULD BE MY LAST POINT.

11:33AM   21           THERE DOESN'T HAVE TO BE A WRITTEN POLICY UNDER THE

11:33AM   22      UNRAH ACT.    I DON'T THINK ANYBODY WOULD HAVE SUCH A POLICY.

11:33AM   23      OKAY.

11:33AM   24                   THE COURT:   ALL RIGHT.   THANK YOU ALL VERY MUCH.   I

11:33AM   25      APPRECIATE ALL OF THE PRESENTATIONS AND THE EXTENSIVE BRIEFING.



                                      UNITED STATES COURT REPORTERS
               Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 300 of 301
                                                                                   51


11:33AM    1           AND I APPRECIATE YOU BEARING WITH OUR VERY FIRST ZOOM

11:33AM    2      WEBINAR.     I WILL TAKE THIS MATTER UNDER SUBMISSION, AND I'LL

11:33AM    3      ISSUE A WRITTEN ORDER.      ALL RIGHT.   THANK YOU VERY MUCH.

11:33AM    4                   MR. WILLEN:    THANK YOU, YOUR HONOR.

11:33AM    5                   MR. OBSTLER:   THANK YOU, YOUR HONOR.   WE APPRECIATE

11:33AM    6      YOUR TIME.

11:33AM    7           (ZOOM COURT CONCLUDED AT 11:33 A.M.

           8

           9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25



                                      UNITED STATES COURT REPORTERS
     Case 5:20-cv-04011-LHK Document 27 Filed 09/21/20 Page 301 of 301


 1

 2

 3                           CERTIFICATE OF REPORTER

 4

 5

 6

 7           I, THE UNDERSIGNED OFFICIAL COURT REPORTER OF THE UNITED

 8      STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA,

 9      280 SOUTH FIRST STREET, SAN JOSE, CALIFORNIA, DO HEREBY

10      CERTIFY:

11           THAT THE FOREGOING TRANSCRIPT, CERTIFICATE INCLUSIVE, IS

12      A CORRECT TRANSCRIPT FROM THE RECORD OF PROCEEDINGS IN THE

13      ABOVE-ENTITLED MATTER.

14

15
                                 ______________________________
16                               IRENE RODRIGUEZ, CSR, RMR, CRR
                                 CERTIFICATE NUMBER 8074
17

18
                                 DATED:   JUNE 4, 2020
19

20

21

22

23

24

25



                          UNITED STATES COURT REPORTERS
